Oo Oo NN WBN WH BP WY NY

NN YN KY YN VY NY HS SS &
Bx RRR BR RB Se IU BABAR BOHR Ss

 

 

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1 of 266

Steven R. Rodriguez #0154335
999 W. Mathews Road

French Camp, CA 95231

In Pro Per

FILED

APR 30 2019

CLERK, U.S. DISTRICT
EASTERN DISTHpR GP CALIFORNIA
ey

 

 

DEPUTY CLERK

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

STEVEN R. RODRIGUEZ,
Plaintiff,

Vv.

CITY OF STOCKTON, JOHN DOE CHIEF
OF POLICE, RYAN TAIARIOL
STOCKTON POLICE OFFICER, JASON
MAMARIL STOCKTON POLICE
OFFICER, MIROSLAVA MORENO
STOCKTON POLICE OFFICER,
KATHRYN ABDALLAH, STOCKTON
POLICE OFFICER, KYLE TACKER,
STOCKTOON POLICE OFFICER,
ROBERT CLYBORN STOCKTON POLICE
OFFICER, MARK COUVILLION
STOCKTON POLICE OFFICER,
CHRISTOPHER PARIS CALIFORNIA
DEPARTMENT OF CORRECTIONS AND
REHABILITATION, INDIVIDUALLY
AND IN THEIR OFFICIAL CAPACITY,

Defendants.

I. Jurisdiction and Venue

 

Civ. No.:
2:19-(V-0739 DE (PCD

COMPLAINT
42 U.S.C. §1983
JURY TRIAL DEMANDED

1. This is a civil action authorized by 42 U.S.C. §1983 to redress the deprivation, under

el-

COMPLAINT 42 U.S.C. §1983 JURY TRIAL DEMANDED

 

 
Oo fo JT HD nA FP WD NO

Nw NY WN NY NY NY NY NY NO YF YF YF FF

 

 

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 2 of 266

color of state law, of rights secured by the constitution of the United States. The court has
jurisdiction under 28 §1331 and 1343(a)(3). Plaintiff Rodriguez seeks declaratory relief
pursuant to 28 U.S.C. §§2201 and 2202. Plaintiff Rodriguez’s claims for injunctive relief
are authorized by 28 U.S.C. §§2283 and 2284 and rule 65 of the Federal Rules of Civil

Procedure.

. The Eastern District of California is the appropriate venue under 28 U.S.C. §1391(b)(2)

because San Joaquin County is where the events giving rise to these claims occurred.
Il. Plaintiff

. Plaintiff Steven R. Rodriguez is and always has been a United States Citizen. He is

currently confined at the San Joaquin County Jail in French Camp, California.
IJ. Defendants

. Defendant, City of Stockton, is a municipality whom is the employer of all Stockton
Police Department personnel.

. Defendant, John Doe Chief of Police is at all times mentioned in this complaint held
Chief of Police and is responsible for training and supervising all Stockton Police officers
under his supervision and citizen’s safety.

. Ryan Taiariol Gang Violence Suppression of Stockton Police Department, hereinafter “-
SPD”, is a Stockton Police Officer who held the rank of Detective and was assigned to
the Stockton Police Department and is responsible for welfare and protection of the
citizens of Stockton, California.

. Jason Mamaril of GVSU-SPD is a Stockton Police Officer who held the rank of
Detective and was assigned to the Stockton Police Department and is responsible for the
welfare and protection of the citizens of Stockton, California.

. Paul Gutierrez of GVSU-SPD is a Stockton Police Officer who held the rank of detective

and was assigned to the Stockton Police Department and is responsible for the welfare

and protection of the citizens of Stockton, California.

Miroslava Moreno of GVSU-SPD is a Stockton Police Officer who held the rank of

Detective and was assigned to the Stockton Police Department and is responsible for the

-2-
COMPLAINT 42 U.S.C. §1983 JURY TRIAL DEMANDED

 

 
Co C8 NY DO WN FP WwW PO =

Ny NY WY NY NV NY NY YY NY YH &

 

 

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 3 of 266

welfare and protection of the citizens of Stockton, California.

10. Kathryn Abdallah of GVSU-SPD is a Stockton Police Officer who held the rank of

detective and is responsible for the welfare and protection of the citizens of Stockton,

California.

11. Kyle Tacker is a Stockton Police Officer who held the rank of Officer and is responsible

for the welfare and protection of the citizens in the community of Stockton, California.

12. Robert Clybome is a Stockton Police Officer who held the rank of Officer and is

responsible for the welfare and protection of the citizens of Stockton, California.

13. Sergeant Clyborne is a Stockton Police Officer who held the rank of officer and is

responsible for the welfare and protection of the citizens of Stockton, California. Sergeant
Mark Couvillion is a Stockton Police Sergeant who held the rank of Sergeant and is

responsible for the welfare and protection of the citizens of Stockton, California.

14. Christopher Paris of California Department of Corrections and Rehabilitation Special

Services Unit is an employee of CDC who held the rank of SSU Agent Officer and is
responsible for all inmates and/or parolees in the state of California.

IV. Facts

15. Atall times relevant to this case prior to June 18, 2016 when Plaintiff was paroled from

CDCR into San Joaquin County Probation (PRCS AB109). Plaintiff was and still is a
validated “drop out” of the Northern Structure prison gang since 2003. In addition,

Plaintiff is not a documented or validated Northern Rider security threat group 1.

16. On December 31, 2014 the term “Northern” in “Northern Riders” was abolished.

17. On June 18, 2017, there was a shooting at Sunset Liquors in Tracy, California (see

“Exhibit 1”). At no time did any witness identify or hear any gang activity.

18. On June 26, 2017 there was an alleged high-speed chase involving a shooting at Stockton

Police Officers, Defendants Kyle Tacker and Robert Clyborne in patrol vehicle 1E29 (see
“Exhibit 3”). Defendant Kyle Tacker did not write his own independent crime report. Nor
did Defendant Tacker make any driver description through Defendant Robert Clyborne’s

crime report.

3-
COMPLAINT 42 U.S.C. §1983 JURY TRIAL DEMANDED

 

 
mo CF SN DH OT FP WY YPN =

NY NY NY NY NY NY NY NY N YF FY KF EF

 

 

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 4 of 266

19. On June 26, 2017 there was an alleged high-speed chase shooting at Defendant Sergeant
Mark Couvillion (see “Exhibit 3”) who described an alleged license plate number from 50
yards away or one city block away at 11:10 P.M. ona crime report. However, CAD log

records Defendant Couvillion did not get the plate as his crime report states.

20. Defendants Ryan Taiarol and Jason Mamaril are joint lead detectives of these alleged
gang crimes who wrote fabricated and perjurious affidavits, states for probable cause into
search warrants (see “Exhibit 4” excerpts) under oath.

21. Defendant Kathryn Abdallah (see “Exhibit 5”) also wrote affidavits, statements for
probable cause into search warrants on fabricated and perjurious aspects under oath on
June 29, 2017.

22. On June 30, 2017, Defendant Miroslava Moreno falsified and fabricated gang allegations
about Plaintiff on affidavits under oath (see “Exhibit 6”).

23. Defendant Paul Gutierrez presented the Honorable Judge Johnson of the Superior Court
with a wiretap affidavit (Bates 560) and Defendants Abdallah and Moreno utilized the
expertise of Defendant Paul Gutierrez (see exhibits attached or to be included later).
Defendant Paul Gutierrez wrote a crime report (Bates 0037-064 “Exhibit 7) indicating
Plaintiff was a Northern Rider criminal street gang (see Bates 0036 “Exhibit 7”).

24. On July 3, 2017, GVSU-SPD, Defendants Taiarol, Mamaril, Gutierrez, Abdallah, and
Moreno all continued to conspire against Plaintiffs fabricated gang membership in
warrants on multiple social media accounts (Bates 4474 excerpt “Exhibit 8”).

25. Multiple search warrant returns authored by Defendant Mamaril (see “Exhibit 9”)
distinguishes Defendant falsified and fabricated various affidavits, statements for
probable cause into these warrants on Plaintiff's alleged gang membership.

26. For approximately forty-five (45) days, GVSU-SPD Defendants listened from the wire
room to cell phone wiretaps (see “Exhibit 10”) defendant’s Mamaril, Taiarol, Gutierrez,
Moreno, and Abdallah. Here there should be additional police crime reports on alleged
gang membership by Plaintiff, but there are none.

27. On July 18, 2017, Defendant Ryan Taiarol submitted a search warrant and affidavit at

-4.
COMPLAINT 42 U.S.C. §1983 JURY TRIAL DEMANDED

 

 

 
oO S&S SN DN UN BP WY NY

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 5 of 266

28.

29,

30.

about 12:21 P.M. signed by Superior Court Judge William Johnson for a cell phone
located at San Joaquin County Jail or San Joaquin County Probation Department between
8:00 A.M. and 10:00 P.M. (see “Exhibit 11”) Bates 0617-0621. Plaintiff was not in jail
nor was this alleged phone (see “Exhibit 11 Bates 0187-0188). On July 18, 2017 at 2333
hours, Plaintiff was pulled over by San Joaquin County Deputy Sheriff Nick Gomes and
Plaintiff was booked into San Joaquin County Jail. During this stop Deputy Sheriff
Amber Keener kept asking Plaintiff for a phone. Stockton Police Department was also at
this stop. Conveniently, Stockton Police Department surveillance ended at 2320 hours.
No phone was logged or booked into jail property (see Exhibit B) nor was the police
report logging this cell phone, but it is in evidence. Thus, Defendant Taiarol falsified and
fabricated this affidavit (see “Exhibit A’) to seize a phone allegedly belonging to
Plaintiff. Stockton Police Department arrived at the mentioned stop and Deputy Sheriff

Gomes announced Stockton Police Department wanted to talk to Plaintiff.

Defendants Abdallah, Moreno, Mamaril, and Taiarol all utilized the expertise of
Defendant Christopher Paris of CDCR in multiple falsified affidavits into warrants (see
“Exhibit 13”). Defendant Paris was not assigned to GVSU-SPD (see Bates 4958-4960,
bates 4959, first paragraph) Defendant was brought into this investigation at an early
stage likely June 30" to July 3" of 2017.

Defendants Abdallah, Moreno, Mamaril, and Taiaro} all wrote affidavits concerning the
use of confidential informants in their writings under oath. No independent police report
confirms their fabricated affidavits that state currently in this investigation informants
have provided information about the members of the target. GVSU-SPD’s target gang is
Nortenos and/or Northern Riders (see “Exhibit 14” bates 0492, 0578, 0492, 4724, 4725,
4717, 4718, 5108, 5187, 5252, 5253, 5344, and 5368, 5369).

Defendants Mamaril and Taiarol further fabricated affidavits regarding Plaintiff's gang
membership into a criminal street gang. Specifically, “Northern Riders”. By their own
admission, the alleged Northern Riders are a security threat group (see “Exhibit 15”).

This falsified gang allegation of Nortenos and/or Northern Riders help charges under the

-5-
COMPLAINT 42 U.S.C. §1983 JURY TRIAL DEMANDED

 

 
Oo Se IN DB WO Fe WW] NO

Nw N YN NN NNN
eo UA A KOH SF FSF Ce UA ARENA S

 

 

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 6 of 266

31.

32.

33.

34.

35.

36.

37.

current case that Plaintiff reserves the right for a malicious prosecution claim solely on

gang allegations under California’s “Step” Act, California Penal Code §186.22 et seq.

Defendant Mamaril fabricated an affidavit on his own (see “Exhibit 16”) recording a
confidential informant providing information. This confidential informant is the second
wife of Plaintiff. The false affidavit coincides directly with the wiretap recording between
two scorned wives making assumptions about Plaintiff. Again, Defendant Mamaril
authors a crime report indicating some sort of real confidential informant interviews.
Defendants Mamaril and Taiarol specifically and intentionally fabricated affidavits under
oath concerning Plaintiff's alleged gang activities and membership (see “Exhibit 17”).
Plaintiff was homeless on August 1, 2017 and reporting to the San Joaquin County
Probation Department every week on Tuesday to receive monetary help for residence. In
July of 2017, Plaintiff was employed at PFlug in Lathrop, California. Stockton Police
Officer Ryan Taiarol attached a GPS tracker to Plaintiff's red 2007 Pontiac Grand Prix.
On or about August 10, 2017, three (3) search warrants for three (3) residences were
executed to search for guns. All warrants were redacted concerning items to be seized.

On this day Plaintiff was arrested by Stockton Police Department and Probation officer
Rich Hoheuthaner in San Francisco, California (see “Exhibit 18°’). Knock notice
requirement was in effect.

On or about August 2017, Plaintiff was arraigned in the Superior Court of California,
County of San Joaquin. People v. Rodriguez et al on eighteen (18) serious felonies and
California Penal Code §186.22 allegations with enhancements attached to each charge.
Malicious prosecution solely on §186.22.

On or about September 5, 2017 to September 8, 2017, a grand jury was conducted, and an
indictment was filed. People v. Rodriguez (Case No.: CR-2017-12443 in the Super Court

of California, County of San Joaquin) with §186.22 allegations and enhancements to all
counts. Defendants Tacker, Sergeant Couvillion, Mamaril, Taiarol, and Paris all testified

for the prosecution on September 5, 2017.
Defendant Mamaril testified in the Grand Jury (Grand Jury Reporter’s Transcript page

-6-
COMPLAINT 42 U.S.C. §1983 JURY TRIAL DEMANDED

 

 
Oo S&S IN WBN ON BP YY NO

Nu NY NY NY NY NY NY MY NH LY YF KF
era AA KROSS SF CeO QU AARESENH AS

 

 

Mit

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 7 of 266

38.

39.

40.

4}.

42.

43.

44.

45.

394) that Plaintiff was a documented gang member which is not true and is perjury. It
should be noted other perjurious testimonies will be proved for each affidavit and

warrant Defendant Mamaril committed.

Defendant Taiarol testified in the Grand Jury (Grand Jury Reporter’s Transcript pages
271-281) that she is assigned to investigate Nortenos. There was no mention of the
Northern Riders.

Defendant Tacker testified in the grand jury (Grand Jury Reporter’s Transcript pages
108-132) and testified he knew it was a male due to a bald head (see “Exhibit 19”
photographs of plaintiff vehicle with tinted windows).

Defendant Couvillion testified in the grand jury (Grand Jury Reporter’s Transcript pages
142 — 169) that he read the license plate to the red 2007 Pontiac Grand Prix from 50 yards
distance at night.

On or about October of 2017, Plaintiff was served with a copy of a 20-count indictment
with gang allegations and gang enhancements attached to each count.

Plaintiff filed a citizen’s complaint on Defendants Tacker, Clyborne, Couvillion,
Mamaril, and Taiarol at the Stockton Police Department. On March 23, 2018, said
complaints were denied (see “Exhibit 20”).

Defendants Taiarol and Mamaril further wrote in their affidavits that Martin Harlan and
Marcial Hernandez were Northern Rider members and associates (see “Exhibit 20”).
Attached are declarations of Harlan and Hernandez refusing gang affiliations.

On or about December 18, 2017 Stacy Cano and Renee Mosqueda submitted declarations
to Plaintiff concerning warrant violations committed by Defendants Taiarol and Mamaril
(see “Exhibit 21”) all warrants were deemed “knock notice”.

Defendant Paris testified during the grand jury (Grand Jury Reporter’s Transcript pages
404-435) concerning Plaintiff's documented/validated gang membership as a Northern

Rider, and that Northern Riders were a criminal street gang.

-7-
COMPLAINT 42 U.S.C. §1983 JURY TRIAL DEMANDED

 

 
Co Fe ND A FF WY YN

WN NN NN NK YE
ec NA A KF Hob HN FSF CH RKAABGBRE BH AS

 

 

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 8 of 266

VI. Exhaustion of Legal Remedies

46. Plaintiff used the only method of any complaint against Stockton Police Department
Defendants (see “Exhibit 20’). Therefore, exhaustion of legal remedies is met.

47. Plaintiff is not an inmate or parolee of California Department of Corrections and
Rehabilitation and thus that department’s 602 appeal process sis not available to exhaust
remedies in regard to Defendant Paris.

48. Plaintiff asserts these allegations against all Defendants are criminal civil rights
violations against Plaintiff, therefore 42 U.S.C. §1983 is ripe.

Vv. Legal Claims

49. Plaintiff re-alleges and incorporates by reference 1-50.

50. Defendants Tacker, Clyborne, and Couvillion wrote false crime reports and committed
perjury in a grand jury to illegally convict Plaintiff to a life sentence in state prison.
Defendant’s actions violated Plaintiff's rights under the 8" and 14° amendments to the
United States Constitution. As a result, Plaintiff suffered loss of work wages, pain and
suffering, and emotional distress from illegal jailing.

51. Defendants Tacker and Couvillion committed perjury in a court of law. Defendant’s
actions violated and continue to violate Plaintiff's rights under the 6", 8, and 14"
amendments to the United States Constitution, causing Plaintiff to suffer loss of wages
and emotional distress.

52. Defendants Paris, Abdallah, Moreno, Gutierrez, Mamaril, and Taiarol have intentionally
conspired to falsify legal documents under oath, affidavits, statements of probably cause
into multiple warrants, all of which violate the expectation of privacy. All Defendants
fabricated a gang alliance of Nortenos and/or Northern Riders against Plaintiff.
Defendants Taiarol, Moreno, Mamaril, and Paris further committed perjury in a grand
jury. All Defendants here are violating Plaintiff's 4", 5", 8", and 14" amendment rights.
These illegal actions are causing Plaintiff loss of wages, pain and suffering, and
emotional distress.

53. All Defendants have conspired to falsely arrest and maliciously prosecute Plaintiff.

-8-
COMPLAINT 42 U.S.C. §1983 JURY TRIAL DEMANDED

 

 
Oo CO J DB WA FP WW NO

Nv NN NY NY NY NY NY NY YF FF KF

 

 

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 9 of 266

54. Plaintiff has no plain, adequate, or complete remedy at law to readdress the wrongs
described herein. Plaintiff has been and will continue to be irreparably injured having
been illegally charged with gang enhancements and allegations due to the conduct of the

Defendants unless the court grants the declaratory and injunctive relief that Plaintiff

seeks.

VI. ‘Prayer for Relief
Plaintiff respectfully prays that this court enter judgement.

A. Granting Plaintiff a declaration that the acts and omissions described herein violate his
constitutional rights.

B. A preliminary and permanent injunction ordering Defendants of the GVSU-SPD and
Christopher Paris of CDCR to stop intentionally and falsely creating gang allegations that
do not confirm as subjects or allies.

C. Granting Plaintiff compensatory damages in the amount of $100,000.00 against each
defendant jointly and separately.

D. Plaintiff seeks punitive damages only from Defendants Taiarol, Mamaril, Gutierrez,
Moreno, and Paris in the amount of $750,000.00. Plaintiff seeks these damages against
said Defendants jointly and separately.

E. Plaintiff seeks a jury trial on all issues triable by jury.

F. Plaintiff also seeks recovery costs of this suit.

G. Any additional relief this court deems just, proper, and equitable.

DATED: Respectfully Submitted,

i_ Oho

isven R. Rodriguez CL

n Pro Per

-9-
COMPLAINT 42 U.S.C. §1983 JURY TRIAL DEMANDED

 

 
0 ON HD UW F&F WN

oOo SN DN ON FF WD Nn -|-§ CO OO Oe ND DH AH FF WY NY FS OC

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 10 of 266

Steven R. Rodriguez #0154335
999 W. Mathews Road

French Camp, CA 95231

In Pro Per

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

STEVEN R. RODRIGUEZ,

Docket No.:

Plaintiff,

V.
CITY OF STOCKTON, et. al., PLAINTIFF’S DECLARATION IN

SUPPORT OF 42 U.S.C. §1983

Defendant.
DATE:
TIME:
COURT:

 

 

DECLARATION OF STEVEN R. RODRIGUEZ

I, Steven R. Rodriguez, declare:

1. I am the plaintiff in propria-persona in the above entitled matter.

2. There are multiple affidavits into warrants that are in excess of five thousand pages that
would be far too excessive to include as exhibits, so I am utilizing excerpts and bate

stamp references in the present moment.

Mit

-l-

 

 

 

PLAINTIFF’S DECLARATION IN SUPPORT OF 42 U.S.C §1983

 

 
Oo S&S SD DBD A FF WD NH

NO po NO NH HN LH NY NN NO HH FF FF FF HF PF PF OU ES|lUh Sh lhe
eo “sa HA A F&F WD NY KFK COD OO Se HN HD A FBP WD NH =| S&S

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 11 of 266

3.

Affidavits for statements of probable cause into search warrants are written and
administered under oath by law enforcement personnel and all of these affidavits are not
truthful regarding gang allegations.

These affidavits included in the 42 U.S.C. §1983 are only excerpts because they are
excessive in length. Plaintiff asserts that all the information and data on gang

validation or gang membership as written are intentional falsifications about Nortenos
and/or Northern Riders to coerce Superior Court Judges to believe that Steven Refugio
Rodriguez was a street gang member operative participating in clandestine activities no

other Norteno and/or Norther Rider has ever done or will do.

Plaintiff asserts that law enforcement has fabricated ideals about keeping up with gang
trends and gang cultures. The alleged Northern Riders have not existed since December
31, 2014, which was 4 years ago, and 3 years before the present case, proving the written
affidavits to be false. .

California Department of Corrections SSU Agent Christopher Paris as also falsified
affidavits and lied under oath that Plaintiff was a validated member of Northern riders
through a validation process. Plaintiff asserts he is a validated Northern Structure drop
out.

Gang Violence Suppression Unit of Stockton Police Department, Jason Mamaril, Ryan
Tairiol, Paul Gutierrez, Kathryn Abdallah, and Miroslava Moreno have willfully and
intentionally lied under oath on all their affidavits, as well as conspired with SSU Agent
Christopher Paris of CDCR to fabricate an alleged new gang alliance. Nortenos and/or
Northern Riders.

Plaintiff asserts he is not a validated Northern Rider security threat group II pursuant to
title 15§3378. There is a process with evidence and a point system with administrative
chronos through institutional committees to Sacramento back to the institution.
Photographs and interviews take place with institution gang investigators. Inmates also
get a chance to reply and denounce the validation. Plaintiff would definitely be informed

if he was a validated member or associate.

-2-

 

 

 

PLAINTIFF’S DECLARATION IN SUPPORT OF 42 U.S.C §1983

 

 

 
Oo Fe SN NH On SF WD NY

NY NYO NY NY NY NN NY NN KN KF KF HF YF YS SF SO ESE lhl
oo NI DBD A FF WY NY FH DO fe NN KH HH FSF WY NY KF O&O

Hil

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 12 of 266

9.

10.

11.

12.

13.

At no time during any alleged crime on June 18" and June 26" did any police or civilian
witness identify Plaintiff as the person involved, nor was any sort of gang activity heard
or seen by any law enforcement or civilian witness.

Plaintiff was discharged from CDCR on June 18, 2016 and was no longer in custody or
under state parole. Instead, plaintiff was under San Joaquin County probation supervision
(PRCS) AB 109. Plaintiffs probation officer was Rich Hohenthaner. Plaintiff was not
under any gang registration or gang conditions under PRCS. Stockton Police Department

Detectives’ and Christopher Paris’ allegations are false.

Plaintiff has been a validated drop out since 2003, and Stockton Police Department
S.V.S.U. claims Plaintiff was a Norteno gang member in 2009. This court heard
Plaintiff's 32254 on that case and will later motion for judicial notice on that criminal
proceeding and the prior 42 U.S.C. §1983 docket number CIV-S-10-0204. To corroborate
no gang allegations were charged nor was Plaintiff an alleged Norteno street gang
member. Furthermore, Rodriguez has never been charged with any prior criminal street
gang under California Penal Code §186.22. In exigent circumstances to immediately
obtain warrants gang activity is one of the most seriNous types of criminal activities to get
warrants signed. However, no gang activity, gang subsets, or gang alliance between
Nortenos and/or Northern Riders exist making false affidavits into a gang related hoax.
Stockton Police Department GVSU & Christopher Paris of CDECR have conspired to
intentionally falsify written legal affidavits. Rodriguez is part of this special spy game
operation/operative of Nortenos and/or Norther Riders criminal street gang. When GVSU
Detectives I their own affidavits for warrants on 7 cell phones, 2 GPS trackers on 2
vehicles, several social media accounts and 3 residences with false gang related street
activies. Moreover, GVSU in their own words in these ridiculous affidavits, they claim
“The city of Stockton doesn’t even have the Norther Riders validated as a street gang
through CDCR as a security threat group.”

Rodriguez has not been any South Side Stockton street gang member criminal felon ever.

-3-

 

 

 

PLAINTIFF’S DECLARATION IN SUPPORT OF 42 U.S.C §1983

 

 

 
Oo Oo NHN BD A FF WY NO

NO po wp WN WV NHN NHN NH NHN FF FF FF KF HF HF PFO ESE Sle
ao nN NHN A BP WHY NHN KF DOD OO NHN NH nH F&F WY NY KF OS

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 13 of 266

14. Stockton Police Department GVSU Detectives and SSU Special Agent Christopher Paris
have further conspired to falsify affidavits listed above concerning confidential
informant/sources were utilized into the criminal investigation into the target gang.

15. During the course of approximately 43 wiretap/daily surveillance is there 1 crime report
that law enforcement conducted interviews, phone conversations or any police duties

with alleged confidential informants/sources.

16. Kyle Tacker of Stockton Police Department did not write his own crime report or specify
any sort of male features on June 26, 2017 at the alleged high-speed chase but testified in
a grand jury that he saw a bald head.

17. Robert Clyborne of Stockton Police Department wrote crime reports, witnessing 2 older
model Pontiacs, one described as a Grand Am and the other described as a Grand Prix,
run two (2) separate stop signs at the intersection of Poplar Street and N. Harrison which
in fact is not a 4 way stop. Robert Clyborne and Kyle tacker partners of 1e29 never
obtained a license plate at the inception of the alleged high-speed chase.

18. Sergeant Mark Couvillion of Stockton Police Department on June 26, 2017 never read
the license plate 6DSF269 like he reported and testified to in Grand Jury from 40-50
yards at night. It’s not possible to read a license plate 4 car lengths in front of you. 50
yards would be 5 or 6 car lengths. Sergeant Mark Couvillion’s observation was | city
block distance from N. El Dorado and Miner Street looking towards Miner Street and
Center Street.

19. Rodriguez asserts that all references of his declaration above will be exhibited to the
complaint and confirmed with actual bate stamps.

I declare under penalty of perjury under the law of the State of California that the foregoing

is true and correct.

DATED: , 2019 Respectfully submitted,

EN REFUGIO RODRIGUEZ,
Declarant In Pro Per

4-

 

 

 

PLAINTIFF’S DECLARATION IN SUPPORT OF 42 U.S.C §1983

 

 
s sapiewstescte se) 5 - i
Case 209+¢cv- NOGF/ 39" TLN-BB«< Document 1 Fitec 04/30/49 Page 14 of 266

* tres

- ka pita
| +

 

 
 

 

-™

Case 2:19-cv-00739-TLN-DB Document 1_ Filed 04/30/19 Page 15 of 266

 

 

 

 

Tracy Police Department CASE NUMBER
1000 CIVIC CENTER DRIVE
TRACY, GA 95376 CR-17-4544
(209) 831-6550
ORIGINAL REPORT

 

 

SUMMARY:

Witnesses reported shots being fired at the Sunset Liquor store located at 2355 Parker Ave. Upon arrival two spent shell casings
were located and all involved parties had fled the scene. It is unknown at this time if any parties were struck by gunfire.

 

NARRATIVE:

Clr BG 1017 272

 

 

 

 

 

Tracy Police Department CASE NUMBER
1000 CIVIC CENTER DRIVE
TRACY, CA 95376 CR-17-4544

(209) 831-6550
SUPPLEMENTAL REPORT

 

 

 

 

 

 

2?

«

RIEUESE Coilh*MCT EO nf ,
- 7
LIHlTS x

This is a supplemental report. Refer to original report for summary details.

SUMMARY:

NARRATIVE:

     
   
  

On 06/18/2017 at approximately 1952 hours, | (3141) was dispatched t “"~S evrver Ave (Sine ori the report of shots
fired. Upon arrival, Ofc. Grijalva was at the scene.
| parked my patrol vehicle, with its emergency flashing lights activated, on the southwest corner oft ark .
to secure the crime scene. | cordoned off the northwest corner of the parking lot adjacent to 08 :
tape to secure the scene.

{ contacted :+!, 7 “hen 7&5 in the parking lot area of the scene, * abe?

ey

~.vapp said he was approximately 40-50 feet from Sunset Liquor's cenit fexit “tr oor, ._ 1 Stated fwo males adults
approached the driver's side of a vehicle parked in front of Sunset.Liquorsarie. an argument ensued... said one of the male
subjects stated “You w: NnttEAL Es @ of this?” and saw the male s eet aoe ha dhe rom his waistband. - + stated the vehicle
reversed and quickly exi e eas enkrylext parking lot a ‘

handgun as the vehicle was exiting.-

     
 
  
  
  
 
 

 

‘rapa provided the following limited description of the’ ‘

Suspect #1: White male adult, approximately Bone fg
jeans, unknown hair and eye color. a

Suspect #2: White male adult, me .:
hair and eye color. e

Trapp did not have any additional del Pat
SCENE LAYOUT:

located west ofs € ’ “Sutin the strip mall.

CASE STATUS:

 
  

Refer to original.

 

 
 

Case 2:19.-cv.00739-TLN..DB Document Filed 04/30/19 Pane 16 of 266 —

 

 

PSO ENS Tre Pre Stross Age ee oe

Tracy Police Department CASE NUMBER
1000 GIVIC CENTER DRIVE
TRACY, CA 95376 CR-17-4544

(209) 831-6550
SUPPLEMENTAL REPORT

 

 

 

 

 

SUMMARY;

 

On 6/18/17, | assisted Officer Grijalva with his investigation of a shooting by attaining (2) witness statements.

NARRATIVE:

  
   
     
 
   
  
   

On 6/18/17 at approximately 1951 hours, { responded to the area of Cunsei Liquors, 2355 Parker Ave.’
with his investigation of a shooting. | arrived and was directed to contact residents of 2383 Parker, 3

sist Officer Grijalva
: for potential witnesses.

 

| saw at 2.388 Parker Ave. #7, there was a camera pointing at Parker Ave. | contacted the res
and he told me the following: Torrecilias was inside his apartment when the shooting occurf
but he did not see anything. Torrecillas’ camera was not recording. at the,ting

f 2388 #1, Miguel Torrecillas,
e heard (2) shots fire near
the shooting.

car in the west part of the parking lot of her residence, facing Parker A
colored shorts and high white socks, exit Sunset riquore ‘with a case

provide a description of the (2) males in the back seat of { the’ red sedan, cine they were in their 20's, Chavez said the (2)
males in the driver and passenger seat had tattoos o their neek, and the:driver had tattoos on his face. The red sedan had
faded red paint, and had “normal” grey colored wh
residents of 2331 Parke Aven::s, Beity and Frat
time.

    
     
  
  
  
 

@ videg Cameras around their house, but they were not home at the

 

| was relieved of my duties at this time. My lotn"Can fa’ was activated during the incident.
PHYSICAL EVIDENCE: :
Refer to original report.
CASE STATUS:

Refer to original report.

Rept. Off.: PINEO, JAKE (#1467) PAGE 3 OF 3 RPT: 01
Coarse 77, BF, 1O:0/ SI/Z

 

Casé Z°19-Cv-00739-TLN-DB” Document I Filed 04/30/19 Page 17 of 266

Tracy Police Department CASE NUMBER
1000 CIVIC CENTER DRIVE
TRACY, CA 95376 CR-17-4544

(209) 831-6550
SUPPLEMENTAL REPORT

 

 

 

 

 

 

f=

KEU ES Coi\ft#ACT ER? r9 f= .
- 7?
CoH «

This is a supplemental report. Refer to original report for summary details.

SUMMARY:

NARRATIVE:

 
  
  
 

On_ 06/18/2017 at approximately 1952 hours, | (3141) was dispatched t “""S rareec ave (Sine. Lip arspori the report of shots
fired. Upon arrival, Ofc. Grijalva was at the scene, ya
{ parked my patrol vehicle, with its emergency flashing lights activated, on the southwest comer OF arker Ave. and Grantline Rd.
to secure the crime scene, | cordoned off the northwest corner of the parking lot adjacent to Snset' Liquors, with crime scene
tape to secure the scene.

#

  
  

i contacted «5, ; awe De in the parking lot area of the scene, «.:; provided the wing statement in summary.

"auc Stated he was walking eastbound in the strip mail from Rusty's F* arlgg to ‘Sunset Liquors and witnessed the incident.

 
   

“vane said he was approximately 40-50 feet from Sunset Liquor’s eritryWexit front. oor. ._ _, Stated two males adults
approached the driver's side of a vehicle parked in front of Sunset.Liquors-at ian argument ensued. .._ said one ofthe male
subjects stated "You want some of this?” and saw the male subject pull-e-handgun tom his waistband. » + stated the vehicle
reversed and quickly exited the east entry/exit parking lot arda%. Tra yp, stated hg{saw the male subject fire two rounds from the
handgun as the vehicle was exiting.. -.:. said he feared‘fer'hi diel and rantback to Susty’s Azza ¥ arlor to seek shelter.

te
4,

 

  
  
  
 
   
   
   
   
  
 
 
 

  

    

Suspect #1: White male adult, approximately 30635 Years’olth 40"

jeans, unknown hair and eye color. eg

a.
vor,

foe
oe tee
Suspect #2: White male adult, approximately 25-30.é¢ars alg; oor to 6’00”, 170- 180 Ibs., white tank top and shorts, unknown
hair and eye color. " & aA * ae 2
y ey Bereo~ TVeisrs ov

nfs*concerning the incident. th Cn - BACK OF”

 

 

  

  
 

ae
oy

Trapp did not have any additional details of

SCENE LAYOUT: fP°C of in x PIF nS
's located on the $ west corner at the intersection of ee LE} tbe L> _is
located west off  ~'’ —~“’yjthin the strip mall. 7 DLE , vee
CASE STATUS: ~ nd ¥,
Refer to original. / f >) ree a
t&

(i psr RUE CED CSE 6 AB Borz
a an 2s Zo» .
SLO. CMFIS © ~IG os 7
Ga i 7G - S 6: => I?
B- sO. 2or7

WM iaeF stb Sif 7A

— Sole —Suly WEY SwWy.

Rept. Off.: DANIEL, DANLY (#1475) . Pol 7 PAGE 4 OF 4

al

RPT: 02

 

 

 
 

Case*2 2Stev007892FEN-DE Decument 1 Filed 04/30/19--PageeL8 of -266

eet * P .
“

4 i. : : : : ‘ .
a ie . . — : ae — ae ¥ i ti. i nib Tr. Ries

oa ™ =

J ; ep © aa” i ee ry i oY

jhe

- eK ire “* + Pena ce Se i to ~ ry _* Sry ee ey

ee eae exon eatiyipiy

Dh ne age se eins : nt

i a tele ee ee ie Ce i hb P= 2 ae

c

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 19 of 266
0012 Rodriguez

Incident Report 17-23754 0004
STOCKTON POLICE DEPARTMENT

22 E Market St. 06/27/2017

STOCKTON,CA 95202 245.

Member#
CLYBORNE, ROBERT

(209) 937-8495

 

Administrative Information

 

DR Supplement No | Reported Date Reported Time

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STOCKTON POLICE DEPARTMENT 17-23754 0004 06/27/2017 05:48
CAD Calt No Status Rptiincident Typ / ;
171771118 REPORT TO FOLLOW ASSAULT WITH A DEADLY WEAPON 5
Location City
W ACACIA ST/N HARRISON ST Stockton
ZIP Code Rep Dist District Sector From Date From Time
95203 0119 cc cs 06/26/2017 | 23:07
Member#¥
2812/CLYBORNE, ROBERT
Assignment 2nd Member#
FIELD SERVICE SEAPORT 2ND WATCH PHASE 2 CLYBORNE, ROBERT
2nd Assignment Entered By
FIELD SERVICE SEAPORT 2ND WATCH PHASE 2 2812
Assignment RMS Transfer Prop Trans Stat
FIELD SERVICE SEAPORT 2ND WATCH PHASE 2 Successful | Successful
Approving Officer Approval Date Approval Time
1209 06/28/2017 08:30:20
Route - Crimes vs Persons
Yes
# Offenses | Offense Description Complaint Type
1 PC245 (D) (1) ASSAULT W/FIREARM ON

 

 

 

 

 
 

 

 

 
 
 
 

Summary Narrative
Supplemental report

Body worn camera activated

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Involvement Type

VICTIM | 1 Police Officer

Name MNI Race Sex
TACKER ,KYLE 1379171 White | Male
DOB Age Juvenile? | Height Weight Hair Color Eye Color PRN

08/03/1992 | 24 No | 5'07" | 180# | Brown | Hazel | 3232941

NIBRS Means of Attack

F GN Firearm

Extent of Injury Domestic Violence

NO VISIBLE INJURY No

Type Address

Work/Business | 22 E MARKET ST

City State ZIP Code Date

Stockton CALIFORNIA | 95202 06/27/2017
[Phone Type | Phone No Date

WORK | (209) 937-8377 06/27/2017

Employer/School Position/Grade

COS POLICE DEPARTMENT OFFICER

   

Modus Operandi

Premise Type Crime Codefs)}
Street, highway, alley Assaults

 

Narrative

. NOTIFICATION :
Report Officer : Printed At
2812/CLYBORNE, ROBERT . {06/28/2017 08:47

 

 

 

 

Page 1 of 2

 

0012 Rodriguez

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/549 Page BS TEBE. nent
“23754 ons"

Incident Report

STOCKTON POLICE DEPARTMENT
Wee Ke Te el eA AV

    

 

 

 

 

 

involvement Invi No Type

REGISTERED OWNER 1 Individual

Name MN

RODRIGUEZ , STEVEN 266153

Race Sex Age Juvenile? } Height Weight Hair Color Eye Color

 

 

 

 

 

DOB
Hispanic/Mexican/Latin Male | 02/26/1969 | 48 No | 5'10" | 170# | Brown | Brown
PRN

 

 

 

 

 

 

 

3232937

Type Address

Hone | SRS ca <3ee> AV

City State ZIP Code Date

Stockton CALIFORNIA | 95206 06/26/2017 |

 

 

 

 

Type
SS NUMBER

   

IE Serm PU el

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

involvement Invi No Type

SUSPECT /1 Individual | UNKNOWN

Race Sex Age To Age | Juvenile? | Gen Appearance | Buiid

Hispanic/Mexican/Latin Male} 20 | 30 No Casual | AVERAGE
* Hair Description Facial Features

Short hair Unshaven

Demeanor Glasses

Violent | NO GLASSES

Body Clothing

HAT/TSHIRT

Weapon Type Catiber PRN

Handgun 9MM | 3232938

Hat “Shirt, Facial Hair

DARK COLORED FLAT BILL | BLACK SHIRT
VICTIM 1: CLYBORNE,ROBERT

 

UNSH

    
 
   

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Involvement Invi No Type
VICTIM | 1 Police Officer
Name : MNI Race ‘Sex
CLYBORNE , ROBERT 1433503 White | Male
DOB Age Juvenile? | Height Weight Hair Color Eye Color PRN :
11/09/1991 | 25 No | 5'11" | 190# | Black | Brown | 3232939
NIBRS Means of Attack
F GN : Firearm
Extent of injury © Domestic Violence
NO VISIBLE INJURY No
Employer/School Position/Grade
COS POLICE DEPARTMENT OFFICER
Location City
22 E MARKET ST Stockton

 

 

  
 

State
CALIFORNIA

Phone No
(209) 937-8377

Phone Type
WORK

 
   

  
    
 
 
    

  

 
 

Style

4-door Automobile Red

 

# Occupants | To Year

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 2010

Link Involvement | Invi No Name Race | Sex
| PAS SUS 1 UNKNOWN H/M

DOB ‘

Link involvement | invi No Name Race | Sex

OWN | RGO 1 RODRIGUEZ , STEVEN Him

DOB

02/26/1969

Report Officer : , Printed At

2812/CLYBORNE, ROBERT 06/28/2017 08:35

 

 

 

 

Page 3 of 5

 

0003 Rodriguez

 
. Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Paget R286 cris
incident Report 17-23754 ORIG

STOCKTON POLICE DEPARTMENT
Vehicle: 6(DSF269

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

yp

“s

 

    
 
 

 

Involvement Type License No State Lic Year
SUSPECT | AUTO | 6DSF269 CALIFORNIA | 2017
Lic Type Year Make Model
| Regular Passenger Automobile Plates 2007} Pontiac | Grand Prix
Style Color Value VIN # Occupants
4-door Automobile Red $2,500.00 - 2G2WP552071111521 2
Link Involvernent | Invi No Name Race | Sex
PAS sus 1 UNKNOWN H|M
DOB
Link involvement | Invi No Name Race } Sex
OWN | RGO 1 RODRIGUEZ ,STEVEN H|M
DOB
02/26/1969
Vehicle: 1429289
Involvement Type License No State Lic Year
VICTIM VEHICLE AUTO | 1429289 CALIFORNIA | 2099
Lic Type Year Make Mode Style
Regular Passenger Automobile Plates 2014 | Ford | Explorer | Utility Trailer
Color . Value VIN # Occupants
Black $2,500.00 1FM5K8AR4EGB38615 2
Modus Operandi
Physical Evidence Weapon Used : Premise Type Crime Code(s)
VIDEO Assaul ta

 

Narrative
NOTIFICATION : 5) wares bo 8° yond
On Monday 6/26/17 at approximately 2308 hours, Officer K Tacker-and't; Officer R forme: (iE E29), “were oy
patrolling the area of W Poplar and N Harrison St. We were in our marked SPD patrol SUV with overhead “—
emergency lights and siren. We were in our department approved Police Duty Uniforms. All of our equipment was
nara Prior to shift and was 5 working properly. While Patrolling in the area, : a “Pri

 

 

 

ae yielding, and drove. eastbound ‘on Acacia. | activated my siren and began pursuing the suspect going eastbound

Acacia. He drove through the stop sign of Acacia and Lincoln continuing eastbound, and at that point the front
passenger sat outside of the vehicle on the window. He was a Hispanic male adult that appeared to be in his
twenties. He was wearing a black shirt and was wearing a dark colored flat bill hat.

He pulled out a pistol and cocked it back. He then pointed the pistol at Ofc. Clyborne and |, and began firing while
the. vehicle was at approximately Acacia and Van Buren. He fired at least three rounds at us, where we later found
our vehicle to be struck in the windshield and the front passenger's door at the door jam nearest the front of our
vehicle.

| braked, and maneuvered the vehicle north on the street to attempt to dodge the rounds being fired at us while
Ofc. Clyborne advised dispatch of what we had and we continued to pursue the vehicle eastbound Acacia from a
distance.

The vehicle continued eastbound Acacia where he blew the stop sign at Acacia/Madison ran the red light at
Acacia/Center, ran the red light at Acacia/El Dorado, ran the stop sign at Acacia/Hunter, ran the red light at

- Acacia/San Joaquin, and ran the stop sign at Acacia/California where he made a southbound turn. The vehicle
nearly ran multiple cars off the road and reached speeds of at least 80 miles per hour. ©

As | reached California St. and turned southbound, | was unable to locate the red Pontiac.

As Ofc. Clyborne and | were searching for the vehicle, we heard Sgt. Couvillion (¥5) advise he may have the
vehicle at Miner/E! Dorado. We started heading that way, and Sgt. Couvillion advised he was being shot at.

 

Report Officer Printed At
2812/CLYBORNE, ROBERT 06/28/2017 08:35

 

 

 

os

 

Page 4 of 5

 

0004 Rodriguez

 
Q
Fon aceioe

Incident Report

Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page? Reriga
5 4 uppiersent No

STOCKTON POLICE DEPARTMENT

Person Summary

17-237

ORIG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary Narrative
VIEVU Body Camera activated

 

 

 

 

Invi Invi No Type Name MNI
sus /|1 I UNKNOWN

Race Sex DOB

H M

Invi Invi No Type Name MNI
VIcil Pp CLYBORNE , ROBERT 1433503
Race Sex DOB

Ww M 11/09/1991

Vehicle Summary

Invi Type License No State Lic Year Year Make Model Styie Color

SUS|A CA 2006. | PONT | GRA 4D RED

Invi Type License No State Lic Year Year ‘Make Model Style Color

SUS|A 6DSF269 CA 2017 /|-2007. PONT GRA 4D RED

Invi Type License No State Lic Year Year Make Model Style Color

VICIA 1429289 ~ CA 2099 2014 FORD XPL UT BLK

 

 

On 06/26/2017 while attempting to conduct a traffic stop on a vehicle, the passenger sat on the window sill of the
front passenger's seat and racked a firearm. The passenger then began to fire at my partner, (VIC) Ofc. Clyborne,
and |. The suspect struck our vehicle twice with the rounds expended from his firearm. Once in the windshield
and once on the front passenger's door. The suspect fled westbound Acacia not stopping for any stop signs or at
any red lights. He tumed southbound on California St. where we lost sight of him. Another officer located a vehicie
of the same make and model at Miner St. and Center. The passenger shot at that officer multiple times as well.
After reviewing footage from traffic cameras the vehicle's license was found to be 6DSF269. The suspects made
good their escape last seen travelling southbound I5. —

 

- >>,
Plats © GSPY Tory ft

o

eee
bye

a na #
‘ L. _
d oe
acca
é

x

st my
NM.
e

tf DAP

gs >
AT oy oO < a po
° ge wy 9% }
fo e* ‘ e Oo ae " }
= ° ~
~ of L a rare
; ” 3 if 2
*

 

Report Officer
2812/CLYBORNE, ROBERT

Printed At
06/28/2017 08:35

 

 

 

Page 2 of 5

 

0002 Redriguez

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page®8 9A "BR ent No
Incident Report 17-23754 ORIG

STOCKTON POLICE DEPARTMENT

| could hear what sounded like gunshots over the radio, and Sgt. Couvillion advised the vehicle's license plate was
6DSF269. Ofc. Clyborne and | caught up to Sgt. Couvillion in the pursuit and pulled a vehicle over at
Downing/i5.When { got out of my vehicle | could see the vehicle that had been stopped was not the vehicle that
the suspects were driving when firing at us. | advised other officers of this, and they continued to search for the
suspects.

Ofc. Clyborne and | returned to the PD where we had our vehicle photographed and debriefed with Sqft. Arietta. It
was then that we saw the windshield had been struck and the front passengers door jam had been struck by
gunfire.

| drove to the area where we were shot at and two shell casings were located at Acacia and Van Buren St. Both
were 9mm shell casings with one being on the north side of Acacia St just east of Van Buren, and the other in the
intersection of Acacia//an Buren on the south side of Acacia. Ofc. Rodriguez also advised he located a dark
colored flat bill hat on Monroe and Acacia st, which could have flew off the passenger's head while he was
hanging out of the vehicle.

There was an expended round located on the sidewalk on the south side of the sidewalk found by Ofc. Rodriguez
(1E21).

Ofc. Rodriguez stood by with the evidence while FET Chase processed the scene. Ofc. Clyborne and | were
advised to put our vehicle in a stall at the PD. After placing our vehicle in a stall, we rode with Sgt. Arietta to the
SEB to speak with detectives about the incident and to start a trac-flyer.

| reviewed the footage from Y45 that showed a vehicle of the same make and model that had fired rounds at us
stopped at Miner waiting to tum southbound at Center. The camera zoomed in and the license plate was
(LICH6DSF269). A féw moments later a police vehicle activated it's emergency lights and pursued the vehicle
southbound Center and westbound on the crosstown.

The timing of the video matches the time of Sgt. Couvillion advising he had a vehicle firing rounds at him going
southbound Center.

An armed and dangerous DOU stop was placed on the vehicle, and after speaking with Lt. Smith we cleared the
call.

ATTACHMENTS:
None

EVIDENCE:
Video/shell casings/bullet fragments/photographs/hat

DISPOSITION :
Open pending suspect identification and follow up with RGO.

A OFCRS wRire THs
CR EP RT.

 

—P Distt sep RzPoe- WRits v6 Sta vornkos -f
PRec= DORES.,

 

Report Officer : Printed At
2812/CLYBORNE, ROBERT 06/28/2017 08:35

 

 

 

Page 5 of 5

 

 

0005 Rodriguez

 
 

 

ase -2-T8-cv-00739-TEN-DB— Documem I Filed 04/30/19 Page ]24 of 266
Tracy Police Department CASE NUMBER
1000 CIVIC CENTER DRIVE
TRACY, GA 95376 CR-17-4544
{209) 831-6550
ORIGINAL REPORT

 

 

 

 

 

 

SUMMARY:

Witnesses reported shots being fired at the Sunset Liquor store located at 2355 Parker Ave. Upon arrival two spent shell casings
were located and all involved parties had fled the scene. It is unknown at this time if any parties were struck by gunfire.

NARRATIVE:

     
   
  

On 061817 at approximately 1951 hours, | was dispatched to 2355 Parker Ave for a report of shy id, While in route to the

scene TPD dispatch advised involved parties were Seen getting into vehicles and leaving the,scene. TPD dispatch advised there %
was a red car and a gray van that were involved in the shooting and the red car was last s¢ he E/B down 22nd St. | responded to B
n by TPD dispatch, 2

  
   
 
 
   
  

ple :
Spbcts wefe'in a red car that fled S/B on Parker Ave é
fidlés that’were standing directly in front of the entry exit :
ay. fat Barker Ave. | noticed they were a small caliber
handgun round. *

  

| contacted (W) Daniel Cheve=: who stated the following in SUG
residence when the shooting occurred. Chavez stated he peard the €
two gun shots, He said he ran to see what was happen;

=, stated:-he was across the street in front of his

hing ‘of ires from a car stopping quickly and he heard

and saw ated late, 90's to early 2000's sedan driving away quickly. He
id left the area. Chavez stated he believed that the

le to provide any further on description advising it

Chavez stated he saw four subjects in the red sedan that

driver of the car that shot but he was unable to provide

    
   
  
 
  
    
   
 

who was responsible for the shooting.

 

TPD units secured the scene and stoppé inésg so that évidence could be collected. CST Martin arrived on scene for
processing. AS * * bs

3 ke :
ide the business at the time of the shooting. Pal stated the following in summary.

fhe .

{contacted = he who was workin

Pal stated there were three Hispanitsmales wiie'came into the business and purchased Modelo beer. When attempting to
question Pal further he stated hew. sted me to speak to Khurana due to his English being limited.

 

| contacted Khurana who st ted Ke was working the front counter and three Hispanic males came into the business and
purchased two twelve pats: of Modelo Beer. He said one of the Hispanic males comes in a lot and has a pony tail. He said the
males left the businegs“and then one of the males ran back in and then the shooting occurred. He said the males then left the
business. Khurana \ @s-unable to provide any suspect description.

 

   
 

  

 

Khurana brought up’ the video surveillance and | watched the incident. [ recognized the three Hispanic males who had been shot
at as (1) Jorge Mendez, (V) David Coria and (V) Carlos Coria. | watched as the three subjects purchase alcohol at the business
and two of them leave as David stays at the front counter. Carlos then walks back in to the business and he and David walk out
front. | walched as you see Carlos and David looking to the west in front of the business and start walking back as if concernec_of
. | watched as a four door red Pontiac, possibly a Grand Prix, pull up in front of the business. | watched as the front
passenger fi fi red a handgun at the Coria brothers and the vehicle léavé The scene S/B on Parker Ave.
i watched as.Carlos ran S/B out of c camera view and Carlos walked out of the store from where he had run into during the
shooting. | saw as Mendez puils up in front of the business in a silver Mercedes SUV and pick ur ~ °° “ho got into the rear
passenger door and the leave S/B.

it is unknown if Carlos or David were struck by the gunfire. TPD units checked STCH for gun shot victims with negative results. |
ran a reverse registration check on Mendez and found he has a 2000 Mercedes registered to him. TPD units checked both the
: ted address and Mendez's listed address with negative results.

Officer Reynoso, who arrived at the location, contacted an employee at Papa John's Pizza next to the liquor store. He stated the
employee told him the owner of the store had access to their video surveillance but he was out of town and couldn't respond unt
tomorrow after 0900 hours. See Reynoso's supplemental report for complete details.

Rept. Off: GRIIALVA, MATT (#1243) PAGE 5 OF 6

RPT; 00

 

 
+

to tere aie 49> Stee ges 5° }

ye ee cape tans pepe dbynsFaitpe0.4430/ 19 ater’ 25-01,266 %

a
I

13 <= | | t :
BE Dale _ oa és ' a oe b j 7), ‘
. 3 |

j ns Pee i ; ee i:

he " cr
F Mew

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page AG DRevkifoez '
. upplement No
Incident Report 17-23754 0008

Reported Date

22 E Market St. 06/27/2017
Rptincident Typ
STOCKTON,CA 95202 245
Member#
COUVILLION , MARK

(209) 937-8495

 

Administrative Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agency DR Supplement No | Reported Date Reported Time
STOCKTON POLICE DEPARTMENT 17-23754 0008 06/27/2017 16:05
CAD Call No Status Rptfincident Typ

171771118 REPORT TO FOLLOW ASSAULT WITH A DEADLY WEAPON

Location City
W ACACIA ST/N HARRISON ST Stockton
ZIP Code Rep Dist District Sector From Date From Time

95203 0119 cc cs 06/26/2017 | 23:08

Member#

1461/COUVILLION , MARK

Assignment 2nd Member#

Field Service Civic Center 2nd Watch Ph 2 CLYBORNE, ROBERT

2nd Assignment Entered By

FIELD SERVICE SEAPORT 2ND WATCH PHASE 2 1461

Assignment RMS Transfer Prop Trans Stat
Field Service Civic Center 2nd Watch Ph 2 Successful ; Successful
Approving Officer Approval Date Approval Time

1209 06/28/2017 08:30:59

Route - Crimes vs Persons

Yes

 

 

Summary Narrative
Supplemental report.

My VieVu body camera was activated once the pursuit began.
Modus Operandi

Premise Type Crime Code(s)
Street, highway, alley Assaults

   

Narrative
NOTIFICATION : On Monday 06/26/17 at approx. 2308 Hours | (¥5-Sgt. Couvillion) was at the SEB building
located at 22 E Weber when | heard SPD officers advise they were in pursuit and shots had been fired. | was
working in uniform and driving a marked patrol car assigned as a Sergeant to the Community Response Team

(CRT).

INVESTIGATION :

| heard SPD officers advise over the radio that they were in pursuit and had shots fired. Upon hearing the officers
| ran out to my patrol car that was located in the SEB parking garage on the second floor. As i was going to my
patrol car my portable radio had been on channel 3 and my car radio was shut off and had to be turned back on.
There was a brief time when | was not hearing the radio traffic that was on SPD channel 1.

Once | got my car radio turned on | heard the officers advise they lost a red car in the area of California and Oak.
| exited the east side of the SEB onto El Dorado which is a one-way N/B roadway. | drove N/B on El Dorado near
Weber when | observed a red car travel W/B on Miner across El Dorado and against a red fight since | observed
the N/B EI Dorado traffic signal was green at Miner St.

As | approached Miner | asked for a description of the suspect car and if the original officers were able to get a
license plate. | also asked if the officers were shot at. | learned the car was a Red Pontiac Grand-am and the
officers had confirmed they had been shot at and their patrol car had been hit.

The red vehicle | observed was a red Pontiac Grand-am and | was able to read the license plate of CA-~GDSF269.

Report Officer Printed At 7
1461/COUVILLION , MARK 06/28/2017 08:49

 

 

 

 

Page 1 of 2

 

 

0019 Rodriguez

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page Soa Aste

Tiguez

Incident Report | 17-23754 Suntan Ne
STOCKTON POLICE DEPARTMENT

Narrative
On 6/26/17 at approximately 2308 hours, G idl ACE earns ay 2a), were patrolling the
area of W Poplar and N Harrison St. We we our marked SPD patrol SUV w erhead emergency lights and
siren. We were in our department approved Police Duty Uniforms. All of our equipment was inspected prior to
shift and was working properly.

INVESTIGATION :
While.patrolling the area.of-W.Poplar.and N Harrison St | observed an older.red-Pontiac:Grand-Am.driving

northbound N Harrison St passing W Poplar St. The vehicle did not stop at the stop. sign’and continued
northbound N Harrison St. We got behind the vehicle and activated our over head emergency lights and sirens.
The vehicle immediately accelerated and turned eastbound on W Acacia St failing to yield.

   
       
   

  

   

Once we got behind the vehicie on W Acacia St the passenger emerged from the front passenger side window as
the vehicle continued driving eastbound at a high rate of speed. The passenger climbed partially out of the
window and sat on the window seal and tured his body to face us. The passenger had a firearm in his hand and
tacked it back and began firing gunshots at Officer Tacker and |. The first bullet hit the middle of our front window
of our patrol vehicle on the right side in front of the passenger seat. The second bullet hit the front passenger side
door near the side closest to the right front quarter panel.

The vehicle continued eastbound on W Acacia St and turned sound bound on Califomia. We gave the vehicle
approximately one and a half blocks of space. By the time we turned southbound on California we no longer had a
visual of the vehicle. Refer to original for pursuit. .

The passenger was a thin Hispanic male, approximately mid 20s to 30s, wearing a black flat bill hat.

SGT Couvillion (Y5), located the vehicle driving eastbound Miner approaching Center St and gave chase. Refer to
his report for further.

We joined the pursuit on [-5 south at Charter Wy as the third card in pursuit, but did not have a visual as we were
advised to keep distance from the suspect vehicle. A vehicle was stopped and yielded on the Downing exit. As
soon as we gained visual of the vehicle that was stopped it was apparent that the stopped vehicle was blue, when
the suspect vehicle was red. Refer to original.

We returned to the area of W Acacia St/N Harrison where the suspect shot at us. We located 1 expended round
on the south west corner of W Acacia St/N Harrison and two expended 9mm shell casings at W Acacia St//an
Buren. Officer Rodriguez (1E21), located the hat on Acacia/Monroe. Refer to FET, Officer Rodriguez’, and original
report.

 

ATTACHMENTS: a,
Refer to original ee Poe os ” EOE Ce IR
EVIDENCE: . ne a Oo
Refer to original PPE GP Gite rs wp fp (ES OTe , ew
pots ee
DISPOSITION :
Refer to original - a “y = ey os
9 <P oO 7 Pa om % S Ad (eo? 3 ews
a t on tgp
CDR le RG 6 7 CoP Ze rR
€ oo * Lotus
“B , Ge 3 ; s 5 g
Report Officer . Printed At
2812/CLYBORNE, ROBERT . 06/28/2017 08:47

 

 

 

 

Page 2 of 2

 

0013 Rodriguez

 

 
 

_ Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page Bee Ciicaitaiex .
s upplement No
Incident Report 17-23754 0008

STOCKTON POLICE DEPARTMENT

Narrative
The vehicle was stopped for the red light facing W/B Miner at Center Street. | parked my pat rol car 40-50, yards
behind red Pontiac. as.updating dispatch and receiving niomaaer back trom the initial officers. | did not

e ob

0 the occupants of the Pontiac.

have my overhead red lights activated at this time but was clearly visible
As | was watching the Pontiac it suddenly ran the red light and turned S/B on Center St. | activated my overhead
red and blue lights and began to give chase when | heard a loud pop like a gunshot. A few seconds later | saw
the front passenger extend his upper body out of the front passenger window and turn back towards me and fire
3-4 gunshots at me. The vehicle was in the #2-3 lanes when the passenger fired the gunshots at me and the
vehicle almost came to a complete stop. | took a defensive position and pulled my car to the left hand side of the
roadway to make it more difficult for the passenger to point his gun at me and lowered my head in my car. It
appeard the front passenger who was shooting the gun was a Hispanic male but | could not get much of a better
description.

After the gunshots the vehicle accelerated S/B on Center St. | gave chase with my emergency red and blue
flashing lights and siren activated. | observed the vehicie travelling at a high rate of speed enter W/B Hwy 4 from
a distance of approx 3 biocks. When | entered W/B Hwy 4 | activated my VieVu camera and | did not see the
vehicle take the N/B 1-5 transition so | took the S/B J-5 transition.

As | entered S/B 1-5 | observed the tail lights of a vehicle weaving in and out of traffic traveling at a high rate of
speed. | looked at my odometer and | was doing over 100 MPH. | focused on this vehicle believing it was the red
Pontiac but we later learned we followed the wrong vehicle and the suspect vehicle had exited Charter Way and
left W/B. We circulated for the red Pontiac but were unable to locate it.

i went back to the area of Center St and Miner approx. 30 minutes after we lost sight of the suspect vehicle.
Several officers shut down S/B Center St at Miner to iook for evidence. We located 3 9mm casings on Center St
between Channel and Weber. The casings were all iocated near the # 1 lane for S/B Center. The first shell
casing was located approx. 20 yards north of the NCL of Weber St. The second casing was located approx. 40
yards north of the NCL of Weber St. The third casing was located. approx. 60 yards north of the NCL of Weber.

FET Haro responded to Miner and Center and took over all photos of my patrol car vehicle #3935. There did not
appear to be any damage to my patrol car. FET Haro took photos of the scene and collected the shell casings.
Refer to her subsequent report for further information.

Refer to officers original and subsequent report for further information.

The watch commander Lt. K. Smith was advised of the incident. He advised me a team of detectives along with
Sgt. Smith would be responding. | briefed the detectives and Sgt. Smith of my involvement prior to securing for
the evening.

ATTACHMENTS :
None

EVIDENCE:

Refer to original and subsequent reports.

DISPOSITION :

Refer to original and subsequent reports.

 

Report Officer Printed At
1461/COUVILLION , MARK 06/28/2017 08:49

 

 

Page 2 of 2

 

0020 Rodriguez

 
Police Event #P17177
olice Event #F {

1118
ase 2:19-cv-

age 1 of 7

00739-TLN-DB Document 1 Filed 04/30/19 Page 20a Gez

Detailed History for Police Event #P171771118 As of 7/03/2017 10:43:16

Output for:

Priority:9

| Created: | created: ||06/26/2017 23:08:02

0044

Type:TP - TRAFFIC PURSUIT
Location:W AC W ACACIA ST/N MONROE ST, SKN <300/ 1000>

 

 

CCS1j2014

 

 

Entered: |

06/26/2017 23:08: 02}(CCS1)2014)

 

 

Dispatch:

 

06/26/2017 23:08:02

 

ccp2il2467]

 

 

Enroute:

06/26/2017 23:08:02

(CcP2 2467

 

 

 

 

Onscene:|06/26/2017 23:08:02

 

 

 

—onnating .
fecsal[2o14

 

 

 

 

 

Closed:|[06/27/2017 03:00:35|{cR03}[2371

 

 

 

 

 

 

ICUnit: Primelinit:1E29 Dispo: Type:TP - TRAFFIC PURSUIT
Agency:SPD Group:CIV Beat:CS RD:0115

Case #:PD170023754 WlDetail

 

23:08:02pdt CREATE 2014/CCS1

23:08:02
23:08:02

23:08:02
23:08:02
23:08:04

23:08:09

23:08:02
23:08:02

23:08:02

23:08:02
23:08:02

23:08:09
23:08:13
23:08:15
23:08:15
23:08:32
23:08:35

23:08:38

ENTRY
DISPOS

-PRIU
-NPREMS
MISCN 2337/CCP4

MISCN

BACKER 2467/CCP2
BACKER

BACKER

BACKER
BACKER

MISCN 2337/CCP4
MISCN 2545/CCP1
BACKER - 2467/CCP2
BACKER

MISCN 2014/CCS1
MISCN 2337/CCP4

BACKER 2467/CCP2

Location:ACACIA Type: TP TypeDesc: TRAFFIC PURSUIT Priority:9 LocType:0
Group:None-->PAR Agency:None- ->SPD

1E29 Location:ACACIA Operator:2812 2736 OperNames:CLYBORNE , ROBERT ;
TACKER, KYLE

1E29

Comment: (rione)

1£29 Comment:*** RED GRAND AM PASSENGER OUT THE WINDOW SHOOTING ....
TOOK 2 ROUNDS .. OFCRS 907

‘1E29 Comment: ACACAIA APPROACHING HUNTER .. SB CALIFORNIA .. SPDS
50...

1873 UnitID:1E29 Location:ACACIA Operator:2743 OperNames:RUBIO, EDGAR
1E49 UnitID:1E29 Location:ACACIA Operator:2719 2774

OperNames :HAMMONDS LOUIE JR; MARECEK,KAREL

1E39 UnitID:1E29 Location:ACACIA Operator:2786 2858
OperNames:MOYA, JESSICA R; GANDY ,MICHAEL

3829 UnitID:1£29 Location:ACACIA Operator:2820 OperNames: TWIGG,NAN
1857 UnitID:1£29 Location:ACACIA Operator: 2022

OperNames :RINCON , EMILIANO

1£29 Comment:LOST SIGHT ... OAK FROM CALIFORNIA EB

1E£29 Comment:LOST SIGHT... OAK/CALIFORNIA ... WENT EB

3E49 UnitID:1E29 Location:ACACIA Operator:2829 2810
OperNames:LYMAN,ROBERT: VILLAPUDUA,OMAR

1827 UnitID:1£29 Location:ACACIA Operator: 1658

OperNames: ARRIETA, ESTEBAN C

1E29 Comment :ACACIA/MONROE RED GRANDAM OLDER MOLD, H/M/ BLK HAT FIRED
957S OUT OF THE PASSENGER SIDE, WE ARE 907

1629 Comment:OLDER MODEL ---PASSENGER FIRED THE 957'S ... H/M/ LSW
BLK FLAT BILL HAT ...

1E25 UnitID:1E29 Location:ACACIA Operator:2703 2744
OperNames : MORRIS, JAMES; BUSHBY, BRANDON

0124 Rodriguez

file:///C:/Tiburon/CommandCAD/Live/DisplayDA4C78BE01 D2F423.dat 7/3/2017

 
Police Event #P171771118

23:08:40

23:08:54

23:08:54

23:08:49
23:09:00
23:09:08

23:09:12

23:09:07

23:09:10
23:09:11
23:09:12
23:09:26
23:09:27
23:09:30
23:09:34

23:09:39
23:09:40
23:09:58

23:09:53
23:10:04
23:10:15

23:10:09
23:10:22
23:10:36
23:10:42

23:10:49
23:10:56
23:10:59

23:11:00
23:11:06
23:11:12

MISCN

BACKER

CHANGE

MISCN

~PREMIS

BACKER
BACKER

MISCN

MISCN
MISCN
MISCN
MISCN
MISCN
MISCN
MISCN

MISCN
MISCN
BACKER

MISCN
MISCN

BACKER

MISCN
MISCN
MISCN
MISCN

BACKOS
MISCN

MISCN

MISCN
MISCN
MISCN

2545/CCP1

2467 /CCP2

2014/CCS1

2545/CCP1

2467 /CCP2

2014/CCS1

2545/CCP1

2014/CCS1
2337/CCP4
2467/C€CP2

2545/CCP1

2337/CCP4

2014/CCS1
2545/CCP1
2467/CCP2

2545/CCP1

2467/CCP2

2545/CCP1

2467/CCP2
2545/€CP1
2337/CCP4

2467/CCP2
2545/CCP1
2467 /CCP2

Page 2 of 7

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 3@2oRddfytez

1E29 Comment:RED GRAND AM... OLDER MODEL... PASSENGER H/M LSW: BLK
FLAT BILL HAT .. FIRED 957'S...OFCRS 907

JE77 UnitID:1E29 Location: ACACIA Operator:2815 2668
OperNames:HINOJOS,ABEL; CHAPPELL, COURTLYN

Location:ACACIA- ->W ACACIA ST/N MONROE ST, SKN Group:PAR- ->CIV
Area:None-->0115 District:None-->CS LocDesc:None--> <300/ 1000>
1E29 Comment :CAN 900

Comment:CE, PPR, PW

2E21 UnitID:1E29 Location:ACACIA Operator:2869 2650
OperNames :RODRIGUEZ,BRANDON; DIAZ,EDDIE R

Y5 UnitID:1E29 Location:ACACIA Operator: 1461

OperNames :COUVILLION, MARK ALAN

Y5 Comment :WB CENTER. .PLT?

¥5 Comment:POSS HAVE THE VEH

Comment:Y5 POSS HAVE VEH WB MINER TWDS CENTER ...

1£29 Comment:NEG ON PLATE RED OLDER GRAND AM

1E21 Comment:957S AT UNITS

Y5 Comment: FIRING 957'S AT US

Y5 Comment: SB WEBER

Comment :** Y5 PARTIAL PLT ...SF269 --~------- ** SUBJ

FIRING ......... SB. THROUGH WEBER

Y5 Comment:S/B THROUGH WEBER, STILL FIRING 957... PLT SF269?
Y5 Comment: UNIT THAT CAN RAM VEH

3B79 UnitID:1E49 Location:ACACIA Operator: 1412 OperNames: VEN, SAMNANG
JONATHAN

X¥5 Comment: TRY TO GET AN AIR UNIT

3E49 Comment :DID ANYONE FB?

3E59 UnitID:1E49 Location:ACACIA Operator: 2649 2652

OperNames : BERNARDINO, JESUS S: TUY,KENNETH T

Y5. Comment : NEGATIVE

¥5 Comment:POSS WENT SB I5... UNSURE

Y5 Plate:6DSF269 Comment: .

Y5 Comment :REG VALID FROM: 08/10/16 TO 08/10/17LIC#:6DSF269 YRMD:07
MAKE: PONT BTM :4D VIN :2G2WP552071111521R/0 :RODRIGUEZ STEVEN REFUGIO

JR, CANO STACY, 2662 PLAYA DEL SOL AVE,2047 LUCERNE AVE CITY:STOCKTON
C.C.:39 ZIP#:95203

Y45 UnitID:1E29 Location:ACACIA Comment:AFFIRM ON SOUTH BOUND

Y5 Comment:SB 15 ... THRU CHARTER... APPROX 100 MPHS

Y5 Comment :REG VALID FROM: 08/10/16 TO 08/10/17LIC#:6DSF269 YRMD:07
MAKE:PONT BTM :4D VIN :2G2WP552071111521R/0 :RODRIGUEZ STEVEN REFUGIO
JR, CANO STACY, 2662 PLAYA DEL SOL AVE,2047 LUCERNE AVE CITY:STOCKTON
C.C.:39 ZIP#:95203 *HEHR PENDING MASTER FILE RECORDLIC#:
YRMD:07 MAKE:PONT BTM :4D VIN :2G2WP552071111521R/0 :RODRIGUEZ STEVEN

REFUGIO JR, 2662 PLAYA DEL SOL CITY:STOCKTONC.C.:39 ZIP#:95206

Y5 Comment: TRYING TO STAY BACK
Y5 Comment: TRYING TO STAY BACK... KEEP HITTING THEIR BRAKES
Y5 Comment: IN #3 LANE - SPEEDS 60 MPH NOW

0125 Rodriguez

file:///C:/Tiburon/CommandCAD/Live/Display DA4C78BE01D2F423.dat 7/3/2017

 
Police Event #P171771118

23:11:14
23:11:17

23:11:21
23:11:24
23:11:33
23:11:36
23:11:45
23:11:49

23:11:57
23:12:02
23:12:03
23:12:12
23:12:13
23:12:22
23:12:25

23:12:28
23:12:30
| 23:12:35
23:12:37
23:12:37

23:12:42
23:12:54

23:12:56
23:13:00
23:13:05

23:13:21
23:13:23
23:13:30
23:13:32
23:13:38
23:13:38

23:13:50
23:13:56

23:14:09

23:14:12
23:14:13
23:14:20
23:14:28
23:14:46

MISCN
MISCN

MISCN
MISCN
MISCN
MISCN
MISCN
MISCN

MISCN
MISCN
MISCN
MISCN
MISCN

MISCN
MISCN

BACKER
MISCN
MISCN
MISCN
BACKOS

*ONSCN
BACKER

*CLEAR
MISCN
MISCN

PRIOR
MISCN
MISCN
MISCN
MISCN
MISCN

MISCN
MISCN

BACKER

MISCN
MISCN
MISC

MISCN
MISCN

2545/CCP1
2014/CCS1

2467/CCP2
2545/CCP1
2467/CCP2
2545/CCP1
2467/CCP2
2337/CCP4

2545/CCP1
2337/CCP4
2467/CCP2
2545/CCP1
2337/CCP4

2467/CCP2
2337/CCP4

2467/CCP2
2545/CCP1
2337/CCP4
2545/CCP1
2467/CCP2

2820/L200
2337/€CP4

2820/1200
2545/CCP1
2467/CCP2

2337/CCP4
2545/CCP1

2419/CRO8
2545/€CP1
2337/CCP4

2545/CCP1
2337/CCP4

2467/CCP2

2545/CCP1
2337/CCP4
4913/CR07
2467/CCP2
2545/CCP1

Page 3 of 7

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page di20kedffiez

Y5 Comnent:SPEEDS 60 ... IN #3 LANE

Comment:CHP ADVD ... HELICOPTER NOT IN THE ON A CALL IN MERCED, NOT
AVAILABLE

Y5 Comment:8TH STREET SPEEDS ARE...

Y5 Comment :SPEEDS 60 ... LOOKS LIKE HE'S TAKING 8TH

Y5 Comment :NEG ON TAKING 8TH - 40 MPH

Y5 Comment :SOMEONE W/ A RIFLE TO TAKE IN FRONT

Y5 Comment:2 MORE 2 MAN UNITS

Comment :3M39 WILL TAKE FRONT W/RIFLE.... 2 DAVID UNITS TO FOLLOW -
FROM DISTANCE

YS Comment:GIVE HIM SOME ROOM .. HE'LL FIRE

Y5 Comment:GIVE SUBJS ROOM -- THEY WILL FIRE AT US

¥S Comment :GIVE HIM ROOM GOING TO FIRE AT US

Y5 Comment :HAVE ENOUGH UNITS FOR PURSUIT...ADV ON AIR UNIT

Y5 Comment :HAVE ENOUGH UNITS IN PURSUIT...... ADV ON AIR UNIT

Y5 Comment: HAVE ENOUGH UNITS FOR PURSUIRT --- LET US KNOW IF AIR UNIT

¥5 Comment:1$27 AT REAR OF PURSUIT --- 7 UNITS IN PURSUIT -- WILLBE
ENOUGH

3£29 UnitI0:1£29 Location:ACACIA

1827 Comment:AT THE REAR UNIT FOR PURSUIT... APPROX-6-7 UNITS 987
1E29 Comment:3RD IN LINE OF PURSUIT

1E29 Comment: 3RD IN LINE FOR PURSUIT

3B37 UnitID:1E29 Location:ACACIA Operator:2770
OperNames : TAYLOR, ANTHONY

3829

3M39 UnitID:Y5 Location:ACACIA Operator:2854 2569
OperNames :AITKEN ROBERT; OSTER, RICHARD

3B29 Comment: IN ASSIST PER SGT. SUFFICIENT UNITS
3M39 Comment :SB ON DOWNEY

1$27 Comment :ANYONE BEHIND ME --- WE HAVE ENOUGH UNITS --- GET OUT OF
PURSUIT

Location:W ACACIA ST/N MONROE ST, SKN

Y5 Comment: SOMEONE GET ON THE P.A

1827 Comment :HAVE SOMEONE DO FREEWAY BREAK
Comment:PER WC -- FIND AN AIR. ATTEMPT STAN CO
1E25 Comment: HAVE TRAFFIC STOPPED ON FREEWAY

Y5 Comment: SOMEONE USE P.A. ......SOMEONE DO FREEWAY BREAK ... **
1E25 HAS TRAFFIC STOPPED ON FREEWAY ****

¥5 Comment :RIFLES ARE ONLY DESIGNATED

Y5 Comment:** RIFLES ARE ONLY DESIGNATED SHOOTERS ... ** PER WC ONLY
2 SHOOTERS **

3E33 UnitIO:1E29 Location: ACACIA Operator: 2035 1388

OperNames : SARALE ,MICHAEL; WILLIAMS, MICHAEL

YS Comment :WE MAY HAVE HAD THE WRONG VEH WE WERE WATCHING

Y5 Comment :POSS WATCHING WRONG VEH -- THIS VEH IS BLUE .. NOT RED
Comment :S/0 CALLING FOR VEH INFO,,,CALL IF NEEDED

Y5 Comment :THE PLATE I GAVE U WAS CORRECT THAT FIRED AT US

Y5 Comment :MAY HAVE LOST SIGHT OF CORRECT VEH.. .PLT I GAVE FIRED

0126 Rodriguez

file:///C:/Tiburon/CommandCAD/Live/DisplayDA4C78BE01D2F423 dat 7/3/2017

 
Police Event #P171771118 Page 4 of 7
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 34@kedAGiez

957°S
23:15:09 BACKER 2467/CCP2 G5 UnitID:1E29 Location:ACACIA
23:15:30 MISCN 2545/CCP1 Y5 Comment:WE HAVE EXIT CLOSED. .
23:15:54 *ONSCN 2786/L203 1E39
23:16:05 CHGLOC 2467/CCP2 G5 Location:2662 PLAYA DEL SOL AV, SKN

23:16:37 MISC  2014/CCS1 Comment:PER CHP, THEY HAD A CALLER THAT SAID THE SUSPECT VEHICLE POSS
EXITED CHARTER

23:16:40 MISCN 2545/CCP1 1529 Comment :BEING ADVSD BY THIS DRIVER RED VEH WENT WB CHARTER
TOWARDS DISCOVERY BAY
23:16:53 INFO 2337/CCP4

23:16:53 VEH V#:1 VehCol:RED Year:07 Make:PONT Model :GRANDAM Plate:6DSF269
23:17:00 MISCN 2545/CCP1 1E39 Comment:3B37 AND 3K18 ENRT TO CIRCULATE WB CHARTER
23:17:18 MISCN 3B37 Comment:ADV CONTRA COSTA PD ... AND THEIR S/O

23:17:22 CHGLOC 2467/CCP2 1E77 Location:2662 PLAYA DEL SOL AV, SKN
23:17:24 MISCN 2545/CCP1 Y5 Comment:OUR STOP IS C4

23:18:08 MISCN 3M39 Comment:FIRED 957'S AT Y5 S OF MINER ON CENTER
23:18:20 BACKOS 3854 UnitID:3M39 Location: ACACIA Operator: 1558

OperNames : HARRIS , CHARLES
23:18:37 MISCN ¥5 Comment:N OF MINER WHEN THE 957'S
23:18:41 CHGLOC 1E21
23:18:48 CHGLOC 3854 Location:E MINER AV/N CENTER ST, SKN

23:18:53 *CHGLOC 2649/L286 3E59 Location:FRESNO AV/W CHARTER WY, SKN

23:19:50 *ONSCN 2815/L178 1E77

23:19:51 BACKOS 2545/CCP1 1543 UnitI0:3B37 Location:ACACIA Operator: 1564
OperNames :QUINONES, THOMAS

23:19:58 CLOS 1843 Location:E MINER AV/N CENTER ST, SKN

23:20:17 MISCN 2419/CRO8 Conment:CAN REQ FOR AIR UNIT TO STAN CO

23:20:38 MISCN 2337/CCP4 Comment :***** CONTRA COSTA S/O ADVD ****

23:20:39 MISCN 2419/CRO8 Comment:GIVEN INFO ON VEH

23:20:53 CHGLOC 2545/CCP1 1639 3B37 Location:W CHARTER WY/ARMY CT, SKN

23:20;55 *ONSCN 2770/L206 3B37

23:20:59 *ONSCN 2786/L203 E39

23:21:30 MISCN 2014/CCS1 Comment :BRENTWOOD PD GIVEN BOL / ANTIOCH PD GIVEN BOL

23:21:39 *ONSCN 1412/L291 3879

23:21:37 MISCN 2545/CCP1 3M39 Comment:CAN 900 UNLESS ANYONE ELSE NEEDS IT... 900 CAN'D

23:22:23 ONSCN 2467/CCP2 G5

23:22:37 MISC 2546/CRO5 Conment:CHP BEGIND SIMILIAR VEH, WITH A TAIL LIGHT OUT, INQUIRING IF
LIGHT WAS OUT ON VEH

23:22:42 MISCN 2467/CCP2 G5 Comment:987 VEH NOT 987

23:22:47 MISCN 1E77 Comment :UNKN IF IN GARAGE
23:22:51 *CHGLOC 2035/L297 3E33 Location:N CENTER ST/E MINER AV, SKN
23:23:04 *CHGLOC 3E33 Location:N CENTER ST/E MINER AV, SKN

23:23:23 *CHGLOC 2812/L185 1E29 Location:SPD, SKN

23:23:31 MISC 2546/CRO5 Comment:CHP AT 8/ANNE ON A STOP OF RED PONT, TAIL LIGHT OUT, BUT
DIFFERENT PLT

23:23:35 MISCN 2545/CCP1 Y5 Comment: UNK IF TAILLIGHT WAS OUT
23:23:37 MISCN 1$27 Comment:VIA CH 2 .. ADD'L UNIT TO 3S54
23:23:57 *ONSCN 2649/1286 3E59

0127 Rodriguez
file:///C:/Tiburon/CommandCA D/Live/DisplayDA4C78BE01D2F423 dat 7/3/2017

 

 
Police Event #P171771118 | Page 5 of 7
olice Event se 2.19-cV-00739-TLN-DB Document 1 Filed 04/30/19 Page 330CG..

23:24:55 *ONSCN 2869/L170 1E21

23:25:07 MISCN 2467/CCP2 Y45 Comment:PLATE EITHER 6DSF249 OR 269

23:25:16 CLOS  2545/CCP1 G5 Location:E EIGHTH ST/ANNE ST, SKN Comment:W/ CHP ... FACING SB ..
WILL GIVE UPDATE ON VEH

23:25:46 *ONSCN 2812/L185 129

23:26:27 MISCN 2337/CCP4 Comment:PER G25----WE WERE WB CHARTER PASSING JOHN TURK -- MAR VEH
HEADING EB HIGH RATE OF SPEED --- UNK IF CORRECT VEH - HAVEN'T BEEN
ABLE TO CATCH UP TO IT ...

23:27:15 *ONSCN 1558/L168 3854

23:27:36 BACKUP 2337/CCP4 G25 UnitID:3E59 Location:FRESNO AV/W CHARTER WY, SKN Operator: 2619
2762 OperNames:ALTAMIRANO,RICARDO; KNIGHT, CHRISTOPHER

23:27:40 MISCN 2545/CCP1 1E29 Comment :BACK LOT, INSIDE

23:27:42 MISCN 2467/CCP2 1E29 Comment: IN BACK LOT INDIE

23:27:53 CHGLOC 2545/CCP1 Y5 Location:SPD, SKN Comment :BACK LOT

23:28:03 MISCN 2337/CCP4 G25 Comment:LOST VISUAL - UNK IF VEH POSS WENT SB ON A SIDE STREET

23; 28:30 MISCN 1E29 Comment :*** 715'S FOR VEH # 3947 TO PD BACK LOT

23:28:31 CHGLOC 2467/CCP2 1E77 Location:CHARTER TO 937 WB

23:28:32 *CHGLOC 1658/L162 1$27 Location:PD, SKN

23; 28:35 *CHGLOC 1827 Location:PD, SKN

23:28:39 *ENRTE 2619/L164 G25

23:28:40 CLEAR 2517/CCP1 G5

23:28:40 *ONSCN 2619/L164 G25

23:28:49 *CHGLOC 1658/L162 1527 Location:PD, SKN

23:29:10 *CHGLOC 1S27 Location:PD, SKN

23:29:25 BACKOS 2467/CCP2 G5 UnitID:G25 Location:FRESNO AV/W CHARTER WY, SKN Comment:CLR'D 8TH
& ANNE -

23:29:52 PRMPT 2517/CCP1 1£49 Comment:Preempted and dispatched to call #P171771129

23:30:17 MISCN YS Comment :MAKE SURE CHP KNOWS LAST 926 ...

23:30:23 MISCN 2014/CCS1 Comment: TRACY PD GIVEN BOL

23:30:33 MISCN 2467/CCP2 Y5 Comment:MAKE SURE CHP HELICOPTER KNOWS WHERE VEH LAST SEEN

23:30:59 *CLEAR 1412/L291 3B79 Comment : ASSISTED

23:31:39 *ONSCN = 2815/L178 1E77

23:31:52 *LOGM 2854/1261 3M39 Message: 011706270631006255 MessageType:Text Received:N

23:32:01 PRMPT 2517/CCP1 3£33 Comment:Preempted and dispatched to cal] #P171771136

23:32:34 *MISCN 2854/1261 3M39 Comment :REGISTERED OWNER OF THE VEHICLE MEMO'D LOGGED ABOVE

23:32:57 MISC 2546/CRO5 Comment:CHP CB FOR LAST KNOW DOT, ADV’D AIR UNIT IS 987 OVERHEAD AND
THEY WILL RELAY TO AIR UNIT

23:33:32 *CLEAR 2815/L178 1E77 Comment: ASSIST

23:35:00 *CLEAR 2649/L286 3E59 Comment ASSIST

23:35:45 *ONSCN 2743/1256 1B73

23:36:25 CHGLOC 2517/CCP1 3M39 Location:2047 LUCERNE AV, SKN

23:38:01 XREF  7059/CRO6 Service:P Event:#P171771141 Type:481 Agency:SPD

23:39:08 CLEAR 2014/CCS1 3£29

23:39:40 *CASE  2812/L185 1£29 Case#:PD170023754 Comment: 245

23:39:33 MISCN 2517/CCP1 1E21 Comment:FET TO 940 AT ACACIA/MONROE FOR EVIDENCE COLLECTION

23:39:40 *ONSCN 2703/L199 1E25

23:40:45 MISCN 2337/CCP4 Comment :**** FET CH .P171771134 ****

23:43:04 BACKER 2517/CCP1 G21 UnitID:G25 Location:FRESNO AV/W CHARTER WY, SKN Operator:2737

0128 Rodriguez
file:///C:/Tiburon/CommandCAD/Live/DisplayDA4C78BE01D2F423.dat 7/3/2017

 
Police Event #P171771118 e 6 of 7
aac Ever ese 2:19-cV-00739-TLN-DB Document 1 Filed 04/30/19 Page 39k ash.

2609 OperNames :GUILLEN, MARVIN; VILLALOBOS , DANIEL
23:43:22  *PRMPT 2829/L151 3E49 Conment:Preempted and dispatched to cal] #P171771145
23:43:44  *CLEAR 2743/L256 1873 Comment :ASSIST
23:44:44  *0NSCN 2737/L127 G21
23:47:10  CONTCT 2467/CCP2 1£29 Y45 G5 G21 G25 Y5 1£21 1E25 1639 1$27 !
23:47:10  CONTCT 1S43 1$57 3B37 3M39 3854
23:49:06  MISCN 2419/CRO8 Comment:PIO SILVA CALLED IN FOR INFO - GIVEN
23:49:47 CLEAR + 2467/CCP2 Y45
23:50:26 *CLEAR 2854/L261 3M39 Comment:RTF
23:51:11  *CLEAR 2786/L203 1£39 Comment: ASSIST

23:54:55 *CHGLOC 1658/L162 1527 Location:W ACACIA ST/N MONROE ST, SKN

23:55:26 CONTCT 2517/CCP1 G5
23:55:28 CONTCT G21
23:55:31 CONTCT G25
23:56:34 CONTCT 1E21
23:56:35 CONTCT 1E25
23:56:37 CONTCT 1E29
23:56:42 CONTCT 1843
23:56:44 CONTCT 3837
23:56:47 CONTCT 3554
[06/27/2017]

00:00:49 *CLEAR 1564/1148 1843

00:01:10 CLEAR 2546/CCP1 1857 Comment:909

00:02:42  *CHGLOC 2737/L127 G21 Location:BRADFORD ST

00:02:43 *0NSCN G21

00:06:20 *CHGLOC G21 Location:2400 W FREMONT ST, SKN

00:08:46  CONTCT 2546/CCP1 1£29 G5 G21 G25 Y5 1E21 1E25 1$27 3B37 3854 Contact:30 Comment: UNITS

00:12:52 CLEAR E25 Comment :ASST

00:14:10 MISCN 1S27 Comment: FET TO ACACIA/LINCOLN FOR BULLET

00:18:29 MISCN 1E29 Comment :ANOTHER SHELL CASING, ACACIA/VAN BUREN, ON S SIDE OF ST

00:20:53 *CLEAR 2619/L164 G25 Comment :ASSIST

00:23:37 MISCN 2371/CRO3 1827 Comment:WE ARE CLOSING PART OF ACACIA FROM HARRISON TO VAN
BUREN...ADV VALLEYCOM AND FIRE THEY CAN ENTER THE HOSP ANB BAY FROM
ACACIA/HARRISON SIDE IF NEED BE...FIRE AND VALLEYCOM ADVD

00:25:03 MISCN Comment :PER WC SMITH, PAGE DAVE PUTNAM'S TEAM AND HAVE THEM COME IN
FOR THIS INCIDENT AND THE RALLY POINT IS THE SEB. .CCS1 ADVD

00:27:08  *0NSCN 2737/1127 G21

&

00:27:20 *CLEAR G21

00:28:47 BACKER 2014/CCS1 12 UnitID:1E29 Location:SPD, SKN Operator:1293 OperNames: SMITH, CRAIG
AARON

00:28:51 CHGLOC 12 Location:SEB, SKN

00:29:11 BACKER 111 UnitID:12 Location:SEB, SKN Operator:2151
OperNames : DONALDSON , GARY

00:29:11 BACKER I17 UnitiID:12 Location:SEB, SKN Operator: 1525
OperNames:GRINDER WESLEY ARON

00:29:11 BACKER 118 UnitID:12 Location:SEB, SKN Operator: 2636
OperNames:CASTRO, ANTHONY

00:31:00 BACKER 122 UnitID:12 Location:SEB, SKN Operator: 2594

0129 Rodriguez
file:///C:/Tiburon/CommandCAD/Live/DisplayDA4C78BE01D2F423.dat 7/3/2017

 

 
Police Event #P171771118

00:35:00
00:37:50
00:38:59
00:38:59
00:40:42
00:41:03
00:42:00
01:00:19
01:01:25
01:05:17
01:06:13
01:10:42
01:11:57
01:12:01
01:15:55
01:21:47
01:32:24
01:34:53
01:37:16
01:44:03
01:48:15
01:48:46
02:14:51
02:33:02

02:40:35
02:44:10
02:44:12
02:55:40
02:56:31
02:59:33
03:00:35
03:00:35
03:00:35

*CHGLOC
*ONSCN
CONTCT
CONTCT
MISCN
*CLEAR
MISCN
ONSCN
ONSCN
PRMPT
*CLEAR
ONSCN
CONTCT
CONTCT
ONSCN
CONTCT
*CLEAR
CLEAR
MISCN
MISCN
SCDOFF
CLEAR
MISCN
*DTRACK

*CLEAR
RFT
RFT
CLEAR
PRMPT
PRMPT
CLEAR

- CLEAR
CLOSE

1658/L162
2546/CCP1
2014/CCS1
1558/L168

2546/CCP1
2371/CCP1

2869/1170
2371/CCP1

2546/CCP1
2770/1206
2371/CCP2
2467/CRO8
2545/CRO1

2517/CRO5
2812/L287

2594/$J17

2371/CRO3
2546/CCP1

2371/CRO3

Page 7 of 7
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page BBder Ge

OperNames : CAMACHO, GEORGE

1827 Location: PD

1827

3837 3854 Contact :99 Comment :UNITS

Comment: ADMIN PAGE SET FOR 0600

3554 Comment : ASSISTED

1E29 Comment:2ND SHELL CASING, NE CORNER VAN BUREN/ACACIA
I?

il
1827 Conment:Preempted and dispatched to cal] #P171780035
1E21 Comment: IN RTF

ig

111 Contact :99

117 Contact :99

122

aed
=

IS
[RS

—_— ss ee eee

3837 Comment : ASSIST

G5

Comment :117 REQ'ING IF RIPON OR MANTECA WAS ADVD

Comment :MANTECA/RIPON OF BOLO ON SUSP VEH ---

¥5

¥5

117 Comment :CONNECTED TO SACRAMENTO PD

1E29 Case#:PD170023754 PrimeUnit:1E29 Service:P Agency:SPD Group:CIV
Site:1 Location:SPD, SKN Area:0115 District:CS OpID1:2736 OpID2:2812
Identifier:1 Sex:M Race:H StopRsn:1 SrchScope:1 SrchResult:4
UserDef1:2812 UserDef2:2736 UserDef3:CC

1£29 Comment :RTF

722 Comment : NAM/RODRIGUEZ, STEVEN SEX/M DOB/19690226 Repeat: Yes
122 Comment :NAM/RODRIGUEZ, STEVEN SEX/M DOB/19690226 Repeat: Yes
122 Comment :VIA LANDLINE

12 Comnent:Preempted and dispatched to cal] #P171780071

111 117 Comment :Preempted and dispatched to cal] #P171780071

118 Comment: VIA LANDLINE

0130 Rodriguez

file:///C:/Tiburon/CommandCAD/Live/DisplayDA4C78BE01D2F423.dat 7/3/2017

 
pcan nga’:

ee wits or ee

ten of vey ey

metre + allpgak \ ribet
Seiled oe Page wong iW} s el

A te ge a

ie lipo ie i 4 al

; aa 7" ane +
-* aes <rur F

e heat
ers = fund 5 J

Aah a

7. s ae:

;

ete 1 oe aa ce -s
entices a bea ae nS

rn 4 hier - i = + ie P ' *
ha iad Parnes wenn aleve i
ee ee i eee ee et,

ee | he an = a

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page ¥j AbuRiae

AFFIDAVIT OF STOCKTON POLICE OFFICER RYAN TAIARIOL IN

SUPPORT OF ARREST WARRANT AND SEARCH WARRANTS

Detective Ryan Taiariol declares as follows:

Your Affiant, Ryan Taiariol, is a duly sworn Peace Officer of the State of California, as
defined in Section 830.1 of the California Penal Code. I am employed by the City of Stockton
Police Department, and having been so employed since December 22, 2007. During this period,
pursuant to his employment as a police officer, I attended the P.O.S.T. basic police academy
where I received no less than sixteen (16) hours of classroom instruction in the field of criminal
street gangs. |

From June 2007 to June 2012, I was assigned to Field Services, Patrol Division. My
duties included, but were not limited to, responding to citizen calls for service and in-progres
crime. During this time period, | investigated gang-related crimes ranging from Penal Code
section 187 (murder); Penal Code section 245 (assault with a deadly weapon); Penal Code
section 246 (shooting into an occupied dwelling); and Penal Code section 243 (battery). 2

}

From June 2012 to September 2014, I was assigned as an officer on the Corhmuni
Response Team. His duties included, but were not limited to, responding and addressing high-
activity gang and narcotic areas within the City of Stockton. I maintained a highly-visible
presence within the targeted areas contacting gang members and narcotic users. During this time
period, I assisted the Gang Violence Suppression Unit with ongoing investigations within the
City of Stockton. In November of 2013, I attended a Basic Gang school The class consisted of
a forty (40) hour course of instruction hosted by the Institute of Criminal Investigation in Fresno,

California. The course included training and instruction in criminal street gangs and their

1

0421 \Rodriguez : lt yr

A SAEED pe

 

 

 

 

 
ee el

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 32.f.¢6G2

subcultures. In August 2014, I attended an eight (8) hour course hosted by the Stockton Police
Department covering current gang trends and investigations. |

In September 2014, I attended an eight (8) hour course hosted by Serrato & Associates,

Inc. The course was regarding Criminal Street Gangs and Nuestra Familia. |

On November 3, 2014, I attended and successfully completed an eight (8) hour
Electronic Surveillance (Wiretap) course, hosted by the Drug Enforcement Agency (DEA) in
San Francisco, California. The course covered the lawful interception of wire, electronic digital
pager, and electronic cellular telephone communication as authorized in Chapter 1.4
commencing with Section 629.50 of the Penal Code. | !

From January 2015 until September 2015, 1 worked as a co-case agent in a law
enforcement wiretap investigation focusing on the Norteno Criminal street gangs, South Side
Stocktone and Triple Six Gangsters, in the City of Stockton. The investigation resulted in the
arrests of 74 Norteno Criminal Street. gang members and or associates for narcotics and firearms
violations, assault with a deadly weapon, homicide as well as conspiracy charges.

In September 2016, I attended a sixteen (16) hour course hosted by the Monterey County
Sherriff. The course covered current gang trends, investigations, and the use of Informants and
Under Cover officers.

In December 2016, I attended a forty (40) hour Advanced Gangs course hosted by the
Institute of Criminal Investigation.

In addition to the foregoing coursework, I speak to other law enforcement investigators
on a regular basis to update and refine his knowledge regarding the above subject areas,
especially with respect to emerging criminal street gang trends and activities. I also speak to

self-admitted criminal street gang members on a regular basis to update and refine his knowledge

0422: Rodriguez
'

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page BRARoGEz

regarding the above and with respect to criminal street gangs. I also speak to community-based
groups, local businesses, and educational institutions on criminal street gangs and narcotics

4

education and awareness.
During my employment as a Stockton police officer, I have participated in approximately
one thousand (1000) investigations related to gang members, have arrested/ participated in the

arrest of approximately five hundred (500) gang members and has interviewed approximately

five hundred (500) subjects on their gang affiliation.

I have also participated in approximately one hundred and fifty (150) investigations
related to the use, possession, possession for sale, sales, and transportation of controlled
substances.

1 have arrested approximately sixty (60) people for narcotic violations including the
possession and possession for sale of dangerous drugs. I have interviewed approximately one-
hundred and twenty-five (125) subjects that are either users of and/ or sellers of narcotics and/ or
dangerous drugs. :

I have participated in approximately fifty (50) controlled buys of narcotics and/ or
dangerous drugs. I have participated in the preparation and/ or execution of approximately forty
(40) search warrants. I have also participated in seven (7) criminal street gang Title Ty
investigations. |

I have attended schools, lectures, and seminars in the field of gang investigations and
gang-related crimes. J am familiar with criminal street gang methods of operation including
drive-by shootings; murders; the distribution, storage, and transportation of firearms and

narcotics; the collection of money that represents the proceeds of firearm and/ or narcotics

0423 Rodriguez

“m)

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Pagecdga Rédayee

trafficking; and money laundering. I have worked with a number of federal, state, and local
agencies in active criminal street gang and narcotic investigations. |

I have testified as a criminal street gang expert in the area of Northern Hispanics
(Nortenos) in San Joaquin County fourteen (14) times in San Joaquin County. I bave also
testified as a criminal street gang expert in the area of African American gangs eight (8) times;
seven (7) of those were in San Joaquin County and one (1) time was in Butte County. !

I am certified by the California State Attorney General’s Office in the practical, technical
and legal aspects of court-ordered wiretaps (Penal Code section 629.50, et seq.). I have also
participated in investigations in support of applications for electronic surveillance (wiretap),

The opinions expressed in this affidavit regarding the “Nortenos” and/or Northern Riders
as a criminal street/prison gang and the activities being committed in violation of Penal Code
section 186.22 are those of your affiant, Detective Ryan Taiariol. !

I have been working with Senior Special Agent Christopher Paris with the Office of
Correctional Safety, in regard to the connections between Stockton Norteno criminal sre! gang

members, Northern Riders, and the Nuestra Familia prison gang.

DETAILS OF INVESTIGATION AND PROBABLE CAUSE 2
On 6/26/17 at 11:08 p.m., Officer Kyle Tacker and Officer Ryan Clyborne, with the
Stockton Police Department, were patrolling the area of Poplar and Harrison Streets in, the City
of Stockton, County of San Joaquin. The officers were in full uniform and in a marked patrol

vehicle.

0424 Rodriguez
1

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page o8a5 Rbdagiéz

The officers observed a Red Pontiac Grand Am make a northbound tum, onto, Harrison
from Poplar, and the vehicle failed to make a stop at the marked stop sign. The officers got
behind the vehicle and activated their overhead emergency lights, with a solid forward facing
red light. The driver of the vehicle sped off, and drove east on Acacia Street. At approximately

Acacia and Lincoln, the front passenger positioned himself on the window sill of the

 

 

passenger’s door. The passenger was a Hispanic male in mid-twenties to thirties, wearing a
black shirt, and a dark colored flat-bill hat. The front passenger pulled out a firearm, pocked it
back, and began firing at officers Clyborne and Tacker’s vehicle. The suspect fired
approximately three rounds at the officers’ vehicle, striking the patrol vehicle on the windshield
and the front passenger door, near the door jam. The officers continued to pursue the vehicle,

but the vehicle drove at a high rate of speed away from the officers. The officers then lost the

vehicle in the area of Acacia/California.

Sergeant M. Couvillion, who was also driving a marked patrol vehicle and listening to the
‘Stren rnrteesiaar Reta ERE Ire URE

police radio traffic, located the red Pontiac Grand Am in the area of El Dorado and Miner.

Sergeant Couvillion was able to obtain a license plate of 6DSF269, registered to Steven

PBS ak CRON ANE ee

Rodriguez or Stacy Cano of 2662 Playa Del Sol Ave, Stockton, CA. The same passenger
suspect, who Sergeant Couvillion identified as a Hispanic male, then began firing at Sergeant
Couvillion’s patrol vehicle, firing at him approximately 4-5 times. Sergeant Couvillion
continued to pursue the vehicle west on Highway 4. Sergeant Couvillion estimated the suspect,
vehicle to be traveling over 100 miles per hour. Sergeant Couvillion lost sight of the suspect
vehicle at the Highway 4 interchange with North and Southbound Interstate 5. The red ¢ Grand

0425 Rodriguez Udy

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Pageo4ss réudi€

Officers Clyborne went back to the location where they were shot at by the suspects and
located was (1) FC Luger 9mm and (2) Aguila 9MM shell casings at the intersection of Acacia
and Van Buren and Center/Miner. The Officers also located a dark colored flat bill hat at the
corner of Monroe and Acacia, matching the description of the hat that the shooting passenger

was wearing when he fired at the officers.

As a result of the incident, the Stockton Police Department sent out information regarding

the shooting incident to the police agencies within San Joaquin County.

Officers with the Tracy Police Department contacted the Stockton Police Department to
provide information on a June 18, 2017 shooting incident in the City of Tracy, County of San
Joaquin. The Tracy shooting took place at the Sunset Liquors where the suspect vehicle was

also a red Pontiac Grand Am.

SCRIPT

On 6/18/17 at approximately 7:51 p.m., officers with the Tracy Police Department were

 

dispatched to 2355 Parker Avenue, Tracy, CA (Sunset Liquors) on report of shots being fired in
the area. Officers were advised by dispatch that the people involved in the shooting got into a

red colored vehicle and the other group of people got into a gray colored van. Dispatch advised

the Tracy officers that the red colored vehicle had left the location after the shooting occurred.

Tracy officers arrived at the location and were contacted by a witness identified as

Kamaljit Khurana. Khurana told the officers that the suspect had fired at three males that were

standing directly in front of the entry/exit door to the business. Officers contacted a second

0426 Rodriguez

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page hs; abaAGez

i

witness, who was identified as Daniel Chavez. Chavez told officers he was across the street in
front of his residence when the shooting occurred. Chavez stated he heard the screeching of the
tires from a car quickly stopping and then heard two gunshots. Chavez ran to see what was
happening and observed a red, late 90’s to early 2000’s sedan driving away quickly. Chavez
stated the males that had been shot at, got into a gray minivan and left the location. Chavez
stated there were four subjects in the red car that was responsible for the shooting; and the

driver of the vehicle was not the shooter.

Officers reviewed the surveillance camera in the store and officers were able to identify
the victims as Jorge Mendez, David Coria, and Carlos Coria. Officers observe Jorge, David, and
Carlos exit the store and then a red colored Pontiac, possibly a Grand Am, arrived in front of the
business. The front passenger of the red colored vehicle pointed and fired a handgun at the
intended victims. Officers attempted to locate the victims and the victim vehicle, but they were

not able to locate either.

Officers contacted an additional witness who was identified as Sandra Chavez, Chavez
advised officers that she was sitting in her car, near her residence, when she observed a Hispanic
male in his 20’s, wearing light colored shorts and high white socks, exit Sunset Liquors carrying
a case of beer. The male walked to a silver colored SUV and a red vehicle arrived next to the
SUV. The passenger in the red vehicle fired a gun at the subject holding the beer and left the
location. Chavez was not able to get a description of the two subjects in the back seat of the red
vehicle, but Chavez described the driver as having tattoos on his neck and face, : and the

passenger only had tattoos on his neck. Chavez described the red vehicle as having red faded

t

0427, Rodriguez

 

 
Case 2:19-cv-00739-TLN-DB .Document 1 Filed 04/30/19 Page cds Rédmae

paint and normal gray colored wheels. Tracy Officers located two 9mm FC Luger casings in

front of the business. (TRACY PD Crime Report # 17-4544).

As Stockton PD investigators began to follow-up on the Stockton shooting, photographs

of the registered owners, Steven Rodriguez and Stacy Cano were obtained. A records check on

aS ASIN SPD Re pe

 

Steven Rodriguez showed he has a felony bench warrant for a Post Release Community
Supervision violation (PRCS). Steven Rodriguez is also a previously documented SSS or

Southside Stocktone Norteno criminal street gang member. Currently, Steven. Rodrisue. js

documented as a Northern Rider with the California Department of Corrections 2nd.

ARPA A eDd RAR AOR TTER Ee BG SRN A UN ly eset TE aa se

Rehabilitation. Steven Rodriguez has tattoos on his neck area along, with a SSS tattoo, and

huelga bird tattoo on his chest.

Investigators received surveillance video from the Tracy PD Sunset Liquors incident.
After reviewing the surveillance video from the Tracy incident, it appears that the registered

owner of the Red Pontiac, Steven n Rodriguez, closely resembles the driver of the, shooting

 

vehicle seen in the surveillance cameras im the Sunset Liquors shooting, The driver appears to

be weating a a black colored tee shirt. The passenger/shooter of the Tracy shooting appeared to

be a light skinned subject, wearing a hat backwards and white tank top, armed with a handgun.

I received information from Tracy PD with regards to their agencies contacts with Steven

Rodriguez. On October 19, 2016, Steven Rodriguez was contacted by Tracy PD officer P.

Giusto at the Microtel Inn, located at 861 Clover Road Tracy, California, County of San

0428 Rodriguez

tr

 

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Pageodds rii6a

Joaquin. Steven was contacted by Officer Giusto over a civil matter over car keys. Steven

provided his home address as 2662 Playa Del Sol Avenue in Stockton.

We also gathered information on the other registered owner of the red Pontiac, Stacy
Cano. In looking at social media website, Facebook, it appears Stacy Cano and Steven
Rodriguez are in a dating relationship. Stacy Cano currently has two felony no bail bench
warrants out of Amador County. Stacy Cano has prior contacts with the Stockton Police
Department, but her most recent California Department of motor vehicles address listed is 861

Clover Road, (Microtel Inn) in the City of Tracy.

We also learned on June 27, 2017, in the late morning hours, Tracy Police Department
Officer P. Giusto responded to the Microtel Inn located at 861 W. Clover Road in the City of

Tracy, County of San Joaquin, regarding an Auto Theft investigation.

Upon arrival, Officer Giusto met with Stacy Cano, who is employed as a housekeeper at
the Inn and also resides on the Inn premises. Stacy told Officer Giusto that on the evening of
June 26" at approximately 10:30 PM she parked, locked, and secured her red Pontiac Grand Am
license # 6-DSF269 in the Inn parking lot. Stacy said she parked the vehicle on the south side of
the Inn at the very east portion of the parking lot. Stacy said she is one of the registered owners
of the vehicle along with her boyfriend Steven Rodriguez. On June 27" at approximately 9:30
AM, Stacy woke up and walked to her vehicle. Stacy noticed it was not in the parking lot and
called the Tracy Police Department. Stacy told Officer Giusto that there was only | key to the

vehicle and she had it. Stacy had no idea who may have taken the vehicle.

0429 Rodriguez

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Pageodse rsaitad

i

Officer Giusto asked Stacy if her boyfriend Steven Rodriguez may have taken the
vehicle. Stacy was sure that Steven had not taken the vehicle because he has been i in Castro
Valley for the past week, staying at a friend’s residence. Stacy told Officer Giusto her
cellphone number was (209) 808-4484 and her boyfriend Steven Rodriguez’s cellphone is (209)
898-2987, Officer Giusto took the stolen vehicle report and Stacy signed the report, Officer
Giusto told me that Stacy appeared to be very nervous as she was speaking with him. (Tracy

PD Report # 17-4733)

The casings recovered from the shooting in Tracy and the shooting in Stockton were —
entered into IBIS (Integrated Ballistics Identification System) for comparison. On 06/29/2017,
we received a notification of an IBIS link from Field Evidence Technician (FET) C. Trunk in
regards to the Tracy PD shooting and our shooting at Officers Clyborme, Tacker and Sgt.

-Couvillion. The notification advised that the 9mm casings from SPD 17.23754 were a
confirmed hit to Tracy PD 17-4544, reviewed and confirmed by the Forensic Firearms

Examiner:

On 06/29/2017 at 1539 hours, Patrol officers were dispatched to the area of Lowell/Harris
Ave (S/O Jurisdiction) to conduct follow-up on a red Pontiac Grand Prix. Upon the officers’
arrival, they located the Red Pontiac Grand Prix license #6DSF269. The vehicle was parked
on Harris Ave, unoccupied. The vehicle was towed and is currently being stored at Wilson Way
Tow. On June 30, 2017, the Honorable Judge Vlavianos granted a search warrant to

search/process the above listed Pontiac and seize evidence pertaining to the investigation,

10

0430 Rodriguez

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 4?’ GPaee?

Detectives processed the vehicle with the assistance of a Field Evidence Technician. Several
items were seized and booked as evidence that may assist in identifying anyone who thay have
been in the vehicle.

As a result of this investigation, the Honorable Judge Johnson authorized a wiretap order

 

for the telephone lines of Stacy Cano (signed on 06/28/2017) and Steven Rodriguez (signed on
06/29/2017). Detectives have since been monitoring interceptions on both telephone lines,
Stacy Cano has since been taken into custody and is serving a 45 day sentence in Amador
County. Detectives are monitoring an electronic tracking device that was placed of the red
Pontiac. The order for the tracker was signed by the Honorable Judge Abdallah on July 3, 2017.

On July 4, 2017 at 2207 hours Steven Rodriguez received an incoming telephone call

from an unidentified female. During the conversation the unidentified female shared concern
for her brother advising that the police will shoot him regardless if he is armed because of what
he did. The unidentified female described her brother as being an easy target because he is so
tall. | |

Follow up was conducted on the telephone number used by the unidentified female (209)
450-7657, and a tentative identification was made. Detectives believe the number to be utilized
by Christina Marie Harlan-Mills date of birth Jun 28, 1986. An associates check of Harlan-
Mills revealed a possible brother of Martin Harlan with the date of birth of May 6 1991.
Martin Harlan is currently on Post Release Community Supervision out of Alameda County for

VC 10851(a) (possession of a stolen vehicle). The terms of Harlan’s probation advise that he is

J
t
i

on unlimited search and seizure, any time day or night, by any peace officer. Martin Harlan

 

currently has a felony no bail warrant for a weapons offense issued April 19, 2012.

11

1

i .
0431| Rodriguez “@)

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page Stee

Detectives located a Facebook account believed to belong to Martin Harlan with the
profile name of “Sapo Junior”. In the ‘about’ section, the date of birth for the user redds “May
6, 1991”. This is the same date of birth as Martin Harlan. :

A DOJ Cal-Photo booking photograph of Martin: Harlan was obtained, Yout Affiant
compared the booking photograph to photographs of the suspected owner of the Facebpok page
and believes them to be the same person (Martin Harlan). :

Your Affiant located a photograph posted on Martin Harlan’s Facebook page “Sapo
Junior”. The photograph was posted on June 4'* 2017. The photograph depicts Martin Harlan
displaying the hand sign common to Northern Riders with his left hand, as well as Steven

Rodriguez displaying the same sign with both hands.

This hand sign is similar to touching ones index finger, middle finger, and thumb together .

at the tips, while extending the ring and pinky fingers. (See below)

12

 

 

Nh OED oe ck 2a AMIDA yh

Acta + aatennmatvtnene tr epie
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page (es Gpaigsz

On July 14, 2017 Detectives received a notification from CODIS (Combined DNA Index

nagar

System). The notification indicated a DNA sample was retrieved from the Golden State
Warriors hat that was recovered from the scene. There was a preliminary hit to the DNA i
sample which returned to Martin Harlan with the date of birth of May 6, 1991.

On July 14, 2017 your Affiant learned of an IBIS link to a shooting that occurred in

Loe seater SERN AREER EE eRe oye Nae

Contra Costa County in the incorporated area of Danville. The shooting occurred on July 9,
2017 near the intersection of Nugget Court and El Cerro Boulevard (documented on police
report number 17-8858). Officers and Sheriffs deputies met with several witnesses and victims ,
who received damage to their vehicles. The vehicles were struck by gun fire. Deputy Darren
Alcantara spoke with the reporting party identified as Kellie Mooney. Mooney advised that she
heard a man and a woman arguing inside a white pickup truck, she then heard gun shots and
then the truck left at a high rate of speed. Mooney advised that the incident occurred at ; |
approximately 0150 hours. : |
Officer Montanez located a surveillance camera which captured images ofa white
extended cab full size truck. Photographs were provided to the Stockton Police Department due
to the IBIS link. :
During the social media intercept of Martin Harlan, your Affiant learned that Harlan was
in communication with a subject later determined to be Stephen Matheson. Matheson bad a
listed address in Sparks, Nevada. Detective Mamaril contacted officers from Sparks Police
Department who provided the address of 1780 Byrd Avenue for Matheson. !
On July 18, 2017 your Affiant was advised by Scott Dun of the Reno-Sparks Safe Streets
Task Force that a white extended cab full size pickup truck was located at 1780 Byrd Avenue in

Sparks, Nevada. The license plate on the extended cab RAM truck is LVJFO9. The vehicle was

15 :
0436 Rodriguez

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page Sti@fes@e=

observed backed into the driveway at 1780 Byrd and a photograph was emailed to Detective
Mamaril. !

On July 19, 2017, Detective Mamaril authored a search warrant of the IP address
information related to Martin Harlan, The warrant was read and signed by the Honorable Judge
Johnson. Information obtained as a result of the warrant indicate that Martin Harlan has been
using internet from 1780 Byrd Avenue in Sparks, Nevada. ;

On July 20, 2017 Detective Mamaril received information from the Safe Streets Task

| Force Reno-Sparks. Detectives advised that they observed Martin Harlan exit the residence,
open the driver door to the RAM truck, and return to the residence. :

On July 21, 2017 Detective Mamaril authored a wiretap affidavit for the telephowe
believed to belong to Martin Harlan. The order was authorized by the Honorable Judge J ohnson.

Your Affiant reviewed the photograph sent by the Safe Streets Task Force and compared
it to the surveillance photograph obtained through the shooting investigation in Contra Costa

County. It is the belief of your Affiant that the two photographs are of the same vehiclé (see
image below). |

Surveillance photograph from the shooting in Contra Costa County occurring July
9, 2017. od

16

0436 Rodriguez
! Ww \

 

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page taf Bedsauer

 

 

On July 21, 2017 your Affiant was advised by Sparks P

 
 

jlice Department Lieutenant

Tracy that the license plate affixed to the RAM pickup truck in the driven

   

ay of 1780 Byrd
Aventie is possibly stolen. |

17 |
0437 Rodriguez

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 8 Ses

Eme). There have been numerous assaults, assaults with deadly weapons, and attempted
murders between these gangs.

Recently, the Stockton Police Department has been monitoring and investigating the
feuding and rivalry between the Norteno criminal street gang subsets in Stockton. Norteno
subsets have “chosen sides” and have committed the above-mentioned crimes against one other.
These actions have been reported to, and are being investigated by, the Nuestra Familia hierarchy
within the California prison system. |

Nuestra Familia (Spanish for “Our Family”) :

The Nuestra Familia (NF) is extremely well-organized with a formal, centralized

leadership structure and operates under a constitution. . 3

The NF leadership i in the State of California currently consists of three “generals” These

TYR Se Gat a tama es Eames Taam ae

 

 

three generals make up the NF E “High Command”. According to the NF constitution, each of the

 

three Generals - the Street Regiment General (SRG), General of Pintas (GOP), and General

“ EE Bes

 

 

Advocates Office (GAO) - is responsible for maintaining order and to carry out the affairs of
their respective office. Daily affairs are to consist of setting the necessary policies and |
establishing the best course of direction for the organization, and all under their authority, in
order to reach the goals and objectives of the NF as a whole. - :

According to the constitution, the Street Regiment General is responsible for any and all
street functions or operations and county jails under this Office. The security, order and |
direction is to be solely channeled and maintained accordingly as delegated by that office,

The General of Pintas is responsible for any and all activities inside CDCR prisons. All
instruction and direction concerning prisons are to be channeled froin and through the Gor. This

establishes all fronts to work in unison. The security and order for all Pintas (prisons) activities

35

0455 Rodriguez

Wr

 

 

APIA AS

sree

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page G@enidaiee

are directed by the GOP. The foundation and system for which to accomplish this solely falls to
his decision to establish the necessary security measures and lines of communication needed.
The goal is to keep all functions in synchronicity under the same rule of law as he iosiracs,

The General Advocates Office is the judicial system of the NF, and has the responsibility
for ensuring a system to safeguard all NF members who should seek relief, if ever individual
members are being subjected to abuses from within their authority, or when serious :
unconstitutional violations exist, which are outside NF rules and regulations.

Due to federal indictments of NF members in the California prison system and their
subsequent transfer to the Federal prison system, investigators have seen the gang’s influence
spread nationwide. The governing body for federally incarcerated NF members is mirroted in
the same structure as those in the California prison system. While the High Command of the NF
in California holds authority over activities of members in their state, the Federal NF High
Command holds the authority and activities of their members in all other states. This split has
caused a power struggle over territories between the two factions. Although this struggle may
cause a division among members, the overall growth and power of the collective gang hes
advanced. |

Origins of the Nuestra Familia

The first Hispanic prison gang, the Mexican Mafia, also known as La Eme, was created at
the Deuel Vocational Institute in Tracy. Hispanic inmates formed the gang to protect themselves
_ from other inmates. The Mexican Mafia soon became the most powerful organization within the
California prison system, controlling all illegal activities in the prison system. The Mexican

Mafia remained unchallenged until 1968 when their rival, the Nuestra Familia, was formed.

36
0456 Rodriguez

 

eae MT RRR mR NAS A ammo
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page SésnRaiidiez

The Nuestra Familia (NF) was organized in Folsom State Prison in 1968. Inmates were
tired of the abuse and victimization at the hands of the Mexican Mafia. Most of the original
members of the NF were from Northern California. As the NF and Mexican Mafia engeiged ina
bitter prison war, new prisoners from Northern California were recruited into the NF, while
Southern California inmates joined the Mexican Mafia. |

By the late 1970s, after numerous prison riots and murders, the official dividing point
emerged between the gangs. Those inmates living north of the dividing line were known as
Nortenos (Spanish for “Northern”) and are aligned with the NF. Those inmates living south of
the dividing line were known as Surenos (Spanish for “Southern”) and are aligned with the
Mexican Mafia. Therefore, upon being committed to prison, a Norteno street gang member
aligns with the NF, whereas a Sureno street gang member aligns with the Mexican Mafia. The
Nortenos and Surenos are sworn enemies and have been for over thirty (30) years. :

Nuestra Familia Membership

While the Nuestra Familia is primarily a Chicano gang, membership sometimes extends
to other Latinos as well as non-Latinos. Members of the NF are considered to have taken a
“blood oath” to join the gang and are considered lifelong participants. The NF has !
approximately 2000 inmate members with an additional tens of thousands associates/ members
on the outside (Nortenos). As NF members are released from prison, they often parole to local
communities where they continue to conduct criminal activities on behalf of the gang. These
members also recruit new members, extending NF control over communities. Many northem
California Hispanic street gangs are controlled by the NF. NF members often use the image of a

sombrero with a dagger as their gang symbol.

37 |
0457 Rodriguez

mean

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page Deswhdalsoez

Northern Riders

In early 2000, Law Enforcement received reports that Norteno gang members vibo had
dropped out of La Nuestra Familia, Northern Structure, or Norteno street gangs were uniting in
. prison, in an effort to defend themselves against other prison gang members. Since that time,
this trend has expanded beyond the California state prison system and Norteno dropouts are now
seeking to establish official territory in Northern California. Operation Black Widow, an FBI
investigation which was initiated in 1998 and closed in 2008, resulted in the dispersal of La
Nuestra Familia leadership from Pelican Bay State Prison in Crescent City, California to separate
federal correctional facilities throughout the United States.

This action caused a destabilization of the gang and greatly impeded La Nuestra :
Familia’s ability to manage and direct Norteno gang activities. Many Nortenos, dissatisfied with
the lack of organization, lost confidence in the La Nuestra Familia’s leadership and started
expressing dissent over the situation. A large number of Norteno gang members were forced out
or opted to drop out of the gang, resulting in a rapid rise in the number of Norteno dropouts. As
early as December 2000, Northern California gang investigators reported that the Norteno
dropouts were banding together in prison in an effort to defend themselves against rival gang
members from La Nuestra Familia, Northern Structure, and Mexican Mafia (La Eme) prison
gangs. |

The Northern Riders were founded by Maurice “Bad Ass Snoop” Vasquez, CDCR #
V52382 when Vasquez attacked NF/NS affiliates at DVI, while on the K Wing (ASU) :

Yard. This date is now the recognized Birthdate of the Northern Riders, ofien referred to as their

"Independence Day."

38

0458 Rodriguez

bn,

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page BEORodAyfiez

Maurice Vasquez was born and raised in South Sacramento and was a former Northern
Structure member. He grew tired of the NS politics and favoritism to certain NF/NS members.
Due to Vasquez’ discontent with the NS he formed the Northern Riders as new revolution group
against politics and began seeking supporters. Following the incident at DVI, Vasquez was
looked at as a Martyr in the eyes of NF/ NS affiliates who were also in discontent and seeking
change. Per CDCR interviews/investigations inmates have stated Vasquez "gave them avoice. "

In 2004, law enforcement authorities at San Quentin State Prison officially identified a
new group called the Northern Riders whose membership was primarily comprised of Norteno
dropouts. The Northern Riders strived to be recognized as a force within the prison system, with
members adopting tattoos, verbal and written codes, and group objectives. The Northern Riders
and other Norteno dropout groups such as the New Flowers have become so influential within
the prison system that the California Department of Corrections and Rehabilitation (cD¢R) is |
seeking to validate the disruptive groups. | :

As the Norteno dropout population continues to increase, the number of Norteno dropout
members who are joining groups like the Northern Riders and the New Flowers has also :
increased. Several members of the Northern Riders and the New Flowers who were formerly
prominent members of the La Nuestra Familia and Northern Structure are now using their
reputations to recruit Norteno dropouts within the prison system. As Norteno Dropout ptison
groups gain increasing authority within the CDCR, Norteno dropouts released from prison are
using this authority to recruit new dropouts, in an effort to establish a significant Norteno

dropout presence on the streets of Northern California.

39
0459 Rodriguez

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 57 of See”

under Penal Code section 186.22(e) and are not intended to be a complete list of the criminal

activities of the Nortenos and/or the Northern Riders.

INCIDENT 1- Weapons Arrest SPD #09-22515

On 09/05/09, Norteno gang member Steven Rodriguez was arrested by Stockton Police.
Officers for possession of a sawed off shotgun, live ammunition, and transportation of illegal
narootics: Rodriguez was convicted on 11/15/11 of PC 12021 (A) (1), HS 11379, and HS |

11370.1 on 12/19/11.

INCIDENT 2- Weapons Arrest SPD #11-36350
On 10/18/2011 at approximately 1020 hours, Stockton Police officers conducted a traffic

stop. Inside the vehicle, they contacted parolee Norteno street gang member, Anthony Castillo
(DOB 051 18/1975). Following the traffic stop, a parole search was conducted at Castillo’s
residence, 1405 E. Park Street. During the search, officers located a digital scale, 1.71 grams of
a white ciystal-ike substance, 43.24 grams of a white crystal-like substance, and an additional
21.42 grams of white crystal-like substance. Officers also located a .38 Taurus special revolver,
.38 caliber ammunition, and .30 caliber ammunition. Castillo was arrested and interviewed.
Castillo alimitted ownership of the gun and the crystal-like substance which later tested
presumptive positive for crystal methamphetamine, Castillo was booked into the San Joaquin
County Jail. |
Castillo was documented as having “Riders” tattooed across his chest, a Huelga bird
tattooed on his right shoulder, the number, “1” on his left middle finger and the number, “4”

tattooed dn his left ring finger.

4}
0461 Rodriguez

ny

 
i | _
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 58 or 208”

INCIDENT-3 Stolen Vehicle Arrest SPD #12-41587

On 09/20/2012 at approximately 2222 hours, Stockton Police officers were dispatched to
2506 Country Club #43 regarding an attempted assault with a deadly weapon. Upon their
arrival, they spoke with the victim who advised her ex-boyfriend, Yul Mayeda (DOB
06/12/ 1990), was at the call location with his friend, (later identified as Norteno street gang
member, Jessie Colley (DOB 03/24/1977) causing a disturbance earlier. During the disturbance,
Colley displayed a knife in a threatening manner to a friend of the victim. The victim provided
officers of a description of Mayeda and Colley.

As officers were leaving the call location, they saw a vehicle occupied by two subjects
matching the description of Colley and Mayeda approaching the location. They attempted to
stop the vehicle but both driver and passenger fled on foot. After a short foot pursuit, both
suspects rere taken into custody and identified as Colley and Mayeda. Inside the vehicle,
officers located a gray fixed blade knife and a clear Ziploc bag of Fiocchi .357 Magnum
gmmusition (29 rounds). Colley was found to be a parolee at large and advised he claimed
“Northemer” when he went to prison.

Colley was documented as having several tattoos including, “Riders” on his left forearm,
— “SSS” on his right hip, “ENE X4” on his left ribs, ““Norteno” on the back of his neck, a Playboy
bunny syinbol on the left side of his neck, and a Huelga bird with a Playboy bunny symbol on
the back of his neck.

Both Mayeda and Colley were transported and booked into the San Joaquin County Jail.

INCIDENT-4 Stolen Vehicle Arrest SPD #12-41587

 

On 11/25/2012 at approximately 1437 hours, Stockton Police officers responded to the

area of 2600 Olson for a report of a disturbance involving a firearm and two stolen vehicles.

42

0462 Rodriguez l

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 586/868"

Officers contacted the victim who advised she was confronted by the suspect. The suspect
pulled a black pistol out of his waist band area. The suspect pointed the pistol at her and said,
“Bitch you better back up.” The suspect fled the area in her vehicle.

Officers later located a stolen vehicle in the area and the occupants were taken into
custody. i hey were identified as documented Norteno street gang members, Benny Avila (DOB
10/28/1 985) and Jasiel Salmeron (DOB 01/14/1987). Salmeron was found to be a parolee at
large and was also identified as the suspect armed with a gun. Salmeron and Avila were booked
into the San Joaquin County Jail.

S4imeron was documented as having several tattoos, including an upside down playboy
bunny head with the letter “N” in one ear and “R” on the other. Salmeron also has an upside
down playboy bunny tattooed on his right shoulder, “MOB?” across his collar bone, and four dots

on his left hand, amongst other tattoos.

INCIDENT -5 Weapons Arrest SPD #15-44986

On 11/29/2015 at approximately 2230 hours, Stockton Police officers responded to 4440
Calandtia Street for a reported disturbance. The call indicated a Hispanic male with a ponytail
and Hispénic female wearing pink pants were fighting in front of the call location. Dispatch
advised ahother caller was reporting a gunshot in the area.

Upon their arrival, officers located Norteno Street gang member, Freddy Bayona (DOB:
11/27/ 1990) and Josephine Benitez (DOB: 04/29/1986) in front of the call location. Both
subjects thatched the description listed in the call. Upon contacting the subjects, officers learned
Bayona was on parole for robbery. Bayona was detained and a parole search followed at his

listed parole address, 4421 Calandria Street #1, verified by Headquarters.

43

| 0463 Rodriguez é

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 0848 aédaigue:

 

(A) (CASE 99F00042), On December 12, 2001, Rodriguez was arrested for possession of

 

stolen proper

 

ty and stolen vehicle and was convicted of possessian of stolen property on

 

June 13, 2002. Rodriguez received an eight year prison sentence (CASE SF084916A),
On Septeniber 5, 2009, Rodriguez was arrested by Stockton Police Officers for

possession of a sawed off shotgun, ammunition and transportation of illegal narcotics.

 

Rodriguez was convicted on 11/15/11 of PC 12021 (A)(1), HS 11379, and HS 113 70.1

on 12/19/11 (CASE SF112865A). Rodriguez received a ten year prison sentence.

  

fornia. Thetesidence

is located on the gravel road of West Grant Line Road and is comprised of blue/grey stucco

 

exterior with a.dark colored composite roof. There are large evergreen irees along the east end of

 

the residence. A plastic néwspaper type miail container at the front gate displays the numbers

20052. A cyclone fence is in front of the property with a gate blocking access into th

       
    
  
 

This is the residence of Matcial Hernandez (Norther Rider) with the date :

 

April 19, 1974. Marcial reports this address to the Department of Motor Vehicles as well as to
the Probation Department (Marcial is on Post Release Community Supervision). Surveillance

identified Marcial as being present at this residence during the course of this investigation.

   

 

cers conducted surveillance on 20052

   

On July 26, 2017 Detective Ezell and other offi

 

 

eillance units followed a white Dodge RAM, a white: Che

 

West Grant Line Road. Surv

0443 Rodiguez

 

 

 

te PIN at

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 44 Bedigez

 

West Grant Line Road, traveled w

 

bring, and a blue Volkswagen Jetta left 21

  

stopped at a boat ramp, “Bethany Reservoir”. Due to the driving patterns of the three vehicles

and due te the fact that the Dodge RAM

 

‘was towing a personal watercraft trailer, no

identification was made on the vehicle. The vehicle was photographed by Detective Ezell and it

 

 

is the belief of yout Affiant that the white Dodge RAM

 
  
 
 

photographed in Sparks, ?

 

wearing a black shirt as Martin Harlan (s

24

0444 Rodriguez

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page GiRb miler

 

2

driving the personal. water craft prior

    
  
  

Bell advised that he

 

  

3¢ group. The gtoup then entered :

hin the property

  

her permanent or mobile, at 20052 Wes

Grant Line Road.

 

 

minal street gang

0445 Rodriguez

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page CBR RooBez

member through the Stockton Police Department. Martin Harlan’s gang documentation
is based on possession of photographs of Martin Harlan, Tattoos, association to other
Northern Riders, and being involved in a gang related incident. Martin Harian is an
associate of Steven Rodriguez. Martin Harlan’s CH # is AXXXXXXXX. Martin Hatlan’s
criminal history consists of the following: On 06/03/07, Harlan was arrested by Newark
PD. He was arrested for Possession of a deadly weapon: commit assault (CA Penal Code
12024), and Fail to obey order of juvenile court (CA Welfare and Institutions Code 602).
The disposition of the case was - released handled informally and lack of sufficient
evidence. On 06/25/07, Harlan was arrested by Fremont PD for criminal street gang (CA
Penal Code 186.22(D)) and Vandalism (CA Penal Code 594(A)). He was sent to 5 uvenile
Hall. On 03/24/10, Harlan was arrested by Fremont PD for possessing a controlled
substance (CA Health and Safety Code 11377(A)). He was sentenced to three years’
probation, fifteen days in jail, and a fine. On 12/26/11, Harlan was arrested in Oroville
for participate in a criminal street gang (CA Penal Code 186.22(A)); purchase firearm
while having a restraining order (CA Penal Code 12021(G)); carry a loading firearm in
public (CA Penal Code 12031(A)(1)); and prohibited person with ammunition (CA Penal
Code 12316(B)(1)). On 04/12/12, Harlan was arrested by Newark PD for DUI :
alcohol/drugs (CA Vehicle Code 23152(A)); hit and run property damage (CA Vehicle
Code 20002(A)); driving without a license (CA Vehicle Code 12500(A)); taking a
vehicle without consent (CA Vehicle Code 10851(A)); evading a peace officer (CA
Vehicle Code 2800.2); and possess burglary tools (CA Penal Code 466), All chakges
were dismissed except DUI alcohol/drugs (CA Vehicle Code 23152(A)) and taking a

vehicle without consent (CA Vehicle Code 10851(A)). Harlan was convicted of those

26
o4ag Rodriguez

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page CAs 7 Fogrigenz

two charges and sentenced to three years’ probation, thirty-seven days in jail, and a fine. '
On 08/09/13, Modesto PD arrested Harlan for taking vehicie without consent (CA
Vehicle Code 10851(A)); receiving stolen property (CA Penal Code 496(A)); probation
violation (CA Penal Code 1203.2); battery (CA Penal Code 242); Fighting in public (CA
Penal Code 415(1)); DUI alcohol/drugs (CA Penal Code 23152(A)); and possess
controlled substance (CA Penal Code 11377(A)). Out of those charges, Harlan was
convicted of probation violation (CA Penal Code 1203.2) and sentenced to thirty days

jail; the charge of receiving stolen property (CA Penal Code 496(A)) was dismissed; and

 

was convicted of taking vehicle without consent (CA Vehicle Code 10851(A)) and é .
sentenced to three years’ probation and three hundred days in jail. On 02/27/14, Harlan | |
was arrested by Stanislaus County SO in Modesto for taking a vehicle without ecnsent
(CA Vehicle Code 10851(A)); possession of stolen vehicle (CA Penal Code 496(D\(A))
evading a peace officer (CA Vehicle Code 2800.2(A)); obstructing public | :
officer/resisting arrest (CA Penal Code 148(A)(1)); possession of burglary tools (CA

Penal Code 466); possession of a controlled substance (CA Health and Safety 1 1377(A));

and battery (CA Penal Code 242), Out of those charges, all were dismissed on |

furtherance of justice except Harlan was convicted of taking a vehicle without consent

(CA Vehicle Code 10851(A)) and evading a peace officer (CA Vehicle Code 2800.2(A))

and sentenced to thirty-two months in prison. On 07/21/15, Harlan was arrested by

Turlock PD for robbery (CA Penal Code 211). He was convicted and sentenced tb three

years’ probation and a year in jail. On 04/15/17, Harlan was arrested by Turlock PD for

assault with a deadly weapon (CA Penal Code 245(A) (1)); take a vehicle without

27

0447, Rodriguez

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 68 UPSae”

consent (CA Vehicle Code 10851(A)); and driving without a license (CA Vehicle Code

12500(A)). He is currently awaiting court for these charges at this time.

LOCATION 4

3883 Ryde Avenue Stockton, San Joaquin, California. 3883 Ryde Avenue is a tri-plex
along with 3885 and 3887 Ryde Avenue. The numbers 3883, 3885, and 3887 are displayed on
the south side of the entrance of the tri-plex with white numbers. The tri-plex is comprised of
brick around the outside approximately three (3) feet tall and brown wooden siding up t the roof
line. The gutters and trim are brown and the roof is made of brown composite shingles. ! 3883
Ryde is the first unit located on the right hand side if facing (north side). A black mailbox is
located to the right of the door, if facing, with the numbers 3883 displayed with a white sticker
and black numbers. There is a black metal security screen door covering the interior. door and
opens outward from right to left. !

During the course of the investigation Detective Roriguez was able to identify Martha
Galicinao keying the security screen door to 3883 Ryde Avenue. Additionally the registhation

for the Ford Mustang registered to Martha Galicinao (DP553TB) lists the address of 3883.

28

044g Rodriguez

 

 

 
. 4s Rodriguez
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 68 of 266

 
 
  

Rider prison gang member with the California Depart

fartha Galicinao is currently residin:

 

 

icinao’s criminal history consists ofa
October 15, 1979 arrest, where Martha Galicinao was atrested for battery on a person (CA Penal

Code 242) and disturbing the peace (CA Penal Code 415) and was convicted of disturbing-the

 

0449 Rodriguez
|

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page O25 Psa

of controlled substance, 11377(A) California Health and Safety Code. She was convicted of this

charge and sentenced to ninety days in jail and a fine.

CRIMINAL STREET GANG

 

I am presently investigating felony violations of Penal Code section 186.22 committed by

alte 2 LEO EE Re RE NET EOS

the Northern Riders and Norteno criminal street gangs within the meaning of Penal Code section
186.22(f). |
CRIMINAL STREET/PRISON GANG
Hispanic Street Gangs
According to the California Attorney General’s Office, Hispanic street gangs make up

the largest percentage of the state’s gang membership. Hispanic gangs are generally loosely
organized and do not necessarily have individuals in recognized positions of leadership. |
However, the two dominant Hispanic prison gangs, the NF and the Mexican Mafia, havea
powerful influence on Hispanic street gangs. These gangs have divided California into two
geographical areas —north and south- with the dividing line roughly drawn across from Delano to
Salinas with the greater Fresno area being separate. Aside from a few rogue Hispanic street
gangs, the Southern California gangs are aligned with the Mexican Mafia and the Northern
California gangs are aligned with the Nuestra Familia. :

As a result of the alignment with the Mexican Mafia and the NF, certain criminal
activities carried out by the various Norteno and Sureno gangs may only be done when the act(s)

| have been condoned and/ or authorized by either La Eme or the NF. Certain members within the

various Norteno and Sureno gangs have direct contact with members of La Eme or the NF.

These members are responsible for assuring that the gang collects “taxes” for narcotic

32

0452 Rodriguez ur)

A

 

 

 
 

 
 

Case 2:19-cv:00739-TLN-DB Document 1 Filed 04/30/19 Page 69a ee"

SUPERIOR COURT OF CALIFORNIA

County of San Joaquin

 

Court Order

Sealing Order

 

 

Application for Sealing Order: I hereby request that the following document(s) submitted in support of the requested search
warrant be sealed. pending further order of the court:

SPD CASE NO. 17-23754

Grounds for order: { believe that the sealing of the above dectiment(s) is warranted for the following reasons:
PUBLIC INTEREST: Sealing serves the following public interest:
Protect a confidential informant (Evid. Code § 1041)
X Conceal official information: (Evid. Code § 1040)

_PREJUDICE TO PUBLIC INTEREST: There exists a substantial probability that this public interest would be prejudiced if the
information contained in this document(s) is not sealed.
NARROWLY TAILORED: I do not believe it would be possible to release any of the sealed
information without prejudicing this public interest.
Declaration: | declare under penalty of perjury that the above information is true.
Date | , Affiant
Order: Pursuant to Rule 2.550 of the California Rules of Court, the document(s) identified above shall be sealed and retained in

the following manner pending further order of the court:
(1) The document(s) shall be sealed in an envelope with a copy of this Order affixed to the front of the envelope; and

(2) The Clerk of the Court shall retain custody of the envelope in a secure place and shall not permit it to be opened by anyone
except as authorized by written order of the Court.

C/2Z4 7 LJ ttemd\Rycounr

Date Judge of the Superiot Court

Search Warrant SPD CASE 17-23754 Page 1 of 50

0773 Rodriguez um

 

 

sitngtornnanorsnen
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 736ReEBe

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF SAN JOAQUIN

 

ORDER TO DELAY NOTIFICATION OF
IN RE SEARCH OF — SEARCH WARRANT

Facebook Inc,

Attention Facebook Security, Law Enforcement
Response Team

1601 Willow Road, Menlo Park, CA 94025.
Target Profile(s):
https://www.facebook.com/profile.php?id=100
010812902112
https://www.facebook.com/robert.rozay.50
https://www_facebook.com/profile.php?id=100
010713150503

   

 

 

 

ORDER

This matter having come before the Court pursuant to an application under Penal Code Section 1524
et seq, which application requests that notification of this warrant be delayed. Based upon the reading of the
Search Warrant, and Affidavit in Support thereof;

IT APPEARING that there is reason to believe that the notification of the existence of the warrant to
any person will result in endanger the life or physical safety of an individual; lead to flight from prosecution;
lead to destruction of or tampering with evidence; lead to intimidation of potential witnesses; or otherwise
seriously jeopardize an investigation or unduly delay a trial or otherwise lead to an adverse result.

IT IS ORDERED that Facebook Inc, shall delay notification of the existence of the application or this
Order of the Court, or the existence of the investigation, to the listed subscriber or to any other person, for a
period of ninety days unless otherwise directed by the Court.

IT IS FURTHER ORDERED that the notification by the government otherwise required under Penal
Code Section 1546.2 (a) be delayed for a period of ninety days.

Li) tam. O Cbereon Ofeeh7
(Signature of Magistrhtey (Wate)

Judge of the Superior Court, San Joaquin County, State of California

Search Warrant SPD CASE 17-23754 Page 2 of 50

0774 Rodriguez uw")

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page /7drisRaiguez
STATE of CALIFORNIA, COUNTY of SAN JOAQUIN,

SEARCH WARRANT and AFFIDAVIT

(AFFIDAVIT)

Detective Kathryn Abdallah swears under oath that the facts expressed by her in the attached and incorporated Affidavit are true
and that based thereon she has probable cause to believe and does believe that the articles, property, and persons described below

are lawfully seizable purshant to Penal Code Section 1524 et seq., as indicated below, and are now located at the locations set forth

below. Wherefore, Affiant requests that this Search Watrant be issued.

HOBBS SEALING REQUESTED: YES [JNO

ath ZL AGh able , NIGHT SEARCH REQUESTED: [ YES KINO

(Signature of Affiant)

Search Warrant SPD CASE 17-23754 Page 3 of 50

0775 Rodriguez Ww

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page @?7@RdatGez

(SEARCH WARRANT)

THE PEOPLE OF THE STATE OF CALIFORNIA TO ANY SHERIFF, POLICEMAN OR PEACE OFFICER IN THE
COUNTY OF SAN JOAQUIN: proof by affidavit, under penalty of perjury, having been made before me by Detective Kathryn
Abdallah that there is probable cause to believe that the property or person described herein may be found at the location(s) set

forth herein and that it is lawfully seizable pursuant to Penal Code Section 1524 et seq., as indicated below by “EX)"(s), in that:

[1 it was stolen or embezzled;

(-] it was used as the means of committing a felony;

Xx! it is possessed by a person with the intent to use it as means of commilting a public offense or is possessed by another to whom he or she
may have delivered it for the purpose of concealing it or preventing its discovery;

[X1_ it tends to show that a felony has been committed or that a particular person has committed a felony;

(2) it tends to show that sexual exploitation of a child, in violation of Penal Code Section 311.3, or possession of matter depicting sexual
conduct of a person under the age of 18 years, in violation of Section 311.11, has occurred or is occurring;

DP] there is a warrant to arrest the person:

[] a provider of electronic communication service or remote computing service has records. of evidence, as specified in Penal Code Section
1524.3, showing that property was stolen or embezzled constituting a misdemeanor, or that property or things are in possession of any
person with intent to use them as 4 means of committing a misdemeanor public offense, or in the possession of another to whom he or she

may have delivered them for the putpose of concealing them or preventing their discovery;

You are Therefore COMMANDED to SEARCH:

The Business known as:

Facebook, Inc,

Attention Facebook Security: Law Enforcement Response Team
1601 Willow Road

Menlo Park, CA 94025.

Search Warrant SPD CASE 17-23754 Page 4 of 50

0776 Rodriguez uy

 ionmemenetesrg rte ssemaiaaneritamemn eo miatEstsISMANIELrm

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 7376Re8ee

For the FOLLOWING PROPERTY or PERSON(s): (To be Seized)

With Respect to Facebook Profiles:

User Name: Huera Cano
Facebook User ID: https://www.facebook.com/huera.cano
User Email: Unknown
Any and all information for the above Facebook account between the dates of May 1“, 2017 through June

29%, 2017:

User Name: Huera Cano
Facebook User ID: https://www facebook.com/profile.php?id= 1000069560 19864
User Email: Unknown
Any and all information for the above Facebook account between the dates of May 1", 2017 through June

29%, 2017:

User Name: Steven Rodriguez (Smilone)
Facebook User ID: https://www-.facebook.com/SSSMILONE
User Email: Unknown
Any and all information for the above Facebook account between the dates of May 1*, 2017 through June

29 2017:

User Name: Steven R. Rodriguez Jr.
Facebook User ID: https://www.facebook.com/SMILONEINR2
User Email: Unknown
Any and all information for the above Facebook account between the dates of May 1°, 2017 through June

29", 2017:

Search Warrant SPD CASE 17-23754 Page 5 of 50

0777 Rodriguez

 

u

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 7Xf76RaBgez

User Name: Steve N Stacy Rodriguez’s
Facebook User ID: https:/fwww.facebook.com/stevestacy.rodriguezs
User Email: Unknown

Any and all information for the above Facebook account between the dates of May 1%, 2017 through June

29, 2017:

User Name: LD Sixsevenfour (Mutha Fukn Loc Dawg)
Facebook User ID: https://www.facebook.com/profile.php?id=1 000042057 19347
User Email: Unknown
Any and all information for the above Facebook accounts between the dates of May 1“, 2017 through June

294, 2017:

A. All connection logs and records of user activity for the above listed Facebook accounts including but not

limited to:

1. All subscriber information including, but not limited to:
a. Name
b. Address
c. Phone number
d. Date of birth

e. Gender

2. User Neoselect (Basic Subscriber Information)

a. User Identification Number

Search Warrant SPD CASE 17-23754 Page 6 of 50

0778 Rodriguez uw)

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page Pad Restagez

b. E-mail address
c. Date and time stamp of account creation
d. Most recent logins

e, Registered mobile number

3. User Neoprint (Expanded Subscriber Content)
a. Profile Contact Information
b. Mini-Feed
c. Status Update History
d. Shares
e. Notes
f. Wall Postings
g. Friend Listing, with Friends Facebook ID’s
h. Group Listing, with Facebook Group ID’s
i, Future and Past Events

j. Video Listing, with filename

4. User Photoprint (User Photos)
a. Uploaded photographs
b. Tagged photographs

c. Photograph metadata

5. Any group information
6. Any private messages
7. Account status

8. E-mail address used to create the account

Search Warrant SPD CASE 17-23754 Page 7 of 50

0779 Rodriguez )

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page PeoRoa@eez

9. Alternate e-mail addresses

10. Date ID registered

11. Internet Protocol (IP) Logs including but not limited to:
a. Registration from IP
b. Viewtime (Date / time of execution)
c. Userid (The Facebook user ID of the account active for the request)
d. IP (Source JP address)
e. Script (Script executed)
f. Scriptget (additional information passed to the script)

g. Session Cookie (HTTP cookie set by user session)

12. All stored friend requests.

Such records and other evidence include, without limitation, correspondence and other records of contact by any person or entity
about the above-referenced accounts, the content and connection logs associated with or relating to postings, commiunications and
any other activities to or through the above referenced phone numbers, whether such records or other evidence are in electronic or

other form,

Pursuant to California Penal Code § 1546.1 (d)(2), any information obtained through the execution of this warrant that is unrelated
to the objective of the warrant shall be sealed and shall not be subject further review, use, or disclosure absent an order frorn the
Court. If no evidence of criminal activity is discovered relating to the seized property and associated peripherals, the system will

be returned promptly.

Search Warrant SPD CASE 17-23754 ‘Page 8 of 50

0780 Rodriguez uw)

 

———_ OS
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page Pe dforeez

Please send any results to:

Detective Kathryn Abdallah
Stockton Police Department
22 E. Market Street
Stockton, CA 95202

Office: 209-937-7216

Fax: 209-937-8475

Email: kathryn.abdailah@stecktonca.gzov

Special Instructions to Provider:

YOU ARE COMMANDED, within two business days after receipt of this search warrant, to deliver by mail or
atherwise, to the above named law enforcement officer, together with the declaration as set forth below, a true,

durable and legible copy of the requested records listed above. (See California Penal Code, § 1524.2)

1

Verification of Authenticity: The Custodian of Records shall complete and sign the "Declaration of Custodian’
which accompanies this search warrant. The "Declaration of Custodian" shall be returned with a copy of the

requested records. (California Penal Code, §§ 1546.1(d)(3), 1524.2 (b)(4).)

Disposition of communications and/or data: Pursuant to Penal Code §§ 1528(a), 1536, all communications

and/or data seized pursuant to this search warrant shall be retained in Affiant’s custody pending further court

order.

NON-DISCLOSURE ORDER: This matter having come before the court pursuant to an application under PC 1524,

which application requests that notification of this warrant be delayed. Based upon the reading of the search warrant

and affidavit if support thereof;

Search Warrant SPD CASE 17-23754 Page 9 of 50

0781 Rodriguez MM)

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 7S OR See”

It appearing that there is reason fo believe the notification of the existence of the warrant to any person will lead to
flight from prosecution, lead to destruction or of tampering with evidence, lead to intimidation of potential witesses,
or otherwise seriously jeopardize an investigation or unduly delay a trial or otherwise lead to an adverse result.

It is ordered that Facebook Inc., shall delay notification of the existence of this warrant, or the existence of the
investigation, to the listed subscriber or any other person, for a period of ninety days unless otherwise directed by the
court.

It is further ordered that the notification by the government otherwise required under penal code section 1546.2(a)

be delayed for a period of ninety days.

IT IS HEREBY ORDERED, based upon the showing in the Statement of Probable Cause / Affidavit by your Affiant Detective

Kathryn Abdallah, that it reasonably appears necessary to extend the time for Return to Search Warrant for 30 days.

AND TO SEIZE IT / THEM IF FOUND and bring it / them forthwith before me, or this court, at the courthouse of this court.
This Search Warrant and Affidavit and attached and incorporated Affidavit were sworn to as true and subscribed before me on

-
this 29 day of June, 2017, at [: 3 GG AM/®P. Wherefore, I find probable cause for the issuance of this Search

Warrant and do issue it.

HOBBS SEALING APPROVED: yes [JNO

Li ULanr Os J Rupr , NIGHT SEARCH APPROVED: [] YES [INO
wou veadh ire

Judge of the Superior Court of California, County of SAN JOAQUIN,

Udi lou NS Dé bse

(Magistrate's Printed Name)

Search Warrant SPD CASE 17-23754 Page 10 of 50

0782 Rodriguez my

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page PR atoxgerz

NOTICE TO CUSTODIAN OF RECORDS

Dear Custodian of Records,

You have been served with the attached search warrant as part of a criminal investigation which

requires the production of the described records.

Section 1560 of the California Evidence Code allows you to avoid a personal appearance with the

original records described in the search warrant if you complete the following steps:

2.

Make a true and correct copy of each of the records described in the subpoena.

Complete and sign an appropriate declaration. One has been provided to you if youdo not have

one. (California Evidence Code section 1561)

3.

Transmit the declaration and all such copies of records either electronically or by public or private

postal service to:

4,

Stockton Police Department
22 E, Market Street
Stockton, CA 95202

Detective Kathryn Abdallah kathrvn.abdallah@stocktonca.gov

To comply with section 1560 of the California Evidence Code, you must mail or deliver the above

within TWO DAYS, unless otherwise authorized by a court, after you receive the subpoena.

Search Warrant SPD CASE 17-23754. Page 11 of 50

0783 Rodriguez uy)

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 8t%Roasgez

If you are a foreign provider, pursuant to California Penal Code section 1524.2(b)(1), you have five
business days within which to respond to this warrant. If, however, you believe you have good cause as to
why it should take longer than five business days to prepare the required material, please contact me to seek

an extension of the deadline from the court.

IF YOU DO NOT COMPLETE THE ABOVE STEPS, YOU MIGHT BE REQUITED TO MAKE A

PERSONAL APPEARANCE PURSUANT TO A SUBPOENA AT A LATER DATE. (California Penal

Code section 1524.2(b)(1),)

We genuinely appreciate your cooperation in providing the requested records, If you have any

questions regarding the search warrant or how to comply, please contact me at 209-937-7429
Thank you for your cooperation,
Kathryn Abdallah

Stockton Police Department

Gang Violence Suppression Unit

Search Warrant SPD CASE 17-23754 Page 12 of 50

0784 Rodriguez ly

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page Sa8/Rosdgaez

DECLARATION OF CUSTODIAN

Pursuant to Evidence Code section 1561, the records delivered were prepared as stated below in accordance

with the statutory requirements.

I, , declare:

1. Iam employed at the following named business:

 

2. Tama duly authorized custodian or qualified witness of the records attached and have authority to certify

said records.

3. Icertify that the documents attached and described herewith are true copies of the records requested

pursuant to the search warrant

4. That said records were prepared by authorized employees of the above-named business, in the ordinary

course of business at or near the time of the act(s), condition(s) or event(s) described in said records.

5.1 am familiar with such documents from my employment with the above-named business and certify that
these business records are relied upon in the conduct of said business as accurate representations of the

information contained therein.

4, The attached records include the following: (to be completed by the custodian or qualified witness):

Search Warrant SPD CASE 17-23754 Page 13 of 50

0785 Rodriguez wy

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page SPOrseE7

 

 

 

5. The copy of the attached records were prepared as follows:
0 Digitally reproduced and/or scanned

im Printed from computer file

Oo Photocopied

D Other mode of preparation described as follows:

 

 

I declare under the penalty of perjury under the laws of the State of California that the foregoing is

 

 

true and correct and that this declaration is executed at (city, state) on this date,
(Signature of Declarant)
Search Warrant SPD CASE 17-23754 Page 14 of 50

0786 Rodriguez

WK

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 8% BPeswe

STATE of CALIFORNIA, COUNTY of SAN JOAQUIN,

ATTACHED AND INCORPORTED

STATEMENT OF PROBABLE CAUSE

Affiant declares under penalty of perjury that the following facts are true and that there is probable cause to
believe, and Affiant does believe, that the designated articles, property, and persons are now in the described
locations, including all rooms, buildings, and structures used in connection with the premises and buildings

adjoining them, the vehicles and the persons:

1, Kathryn Abdallah, your affiant, declare that I am a duly appointed Police Officer for the City of Stockton,
County of San Joaquin, California. That I presently hold the rank of Detective and that I am presently
assigned to the Gang Violence Suppression Unit (GVSU), Investigations Division, of the Stockton Police
Department and have been so assigned since June 2016. From June 2016 until present, your affiant has been

assigned to run the Operation Ceasefire program.

Your affiant attended California State University, Stanislaus from Fall 2009 until Spring 2012. I graduated
with a Bachelor’s Degree in Criminal Justice with a Law Enforcement Concentration. While attending
California State University, Stanislaus, I took a class that allowed me to participate in an intern program of
my choice. I applied and was accepted as an intern for the Stockton Police Department, I was an intern in
the Summer of 2011. When my intemship class was over, the Stockton Police Department asked me to

continue my intemship. I did this during my winter break from December 2011 to February 2012.

Search Warrant SPD CASE 17-23754 Page 15 of 50

0787 Rodriguez W

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page S4%dppieeg2

Your affiant has been a police officer for the city of Stockton since June 28, 2012. During this period,
| pursuant to my employment as a police officer, your affiant attended the P.O.S.T. basic police academy

where I received approximately sixteen (16) hours of classroom instruction in the field of criminal! street

gangs.

Your affiant has been an Emergency Vehicle Operation Course (EVOC) Instructor since the fall of 2014. I
have attended and successfully completed a forty (40) hour class for high speed EVOC instructors, and a

twenty-four (24) hour course for low speed EVOC instructors; both through POST.

Your affiant has been a Mental Health Liason for the police department since the summer of 2015. I have
attended a total of twenty-four (24) hours of POST training related to Mental Health, I have taught

approximately ten (10) Mental Health classes to other police officers.

From March 2013 to November 2013, your affiant was assigned to Field Services, Patrol Division. My
duties included, but were not limited to, responding to citizen calls for service and in-progress crime. During
this time period, your affiant investigated gang-related crimes including, but not limited to, Penal Code
section 187 (murder); Penal Code section 245 (assault with a deadly weapon); Penal Code section 211
(robbery); Penal Code section 417 (brandishing a weapon); Penal Code section 246 (shooting into an

occupied dwelling); and Penal Code section 243 (battery).

From December 2013 to May 2014, your affiant was assigned to the Community Response Team. This is a
proactive team that focuses on gun, narcotic, and gang crime. Your affiant investigated gang-related crimes

and conducted interviews and interrogations with gang members on a weekly basis.

Search Warrant SPD CASE 17-23754 Page 16 of 50

0788 Rodriguez MY

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page SSesRattye

From May 2014 to March 2016, your affiant was assigned to Field Services, Patrol Division. My duties
included, but were not limited to, responding to citizen calls for service and in-progress crime. During this
time period, your affiant investigated gang-related crimes such as, but not limited to, Penal Code section 187
(murder); Penal Code section 245 (assault with a deadly weapon); Penal Code section 211 (robbery); Penal
Code section 417 (brandishing a weapon); Penal Code section 246 (shooting into an occupied dwelling); and

Penal Code section 243 (battery).

In January 2016, your affiant attended and successfully completed a forty (40) hour Field Training Officer
course. J have had four (4) trainees assigned to me for one (1) month at atime. I have trained approximately
twenty (20) trainees for less than a month each that were not assigned specifically to me. As part of being a
Field Training Officer in the Patrol Division, I have responded to many gang and gun-related crimes, and
taught trainees how to lead the investigation. Also as part of the Field Training Program, I would attend
monthly trainings on various law enforcement related topics, including but not limited to, case law update

and investigations.

From February 2016 until May 2016, your affiant was part-time assigned to the Gang Violence Suppression
Unit (GVSU), Investigations Division. During this time period, your affiant assisted with wiretap
investigations, surveillance, interviews, meetings with gang members, and any other duties GVSU detectives

need assistance with.

From June 2016 until present, your affiant is in charge of the program Operation Ceasefire, as part of the
Gang Violence Suppression Unit (GVSU), Investigations Division. This is an operation solely focused on
gang members and gun violence within the city of Stockton. This includes, but is not limited to, working
- closely with gang members, assisting them with resources, conducting meetings with them, speaking with

Search Warrant SPD CASE 17-23754 Page 17 of 50

0789 Rodriguez AY)

 

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 88Brese

their family and friends, and conducting field enforcement. Your affiant’s duties also include assisting all

| GVSU detectives with follow-up investigations of gang-related crimes in the city of Stockton. This often
entails interviews with the victims, witnesses, and the perpetrators of assaultive conduct. I have spoken with
victims, witnesses and perpetrators of crimes determined to be gang-related regarding the motivation for
their commission or the very manner in which they were carried out. In this way, I have been able to update
and refine my knowledge regarding the manner in which gang members and affiliates conduct themselves,

identify themselves and carry out criminal activity for the benefit of, at the direction of, or in association

with their gang.

In February 2016, your affiant attended and successfully completed an eight (8) hour Electronic Surveillance
(Wiretap) course, hosted by the Drng Enforcement Agency (DEA) in San Francisco, California. The course
covered the lawful interception of wire, electronic digital pager, and electronic cellular telephone

communication as authorized in Chapter 1.4 commencing with Section 629.50 of the Penal Code.

In January 2016, your affiant attended and successfully completed a forty (40) hour Interview and
Interrogation course in McClellan. The course covered deception detection, interview and interrogation

techniques, and laws regarding interview and interrogation.

In February 2016, your affiant attended a forty (40) hour ICI Basic Gang Foundation class in El Dorado
Hills. This class covered warrants, gang documentation/file management, social networking and technology,
informant management, preparing for expert testimony, 186.22/case law review, interview and interrogation,

and outlaw motorcycle gangs.

Search Warrant SPD CASE 17-23754 Page 18 of 50

0790 Rodriguez uy

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 870r268"

In addition to the foregoing coursework, your affiant speaks to other law enforcement investigators on a

regular basis to update and refine my knowledge regarding the above subject areas, especially with respect to

emerging criminal street gang trends and activities. I also speak to self-admitted criminal street gang
members on a regular basis to update and refine my knowledge regarding the above and with respect to
criminal street gangs. I also speak to community-based groups, local businesses, and educational institutions

on criminal street gangs and narcotics education and awareness.

Your affiant has attended lectures and seminars in the field of gang investigations and gang-related crimes. I
am familiar with criminal street gang methods of operation including drive-by shootings; murders; the
distribution, storage, and transportation of firearms and narcotics; the collection of money that represents the
proceeds of firearm and/or narcotics trafficking; and money laundering. Your affiant has worked with a
number of federal, state, and local agencies in active criminal] street gang, firearm, and narcotic

investigations.

During my employment as a Stockton police officer, I, your affiant, have participated in approximately three
hundred (300) investigations related to gang members, have arrested/participated in the arrest of
approximately one hundred and fifty (150) gang members and have interviewed approximately four hundred
(400) subjects on their gang affiliation. Your affiant has also participated in approximately one hundred
(100) investigations related to the use, possession, possession for sale, sales, and transportation of controlled
substances. Your affiant has interviewed approximately one-hundred and fifty (150) subjects that are either
users of and/or sellers of narcotics and/ or dangerous drugs. Your affiant has approximately
arrested/participated in the arrest of approximately three hundred (300) investigations of firearm-related
crimes. Your affiant has participated in the preparation and/or execution of approximately forty (40) search

watrants. Your affiant has also participated in three (3) criminal street gang, Title II] investigations.

Search Warrant SPD CASE 17-23754 Page 19 of 50

0791 Rodriguez iy

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page g8°6F26s™

I have also worked with confidential informants and citizen informants whose information has assisted in the
arrests and convictions of gang members, narcotic traffickers, criminal offenders, and the seizure of assorted

gang paraphernalia, narcotics, and other contraband.

I spoke with Detective Paul Gutierrez regarding the gang history and details of the cases throughout

this investigation.

EXPERTISE OF DETECTIVE PAUL GUTIERREZ:

Detective Paul Gutierrez has been a police officer for almost 17 years with the Stockton Police
Department. Prior to my employment with the Stockton Police Department, Detective Paul Gutierrez was
employed asa Police Officer with the City of Los Angeles (LAPD) for approximately four and a half years.
Detective Paul Gutierrez is presently assigned as a Detective in the Gang Violence Suppression Unit |
(G.V.S.U.), having held the assignment since January 2005. In January 2012, Detective Paul Gutierrez was
transferred to the Stockton Police Department’s VICE unit for approximately 6 months, but was transferred
back to the Gang Unit thereafter.

In his present position as a Gang Detective, his duties include follow-up investigations of "gang
related” crimes in the City of Stockton, This often entails interviews with the victims, witnesses and the
perpetrators of assaultive conduct. In this capacity, and in his previous experiences as a patrol officer, a
Gang Street Enforcement Team (G.S.E.T.) officer and Community Resources Against Street Hoodlums
(C.R.A.S.H.) officer, Detective Paul Gutierrez has had contact with victims, witnesses and perpetrators of
crimes determined to be "gang related” via the motivation for their commission or by the very manner in

which they were carried out. In this way, Detective Paul Gutierrez is able to update and refine his

Search Warrant SPD CASE 17-23754 Page 20 of 50

0792 Rodriguez lw

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page S@@Radgez

knowledge regarding the manner in which gang members and affiliates conduct themselves, identify
themselves and carry out criminal activity for the benefit of, at the direction of, or in association with their
gang.

Detective Paul Gutierrez has received formal training in the area of investigations of such “gang-
related” crimes both at the Post Basic Police Academy and also on an on-going basis. In 2004, Detective
Paul Gutierrez attended a gang training symposium, which was organized by the Northern California Gang
Investigator’s Association. In 2005, Detective Paul Gutierrez attended the Northern California Gang
Investigator’s Association training update course. In 2006 Detective Paul Gutierrez attended two formal
POST certified training courses in the area of Gang Awareness. In 2006, Detective Paul Gutierrez received
formal training in regards to Gangs at the California State Attorney General’s Criminal Intelligence, Gang
Awareness, Organized Crime and Terrorism Conference. In 2007, Detective Paul Gutierrez again attended

the California State Attorney General’s Criminal Intelligence, Gang Awareness, Organized Crime and

 

Terrorism Conference. During the Attorney General’s conference, Detective Paul Gutierrez provided formal
gang training to the attendees of the conference, in respect to Asian Criminal Street gapgs. In 2007,
Detective Paul Gutierrez also provided formal training at the National CLIA (Clandestine Lab Investigator’s
Association) convention in Columbus, Ohio. In 2008, Detective Paul Gutierrez spoke at the International
Conference on Asian Organized Crime & Terrorism, which took place in San Francisco, California. In 2008,
Detective Paul Gutierrez spoke at the Sacramento Asian Police Officer’s Association Seminar in.
Sacramento, California, in regards to Asian criminal street gangs. In 2008, Detective Paul Gutierrez attended
the California Gang Investigator’s Association & Bureau of Alcohol, Tobacco, Firearms and Explosives
National Gang conference in Anaheim, California. In 2016, Detective Paul Gutierrez spoke at the California
Crime and Intelligence Analysts Association Conference in Lake Tahoe, California, in regards to utilizing
analysts during wiretap investigations. In 2017, Detective Paul Gutierrez spoke at the California District

Attorneys Association Annual Gang Prosecution Symposium in regards to Asian criminal street gangs in

Search Warrant SPD CASE 17-23754 Page 21 of 50

0793 Rodriguez uw)

2s SoRAANS TS NCEP onsrem seh trem nm

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page IU%sRexeGdiez

. Monterey, Ca.

Detective Paul Gutierrez also maintains his information on gangs and gang issues by attending
meetings with the California Gang Task Force and the San Joaquin County Multi-Agency Gang Task Force.

In addition to the foregoing, Detective Paul Gutierrez spoke to other law enforcement investigators
on a regular basis to update and refine my knowledge regarding the above and with respect to emerging
trends and rivalries between criminal street gangs, their members and affiliates. Detective Paul Gutierrez
also spoke to self-admitted and/or documented gang members on a regular basis to update and refine my
knowledge regarding the above and with respect to emerging trends and rivalries between criminal street
gangs, their members and affiliates. Detective Paul Gutierrez has had well over 9000 contacts with criminal
street gang members and associates. Detective Paul Gutierrez has testified in San Joaquin County Superior
Court and Los Angeles County Superior Court approximately 99 times as a criminal street gang expert.

Detective Paul Gutierrez has also worked with confidential informants and citizen informants whose
information has assisted in the arrests and convictions of gang members, narcotic traffickers, and criminal
offenders and the seizure of assorted gang paraphernalia, narcotics and other contraband.

Detective Paul Gutierrez has also had the opportunity to participate in the preparation and service of
numerous search warrants involving gang members.

Detective Paul Gutierrez is certified by the California State Attorney General’s Office in the
practical, technical and legal aspects of court ordered wiretaps (Penal Code Section 629.50 et seq). Detective
Paul Gutierrez has participated in investigations as an Affiant, Co-Case Agent or has assisted other
invéstigators, in the support of applications for electronic surveillance (wiretap) investigations. On
approximately 12 of the occasions, an Order was issued authorizing the interception of wire

communications. In eleven of these Orders, it involved members ofa criminal street gang.

Search Warrant SPD CASE 17-23754 Page 22 of 50

0794 Rodriguez 4

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page QiestkedGez

The opinions expressed in this affidavit regarding the “Nortenos” and/or Northern Riders as a
criminal street/prison gang and the activities being committed in violation of Penal Code section 186.22 are

those of Detective Paul Gutierrez.

INVESTIGATION:

Based on the facts set out herein, I assert that the Nortenos and/ or Northern Riders are Criminal
Street/Prison Gangs as defined in Penal Code section 186.22(f) in that they consist of more than three
members and as one of their primary activities they are engaged in the commission of one or more criminal
acts enumerated in Penal Code Section 186.22(e), paragraphs 1 - 33; they have a common name, with a
common identifying symbol; and the members of the Nortenos and/ or Northern Riders, both individually
and collectively have engaged or are engaging in a “pattern of criminal gang activity.” |

Information regarding the Nortenos and/ or Northern Riders criminal street/prison gang was

obtained through Stockton Police Department Gang Violence Suppression Unit Detective Paul Gutierrez.

CRIMINAL STREET/PRISON GANG BACKGROUND:
Hispanic Street Gangs
According to the California Attorney General’s Office, Hispanic street gangs make up the largest

percentage of the state’s gang membership. Hispanic gangs are generally loosely organized and do not
‘ necessarily have individuals in recognized positions of leadership. However, the two dominant Hispanic
prison gangs, the NF and the Mexican Mafia, have a powerful influence on Hispanic street gangs. These
gangs have divided California into two geographical areas —north and south- with the dividing line roughly
drawn across from Delano to Salinas with the greater Fresno area being separate. Aside from a few rogue

Hispanic street gangs, the Southern California gangs are aligned with the Mexican Mafia and the Northern
California gangs are aligned with the Nuestra Familia.

Search Warrant SPD CASE 17-23754 Page 23 of 50

0795 Rodriguez 4m

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page SP&Peee

As a result of the alignment with the Mexican Mafia and the NF, certain criminal activities carried
out by the various Norteno and Sureno gangs may only be done when the act(s) have been condoned and/ or
authorized by either La Eme or the NF, Certain members within the various Norteno and Sureno gangs have
direct contact with members of La Eme or the NF. These members are responsible for assuring that the gang
collects “taxes” for narcotic transactions and other profitable criminal endeavors. These members are
| responsible for forwarding La Eme’s or the NF’s portions of the “taxes” collected. They request “green
lights”, a term meaning permission from La Eme or NF to kill a rival/ enemy.

Although there are numerous sub-gangs (cliques) of the Nortenos and Surenos throughout California,
each of these cliques falls under the greater umbrella of either being a Norteno or Sureno. By far the most
lucrative criminal enterprise (and their primary source of income) for the various Norteno and Sureno gangs
is the retail distribution of illicit narcotics (i.e. methamphetamine), although they also engage ina plethora of
other criminal endeavors.

Nortenos

Norteno street gang members identify with the symbols XIV, X4, 14, and 4-dots. Fourteen refers to
the 14" letter of the alphabet “N” which stands for Norteno or the Nuestra Familia. The number 14 is
represented several ways by the Norteno criminal street gang. It can be written XIV, X4, one dot and four
dots, and also through the Aztec symbol of two horizontal lines with four dots above them. The gang
associates with the color red and the words Norteno, Norte, and Northerner. Other symbols include a 5-point
star, symbolizing the “North” star, and the Huelga bird, the symbol used by the United Farm Workers
Association. It is believed that these two symbols (star and bird) and/ or the letters “SK” (Sureno Killer or
“Scrap” Killer) must be earned through committing an assault or murder on their sworn enemies, the
Surenos. The term “scrap” is a derogatory term used by a Norteno toward a Sureno, meaning table scraps or
the scraps at the bottom of the barrel, so-to-speak.

Surenos |

Search Warrant SPD CASE 17-23754 Page 24 of 50
0796 Rodriguez

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 93 of S86”

Sureno street gang members identify with the symbols XIII, X3, 13, and 3-dots. This refers to the
thirteenth (13th) letter of the alphabet, “M”, which stands for the Mexican Mafia. The gang identifies with
the color blue and the words Sureno, Sur, and Southerner. Other symbols include a Black Hand, La Eme
(meaning “the M” in Spanish) and MM (Mexican Mafia). The term “buster” is a derogatory term used by a
Sureno toward a Norteno.

Nortenos in Stockton

The Norteno criminal street gang was validated in Stockton, San Joaquin County, California, on
March 19, 1990, and currently has approximately 1526 documented gang members, predominantly
Hispanics. Norteno criminal street gang members in the Stockton area use the number fourteen (14), "209",
four (4) dots and "XIV" in the form of graffiti, clothing, self-applied markings and tattoos as a common
symbol to identify themselves as members of the gang. "209" represents the area code for California's
Central Valley, and one (1) and four (4) dots and "XIV" are variations of the number fourteen (14). Many
have adopted the Mongolian hairstyle, which represents the Mongolian Warrior. They display the color red
as an identifiable symbol by way of clothing, graffiti, markings, bandanas, belts, shoes, and miscellaneous
property.

Some of the other subsets within the Norteno criminal street gang in Stockton include South Side
Stocktone (SSS), East Side Stocktone (ESS), Mighty Stocktone Nortenos (MSN), Triple Six Gangsters
(666), Central Stocktone Locos (CSL), Garden Block Gangsters (GBG), Clay Street Nortenos (CS), Pilgrim
Street Gangsters (PSG), West Side Norteno/ Gangsters (WSN/ WSG) Sinners Click Mobsters (SC), United
Nortenos (UN), Barrio Conway Nortenos (BCW), Kelley Block Gangsters (KBG), American Street Nortenos
(ABlock),

The main rivals of the Nortenos in Stockton are Sureno gang members. This is due to the Nuestra

Familia’s rivalry with the Mexican Mafia in the California prison system. This has carried over to the streets

Search Warrant SPD CASE 17-23754 Page 25 of 50

0797 Rodriguez ¢ ui )

 

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page S48dpsers?

due to the Surenos’ allegiance with the Mexican Mafia (La Eme). There have been numerous assaults,
assaults with deadly weapons, and attempted murders between these gangs.

Recently, the Stockton Police Department has been monitoring and investigating the feuding and
rivalry between the Norteno criminal street gang subsets in Stockton. Norteno subsets have “chosen sides”
and have committed the above-mentioned crimes against one other. These actions have been reported to,
and are being investigated by, the Nuestra Familia hierarchy within the California prison system.

Nuestra Familia (Spanish for “Our Family”)

The Nuestra Familia (NF) is extremely well-organized with a formal, centralized leadership structure
and operates under a constitution. .

The NF leadership in the State of California currently consists of three “generals”. These three
generals make up the NF “High Command”. According to the NF constitution, each of the three Generals -
the Street Regiment General (SRG), General of Pintas (GOP), and General Advocates Office (GAO) - is
responsible for maintaining order and to carry out the affairs of their respective office. Daily affairs are to
consist of setting the necessary policies and establishing the best course of direction for the organization, and
all under their authority, in order to reach the goals and objectives of the NF as a whole.

According to the constitution, the Street Regiment General is responsible for any and all street
functions or operations and county jails under this Office. The security, order and direction is to be solely
channeled and maintained accordingly as delegated by that office.

The General of Pintas is responsible for any and all activities inside CDCR prisons. All instruction
and direction concerning prisons are to be channeled from and through the GOP. This establishes all fronts to
work in unison. The security and order for all Pintas (prisons) activities are directed by the GOP. The
foundation and system for which to accomplish this solely falls to his decision to establish the necessary
security measures and lines of communication needed. The goal is to keep all functions in synchronicity
under the sare rule of law as he instructs.

Search Warrant SPD CASE 17-23754 Page 26 of 50

0798 Rodriguez “)

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page S8%d} sexs"

The General Advocates Office is the judicial system of the NF, and has the responsibility for ensuring
a system to safeguard all NF members who should seek relief, if ever individual members are being
subjected to abuses from within their authority, or when serious unconstitutional violations exist, which are
outside NF rules and regulations.

Due to federal indictments of NF members in the California prison system and their subsequent
transfer to the Federal prison system, investigators have seen the gang’s influence spread nationwide. The
governing body for federally incarcerated NF members is mirrored in the same structure as those in the
California prison system. While the High Command of the NF in California holds authority over activities
of members in their state, the Federal NF High Command holds the authority and activities of their members
in all other states. This split has caused a power struggle over territories between the two factions. Although
this struggle may cause a division among members, the overall growth and power of the collective gang has
advanced.

Origins of the Nuestra Familia

The first Hispanic prison gang, the Mexican Mafia, also known as La Eme, was created at the Deuel
Vocational Institute in Tracy. Hispanic inmates formed the gang to protect themselves from other inmates.
The Mexican Mafia soon became the most powerful organization within the California prison system,
controlling all illegal activities in the prison system. The Mexican Mafia remained unchallenged until 1968
when their rival, the Nuestra Familia, was formed.

The Nuestra Familia (NF) was organized in Folsom State Prison in 1968. Inmates were tired of the
abuse and victimization at the hands of the Mexican Mafia. Most of the original members of the NF were
from Northern California. As the NF and Mexican Mafia engaged in a bitter prison war, new prisoners from
Northern California were recruited into the NF, while Southern California inmates joined the Mexican

Mafia.

Search Warrant SPD CASE 17-23754 Page 27 of 50

0799 Rodriguez opr)

 

 

“Reema NER samemmTMAamRmEDNC TRANMERE rtm ee

!
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page S®@ogbdigez

By the late 1970s, after numerous prison riots and murders, the official dividing point emerged
between the gangs. Those inmates living north of the dividing line were known as Nortenos (Spanish for
“Northern’”’) and are aligned with the NF. Those inmates living south of the dividing line were known as
Surenos (Spanish for “Southern’”’) and are aligned with the Mexican Mafia. Therefore, upon being
committed to prison, a Norteno street gang member aligns with the NF, whereas a Sureno street gang
member aligns with the Mexican Mafia. The Nortenos and Surenos are sworn enemies and have been for
over thirty (30) years.

Nuestra Familia Membership

While the Nuestra Familia is primarily a Chicano gang, membership sometimes extends to other
Latinos as well as non-Latinos. Members of the NF are considered to have taken a “blood oath” to join the
gang and are considered lifelong participants. The NF has approximately 2000 inmate members with an
additional tens of thousands associates/ members on the outside (Nortenes). As NF members are released
from prison, they often parole to local communities where they continue to conduct criminal activities on
behalf of the gang. These members also recruit new members, extending NF control over communities.
Many northern California Hispanic street gangs are controlled by the NF. NF members often use the image
of a sombrero with a dagger as their gang symbol.

Northern Riders

In early 2000, Law Enforcement received reports that Norteno gang members who had dropped out
of La Nuestra Familia, Northern Structure, or Norteno street gangs were uniting in prison, in an effort to
defend themselves against other prison gang members. Since that time, this trend has expanded beyond the
California state prison system and Norteno dropouts are now seeking to establish official territory in
Northern California. Operation Black Widow, an FB] investigation which was initiated in 1998 and closed
in 2008, resulted in the dispersal of La Nuestra Familia leadership from Pelican Bay State Prison in Crescent

City, Califomia to separate federal correctional facilities throughout the United States.

Search Warrant SPD CASE 17-23754 Page 28 of 50
0800 Rodriguez

 

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page PPOFSBBe?

This action caused a destabilization of the gang and greatly impeded La Nuestra Familia’s ability to
manage and direct Norteno gang activities. Many Nortenos, dissatisfied with the lack of organization, lost
confidence in the La Nuestra Familia’s leadership and started expressing dissent over the situation. A large
number of Norteno gang members were forced out or opted to drop out of the gang, resulting in a rapid rise
in the number of Norteno dropouts. As early as December 2000, Northern California gang investigators
reported that the Norteno dropouts wete banding together in prison in an effort to defend themselves against
rival gang mémbers from La Nuestra Familia, Northern Structure, and Mexican Mafia (La Eme) prison
gangs.

The Northern Riders were founded by Maurice “Bad Ass Snoop” Vasquez, CDCR # V52382 when
Vasquez attacked NF/NS affiliates at DVL, while on the K Wing (ASU) Yard. This date is now the
recognized Birthdate of the Northern Riders, often referred to as their "Independence Day.”

Maurice Vasquez was born and raised in South Sacramento and was a former Northern Structure
member. He grew tired of the NS politics and favoritism to certain NF/NS members. Due to Vasquez’
discontent with the NS he formed the Northern Riders as new revolution group against politics and began
seeking supporters. Following the incident at DVI, Vasquez was looked at as a Martyr in the eyes of NF/ NS
affiliates who were also in discontent and seeking change. Per CDCR interviews/investigations inmates have
stated Vasquez "Gave them a Voice."

In 2004, law enforcement authorities at San Quentin State Prison officially identified a new group
called the Northern Riders whose membership was primarily comprised of Norteno dropouts. The Northern
Riders strived to be recognized as a force within the prison system, with members adopting tattoos, verbal
and written codes, and a group objectives. The Northern Riders and other Norteno dropout groups such as
the New Flowers have become so influential within the prison system that the California Department of

Corrections and Rehabilitation (CDCR) is seeking to validate the disruptive groups.

Search Warrant SPD CASE 17-23754 Page 29 of 50

0801 Rodriguez ™

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 98®8R288e

As the Norteno dropout population continues to increase, the number of Norteno dropout members
who are joining groups like the Northern Riders and the New Flowers has also increased. Several members
of the Northern Riders and the New Flowers who were formerly prominent members of the La Nuestra
Familia and Northern Structure are now using their reputations to recruit Norteno dropouts within the prison
system. As Norteno Dropout prison groups gain increasing authority within the CDCR, Norteno dropouts
released from prison are using this authority to recruit new dropouts, in an effort to establish a significant
Norteno dropout presence on the streets of Northern California.

Upon their release from prison, prominent La Nuestra Familia and Northern Structure drop-outs from
cities such as San Jose, Antioch, and Salinas are relocating to the Bay Area where they pose as active La
Nuestra Familia and Northern Structure gang members.

These dropouts pretend to be legitimate La Nuestra Familia and Northern Structure members who
have been sent by La Nuestra Familia leadership to run Norteno gang activities in Northern California.
Because La Nuestra Familia rules state that Nortenos in good standing within the gang are forbidden to
associate with dropouts and are required to assault any identified Norteno dropout, all Nortenos who
unknowingly cooperate and interact with these imposters are then labeled as “no good” and, in turn, are
branded as Norteno dropouts. Such tactics are aimed at disrupting and dismantling Norteno gang members
who might fall under the influence of La Nuestra Familia and Northern Structure.

In the city of Stockton Northern Riders function without issue with active Norteno street gang
members. The city of Stockton does not have the Northern Riders validated as a criminal street gang. The
Northern Riders are a documented Security Threat Group through CDCR.

Identifiers and tattoos:

Some indicators of Northem Riders affiliation are: a tattoo, or drawing of a Huelga bird with the eye
of the bird in the form of a star, “14’R”, “Norteno Rider”, “Rider”, a broken 5 point star, and a playboy
bunny (upside down).

Search Warrant SPD CASE 17-23754 Page 30 of 50
0802 Rodriguez

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 9PtRetiguez

Based on my training and experience I know that gang members often use firearms for intimidation, assaults,
and during the commission of crimes. It is not uncommon for members of a gang to pass firearms amongst
each other, including rifles and handguns, for use during the commission of a crime, or to hide the weapons
from law enforcement. Gang members also sell, trade, and furnish firearms to fellow gang members when
they believe law enforcement may be in pursuit of the weapons. These are commonly known as, “gang
guns.” I have been at the scene of numerous investigations where a single firearm was found within a group
of gang members. | have spoken to multiple gang members who have told me that they carry firearms to
protect members of their gang as well as themselves and share these guns amongst members of their gang.
Based on my training and experience I know that criminals, especially gang members, frequently take
photographs and/or videos of their firearms, narcotics, vehicles, and gang member associates and post them
to the internet using social media sites such as Facebook. | also know that gang members often communicate
via Facebook about the crimes they and their gang are involved in by emailing, texting, and posting for
others to read.

CASE DETAILS

On 6/26/17 at 11:08 p.m., Officer Kyle Tacker and Officer Ryan Clyborne, with the Stockton Police
Department, were patrolling the area of Poplar and Harrison Streets in the City of Stockton, County of San
Joaquin. The officers were in full uniform and in a marked patrol vehicle.

The officers observed a red Pontiac Grand Am make a northbound turn onto Harrison from Poplar,
and the vehicle failed to make a stop at the marked stop sign. The officers got behind the vehicle and
activated their overhead emergency lights, with a solid forward facing red light. The driver of the vehicle
sped off, and drove east on Acacia Street. At approximately Acacia and Lincoln, the front passenger sat
outside of the vehicle on the window sill. The passenger was a Hispanic male in mid-twenties to thirties,
wearing a black shirt, and a dark colored flat bill hat. The front passenger pulled out a firearm, cocked it

back, and began firing at officers Clyborne and Tacker’s vehicle. The suspect fired approximately three

Search Warrant SPD CASE 17-23754 Page 31 of 50

0803 Rodriguez naw

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 16®oseez

_ rounds at the officers’ vehicle, striking the patrol vehicle on the windshield and the front passenger door,
near the door jam. The officers continued to pursue the vehicle, but the vehicle drove ata high rate of speed
away from the officers. The officers then lost the vehicle in the area of Acacia/California.

Sergeant M. Couvillion, who was also driving a marked patrol vehicle and listening to the police
radio traffic, located the red Pontiac Grand Am in the area of El Dorado and Miner. Sergeant Couvillion was
able to obtain a license plate of 6(DSF269, registered to Steven Rodriguez or Stacy Cano of 2662 Playa Del
Sol Ave, Stockton, CA. The same passenger suspect, who Sergeant Couvillion identified as a Hispanic male,
then began firing at Sergeant Couvillion’s patrol vehicle, firing at him approximately 4-5 times. Sergeant
Couvillion continued to pursue the vehicle west on Highway 4. Sergeant Couvillion estimated the suspect
vehicle to be traveling over 100 miles per hour. Sergeant Couvillion lost sight of the suspect vehicle at the
Highway 4 interchange with North and Southbound Interstate 5. The red Grand Am was not located.

Officers Clybome went back to the location where they were shot at by the suspects and located was
(1) FC Luger 9mm and (2) Aguila 9MM shell casings at the intersection of Acacia and Van Buren and
Center/Miner. The Officers also located a dark colored flat bill hat at the corner of Monroe and Acacia,
matching the description of the hat that the shooting passenger was wearing when he fired at the officers.

Officers reviewed the City of Stockton camera’s that are strategically placed throughout the city and
located the red Pontiac Grand Am bearing California license plate #6DSF269. The vehicle is seen with a
patrol vehicle behind it as the vehicle speeds away toward highway 4.

Detective Paul Gutierrez spoke with Sergeant Couvillion with regards to the pursuit. Sergeant
Couvillion told me that he lost sight of the suspect vehicle at the North and South bound interchange of
Interstate 5. Sergeant Couvillion did not see the vehicle as he approached the Interchange, so he took the
southbound on ramp for Interstate 5. At that time, he saw a vehicle driving erratically onto Interstate 5 and
believed this was the shooters’ vehicle. Other officers attempted a stop on the vehicle, which pulled over.

The male occupant of the vehicle told officers that a red Pontiac Grand Am collided into his vehicle at a high

Search Warrant SPD CASE 17-23754 Page 32 of 50

0804 Rodriguez Uv”)

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 29% tres

rate of speed and sped away. The driver was driving erratically trying to catch up to the red Grand Am when
he was stopped by officers. The victim of the hit-and-run last saw the red Grand Am exit Interstate 5 at
Martin Luther King Blvd and travel west on Martin Luther King. (SPD DR# 17-23754)

As a result of the incident, the Stockton Police Department sent out information regarding the
shooting incident to the police agencies within San Joaquin County.

Officers with the Tracy Police Department contacted the Stockton Police Department to provide
information on a June 18, 2017 shooting incident in the City of Tracy, County of San Joaquin. The Tracy
shooting took place at the Sunset Liquors where the suspect vehicle was also a red Pontiac Grand Am.

On 6/18/17 at approximately 7:51 p.m., officers with the Tracy Police Department were dispatched to
2355 Parker Avenue, Tracy, CA (Sunset Liquors) on report of shots being fired in the area. Officers were
advised by dispatch that the people involved in the shooting got into a red colored vehicle and the other
group of people got into a gray colored van. Dispatch advised the Tracy officers that the red colored vehicle
had left the location after the shooting occurred.

Tracy officers arrived at the location and were contacted by a witness identified as Kamaljit Khurana.
Khurana told the officers that the suspect had fired at three males that were standing directly in front of the
entry/exit door to the business. Officers contacted a second witness, who was identified as Daniel Chavez.
Chavez told officers he was across the street in front of his residence when the shooting occurred. Chavez
stated he hieard the screeching of the tires from a car quickly stopping and then heard two gunshots. Chavez
ran to see what was happening and observed a red, late 90’s to early 2000’s sedan driving away quickly.
Chavez stated the males that had been shot at, got into a gray minivan and left the location. Chavez stated
there were four subjects in the red car that was responsible for the shooting, and the driver of the vehicle was
not the shooter.

Officers then contacted Raj Pal, who was working at the store when the incident occurred. Officers

used Khurana to translate for Pal since Pal did not speak English very well. Pal advised officers that three

Search Warrant SPD CASE 17-23754 Page 33 of 50
0805 Rodriguez

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 10S>®Rostage

Hispanic males came into the business and purchased two twelve packs of Modelo beer: Pal advised that one
of the males comes to the store frequently and has a pony tail. Pal stated the males walked out of the store,
and one of the males ran back in before the shooting.

Officers reviewed the surveillance camera in the store and officers were able to identify the victims
as Jorge Mendez, David Coria, and Carlos Coria. Officers observe Jorge, David, and Carlos exit the store
and then a red colored Pontiac, possibly a Grand Am, arrived in front of the business. The front passenger of
the red colored vehicle pointed and fired a handgun at the intended victims. Officers attempted to locate the
victims and the victim vehicle, but they were not able to locate either.

Officers contacted an additional witness who was identified as Sandra Chavez. Chavez advised
officers that she was sitting in her car, near her residence, when she observed a Hispanic male in his 20’s,
wearing light colored shorts and high white socks, exit Sunset Liquors carrying a case of beer. The male
walked to a silver colored SUV and a red vehicle arrived next to the SUV. The passenger in the red vehicle
fired a gun at the subject holding the beer and left the location. Chavez was not able to get a description of
the two subjects in the back seat of the red vehicle, but Chavez described the driver as having tattoos on his
neck and face, and the passenger only had tattoos on his neck. Chavez described the red vehicle as having
red faded paint and normal gray colored wheels.

Officers located two 9mm FC Luger casings in front of the business. (TRACY PD Crime Report #
17-4544).

As Stockton PD investigators began to follow-up on the Stockton shooting, photographs of the
registered owners Steven Rodriguez and Stacy Cano were obtained. A records check on Steven Rodriguez
showed he has a felony bench warrant for a Post Release Community Supervision violation (PRCS). Steven

Rodriguez is also a previously documented SSS or Southside Stocktone Norteno criminal street gang

member. Currently, Steven Rodriguez is documented as a Northern Rider with the California Department of

Search Warrant SPD CASE 17-23754 Page 34 of 50

0806 Rodriguez Wy

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page Pe? e9rrse%

Corrections and Rehabilitation. Steven Rodriguez has tattoos on his neck area along, with a SSS tattoo, and
huelga bird tattoo on his chest. |

Investigators received surveillance video from the Tracy PD Sunset Liquors incident. After
reviewing the surveillance video from the Tracy incident, it appears that the registered owner of the Red
Pontiac, Steven Rodriguez, closely resembles the driver of the shooting vehicle seen in the surveillance
cameras in the Sunset Liquors shooting. The passenger shooter of the Tracy shooting appeared to be
wearing a mask covering his face.

Detective Paul Gutierrez received information from Tracy PD with regards to their agencies contacts
with Steven Rodriguez. On October 19, 2016, Steven Rodriguez was contacted by Tracy PD officer P.
Giusto at the Microtel Inn, located at 861 Clover Road Tracy, California, County of San Joaquin. Steven
was contacted by Officer Giusto over a civil matter over car keys. Steven provided his home address as
2662 Playa Del Sol Avenue in Stockton.

We also gathered information on the other registered owner of the red Pontiac, Stacy Cano. In
looking at social media website, Facebook, it appears Stacy Cano and Steven Rodriguez are in a dating
relationship. Stacy Cano currently has two felony no bail bench warrants out of Amador County. Stacy
Cano has prior contacts with the Stockton Police Department, but her most recent California Department of
motor vehicles address listed is 861 Clover Road, (Microtel Inn) in the City of Tracy.

On June 27, 2017, in the late moming hours, Tracy Police Department Officer P. Giusto responded to
the Microtel Inn located at 861 W. Clover Road in the City of Tracy, County of San Joaquin, regarding an
Auto Theft investigation. .

Upon arrival, officer Giusto met with Stacy Cano, who is employed as a housekeeper at the Inn and
also resides on the Inn premises. Stacy was wearing a blue polo shirt which had markings of “Microtel” on
the front and a name tag with the name of “Stacy.” Officer Giusto also identified Stacy as short, stocky, and
having tattoos on both arms.

Search Warrant SPD CASE 19-23754 Page 35 of 50

0807 Rodriguez Mb)

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 10#@Roeee

Stacy told officer Giusto that on the evening of June 26" at approximately 10:30 PM she parked,
locked, and secured her red Pontiac Grand Am license # 6DSF269 in the Inn parking lot. Stacy said she
parked the vehicle on the south side of the Inn at the very east portion of the parking lot. Stacy said she is
one of the registered owners of the vehicle along with her boyfriend Steven Rodriguez. On June 27" at
approximately 9:30 AM, Stacy woke up and walked to her vehicle. Stacy noticed it was not in the parking
lot and called the Tracy Police Department. Stacy told officer Giusto that there was only 1 key to the vehicle
and she had it. Stacy had no idea who may have taken the vehicle.

Officer Giusto asked Stacy if her boyfriend Steven Rodriguez may have taken the vehicle. Stacy was
sure that Steven had not taken the vehicle because he has been in Castro Valley for the past week, staying at
a friend’s residence. Stacy told Officer Giusto her cellphone number was (209) 808-4484 and her boyfriend
Steven Rodriguez’s cellphone is (209) 898-2987. Officer Giusto took the stolen vehicle report and Stacy
signed the report. (T- tacy PD Report # 17-4733)

Officer Giusto told me that Stacy appeared to be very nervous as she was speaking with him. Officer
Giusto notified Stockton Police officer R. Harrison and advised her that Stacy had two felony bench warrants
for her arrest (Amador County Warrant #’s 08CR14907 and 10CR1683201). Officer Giusto was asked to
not arrest Stacy pending further investigation. Officer Giusto then cleared the scene. At approximately
12:30 PM, Detective Paul Gutierrez spoke with officer Giusto via the telephone and asked him ifhe would
be willing to call Stacy back at the cellphone number she provided (209) 808-4484 and try to confirm her
identity, through voice recognition. At approximately 12:50 PM, Officer Giusto called me and told me at
12:45 PM, he called Stacy’s cellphone number and a female answered. Officer Giusto confirmed the
female’s voice as, Stacy Cano. Officer Giusto had conversation with Stacy asking her additional questions
to the auto theft investigation and then ended the conversation.

At approximately 1:06 PM, Stockton Police Department officer R. Harrison was conducting
surveillance at the Microtel Inn at 861 W. Clover Road in the City of Tracy, County of San Joaquin, when

Search Warrant SPD CASE 17-23754 Page 36 of 50

0808 Rodriguez any

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 108°d?8e"

_ she saw Stacy Cano walk out of the Inn from the front doors. Stacy was observed walking to the back
parking lot looking around the lot at vehicles. Stacy then walked to the front of the Inn parking lot and onto
Clover Road looking up and down the street. Stacy then walked back in to the Inn.

Detective Paul Gutierrez met with Gang Detective C. Slate and provided him with the two cellphone
numbers that Stacy provided to Tracy Police Officer Giusto. Detective Paul Gutierrez asked Detective Slate
to follow up at a Metro PCS Kiosk at 905 W. March Lane in the City of Stockton, County of San Joaquin,
and input the numbers provided. The kiosks are open to the public and outside of the business building.
Detective Slate arrived at the Metro PCS business and entered number (209) 808-4484. The subscriber
information of this number was listed as belonging to Stacy Cano. Detective Slate then entered the number
(209) 898-2987. The subscriber listed on this cellphone number is Debra Pizano. |

Follow-up was conducted on the name Debra Pizano and at this time, investigators are not able to
determine a connection between Debra Pizano and Stacy Cano or Steven Rodriguez.

Based on my training and experience with regards to co-conspirators involved in criminal incidents,
involving a vehicle used in that criminal incident, it is common to falsely report the vehicle used by the
conspirators/co-conspirators as having been stolen (prior to the criminal incident) in an attempt to confuse
and/or place law enforcement on a cold trail.

Investigators believe Steven Rodriguez to be the driver in the Tracy shooting incident and also has
believe him to have knowledge and/or to be involved and know the whereabouts of his red Pontiac Grand
Am, which was used in the Stockton PD shooting incident on 06/26/17. Believing that Steven Rodriguez and
Stacy Cano are in a dating relationship, investigators believe Stacy will be in communication with Steven,
which will allow investigators to further the investigations into the two shooting incidents in Tracy and
Stockton.

Not knowing who the shooter is in both the Tracy PD and Stockton PD incident, as a gang

investigator Detective Paul Gutierrez knows it is common for gang members to be with and/or commit

Search Warrant SPD CASE 17-23754 Page 37 of 50

0809 Rodriguez )

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1@@oPpaigez

_ crimes with other trusted members of his/her group. Detective Paul Gutierrez also knows it is common to
hide a vehicle used in a shooting incident. We later identified the Pontiac Grand Am as a possible Grand
Prix.

FURTHER INVESTIGATION

On 06/28/17, an electronic wiretap order for Stacy Cano’s telephone was written by Detective Paul
Gutierrez and signed by Judge William Johnson. While conducting an electronic wiretap, a phone number
was obtained for Steven Rodriguez. When searching for that phone number in Facebook, Steven R
Rodriguez Jr.’s Facebook page came back to that number.

Two Facebook pages were located for Steven Rodriguez. He was identified by the username, listed
bitthday, posts, and pictures. The two pages are “Steven Rodriguez (Smilone)” and “Steven R Rodriguez Jr.”

Two Facebook pages were located for Stacy Cano. She was identified by the username, birthday, and
pictures. The two pages are under the name “Huera Cano.”

A joint Facebook page for both Steven Rodriguez and Stacy Cano was located under the username
“Steve N Stacy Rodriguez’s.” This was identified by the photographs and posts.

Steven R Rodriguez Jr.’s Facebook page was deactivated for a short time on June 28", less than two
days after the Attempted Murder of officers. Often times, gang members will deactivate or suspend their
social media for a period of time when they feel they are under police scrutiny only to reactivate them after a
period of time passes. In anticipation of this, I previously sent preservation requests to Facebook and
therefore believe any and all data associated with the accounts will still be retained by Facebook.

A red vehicle resembling a Pontiac Grand Am was seen in a Facebook photograph (see below) on
Steven R Rodriguez Jr.’s page. Steven Rodriguez and an unidentified male are standing in front of the red
vehicle and another unknown vehicle.

Based on social media posts, Stacy Cano and Steven Rodriguez are in a dating relationship. They are

both the registered owners of the vehicle used in the attempted murder of Stockton police officers. Stacy

Search Warrant SPD CASE 17-23754 Page 38 of 50

0810 Rodriguez uM)
|
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page PB? tries :
Cano reported the vehicle stolen the morning of the shooting. Based on my training and experience, I nor it

|
is common for people who use a vehicle in a crime, to report it stolen shortly after the crime. This is in an
|
effort to deter police from associating the registered owners to the vehicle at the time of a crime.

Steven Rodriguez writes posts and has pictures on his Facebook referencing Norteno and/or Northern
. Riders. He uses the playboy bunny, “SSS” (South Side Stocktone), “Ridersss,” and makes a symbol with his
hand with his pointer finger and middle finger curved to touch his thumb, while his ring finger and pinky

finger are angled up (This symbo! represents a playboy bunny which is known to represent the Northem

 

Riders gang). All listed are associated with Norteno and/or Northern Rider gangs. See the below pictures.

There is a photograph located on Steven R Rodriguez Jr.’s page that shows Steven Rodriguez and

 

Stacy Cano sitting inside a vehicle. A black handle of what appears to be a revolver is sticking out of Steven
Rodriguez’s pocket. There is also a photograph on that same page with Steven Rodriguez and an unidentified

male. Both Steven Rodriguez and the male are have firearms. See pictures below.

 

9399714870447&set=pb.100014012596763.

2207520000.1498751140.&type=3 &theater
(Photograph of Steven Rodriguez and

 

an unidentified male. Both are standing in front
_ of a vehicle that matches the description of the

. vehicle used in the shootings.)

754 Page 39 of 50
0811 Rodriguez ue)

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page P88 eresase

httos:/Awww.facebook.com/photo.php ?fbid=219557

 

848521300&set=pb.100014012596763.-

2207520000. 1498751140.&type=3&theater
(Hand sign for playboy bunny which is

associated with Norther Riders and the word

“RIDER.”

 

 

" 242871413817058set=pb.100014012596763
 -2207520000.1498751198, &type=38&theater

(Steven Rodriguez with “RIDERSSS”

| representing Northern Riders and South Side
_ Stocktone which is a Northern gang set. It is

— written in red which is associated the color

associated with Nortenos.)

 

Search Warrant SPD CASE 17-23754 Page 40 of 50

0812 Rodriguez “ry

 

 
 

145678373 14068set=a.124316518045434. 10

73741827,100014012596763&type=3&theater
(Playboy and the playboy bunny which

represents Northern Riders.)

 

httos:/Avww.facebook.com/phot

o.php?fbid=255202034956881
&set=pb.100014012596763.-

2207520000, 1498751138.&typ
e=3&theater
(Picture showing that Steven
Rodriguez and Stacy Cano.
“SSS” is used in Stacy which
a represents the Norteno set of

| South Side Stocktone. Steven
Rodriguez is making a playboy
bunny sign which represents
| Northem Riders. The handle of

a firearm can be seen in the

 

i pocket of Steven Rodriguez.)

Search Warrant SPD CASE 17-23754 _ Page 41 of 50

0813 Rodriguez WW)

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 128)‘dfeswer

 

: et=pb.100012608584109.-
2207520000.1498751594.&type=3 &theater

| § (Hand sign for playboy bunny and pictures of the playboy
bunny which is associated with Norther Riders and the

; word “RIDER.”)

 

ACTIVE.....

We
RIDERSSS.,

httos:/Awww.facebook.com/photo.php ?fbid=217210322042586&set=pb. 100012608584 109. -

 

2207520000. 1498751591 .&type=3&theater
(This shows Steven Rodriguez with “ACTIVE..... N. RIDERSSS.” written on the bottom. This

represents Northern Riders and South Side Stocktone (SSS) which is a Northern gang set.)

Search Warrant SPD CASE !7-23754 Page 42. of 50

0814 Rodriguez “)

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1P&'}fosépsez

\ https://Awww.facebook.com/photo. php? fbi

   

d=191664724643946&set=a.1242871747
15035.1073741826.100014012596763&ty
pe=3 &theater

(Stacy Cano and Steven Rodriguez
with Steven Rodriguez having a hand
sign for playboy bunny which is

associated with Norther Riders.)

https :/Avww. facebook.com/photo,
php ?fbid=252515925225492&set
=piaarp.100014012596763. 12454
9688022117 &type=3&theater
(Steven Rodriguez and an
inidentified male. Both have
firearms. Steven Rodriguez has a
firearm in his pocket which
appears to be the same firearm

from the previous picture.)

    

Search Warrant SPD CASE 17-23754 Page 43 of 50

0815 Rodriguez Ww’

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 8% Bresaser

Based on the aforementioned, I believe that Norteno and/or Northern Rider gang member, Steven Rodriguez,
was involved in the crimes of illegal weapons possession, illegal ammunition possession, evading police
officers, and attempted murder of police officers. I also believe that these crimes were committed for the
benefit of, in association with, and at the direction of Norteno and/or Northern Rider gang members (PC
186.22(b)(1)). I believe evidence of these crimes, at a minimum, by way of messages, photographs, and
videos will be located on the above mentioned Facebook pages. I also believe that evidence of these crimes
as well as possibly other crimes, will be located on the above mentioned Facebook pages dating from May

1%, 2017 to June 29", 2017.

I am Seeking evidence of ownership, use, and identification. I know that ownership and control of a social
media site can be placed at issue through a simple denial, “that is not my profile.’ Communications via text
messages, emails, and videos often identify the sender/recipient by name, additionally the context of the

communications often identify the sender and/or recipient.

J am seeking evidence of communication. In my training and experience associates communicate together via
phone calls, text messages emails, and social network posts. These communications often contain direct and

indirect statements about crimes.

I am seeking evidence of association. I know that establishing the association of co-conspirators is important
in proving a concert of action between multiple persons. In my training and experience some of the best ways of
linking co-conspirators together is by searching their call records, communications, and social networking
connections. In my training and experience a comparison of the call records/text messages of multiple
individuals can show an intent to act together and dispel the notion of an accidental meeting. In my training and

experience when two or more individuals are in photographs together it demonstrates a mutual relationship. In

Search Warrant SPD CASE 17-23754 Page 44 of 50

0816 Rodriguez t

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1'3 GP3ee

my training and experience associates communicate together via phone calls, text messages and emails,
therefore I am seeking the communications evidence to demonstrate the associations of the individuals in this
case. In my training and experience a user’s “connections,” “buddies,” and/or “friends,” on social networking
sites is indicative of who their associates are... Because this evidence is intended to be used to show associations
of the user/owner of the device and co-participants I am seeking the above items regardless of the dates the

information was created.

I am seeking specific evidence related to this case. In addition to the previous information, [believe the GPS
location, financial information, cookies, bookmarks, web history, search terms and internet search history
retained by social networking sites may contain relevant evidence. Therefore, by this warrant I am seeking
permission to search all the metadata, file data, setting data, photographic and video data, and communication

data contained within the targets social media page.

Based on my training and experience, I know it is common for suspects who commit such crimes to
communicate and corroborate via use of social media websites, I know it is common for suspects to exchange
information of their crimes (to include, but not limited to: messaging, photographs, locations) via social media

websites such as Facebook.

Facebook owns and operates a free-access social networking website of the same name that can be accessed at
http://www.facebook.com. Facebook allows its users to establish accounts with Facebook, and users can then
use their accounts to share written news, photographs, videos, and other information with other Facebook users,

and sometimes with the general public.

Search Warrant SPD CASE 17-23754 Page 45 of 50

0817 Rodriguez Ww)

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 19&&&ogigez

Facebook asks users to provide basic contact information to Facebook, either during the registration process or
thereafter. This information may include the user’s full name, birth date, contact e-mail addresses, physical
address (including city, state, and zip code), telephone numbers, screen names, websites, and other personal

identifiers. Facebook also assigns a user identification number to each account.

Facebook users can select different levels of privacy for the communications and information associated with
their Facebook accounts. By adjusting these privacy settings, a Facebook user can make information available
only to himself or herself, to particular Facebook users, to all Facebook users, or to anyone with access to the
Internet, including people who are not Facebook users. Facebook accounts also include other account settings

that users can adjust to control, for example, the types of notifications they receive from Facebook.

Facebook users may join one or more groups or networks to connect and interact with other users who are
members of the same group or network. A Facebook user can also connect directly with individual Facebook
users by sending each user a “Friend Request.” If the recipient of a “Friend Request” accepts the request, then
the two users will become “Friends” for purposes of Facebook and can exchange communications or view
information about each other. Each Facebook user’s account includes a list of that user’s “Friends” and a “Mini-
Feed,” which highlights information about the user’s “Friends,” such as profile changes, upcoming events, and

birthdays.

Facebook users can create profiles that include photographs, lists of personal interests, and other information.
Facebook users can also post “status” updates about their whereabouts and actions, as well as links to videos,
photographs, articles, and other items available elsewhere on the Internet. Facebook users can also post
information about upcoming “events,” such as social occasions, by listing the event’s time, location, host, and

guest list. A particular user’s profile page also includes a “Wall,” which is a space where the user and his or her

Search Warrant SPD CASE 17-23754 Page 46 of 50

0818 Roaraver WD

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 188 Btdagez

“Friends” can post messages, attachments, and links that will typically be visible to anyone who can view the

user’s profile.

Facebook has a Photos application, where users can upload an unlimited number of albums and photos. Another
feature of the Photos application is the ability to “tag” (i.e., label) other Facebook users in a photo or video.
When a user is tagged in a photo or video, he or she receives a notification of the tag and a link to see the photo
or video. For Facebook’s purposes, a user’s “Photoprint” includes all photos uploaded by that user that have not

been deleted, as well as all photos uploaded by any user that have that user tagged in them.

Facebook users can exchange private messages on Facebook with other users. These messages, which are
similar to e-mail messages, are sent to the recipient’s “Inbox” on Facebook, which also stores copies of
messages sent by the recipient, as well as other information. Facebook users can also post comments on the
Facebook profiles of other users or on their own profiles; such comments are typically associated with a specific

posting or item on the profile.

Facebook Notes is a blogging feature available to Facebook users, and it enables users to write and post notes or

personal web logs (“blogs”), or to import their blogs from other services, such as Xanga, LiveJournal, and

Blogger.

The Facebook Gifts feature allows users to send virtual “gifts” to their friends that appear as icons on the
recipient’s profile page. Gifts cost money to purchase, and a personalized message can be attached to each gift.
Facebook users can also send each other “pokes,” which are free and simply result in a notification to the

recipient that he or she has been “poked” by the sender.

Search Warrant SPD CASE 17-23754 Page 47 of 50 a )
0819 Rodriguez

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1080diodiGdez

Facebook also has a Marketplace feature, which allows users to post free classified ads. Users can post items for

sale, housing, jobs, and other items on the Marketplace.

In addition to the applications described above, Facebook also provides its users with access to thousands of
other applications on the Facebook platform. When a Facebook user accesses or uses one of these applications,

an update about that the user’s access or use of that application may appear on the user’s profile page.

Facebook uses the term “Neoprint” to describe an expanded view of a given user profile. The “Neoprint” for a
given user can include the following information from the uset’s profile: profile contact information; Mini-Feed
information; status updates; links to videos, photographs, articles, and other items; Notes; Wall postings; friend
lists, including the friends’ Facebook user identification numbers; groups and networks of which the user is a
member, including the groups’ Facebook group identification numbers; future and past event postings; rejected
“Friend” requests; comments; gifts; pokes; tags; and information about the user’s access and use of Facebook

applications.

Facebook also retains Internet Protocol (“IP”) logs for a given user JD or IP address. These logs may contain
information about the actions taken by the user ID or IP address on Facebook, including information about the
type of action, the date and time of the action, and the user ID and IP address associated with the action. For
example, if a user views a Facebook profile, that user’s IP log would reflect the fact that the user viewed the

profile, and would show when and from what IP address the user did so.

Social networking providers like Facebook typically retain additional information about their users’ accounts,
such as information about the length of service (including start date), the types of service utilized, and the means

and source of any payments associated with the service (including any credit card or bank account number). In

Search Warrant SPD CASE 17-23754 Page 48 0f50 = ,
0820 Rodriguez )

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1%8?1&bdagez

". some cases, Facebook users may communicate directly with Facebook about issues relating to their account,

such as technical problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about such communications, including records of contacts between the user

and the provider’s support services, as well records of any actions taken by the provider or user as a result of the

communications.

Therefore, the computers of Facebook / Instagram are likely to contain all the material just described, including
stored electronic communications and information concerning subscribers and their use of Facebook /

Instagram, such as account access information, transaction information, and account application.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

1. I anticipate executing this warrant under the Electronic Communications Privacy Act, in
particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to require Facebook /
Instagram to disclose to the government copies of the records and other information (including the content of
communications) particularly described herein. Upon receipt of the information, government-authorized persons
will review that information to locate the items described im the attached warrant.

2. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not required for the

service or execution of this warrant.

It is your Affiant’s experience that computer system searches and examinations cannot be completed within
ten days in which the Search Warrant must be served and the Return to Search Warrant filed. This is due in
part because it is common for the law enforcement agency that completes the computer search and

examinations to have multiple cases working at the same time and it can take several weeks to complete. It

is also due in part the companies in which hold the ordered information do not provide the information in the

Search Warrant SPD CASE 17-23754 Page 49 of 50

0821 Rodriguez Ww)

 
. 2: i
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 118 01 286"

required ten day period due to the volume of requests and can take an extended amount of time. It is
requested that the Search Warrant and Return to Search Warrant be filed and that the computer search,

examinations, and investigation be allowed to continue.

The evidence sought by the search warrant will be used in a criminal prosecution in San Joaquin County.

I request that a Search Warrant be issued based upon the aforementioned facts, for the seizure of said property,
or any part thereof, good cause being shown thereof, and the same be brought before this Magistrate or retained
subject to the order of the court, or of any court in which the offense(s) in respect to which the property of things
taken, triable, pursuant to Section 1536 of the Penal Code,

I certify (declare) under penalty of perjury that the foregoing is true and correct.

Executed at Steckton, California

Y¥ A p Ay delles, »__29 day of June 2017, at 1334 31. EMD

 

 

(Signature of Affiant)
Magistrate: iJ Whe )-Che , 29 day of June 2017, at [- JG AMO@PRMD
(Signature of Magistrate}
(Printed name of Magistrate)
Search Warrant SPD CASE 17-23754 Page 50. of 50

0822 Rodriguez Ly

 

 

 
 
il

12

13

14

1s

16

a7

18

19

+ 20

21

22

23

24

25

26

27

28

Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 135 een

STATE OF CALIFORNIA - COUNTY OF SAN JOAQUIN
SEARCH WARRANT AND AFFIDAVIT
(AFFIDAVIT)

Miroslava Moreno, swears under oath that the facts expressed by him/her in this Search Warrant and
Affidavit and the attached and incorporated statement of probable cause are true and that based thereon
he/she has probable cause to believe and does believe that the property and/or person described below is
lawfully seizable pursuant to Penal Code Section 1524, as indicated below, and is now located at the
locations set forth below. Wherefore, Affiant requests that this Search Warrant be issued.

(Signature of Affiant)

NIGHT SEARCH REQUESTED: YES [ ] NO [X]
SEALING ORDER REQUESTED YES{ | NO [X]

(SEARCH WARRANT)
THE PEOPLE OF THE STATE OF CALIFORNIA TO ANY SHERIFF, POLICEMAN OR PEACE
OFFICER IN THE COUNTY OF SAN JOAQUIN:
proof by affidavit having been made before me by Miroslava Moreno that there is probable cause to believe
that the property described herein may be found at the locations set forth herein and that it is lawfully
seizable pursuant to Penal Code Section 1524 as indicated by "x"(s) in that it

was stolen or embezzled

____X,,.. Was used as the means of committing a felony
_._.._ is possessed by a person with the intent to use it as means of committing a public offense or is
possessed by another to whom he or she may have delivered it for the purpose of concealing it or
preventing its discovery
X__tends to show that a felony has been committed or that a particular person has committed a felony

 

tends to show that sexual exploitation of a child, in violation of P.C. Section 311.3, or depiction

of sexual conduct of a person under the age of 18 years, in violation of Section 311.11, has

occurred or is occurring
there is a warrant for the person s arrest

SPD DR 17-23754 - 1

 

 

 

0712 Rodriguez

 

 

 
20

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

26

27

28

0713 Rodri L
26 5

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1210

YOU ARE THEREFORE COMMANDED TO SEARCH:
**See Exhibit A

FOR THE FOLLOWING PROPERTY:
*#See Exhibit B

AND TO SEIZE IT IF FOUND and bring it forthwith before me, or this court, at the courthouse of this
court. This Search Warrant and incorporated Affidavit was sworn to and subscribed before me this
3rd day of July, 2017, at!O:O2ZaMwem. Wherefore, I find probable cause for the issuance of thig

Search Warrant and do issue it.

   

(Signature of Magistrate)

NIGHT SEARCH APPROVED: YES | NO[ ]
SEALING ORDER APPROVED: YES{ |] NO[ ]

GOOD CAUSE HAVING BEEN SHOWN, THE SEARCH WARRANT AND ALL EXHIBITS

ARE OQDERED SEAL LIZZ OF THE COURT.

(Agnature of Magistrate)
Dated the 3 of July, 2017

 

SPD DR 17-23754 - 2

 

 

 

0713 Rodriguez

 

 

 
10

11

12

13

24

"35

16
17
18
19
20
21
22
23
24
2s
26
27

28

 

 

0714 Ratio
5

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 122 of 2

EXHIBIT A
Electronic tracking device to be placed on the below listed vehicle:

The vehicle described as a Red colored 2007 Pontiac Grand Prix, bearing California License plate,
6DSF269, registered to Steven Refugio Rodriguez Jr or Stacy Cano, 2662 Playa Del Sol Ave, 2047
Lucerne Ave, Stockton, 95203. The vehicle is currently being stored at the Wilson Way Tow yard, 1611]
S. Airport Way, Stockton, Ca, 95206.
eid

  

SPD DR 17+23754 - 3

 

0714 Rodriguez ,

 

 

 
10

12

12

13

14

15

16

17

18

is

20

21

22

23

24

25

26

27

28

 

 

0

2.

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page
EXHIBIT B

E FOLLOWING INFO TION:

Using the electronic Monitor device (aka:“tracker”) to monitor the listed vehicle(s) in Exhibit “A”
for any and all information gathered (including but not limited to satellite data, GPS data and cell
tower data) pertaining to locations, movements, and duration of all stops as well as movement

including but not limited to durations when the vehicle(s) arrives at a location and goes into |

garage attached to a residence or some type of structure and/or onto private property.

The electronic monitoring device (aka”tracker”) to be attached on the vehicle(s) in Exhibit “A”
for a time period not to exceed 30 days from the issuance of this warrant. Should the investigation
conclude or the vehicle be sold to a third party prior to the 30 days, the electronic monitoring device

(aka:”tracker”) shall be removed from the vehicle(s) as soon as practical.

SPD DR 17-23754 ~- 4

07156 soshe

123 of 246

 

0716 Rodriguez

 

 
10

il

12

13

24

i5

16

17

18

18

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page sre pesae

STATEMENT OF PROBABLE CAUSE

Affiant declares under penalty of perjury that the following facts are true and that there is
probable cause to believe, and Affiant does believe, that the designated articles, property, and persons are
now in the described locations, including all rooms, buildings, and structures used in connection with the
premises and buildings adjoining them, the vehicles and the persons:

Detective Miroslava Moreno declares as follows:

1, Miroslava Moreno, your affiant, declare that | am a duly appointed Police Officer for the City
of Stockton, County of San Joaquin, California. 1 hold the rank of Police Officer and am presently
assigned as a Detective with the Gang Violence Suppression Unit of the Investigations Division. I was
assigned as to my current position in January of 2017. Some of my responsibilities are to assist and
gather intelligence regarding Hispanic Gangs and its members. I also assist in investigating gang related

crimes.

I have been a Police Officer for the City of Stockton since March of 2007. [ was assigned to the
Stockton Police Department Field Operations (Patrol!) from 2007 to 2012. I was assigned to the Crisis
Negotiations Team from June of 2012 through February 2013. 1 was assigned to the Robbery/Homicide
Unit in August 2012 to January 2017. My specific duties were to investigate matters against persons
involving multiple types of robberies, car jacking, felony threats and assaults, officer involved shootings,
homicides and crime scenes in the City of Stockton, San Joaquin County and in the State of California.

During the course of my career, I have investigated hundreds of crimes involving detailed
investigations ranging from Homicide, Robbery, Narcotics, Weapons Violations, Gang Related Crimes,
Criminal Threats and other criminal acts. I have interviewed hundreds of victims, witnesses, and suspects}

combined.

I have obtained a Basic P.O.S.T. Academy Certificate at the Las Positas Community College in
Alameda County. During my training at the Basic P.O.S.T. Academy, I received hours of classroom
training regarding criminal investigation, evidence collection, and courtroom testimony.

In addition to the Basic P.O.S.T. Academy, I have attended the following courses to facilitate my
expertise in conducting these investigations:

I attended and received a certificate of completion for an 8 hour course in Electronic Surveillance,
1 attended and received a certificate of completion for a 16 hour course in Search Warrant Instruction. |

SPD DR 17-23754 - 5

 

0716 Rodriguez

 

 

 
19

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

0717 Rodri
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 125 of 26

attended and received a certificate of completion for a 40 hour BATI course (Interview and Interrogation).
| attended and received a certificate of completion for an 80 hour ICI Core Course (Basic Investigations).

L attended and received a certificate of completion for a 40 hour course in Officer Involved Shooting

Investigations.

I have spoken to and have assisted several officers, Detectives and agents from various agencies
to investigate the aforementioned crimes. I have gained knowledge from these contacts, which has

enabled me to investigate these types of criminal activities.

DETAILS OF INVESTIGATION AND PROBABLE CAUSE

On 6/26/17 at 11:08 p.m., Officer Kyle Tacker and Officer Ryan Clyborne, with the Stockton Police
Department, were patrolling the area of Poplar and Harrison Streets in the City of Stockton, County of San

Joaquin. The officers were in full uniform and in a marked patrol vehicle.

The officers observed a Red Pontiac Grand Am make a northbound turn onto Harrison from Poplar,
and the vehicle failed to make a stop at the marked stop sign. The officers got behind the vehicle and
activated their overhead emergency lights, with a solid forward facing red light. The driver of the vehicle

eZ

Oo)

 

sped off, and drove east on Acacia Street. At approximately Acacia and Lincoln, the front passenger sa
outside of the vehicle on the window sill. The passenger was a Hispanic male in mid-twenties to thirties,
wearing a black shirt, and a dark colored flat bill hat. The front passenger pulled out a firearm, cocked i
back, and began firing at officers Clyborne and Tacker’s vehicle. ‘The suspect fired approximately th

rounds at the officers’ vehicle, striking the patrol vehicle on the windshield and the front passenger door,
near the door jam. The officers continued to pursue the vehicle, but the vehicle drove at a high rate of
speed away from the officers. The officers then lost the vehicle in the area of Acacia/California.

Sergeant M. Couvillion, who was also driving a marked patrol vehicle and listening to the police
radio traffic, located the red Pontiac Grand Am in the area of El Dorado and Miner. Sergeant Couvillion
was able to obtain a license plate of 6DSF269, registered to Steven Rodriguez or Stacy Cano of 2662 Playa
Del Sol Ave, Stockton, CA. The same passenger suspect, who Sergeant Couvillion identified as a Hispanic
male, then began firing at Sergeant Convillion’s patrol vehicle, firing at him approximately 4-5 times,
Sergeant Couvillion continued to pursue the vehicle west on Highway 4. Sergeant Couvillion estimated
the suspect vehicle to be traveling over 100 miles per hour. Sergeant Couvillion lost sight of the suspect
vehicle at the Highway 4 interchange with North and Southbound Interstate 5. The red Grand Am wag

not located.

SPD DR 17-23754 - 6

 

0717 Rodriguez

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

. 0718 rodriguez
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 126 of 266

Officers Clyborne went back to the location where they were shot at by the suspects and located
was (1) FC Luger 9mm and (2) Aguila 9MM shell casings at the intersection of Acacia and Van Buren
and Center/Miner. The Officers also located a dark colored flat bill hat at the corner of Monroe and Acacia,

matching the description of the hat that the shooting passenger was wearing when he fired at the officers.

As a result of the incident, the Stockton Police Department sent out information regarding the

shooting incident to the police agencies within San Joaquin County.

Officers with the Tracy Police Department contacted the Stockton Police Department to provide
information on a June 18, 2017 shooting incident in the City of Tracy, County of San Joaquin. The Tracy
shooting took place at the Sunset Liquors where the suspect vehicle was also a red Pontiac Grand Am.

On 6/18/17 at approximately 7:51 p.m., officers with the Tracy Police Department were dispatched
to 2355 Parker Avenue, Tracy, CA (Sunset Liquors) on report of shots being fired in the area. Officers
were advised by dispatch that the people involved in the shooting got into a red colored vehicle and the
other group of people got into a gray colored van. Dispatch advised the Tracy officers that the red colored
vehicle had left the location after the shooting occurred.

Tracy officers arrived at the location and were contacted by a witness identified as Kamalji¢
Khurana. Khurana told the officers that the suspect had fired at three males that were standing directly in
front of the entry/exit door to the business. Officers contacted a second witness, who was identified a

 

     
   
   
   

Daniel Chavez. Chavez told officers he was across the street in front of his residence when the shootin,
occurred. Chavez stated he heard the screeching of the tires from a car quickly stopping and then h
two gunshots. Chavez ran to see what was happening and observed a red, late 90’s to early 2000's sec
driving away quickly. Chavez stated the males that had been shot at, got into a gray minivan and left th
location. Chavez stated there were four subjects in the red car that was responsible for the shooting, and

the driver of the vehicle was not the shooter.

Officers reviewed the surveillance camera in the store and officers were able to identify the victim
as Jorge Mendez, David Coria, and Carlos Coria. Officers observe Jorge, David, and Carlos exit the stor
and then a red colored Pontiac, possibly a Grand Am, arrived in front of the business. The front passenge
of the red colored vehicle pointed and fired a handgun at the intended victims. Officers attempted to locat

the victims and the victim vehicle, but they were not able to locate either.

SPD DR 17-23754 - 7

0718 Rodriguez

 

 
10

il

12

13

14

15

16

17

i8

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 137 0Peee"

Officers contacted an additional witness who was identified as Sandra Chavez. Chavez advise
officers that she was sitting in ber car, near her residence, when she observed a Hispanic male in his 20°s
wearing light colored shorts and high white socks, exit Sunset Liquors carrying a case of beer. The mal
walked to 8 silver colored SUV and a red vehicle arrived next to the SUV. The passenger in the red vehicl
fired a gun at the subject holding the beer and left the location. Chavez was not able to get a description o
the two subjects in the back seat of the réd vehicle, but Chavez described the driver as having tattoos on hi
neck and face, and the passenger only had tattoos on his neck. Chavez described the red vehicle as havin
red faded paint and normal gray colored wheels, Tracy Officers located two 9mm FC Luger casings t
front of the business. (TRACY PD Crime Report # 17-4544).

As Stockton PD investigators began to follow-up on the Stockton shooting, photographs of thd
registered owners, Steven Rodriguez and Stacy Cano were obtained. A records check on Steven Rodriguez
showed he has a felony bench warrant for a Post Release Community Supervision violation (PRCS)
Steven Rodriguez is also a previously documented SSS or Southside Stocktone Norteno criminal stree
gang member. Currently, Steven Rodriguez is documented as a Northern Rider with the Californi
Department of Corrections and Rehabilitation. Steven Rodriguez has tattoos on his neck area along, with
a SSS tattoo, and huelga bird tattoo on his chest.

Investigators received surveillance video from the Tracy PD Sunset Liquors incident. After
reviewing the surveillance video from the Tracy incident, it appears that the registered owner of the Red
Pontiac, Steven Rodriguez, closely resembles the driver of the shooting vehicle seen in the surveillance
cameras in the Sunset Liquors shooting. The driver appears to be wearing a black colored tee shirt, The
passenger/shooter of the Tracy shooting appeared to be 4 light skinned subject, wearing a hat backwards
and white tank top, armed with a handgun.

 

I received infonnation from Tracy PD with regards to their agencies contacts with Steve
Rodriguez. On October 19, 2016, Steven Rodriguez was contacted by Tracy PD officer P. Giusto at th
Microtel Inn, located at 861 Clover Road Tracy, Califomia, County of San Joaquin. Steven was contacte
by Officer Giusto over a civil matter over car keys. Steven provided his home address as 2662 Playa De

Sol Avenue in Stockton.

We also gathered information on the other registered owner of the red Pontiac, Stacy Cano. In
looking at social media website, Facebook, it appears Stacy Cano and Steven Rodriguez are in a a4
telationship. Stacy Cano currently has two felony no bail bench warrants out of Amador County. Stacy;

SPD DR 17-23754 - 8

 

0719 Rodriguez

 

 

 
16

11

12

13

14

15

16

17

18

i9

20

24

22

23

24

2s

26

27

28

 

 

720 Ri sol

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1286 26p

Cano has prior contacts with the Stockton Police Department, but her most recent California Department
of motor vehicles address listed is 861 Clover Road, (Microtel Inn) in the City of Tracy.

We also learned on June 27, 2017, in the late morning hours, Tracy Police Department Officer P,
Giusto responded to the Microtel Inn located at 861 W. Clover Road in the City of Tracy, County of San
Joaquin, regarding an Auto Theft investigation.

Upon arrival, officer Giusto met with Stacy Cano, who is employed as a housekeeper at the Inn and
also resides on the Inn premises. Stacy told officer Giusto that on the evening of June 26" at approximately
10:30 PM she parked, locked, and secured her red Pontiac Grand Am license # 6DSF269 in the Inn parkin
lot. Stacy said she parked the vehicle on the south side of the Inn at the very east portion of the vatkind
lot. Stacy said she is one of the registered owners of the vehicle along with her boyfriend Steven
Rodriguez. On June 27" at approximately 9:30 AM, Stacy woke up and walked to her vehicle. Stacy
noticed it was not in the parking lot and called the Tracy Police Department. Stacy told officer Giusto thaj
there was only 1 key to the vehicle and she had it. Stacy had no idea who may have taken the vehicle.

Officer Giusto asked Stacy if her boyfriend Steven Rodriguez may have taken the vehicle. Stacy;
was sure that Steven had not taken the vehicle because he has been in Castro Valley for the past week,
staying at a friend’s residence. Stacy told Officer Giusto her cellphone number was (209) 808-4484 and
her boyfriend Steven Rodriguez’s cellphone is (209) 898-2987, Officer Giusto took the stolen vehicle
report and Stacy signed the report. Officer Giusto told me that Stacy appeared to be very nervous as she
was speaking with him. (Tracy PD Report # 17-4733)

 

The casings recovered from the shooting in Tracy and the shooting in Stockton were entered into
IBIS (Integrated Ballistics Identification System) for comparison. On 06/29/2017, we received
notification of an IBIS link from Field Evidence Technician (FET) C. Trunk in regards to the Tracy P
shooting and our shooting at Officers Cylbome, Tacker and Sgt. Couvillion. The notification advised tha
the 9mm casings from SPD 17-23754 were a confirmed hit to Tracy PD 17-4544, reviewed and confirmed

by the Forensic Firearms Examiner:

On 06/29/2017 at 1539 hours, Patrol officers were dispatched to the area of Lowell/Harris Av:

(S/O Jurisdiction) to conduct follow-up on a red Pontiac Grand Prix. Upon the officers’ arrival, ie)
located the Red Pontiac Grand Prix license #6DSF269. The vehicle was parked on Harris Ave,
unoccupied. The vehicle was towed and is currently being stored at Wilson Way Tow. On June 30, 2017,

SPD DR 17-23754 - 9

 

0720 Rodriguez

 

 
10

11

12

13

14

15

16

17

18

19

20

22

22

23

24

25

26

27

28

 

 

dee

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 138'6P386

the Honorable Judge Vlavianos granted a search warrant to search/process the above listed Pontiac and
seize evidence pertaining to the investigation. Detectives processed the vehicle with the assistance of 4
Field Evidence Technician. Several items were seized and booked as evidence that may assist in

identifying anyone who may have been in the vehicle.

As a result of this investigation, the Honorable Judge Johnson authorized a wiretap order for the
telephone lines of Stacy Cano (signed on 06/28/2017) and Steven Rodriguez (signed on 06/29/2017),
Detectives have since been monitoring interceptions on both telephone lines. Steven has made several
attempts to contact the Tracy Police Department to retrieve his recovered vehicle, the above listed Pontiac,
He and Stacy have expressed their concern about not having a vehicle for transportation. Stacy has since
been fired by her employer and is currently moving from the Mircrotel Inn in Tracy, Ca. Steven has also

made comments about being a fugitive and being wanted.

It is your affiant’s believe that in order to properly monitor the actions of Steven and Stacy, an
electronic monitoring device should be placed on the Pontiac prior to réleasing it back to Steven and Stacy,
The likelihood of Steven continuing to. commit crimes is great and an electronic monitoring device will
assist in placing Steven at the scene of any crime if necessary. It will also help to assist in locating Steven,
should Detectives seek to arrest him for the crimes now being investigated. The identity of the second

suspect in both incidents as well as the weapon used is still unknown.

Based on my training and experience, the information gathered by the electronic monitoring device
may be used to assist in obtaining locations frequented by Steven and Stacy. This will include the
residences or related locations of friends and family which will assist in identifying the second outstandin;

suspect.

Based on my training and experience the information gathered by the electronic monitoring device
(aka: “tracker”) may be used to assist in obtaining the location of weapons and ammunition storing houses
(stash houses), co-conspirators residences, and related locations. The use of an electronic monitoring device
(aka:"tracker”) also assists surveillance units to follow the suspect without the need of having continuous
visual surveillance on the suspect(s) the entire time an investigation is being conducted. Based on vou
affiants training and experience, the longer the surveillance team has a visual surveillance on the suspect,
the greater the chance for the suspect and/or co-conspirators to uncover the surveillance team, thus *

potential for jeopardizing the investigation. As Stacy and Steven prepare to move from their curre

SPD DR 17-23754 - 10

 

0721 Rodriguez

 

 
10

11

12

13

14

15

16

17

18

i9

20

21

22

23

24

2S

26

27

28

 

 

Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page asses

residence (Microtel) at such short notice, the electronic monitoring device will help to identify where they

will reside next.

Based on my training and experience your affiant has knowledge that investigations can take
months to conduct and requests that the electronic monitoring device (aka”tracker”) be attached on the
vehicle(s) in Exhibit “A” for a time period not to exceed 30 days from the issuance of this warrant. Should
the investigation conclude or the vehicle be sold to a third party prior to the 30 days, the electronic
monitoring device (aka:"tracker”) shall be removed from the vehicle(s) as soon as practical. Your affiant ig
also requesting that in the event that an electronic monitoring device (aka:"tracker”) malfunctions to such
an extent that the information received is of little to no value to the investigation or the device needs to be
replaced due to a Jow battery life, your affiant asks that a replacement electronic monitoring device
(aka:"tracker”) be placed on the vehicle in Exhibit “A” and the malfunctioning or low battery life electroni¢
monitoring device (aka:"tracker”) be removed without having to obtain another warrant.

Your affiant requests that your affiant, or his/her designee, be allowed to place the electronic
monitoring device (aka:"tracker”) on the vehicle(s) in Exhibit “A” while the vehicle(s) is(are) on public
property or on a private driveway, carport or the front lawn of a residence regardless if it is located behind
a closed locked gate. It is the intention of your affiant to place the electronic monitoring device upon the
Red Pontiac bearing license plate, 6DSF269 prior to its release from the Wilson Way Tow Yard. The

electronic monitoring device will be placed during business hours.

This matter having come before the Court pursuant to an application under Penal Code Sectio:
1524 et seq, which application requests that notification of this warrant be delayed. Based upon the readin:

of the Search Warrant, and Affidavit in Support thereof;

IT APPEARING that there is reason to believe that the notification of the existence of the warrant to any;
person will result in endanger the life or physical safety of an individual; lead to flight from prosecution;
lead to destruction of or tampering with evidence; lead to intimidation of potential witnesses; or otherwise

seriously jeopardize an investigation or unduly delay a trial or otherwise lead to an adverse result.

Sep DR 17-23754 - 11

 

0722 Rodriguez

 

 
14

15

16

17

18

19

20

21

22

23

24

25

26

2?

28

vam

Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page rE Seas

IT IS FURTHER ORDERED that the notification by the government otherwise required under Penal

Code Section 1546.2 (a) be delayed for a period of ninety days.

I pray that a Search Warrant be issued based upon the aforementioned facts, for the attaching of an
electronic monitoring device (aka: “tracker”) on the vehicle(s) listed in Exhibit “A”.
1] certify (declare) under the penalty of perjury that the foregoing facts are true and correct to the best of my;
knowledge and belief.

Executed at Stockton California

ard day of July, 2017, 624 _(AM./P.M.

 

(Signature of Affiant)

10:02am

SUBSCRIBED TO AND SWORN BEFORE ME THIS THE 3rd day of July, 2617, at » A.M. / P.M.

 

(Printed Name of Magistrate)

 

SPD DR 17-23754 ~ 12

 

 

 

0723 Rodriguez

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 132°6PS86"

STATE of CALIFORNIA, COUNTY of SAN JOAQUIN,
SEARCH WARRANT and AFFIDAVIT

(AFFIDAVIT)

Detective Miroslava Moreno swears under oath that the facts expressed by him/her in the
attached and incorporated Statement of Probable Cause are true to the best of his/her
knowledge and that based thereon he/she has probable cause to believe and does believe that
the articles, property, and persons described below are lawfully seizable pursuant to Penal Code
Section 1524 et seq., as indicated below, and are now located at the locations set forth below.
Wherefore, Affiant requests that this Search Warrant be issued.

HOBBS SEALING REQUESTED: (IYES

x

. NO
fide , NIGHT SEARCH REQUESTED: [IJYES
XN

NO
(Signature of Affiant)

(SEARCH WARRANT)

 

THE PEOPLE OF THE STATE OF CALIFORNIA TO ANY SHERIFF, POLICEMAN OR PEACE
OFFICER IN THE COUNTY OF SAN JOAQUIN: proof by affidavit, under penalty of perjury,
having been made before me by Miroslava Moreno, that there is probable cause to believe that
the property and/or person(s) described herein may be found at the location(s) set forth herein
and that it/they are lawfully seizable pursuant to Penal Code Section 1524 et seq., as indicated
below by “[X)"(s), in that:

C) it was stolen or embezzled;

it was used as the means of committing a felony;

(] it is possessed by a person with the intent to use it as means of committing a public offense
or is possessed by another to whom he or she may have delivered it for the purpose of
concealing it or preventing its discovery;

it tends to show that a felony has been committed or that a particular person has committed
a felony

CI it tends to show that sexual exploitation of a child, in violation of Penal Code Section 311.3,
or possession of matter depicting sexual conduct of a person under the age of 18 years, in
violation of Section 311.11, has occurred or is occurring;

C] there is a warrant to arrest the person;

C1 a provider of electronic communication service or remote computing service has records of
evidence, as specified in Penal Code Section 1524.3, showing that property was stolen or
embezzled constituting a misdemeanor, or that property or things are in possession of any
person with intent to use them as a means of committing a misdemeanor public offense, or
in the possession of another to whom he or she may have delivered them for the purpose
of concealing them or preventing their discover

0724 Rodriguez

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 133 8feee

You are Therefore COMMANDED to SEARCH: (premises, vehicle(s), and persons)

Vehicle:

The vehicle described as a Red colored 2007 Pontiac Grand Prix, bearing California License
plate, 6DSF269, registered to Steven Refugio Rodriguez Jr or Stacy Cano, 2662 Playa Del Sol
Ave, 2047 Lucerne Ave, Stockton, 95203. The vehicle is currently being stored at the Wilson
Way Tow yard, 1611 S. Airport Way, Stockton, Ca, 95206.

For the FOLLOWING PROPERTY and/or PERSON(s):

1. Articles of personal property containing information establishing the identity of persons who
have dominion and control over the premise(s) and vehicle(s) to be searched or items to be
seized, including but not limited to, rent receipts, utility (including telephone) bills, miscellaneous
addressed mail, personal. letters, personal identifications, keys, purchase receipts, sales
receipts, tax statements, certificates of ownership, certificates of registration, pink slips and

photographs.

2. Peace Officers or assigned representatives are authorized, during the execution of this Search
Warrant, to video tape, photograph and/or take digital images, at the discretion of the Searching
Officers, inside and outside of the location, any and all items and/or vehicles at the location, in
addition, can identify and photograph and/or digital image all persons present at the Search
Warrant location during the period of execution of this Search Warrant.

3. Peace Officers, Field Evidence Technicians or assigned representatives are authorized, during
execution of this Search Warrant to collect fingerprints, DNA swabs and any traces of evidence
that would assist in identifying persons who have been in or around the vehicie.

4, Evidence used in the planning, commission, organization, documentation and/or
memorialization of the crimes being investigated including, but not limited to, diaries, writings,
notes, drawings, address books, pians, blueprints, maps, photographs, receipts, notepads and
newspaper articles.

5. Evidence of a firearm and/or ownership of a firearm, ipcluding but not limited to handguns of
any caliber, assault rifles of any caliber and groan. of any gauge, and ammunition for any
handgun, rifle, shotgun, and/or sub-machinegun, and any components of guns or ammunition,
including but not limited to cartridges, sheils, shell casings, expended or not, gunpowder,
-primers, wads, bullets, and/ or shot, and any miscellaneous gun pieces, gun cleaning items or
kits, holsters, ammunition belts, original packaging, targets, expended pieces of lead, any
photographs of firearms, and any paperwork showing the purchase, storage, disposition, or
dominion and control over any guns, any ammunition, or any of the abave items.

6. Evidence of personal clothing items, to include but nat limited to a black tee shirt and a white
tank top.

7. Evidence of gang indicia including but not limited to items that would tend to show membership
or alliance to the Nortenos criminal street gang, Northen Riders criminal Prison gang or SSS
(South Side Stocktone) criminal street gang and or any criminal street gang.

8. Any-safes or locking storage containers, which are large enough to hold a firearm, including but
not limited to handguns of any caliber, rifles of any caliber and/or shotguns of any gauge, and/or
sub-machineguns of any caliber, and ammunition for any handgun, rifle or shotgun, and sub-
machinegun, and any components of guns.

0725 Rodriguez

 

 
moa
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 134 of 266

9. All electronic data processing and storage devices, computers and computer systems, such as
cellular telephones, central processing units, personal data assistants (PDA's) or other memory
storage devices; and any/all peripheral input/output devices such as keyboards, printers, video
display monitors, optical readers and related communication devices such as modems,
associated telephone sets, speed dialers, and/or other controlling devices, plotters, software to
run programs, connecting cables and plugs, peripherals such as joysticks, mousses, or other
input devices, scanners, writing pads, manuals, connecting switches, telephones and telephone
cables, and interface devices; system documentation, operating logs and documentation,
software and instructional manuals.

Any records, whether stored on paper, on magnetic media such as tape, cassette, disk, diskette or
on memory storage devices such as optical disks, programmable instruments such as telephones,
“electronic calendariaddress books’ calculators, or any other storage media, together with indicia
of use, ownership, possession, or contro! of such records.

Any written or computer communication in printed or stored medium such as text message, E-
mail, and/or chat logs whether in active files, deleted files or unallocated space on the hard
drive, floppy drive or any data storage media. ,

Search of ail of the above items is for files, data, images, software, operating systems, deleted files,
altered files, system configurations, drive and disk configurations, date and time, and unallocated
and slack space, for evidence.

With respect to computer systems and any items listed above found during the execution with this
Search Warrant, the searching Peace Officers are authorized to seize and book said computer
systems and any iterns listed above and transfer thern to a Law Enforcement Agency location prior
to commencing the search of the items. Furthermore, said search may continue beyond the ten-
day period beginning upon issuance of this Search Warrant, to the extent necessary to complete
the search on the computer systems and any iterns listed above.

AND TO SEIZE !T / THEM IF FOUND and bring it / them forthwith before me, or this court, at the courthouse

of this court. This Search Warrant and Affidavit and attached and incorporated Statement of Propabig Cause
were sworn to as true and subscribed before me on fr pay 2017, Bt .
Wherefore, | find probable cause for the issuance of This Se larrant and do issue it.

HOBBS SEALING REQUESTED: [YES

[\, q. x UV NO
, NIGHT SEARCH REQUESTED: [IYES

x]

NO

 

(Signature of Magistrate)

Judge of the Superior Court of California, County of San Joaquin,

Richard A Viavianos

(Magistrate's Printed Name)

 

0726 Rodriguez

 

 

 
. 0727 Rodriguez
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 135 of 266

AFFIDAVIT
Affiant declares under penalty of perjury that the following facts are true and that there Is probable cause
to believe, and Affiant does believe, that the designated articles, property, and persons are now in the
described locations, including all rooms, buildings, and structures used In connection with the premises
and buildings adjoining them, the vehicles and the persons:

Detective Miroslava Moreno declares as follows:

!, Miroslava Moreno, your affiant, declare that | am a duly appainted Police Officer for the City of
Stockton, County of San Jaaquin, Califomia. | hold the rank of Police Officer and am presently assigned
as a Detective with the Gang Violence Suppression Unit of the Investigations Division. | was assigned as
to my current position in January of 2017. Some of my responsibilities are to assist and gather
intelligence regarding Hispanic Gangs and its members. | also assist in investigating gang related
crimes.

| have been a Police Officer for the City of Stockton since March of 2007. | was assigned to the Stockton
Police Department Field Operations (Patrol) from 2007 to 2012. | was assigned to the Crisis Negotiations
Team from June of 2012 through February 2013. | was assigned to the Robbery/Homicide Unit in August
2012 to January 2017. My specific duties were to investigate matters against persons involving multiple
types of robberies, car jacking, felony threats and assaults, officer involved shaotings, homicides and
crime scenes in the City of Stockton, San Joaquin County and in the State of California.

During the. course of my career, | have investigated hundreds of crimes involving detailed investigations
ranging from Homicide, Robbery, Narcotics, Weapons Violations, Gang Related Crimes, Criminal Threats
and other criminal acts, | have interviewed hundreds of victims, witnesses, and suspects combined.

| have obtained a Basic P.O.S.T. Academy Certificate at the Las Positas Community College in Alameda
County. During my training at the Basic P.O.S.T. Academy, | received hours of classroom training
regarding criminal investigation, evidence collection, and courtroom testimony.

In addition to the Basic P.O.S.T. Academy, | have attended the following courses to facilitate my expertise
in conducting these investigations:

CLAN

0727 Rodriguez

 
. 0728 Rodriguez
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 136 of 266

{ attended and received a certificate of completion for an & hour course in Electronic Surveillance. |
attended and received a certificate of completion for a 16 hour course in Search Warrant instruction. |
attended and received a certificate of completion for a 40 hour BATI course (Interview and Interrogation).
| attended and received a certificate of completion for an 80 hour ICI Core Course (Basic Investigations).
| attended and received a certificate of cornpletion far a 40 hour course in Officer Involved Shooting

Investigations.

{ have spoken to and have assisted several officers, Detectives and agents from variaus agencies to
investigate the aforementioned crimes. | have gained knowledge from these contacts, which has enabled

me to investigate these types of criminal activities.

SPD DR 17-23754:
FACTS

On 6/26/17 at 11:08 p.m., Officer Kyle Tacker and Officer Ryan Clyborne, with the Stockton Police
Department, were patrolling the area of Poplar and Harrison Streets in the City of Stockton, County of San
Joaquin. The officers were in full uniform and in a marked patrol vehicle.

The officers observed a Red Pontiac Grand Am make a northbound tum onto Harrison from Poplar,
and the vehicle failed to make a stop at the marked stop sign. The officers got behind the vehicle and
activated their overhead emergency lights, with a solid forward facing red light. The driver of the vehicle
sped off, and drove east on Acacia Street. At approximately Acacia and Lincoin, the front passenger sat
outside of the vehicle on the window sill. The passenger was a Hispanic male in mid-twenties to thirties,
wearing a black shirt, and a dark colored fiat bill hat. The front passenger pulled out a firearm, cocked It
back, and began firing at officers Clyborne and Tacker’s vehicie. The suspect fired approximately three
rounds at the officers’ vehicle, striking the patrol vehicle on the windshield and the front passenger door,
near the door jam. The officers continued to pursue the vehicle, but the vehicle drove at a high rate. of
speed away from the officers. The officers then lost the vehicle in the area of Acacia/Califormia.

Sergeant M. Couvillion, who was also driving a marked patrol vehicle and listening to the police
radio traffic, located the red Pontiac Grand Am in the area of El Dorado and Miner. Sergeant Couvillion was
able to obtain a license plate of 6DSF269, registered to Steven Rodriguez or Stacy Cano of 2662 Playa
Del Sol Ave, Stockton, CA. The same passenger suspect, who Sergeant Couvillion identified as a Hispanic
male, then began firing at Sergeant Couvillion’s patrol vehicle, firing at him approximately 4-5 times.
Sergeant Couvillion continued to pursue the vehicle west on Highway 4. Sergeant Couvillion estimated the
suspect vehicle to be traveling over 100 miles per hour. Sergeant Couvillion lost sight of the suspect vehicle
at the Highway 4 interchange with North and Southbound Interstate 5. The red Grand Am was not located.

CON

0728 Rodriguez

 

 
. 729 Rodri
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 137 or 206.

Officers Clyborne went back to the location where they were shot at by the suspects and located
was (1) FC Luger 9mm and (2) Aguila SMM sheil casings at the intersection of Acacia and Van Buren and
Center/Miner. The Officers also located a dark colored fiat bill hat at the corner of Monroe and Acacia,
matching the description of the hat that the shooting passenger was wearing when he fired at the officers.

As a result of the incident, the Stockton Police Department sent out information regarding the
shooting incident to the police agencies within San Joaquin County.

Officers with the Tracy Police Department contacted the Stockton Police Department to provide
information on a.June 18, 2017 shooting incident in the City of Tracy, County of San Joaquin. The Tracy
shooting took place at the Sunset Liquors where the suspect vehicle was also a red Pontiac Grand Am.

On 6/18/17 at approximately 7:51 p.m., officers with the Tracy Police Department were dispatched
to 2355 Parker Avenue, Tracy, CA (Sunset Liquors) on report of shots being fired in the area, Officers were
advised by dispatch that the people involved in the shooting got into a red colered vehicle and the other
group of people gat into a gray colored van. Dispatch advised the Tracy officers that the red colored vehicle
had left the location after the shooting occurred.

Tracy officers arrived at the location and were contacted by a witness identified as Kamaljit
Khurana. Khurana told the officers that the suspect had fired at three males that were standing directly in
front of the entry/exit door to the business. Officers contacted a second witness, who was identified as
Danie! Chavez. Chavez told officers he was across the street in front of his residence when the shooting
occurred. Chavez stated he heard the screeching of the tires from a car quickly stopping and then heard
two gunshots. Chavez ran to see what was happening and observed a red, late 90's to early 2000's sedan
driving away quickly. Chavez stated the males that had been shot at, got into a gray minivan and left the
location. Chavez stated there were four subjects in the red car that was responsible for the shooting, and
the driver of the vehicle was not the shooter.

Officers then contacted Raj Pai, who was working at the store when the incident occurred. Officers
used Khurana to translate for Pal since Pal did not speak English very well, Pal advised officers that three
Hispanic males came into the business and purchased two twelve packs of Modelo beer. Pal advised that
one of the males comes to the store frequently and has a pony tail. Pal stated the males walked out of the
store, and one of the males ran back in before the shooting.

Officers reviewed the surveillance camera in the store and officers were able to identify the victims
as Jorge Mendez, David Coria, and Carlos Coria. Officers observe Jorge, David, and Carlos exit the stare
and then a red colored Pontiac, possibly a Grand Arn, artived in front of the business. The front passenger

CLIN

0729 Rodriguez

 

 

 
driquez

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 138'5 206

of the red colored vehicle pointed and fired a handgun at the intended victims. Officers attempted to locate
the victims and the victim vehicle, but they were not able to locate either.

Officers contacted an additional witness who was identified as Sandra Chavez. Chavez advised
officers that she was sitting in her car, near her residence, when she observed a Hispanic male in his 20's,
wearing light colored shorts and high white socks, exit Sunset Liquors carrying a case of beer. The male
walked to a silver colored SUV and a red vehicle arrived next to the SUV. The passenger in the red vehicle
fired a gun at the subject holding the beer and left the location. Chavez was not able to get a description of
the two subjects in the back seat of the red vehicle, but Chavez described the driver as having tatioos on
his neck and face, and the passenger only had tattoos on his neck. Chavez described the red vehicle as
having red faded paint and normal gray colored wheels. Tracy Officers located two 9mm FC Luger casings.
in front of the business. (TRACY PD Crime Report # 17-4544).

As Stockton PD investigators began to follow-up on the Stockton shooting, photographs of the
registered owners, Steven Rodriguez and Stacy Cano were obtained. A records check on Steven
Rodriguez showed he has a felony bench warrant for a Post Release Community Supervision violation
(PRCS). Steven Rodriguez is also a previously documented SSS or Southside Stocktone Norteno criminal
street gang member. Currently, Steven Rodriguez is documented as a Northern Rider with the California
Department of Corrections and Rehabilitation. Steven Rodriguez has tattoos on his neck area along, with
a SSS tattoo, and huelga bird tattoo on his chest.

Investigators received surveillance video from the Tracy PD Sunset Liquors incident. After
reviewing the surveillance video ftom the Tracy incident, it appears that the registered owner of the Red
Pontiac, Steven Rodriguez, closely resembles the driver of the shooting vehicle sesn in the surveillance
cameras in the Sunset Liquors shooting. The driver appears to be wearing a black colored tee shirt. The
passenger/shooter of the Tracy shooting appeared to be a light skinned subject, wearing a hat backwards
and white tank top, armed with a handgun.

| received information from Tracy PD with regards to their agencies contacts with Steven
Rodriguez. On October 19, 2016, Steven Rodriguez was contacted by Tracy PD officer P. Giusto at the
Microtel Inn, located at 861 Clover Road Tracy, California, County of San Joaquin. Steven was contacted
by Officer Giusto over a civil matter over car keys. Steven provided his home address as 2662 Playa Del

Sol Avenue in Stockton.

We alse gathered information on the other registeréd owner of the red Pontiac, Stacy Cano. In
looking at social media website, Facebook, it appears Stacy Cano and Steven Rodriguez are in a dating
relationship. Stacy Cano currently has two felony no bail bench warrants out of Amador County. Stacy

LLIN

0730 Rodriguez

 

 
, 0731 Rodriguez
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 139 of 266

Cano has prior contacts with the Stockton Police Department, but her most recent California Department
of motor vehicles address listed is 861 Clover Road, (Microtel Inn) in the City of Tracy.

We also learned on June 27, 2017, in the late morning hours, Tracy Police Department Officer P.
Giusto responded to the Microtel Inn located at 861 W. Clover Road in the City of Tracy, County of San
Joaquin, regarding an Auto Theft investigation.

Upon arrival, officer Giusta met with Stacy Cano, who is employed as a housekeeper at the inn
and also resides on the inn premises. Stacy was wearing a blue polo shirt which had markings of “Microtel”
on the front and a name tag with the name of “Stacy.” Officer Giusto also identified Stacy as short, stocky,
and having tattoos on both arms.

Stacy told officer Giusto that on the evening of June 26 at approximately 10:30 PM she parked,
locked, and secured her red Pontiac Grand Am license # 6DSF269 in the Inn parking lot. Stacy said she
parked the vehicle on the south side of the Inn at the very east portion of the parking Jot. Stacy said she is
one of the registered owners of the vehicle along with her boyfriend Steven Rodriguez. On June 27" at
approximately 9:30 AM, Stacy woke up and walked to her vehicle. Stacy noticed it was not in the parking
lot and called the Tracy Police Department. Stacy told officer Giusto that there was only 1 key to the vehicle
and she had it. Stacy had no idea who may have taken the vehicle.

Officer Glusto asked Stacy if her boyfriend Steven Rodriguez may have taken the vehicle. Stacy
was sure that Steven had not taken the vehicle because he has been in Castro Valley for the past week,
staying at a friend’s residence. Stacy told Officer Giusto her cellphone number was (209) 808-4484 and
her boyfriend Steven Rodriguez's cellphone is (208) 898-2987. Officer Giusto took the stolen vehicle report
and Stacy signed the report. Officer Giusto told me that Stacy appeared to be very nervous as she was
speaking with him. (Tracy PD Report # 17-4733)

The casings recovered from the shooting in Tracy and the shooting in Stockton were entered into
IBIS (Integrated Ballistics Identification System) for comparison. On 06/29/2017, we received a notification
of an IBIS link from Field Evidence Technician (FET) C. Trunk in regards to the Tracy PD shooting and our
shooting at Officers Cylborne, Tacker and Sgt. Couvillion. The notification advised that the 9mm casings
from SPD 17-23754 were a confirmed hit to Tracy PD 17-4544, reviewed and confirmed by the Forensic

Firearms Examiner:

Facebook accounts were located for both Stacy Cano and Steven Rodriguez. There were several
photographs posted to the account of Stacy and Steven together. Several of the photographs were

CLAN

0731 Rodriguez

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 1460)S8s"

captioned with words that lead me to believe they are in a romantic, dating relationship. For example, one
photograph was of Stacy and Steven, with the caption, “Love of my life”.

  

rs ” tai LUpeate you protic leture wh is arnt trom Attia ink

Believing that Steven Rodriguez and Stacy Cano are in a dating relationship, investigators believe
Stacy falsaly reported their vehicle stolen in an attempt to protect Steven. Based on my training and
experience with regards to co-conspirators involved in criminal incidents, involving a vehicle used in that
criminal incident, it is common to falsely report the vehicle used by the conspirators/co-conspirators as
having been stolen (prior to the criminal incident) in an attempt to confuse and/or place law enforcement

on a cold trail.

On 06/29/2017 at 1539 hrs, Patrol officers were dispatched to the area of Lowell/Harris Ave (S/O
Jurisdiction) to conduct follow-up on a.red Pontiac Grand Prix. Upon the officers’ arrival, they located the
Red Pontiac Grand Prix license #6DSF269. The vehicle was parked on Harris Ave, unoccupied. The
vehicle was towed and is currently at Wilson Way Tow.

Not knowing who the shooter is in both the Tracy PD and Stockton PD incident, as a gang
investigator | know it is common for gang members to be with and/or commit crimes with other trusted
members of his/her group. | believe evidence may be located in the vehicle that would assist in identifying
the shooter in the Tracy PD and Stockton PD incidents.

Based on my training and experience, | know that individuals wno commit these types of crimes keep items
of evidence used in the commission of the crime and also used In the planning of the crime, including but
not limited to; diaries, writings, notes, drawings, address books, plans, blueprints, maps, photographs,
newspaper articles and clothing worn during the commission of the crime. | believe that such evidence will

LEAN

0732 Rodriguez

annem ee
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 141° oPS88"

be.found in the locations to be searched pursuant to the requested search warrant, and requests permission

to seize such evidence.

Based upon my training and experience, | know that persons who possess such firearms, often possess
firearm accessories and indicia of ownership consistent with those firearms, including but not fimiting to,
ammunition for any handgun, rifle or shotgun, and any components of guns or ammunition, including but
not limited to cartridges, shells, shell casings, expended or not, gunpowder, primers, wads, bullets, and/or
shot, and any miscellaneous gun pieces, gun cleaning items or kits, holsters, ammunition belts, original
packaging, targets, expended pieces of lead, any photographs of firearms, and any paperwork showing the
purchase, storage, disposition, or dominion and contro! over any guns, any ammunition, or any of the above
items. These items would tend to connect the suspects to the weapons sought and to the crimes being
investigated. | believe that such evidence will be found in the locations to be searched pursuant to the
requested search warrant, and requests permission to seize such evidence.

Your Affiant believes that whether or not the fireann(s) sought are recovered, the above items would tend
to show that a firearm(s) existed and may have once been located in a place to which the suspect had
access, and that these items would tend to connect the suspect with the weapon(s) sought. The above
items are not normally disposed of after the commission of a crime, and they are therefore still likely to be
found in any location or vehicles to be searched, and/or on the person of any suspect to be searched

pursuant to this Search Warrant.

| am requesting any traces of evidence such as DNA or fingerprints be taken from the vehicle in an attempt
to identify the shooter in the Tracy PD and Stockton PD shooting incidents. Based on my training and
experience, | know it is common for suspects to rub and touch areas in a vehicle they may have been
inside. One must touch the door handles in order to open the door to get inside, potentially leaving behind
fingerprints. One may leave behind traces of their DNA, whether saliva, sweat or hair inside the vehicle

where they may have sat.

Steven Rodriguez is currently documented as a Norther Rider gang member. His social media shows he
has ties fo the Narteno Criminal street gang and SSS criminal street gang. | am requesting any evidence
showing those ties that are located in the vehicle be seized as evidence.

Based upon my training and experience, | know that evidence tending to establish the identity of the persons
who have dominion and control over the premises and vehicles to be searched and items to be seized
pursuant to the requested search warrants will be found at these locations, including but not limited to, rent
receipts, utility (including telephone) bills, miscellaneous addressed mail, personal letters, personal

10

CLAN

0733 Rodriguez

err
eo,

Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 14*5PS88"

identifications, keys, purchase receipts, sales receipts, tax statements, certificates of ownership, certificates
of registration and photographs.

Based upon your Affiant's training, experience and conversations that your Affiant had with other Law
Enforcement Officers and/or reports that your Affiant has read, your Affiant knows that computer and
computer systems commonly consist of electronic data processing and storage devices, with central
processing units, personal data assistants (PDA's), cellular phones, and/or other memory storage devices.
They may also consist of peripheral input/output devices such as keyboards, printers, video display
monitors, optical readers and related communication devices such as modems, associated telephone sets,
speed dialers, or other controlling devices, plotters, software to run programs, connecting cables and plugs,
peripherals such as joysticks, mouses, or other input devices, scanners, writing pads, manuals, connecting
switches, telephones and telephone cables, and interface devices. There is system documentation,
operating logs and documentation, software and instructional manuals for the computers and computer
systems. Computing or data processing software, stored on any type of medium such as: hard disks, floppy
disks, CD-R's, CD-RW’s, DVD's, cassette tapes, or other permanent or transient storage medium and other
forms of magnetic media containing computer information.

Your Affiant requests any records, whether stored on paper, on magnetic media such as tape, cassette,
disk, diskette or on memory storage devices such as optical disks, programmable instruments such as
telephones of any type, electronic calendars\address books, calculators, or any other storage media,
together with indicia of use, ownership, possession, or contral of such records.

Your Affiant requests any written or computer communication in printed or stored medium such as E-Mail
and Chat Logs whether in active files, deleted files or unallocated space on the hard drive, floppy drive or
any data storage media.

It is your Affiant’s experience that computer system searches and examinations cannot be completed within
ten days in which the Search Warrant must be served and the Return to Search Warrant filed. This is due
in part because it is common for the law enforcement agency that completes the computer search and
examinations to have multiple cases working at the same time and it can take several weeks to complete.
It is requested that the Search Warrant and Return to Search Warrant be filed and that the computer search,
examinations, and investigation be allowed to continue.

Based upon your Affiant's training, experience and conversations that your Affiant had with other Law
Enforcement Officers and/or reports that your Affiant has read, your Affiant knows that Peace Officer(s) or
assigned representative(s) should videotape, photograph and/or digital image the location during the
execution of this Search Warrant. The Affiant needs control of who takes the images. Computer(s) may

11

CLAN

0734 Rodriguez

 

 
0735 Rodriguez
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 143 of 266

be at the scene and may be operating during the service of the Search Warrant. The images on the
computer(s) screens are transient, it may be necessary to videotape, photograph and/or digital image the
computer monitor screen(s). Photographing of the location, vehicles and persons present at the scene is
often helpful in the showing possession of the premises and evidence. Itis also good to show the condition
of the location as the Search Warrant is served and to show the condition of the location after the Search

Warrant has been served.

Based upon your Affiant's training, experience and conversations that your Affiant had with other Law
Enforcement Officers and/or reports that your Affiant has read, it is your Affiant's opinion that the persons
listed on this Search Warrant, or its attachments, have committed the felony crime of armed home invasion
robbery, murder and that evidence of these crimes will be found at the premise(s), vehicle(s) and/or person(s)
listed on this Search Warrant.

The evidence sought by the search warrant will be used in a criminal prosecution in San Joaquin County.

{ request that a Search Warrant be issued based upon the aforementioned facts, for the seizure of said
property, or any part thereof, good cause being shown thereof, and the same be brought before this
Magistrate or retained subject to the order of the court, or of any court in which the offense(s) in respect to

which the property of things taken, triable, pursuant to Section 1536 of the Penal Code,

ltems attached and incorporated by Reference: YEs [J NO

| certify (declare)-under penalty of perjury that the foregoing is true and correct.

Executed at Stockton, California

 

  

 

(Signature of Affiant)

thelf day of wi 2017, at 027 (Paw.

Signed and sworn DDO by telephone
ALO v +

Judge of the Superior Court of California, County of San Joaquin

12

0735 Rodriguez
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page P44 BP 388

9. All electronic data processing and storage devices, computers and computer systems, such as
cellular telephones, central processing units, personal data assistants (PDA's) or other memory
storage devices; and any/all peripheral input/output devices such as keyboards, printers, video
display monitors, optical readers and related cornmunication devices such as modems,
associated telephone sets, speed dialers, and/or other controlling devices, plotters, software to
run programs, connecting cables and plugs, peripherals such as joysticks, mousses, or other
input devices, scariners, writing pads, manuals, connecting switches, telephones and telephone
cables, and interface devices; system documentation, operating logs and documentation,
software and instructional manuals.

Any records, whether stored on paper, on magnetic media such as tape, cassette, disk, diskette or
on memory storage devices such as optical disks, programmable instruments such as telephones,
“electronic calandaraddress books” calculators, or any other storage media, together with indicia
of use, ownership, possession, or control of such records.

Any written or computer communication in printed or stored medium such as text message, E-
mail, and/or chat logs whether in active files, deleted files or unallocated space on the hard
drive, floppy drive or any data storage media.

Search of all of the above items Is for files, data, images, software, operating systems, deleted files,
altered files, system configurations, drive and disk configurations, date and time, and unallocated
and slack space, for evidence.

With respect to computer systems and any items listed above found during the execution with this
Search Warrant, the searching Peace Officers are authorized to seize and book said computer
systems and any items fisted above and transfer them to a Law Enforcement Agency location prior
to commencing the search of the items. Furthermore, said search rnay continue beyond the ten-
day period beginning upon issuance of this Search Warrant, to the extent necessary to complete
the search on the computer systems and any items listed above.

AND TO SEIZE IT / THEM IF FOUND and bring it/ them forthwith before me, or this court; at the courthouse

of this court. This Search Warrant and Affidavit and attached and incorporated Statement of Probable Cause
were swom to as true and subscribed before me on oe } ay off corr SO GIN
Wherefore, | find probable cause for the issuance of earch Warrant and do issue it.

HOBBS SEALING REQUESTED: (JYES

Vb vt

wonr SEARCH REQUESTED: [JYES

 

NO
(Signature of Magistrate)

Judge af the Superior Court of California, County of San Joaquin,

Richard A Viavianos

(Magistrate's Printed Name)

0736 Rodriguez
 

 
 
   
   
  

LITT:

CAD CAINS

y  <Gase 2:19-cv-00739-TLN- DB Document 1 Filed oaisong Page ko | - |
— Inciden t Report 17- 237
"STOCKTON POLICE DEPARTMENT |

 

 

(209) 937-8495

. RIMENT EG
“re — MURDER

, 22 E. Market Ste.

4

0067.

Reported Date
06/10/2017 |

 Rptincident Typ -

STOCKTON, ch 95202.

167A

Membert. .

- GUTIERREZ, PAUL

 
    

    

 

Locatian

1136

 

 

apeeae
195203.

Rap Bat : 7 -Bistrict
. [O439— cc

 

 

 

 

“[ From Time

£23207

 

 

Member

Entered By

" “Assignment

 

 

 

Assignment
7 GANGS Suc

 

 

 

 

 

‘Succe

 

—
.1492° :

 

seful

  

 

 

| Approval Time.
12: 27:34

 

[Offenses |
1.

Offense .

, PCE6A- "187. 4A).

Complaint type

 

NERS

 

ne

4

Hofer |
_| Po2as ay ct)

Offense

“| Complaint type

 

NIBRS

RTT IMO)
So

 

 

3

- “Forienes
4 PC29800 a (1).

Gifense.

 

| Complaint Type:

 

- CNIBRS

AT MOE

 

:] NIBRS

|'PE30305 (A) (1) FEL

PROHIBITED PERSON, ow

Complaint Type >

| ALC} MOE]

 

|_| Fo Renses
oe)

Offense.
PC182 | a) (a)

Description —

 

Gambian Tipe

 

| PNBRS

| CONsEIR

. Déseripton ;

TCCHT IMOE] a

 

..| # Offenses,

Offense.

[PC186 22(A) FEL

ah PARTICIPATE. IN_ CRIMI

Complaint Type

 

TAL MOE

 

Offense -

‘| peige 22 (B) (1) FEL

 

"| Coripiaint Type

 

 

 

 

TACT HOE]

Complaint Type

 

 

 

 

 

 

 

Printed At : . _

[.98/14/2017. 16:0.

  

0037 Rodriguez
nosy Rodrigues,

 
 

Case 2: 19- -CV- 00739- TLN- DB Document 1 Filed 04/30/19 age nie absges

Supplement No. :
0 1 67" oe

   
 

   

ested on: Ramey: arrest warrants related to this invest
Be (Arr + #1) Steven Rodriguez and (arr #2) Renee. Mosqueda \ were bot located: in Sari Francisco, ca.

(Arr #3) Martin Harlan was airested by: Hay ) on. 08/06
OF Hayward. On 08/09/17, Martin Harlan was arrested for his i in lvement in this investigation. att e lame: da

County jail. a
“ar #4) Stacy. Gano was located: and arrested at: 2121 St wart Sto , m

7 : Both (arr #1) ‘Steven Rodriguez and a #3) Martin n Harlan are: Northem Rider ctininal sret/prson gang -

 

 

   
 

 

ee “members.

 

     

 

ETI REFUGI

 

Se a

 

 

 

SRO ga Ha waa
| Male 02/26/1969: | 48. | No. sha" ATO#.

 

 

 

 

 

 

 

 

  
  
 

 

 

 

.. Yale. Ss [Date oe
ath 95215. _« 4:08 /410/2017. -

  
  
 

 

 

‘Bs “sonQUEN co
{Type Address.
f: (| 2321. STEWART

 

 

 

 

 

 

 

 

 

"Race Le : mod,
| Hiepanio/te: igan/Lat: in eo

 

  

 

Height Weight .: | Fair Ox
} 5711" | 170# | Blac

 

 

TRace™ a
; we we Hispanic/Mexiga ifLatin
Hogi ‘Weight __.[ Hair Golor | Ee Gaer on = po
Bae -170# | Black |. Brown. ; :

 

 

 

 

 

 

 

 

   

[02/26/1969
‘ : - "Mark Code - : poe pe Lr ot . oe DoE
| PATTOO | __ | RIGHT ARM eo Ds a oe i
| Description: ~ ae TT " ° : ; :
‘|, SEOCRTONE, 209

o “Wa Type po | Mark Code
: CHEST»

 

 

 

 

 

$88. m7 A. HUELGA BIRD.
- “yf MarkGode
LEPT HAND

- ee power ‘BUNNY.
~ Pimavement Anes Type ANDI
os! | Arrested Arrested. 08/10/2017

 

 

 

 

 

 

 

Fe te — Tieatine Tato 7 i
00: 08/10/2017 |10: 00% ‘00 Booked ‘FELONY: o

 

 

 

 

 

 

 

 

 

   

 

 

Francisco.

 

 

 

% Report Officer. / , OO : Printed At

- [4493/G0TIERREZ, PUL Saiiere0n7 de: 10.

 

 

 

Page 2 of 6 |
oe 0038 Rodriguez.
Case 2: 19- “CVv- 00739- TLN-DB - Document 1: Filed 04/30/19 Page wi si

(17-23784 :

+

 

Supplement No
—OO6T

  

 

 

 

 

[Sereersap

 

 

 

[e245 4a) (a)

  

 

 

 

 

 

[RiRane
eee

{Pe 30305 (A) (1) FEL,

hy 5217237548

   

   
  
 

 

fe : ‘Charge ue
perea2 “ay (yy)
"1 WarrantNo
{ SP1723754B

 
 
 
   

 

 

 

   

186. 22(A) FEL

 

 

 

 

 

 

 

Ma
1440612

 

 
 

 

 

 

diver?

 

 

 

 

CAsight --]- Weight ~~ Halt Gol

 

Bye. olor a

 

 

5104" | 214# | Black

| Brown: -

 

 

 

 

 

 

 

 

 

 

 

 

 

[Arrest Bete ~~ Arent
d. [08/10/2017

 

   

 

Boor Tine sr

10:00: 00 |

 

 

 

 

i
| 1129 MASON COURT.

; Sar

 

Francisco’.

 

: | Fingerpd Taken? - ‘Mug? -.

 

 

T Place of Sith
Yes. Yes. CALI EORN: IA.

7 of, Birth
SAN: “JO SE.

 

 

 

. Charge:
»PC32
Warrant No

SPIT23 754A

. bevel |

 

 

‘pc1s2 (a)-()

 

 

1 WarrantNo
| $P172375¢a
: Charge :

 

 

| PC186 22 (B) (1). FEL. _

: Warrant No

-~ [SBa7- 23754R,

 

 

_.| Report Officer

 

 

(255 7ecrzeanze, PAUL -

 

Printed At

- 08/14/2017. 6:10

 

 

 

. Page 3. of 6

4
\

ose Rodriguez

 

 
Case.2:19-cv-00739-TLN-DB Document 1. Filed 04/30/ age. 2 Bt ei .
ane epert | — 7. 287A" s "

(0067 ‘

 

 

as Race 7] Sx = ,
1438556 | White: Male a

 

 

 

 

Juvenile? | Height] Weight | HairGolor | EyeWoior | PRN
_No | 604" 220# ‘Black | Brown | 3204653.

 

 

 

 

 

 

 

   

 

 

 

 

 

 

| pes CALIFORNIA 08/20/2017_
Ea — “TIDNO ‘Tos. es
F2053025_ ee ___| carsvonura as

 

 

 

 

 

 

 

 

 

Reta “Rael Tie BSR
08/09/2017 _ 25.2005 00. 08/09/2017 15: 00: 00.

 

 

 

 

 

 

 

 

 

hie Rirest coca ~ :
Sp “ALAMEDA COUNTY JAIL
Finger Tata? ‘ Wg? Place of Birth
No ‘No | UNKNOWN
Level | Charge Literat

. ‘pase4- ~187 AB) a E. L ATTEMPTED. ) MURDER
> [ Warrant No a : Warrant ORI - ”
[apeearse | eaeaeesee

- lpeees: aya)
” | Warrant No
[17-23754.

 

 

 

 

 

 

   

 

182 (A). (1)
| [ WarrantNe@ -
/17-23754
Charge. |
‘| PC186 22 (a) FEL
)] Warantso :
| 17-23754
{Charge
Oe BC186 22 (B) ql) FEL

 

 

  

    
 

 

 

   
  

: WaraltOnt LOSS
__| CRO390500

 

 

 

| CANO, STACY SO re 1180980 Pe

- FRace ei | Age | Juvenile? | Height | .Weight. | Halt Calor. | Eye Color

Hispanio/Mexican/Latin _No_ 51 0a" LTo# Brown | Brown .
: “PRN TT : 7 ° rrr

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CALIFORNIA |95205 [oa/10/2007

_ : : ~ "IDNo Lt an . : ao OLS no .
Operator Bicense B6371007 : CALIFORNIA

 

 

 

 

 

 

   

‘(3993 /eorzenrez PAUL ao co | 0871472017

of | Page 4 of 6

 

 

 

 

0040 Rodriguez

y

 
cay Warrant No , : Wairant ORI. :

Case 2:19-cv-00739-TLN-DB. Document-1. Filed 04/30/19 . Page 204s Be
Incident Report — — 17-23754 |

 

 
 

 

 

 

      
 

 

 

 

 

 

 

 

 

 

——— oe _. SE ———— a 7 say,
| Rerested_ 08/10/2017 08/10/2017. 18:30:00 Booked _FELONY

a Arrested
: ' ‘SAN | JORQUIN c de

 

 

 

 

~~ Mug?” | Place fii] Sader
_ Xes | Yes UNKNOWN - OUT:
are Level | Chargeliteral
F ACCESSORY

 

 

 

 

 

 

Warrant Na
17-23754

Charge. ; , Le ; "
BPCi82 (a) (a) E ‘CONSPIRACY : COMMIT cR

 

 

 

 

 

 

 

: During t the course of the investigation, (are #2) R Renee  Mosqueds and ‘art 4) siagy Cano.v were » also identified as.
: Accessories. oy

ons oni01/17,, San oan ¢ County Superior t Judge W. Jo

- both (Arr #1) Steven Rodriguez. and (Arr #2) Renee | :
At approximately 4000:hrs, both’ Steven and. Renee v were arrested. See. FBI Special Agent 3,
further details of the arrest.

- Both Steven and Renee. were. observed 9, ud 1129 Mason Court, #0, so evsy Detective R. R. Tego] authored a

   
 

 

: warrant.

“ Steven and Renee were. both transported back to- San Joaquin County: and after interviews, ‘were. both booked: in
“to. the San Joaquin: County jai. o

"At approximately 1830 hrs, members of the Communit
located (Arr #4) Stacy Cano. at 2121 Stewarts _

 

 

904] Rodriguez.

- the PD for interview purposes. At the: conclusi of the i ti
County jail. .
| Report otter | De 7 | Se , |: Printed At . : fo -
| 2053/eurrennez, PAUL oe 108/14 /2017 16: 10 ee |
Toase 5 of 6 TE a i

 

 
 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page AbrahigeS
Stockton Police Department

Attempt 187 on SPD Officers
July 3, 2017 - Daily Report

 

 

GVSU authored the first social wiretap affidavit ever in San Joaquin County.
The affidavit was authorized by Judge Hoyt. The affidavit was sent to the service
providers for Facebook, Instagram, and Whatsapp.

DOJ has been providing assistance with this process and will continue to
assist with the setup of the monitoring of these outlets. It is estimated that it will
take 2-3 days to receive the proper information and connection from those outlets.

Page 2 of 2
4474 Rodriguez

 

 

 
 

 

 

 

 
I

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 154 of 266
0636 Rodriguez

IN THE UNIFIED COURTS OF STOCKTON |
JUDICIAL DISTRICT, COUNTY OF SAN JOAQUIN, STATE OF CALIFORNIA

aon

Sow-17—3 15S

RETURN OF SEARCH WARRANT

The following information (Data) was taken from the premises located at 22 E Weber
Avenue, which are in the City of Stockton: County of San Joaquin by virtue ofa Searoh Warrant
dated July 03, 2017 and executed by Judge Abdallah the Unified Courts of Stockton Judicial
District, County of San Joaquin:

See attached property card #8125960, CD-R containing Data was booking at the

Stockton Police Department's evidence room, located at 22 E Weber Ave Stockton,
County of San Joaquin, CA.

|, Detective J. Mamaril, by whom this warrant was executed, do swear that the above
inventory contains a true and detailed account of all the property taken by me under the
warrant.

All of the property taken by virtue of said warrant will be retained in my custody subject
to the order of this court or any other court in which the offense in respect to which the

property or things taken, is triable.

 

es

De ctive J. Mamaril

State of California
County of San Joaquin

“pews szowll

HOLRDOLS-LYNOD HOIUAANS
gad

seen sa eaartnemesnnnneaate tee

sold WaSsnu

MYZ19 ‘OMIANONNAL SOB

0535 Rodriguez
ie
at
ns

~

-
\

3
n
WD

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1&57ebdigwz

IN THE UNIFIED COURTS OF STOCKTON . j
JUDICIAL DISTRICT, COUNTY OF SAN JOAQUIN, STATE OF CALIFORNIA

RETURN OF SEARCH WARRANT

|

The following information (Data) was taken from the premises located at 22 E Weber

Avenue, which are in the City of Stockton; County of San Joaquin by virtue of a Search Warrant

 

dated July 16, 2017 and executed by William Johnson of the Unified Courts of Stockton Judicial

District, County of San Joaquin:

See attached property card #8125954, BD-R containing Data from a cellphone
analyzation was booking at the Stockton Police Department's evidence room, located
at 22 E Weber Ave Stockton, County of San Joaquin, CA.

1, Detective J. Mamaril, by whom this warrant was executed, do swear that the above

inventory contains a true and detailed account of all the property taken by me under the

warrant.

All of the property taken by virtue of said warrant will be retained in my custody subject

to the order of this court or any other court in which the offense in respect to which the

property or things taken, is triable.

|

petective J. Mamaril

State of Galifornia
County of San Joaquin

eB 2D

ALNGIO

‘AS

lennon!

 

SO 719SSny

BUI ‘OMMFAONN YSou

gad

ROLNSOLS~LYNOD YOMIdNS

0537 Rodriguez

 

a
osur{7- 310

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1B Mom Bz

IN THE UNIFIED COURTS OF STOCKTON
JUDICIAL DISTRICT, COUNTY OF SAN JOAQUIN, STATE OF CALIFORNIA

RETURN OF SEARCH WARRANT

A Search Warrant (Subscriber Information/Device) dated July 19, 2017 and executed by
Judge William Johnson of the Unified Courts of Stockton Judicial District, County of San
Joaquin was executed at Charter Communications 6363 Soiuth Fiddlers Green Circle
Greenwood Village, CO 80111 and Cello Partnership DBA Verizon Wireless 180
Washington Valley Rd Bedminster, NJ 07921. |

1, Detective J Mamaril, by whom this warrant was executed, do swear that al of the
property taken by virtue of said warrant will be retained in my custody subject to the order of

this court or any other court in which the offense in respect to which the property or things

|

Dftective J Mamaril

taken, is triable.

 

Ag

State of California
County of San Joaquin

qand

80 :€ Wd S2Ony Lb

A11d30
HOLNOOLS-LANOD Horusans

 

o
Ne

Solu Tgssnu

ARTO 'ONISNONAT VSOM

 

0530 Rodriguez

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1 Bebo RbrGs

IN THE UNIFIED COURTS OF STOCKTON
JUDICIAL DISTRICT, COUNTY OF SAN JOAQUIN, STATE OF CALIFORNIA

RETURN OF SEARCH WARRANT

ssw ~He¥

A Search Warrant (Subscriber Information/Device) dated July 24, 2017 and executed by
Judge William Johnson of the Unified Courts of Stockton Judicial District County of San

Joaquin was executed at Cello Partnership DBA Verizon Wireless 180 Washington Valley
Rd Bedminster, NJ 07921.

|, Detective J Mamaril, by whom this warrant was executed, do swear that all of the
property taken by virtue of said warrant will be retained in my custody subject to the order of

this court or any other court in which the offense in respect to which the property or things
taken, is triable.

PH
Détective J Mamaril

State of California
County of San Joaquin

gz ony Lb OO

wv
24
2 wim &
ae B®
(Be: en
1c. s | Qe
“a}° ve) 1
jee 2 4
a) 4 O ow ¢
‘oa 2 8
jer oO 4
\e BZ
1 z =

0528 Rodriguez
sswtt~ 2

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 146% RbaAaes

IN THE UNIFIED COURTS OF STOCKTON
JUDICIAL DISTRICT, GOUNTY OF SAN JOAQUIN, STATE OF CALIFORNIA

i
i

RETURN OF SEARCH WARRANT

The following information (Data) was taken from the premises located at 22 E Weber
Avenue, which are in the City of Stockton; County of San Joaquin by virtue of a Search Warrant
dated July 31, 2017 and executed by Judge William Johnson the Unified Courts of Stockton
Judicial District, County of San Joaquin:

See attached property card #8125959, CD-R containing Data was booking at the

Stockton Police Department's evidence room, located at. 22 E Weber Ave Stockton,
County of San Joaquin, CA. |

|, Detective J. Mamaril, by whom this warrant was executed, do swear that the above
inventory contains a true and detailed account of all the property taken by me under the
warrant. :

All of the property taken by virtue of said warrant will be retained in my custody subject
to the order of this court or any other court in which the offense in respect to which the

property or things taken, is triable:

[L a904

Detective J. Mamaril

State of California
County of San Joaquin

nee A ENGIO
soiu igssnig*°
Se Hd SZ ONW LL

HOLMOOLS-L14N09 YOIMAANS

MEPIS ‘OMAONAT VSO

0536 Rodriguez

 

aqaid
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 1B Rdarddby

IN THE UNIFIED COURTS OF STOCKTON
JUDICIAL DISTRICT, COUNTY OF SAN JOAQUIN, STATE OF CALIFORNIA

RETURN OF SEARCH WARRANT

ssw 27

A Search Warrant (Subscriber Information/Device) dated July 23, 2017 and executed by
Judge William Johnson of the Unified Courts of Stockton Judicial District, County of San
Joaquin was executed at Cello Partnership DBA Verizon Wireless 180 Washington Valley
Rd Bedminster, NJ 07921. |

|, Detective J Mamaril, by whom this warrant was executed, do swear that all of the
property taken by virtue of said warrant will be retained in my custody subject to ing order of

this court or any other court in which the offense in respect to which the property or things

taken, is triable.

Pétective J Mamaril

 

 

State of California
County of San Joaquin
wt
c
wd 3
~ 8
= &
aq 7
2 a &=-
gs sr
wwe! : “
2 = 30
2) <t 3
mr = x
si 9

0531 Rodriguez

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 16e Beepia-ez

IN THE UNIFIED COURTS OF STOCKTON |
JUDICIAL DISTRICT, COUNTY OF SAN JOAQUIN, STATE OF CALIFORNIA

S6u-11— 20

RETURN OF SEARCH WARRANT

The following personal property was taken from the premises located at 2121 Stewart

}

Street and 207 Adrienne Ave, which is in the City of Stockton, County of San Joaquin by virtue

of a Search Warrant dated August 1, 2017 and executed by Judge William Johnison of the
Unified Courts of Stockton Judicial District, County of San Joaquin:

Stockton CA.

See attached property card B125699 and B125702 for items seized and booked as
evidence at the Stockton Police Department evidence room located at 22 E Weber Ave

inventory contains a true and detailed account of ail the property taken by me under the
warrant. 7

1, Detective J Mamaril, by whom this warrant was executed, do swear.that the above
All of the property taken by virtue of said warrant will be retained in my custody subject

to the order of this court or any other court in which the offense in respect to which the
property or things ten triable.

 

 

 

Dptective J Mamaril > :
Ln
ai, &
State of California e 2a
County of San Joaquin . > 2 Sg
\ €18 om
2S wm St
gece at
ral Am gd 10
28 Boe
9 Oo . #*
os Tv aA
6333
Co x ~

0540 Rodriguez
{
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page lado Rhee

IN THE UNIFIED. COURTS OF STOCKTON
JUDIGIAL DISTRICT, COUNTY OF SAN JOAQUIN, STATE OF CALIFORNIA

RETURN OF SEARCH WARRANT:

osu ll~ 31

. A Search Warrant (Subscriber Information/Device) dated August 7, 2017 and ‘ executed
by Judge William Johnson of the Unified Courts of Stockton Judicial District County of San
Joaquin was executed at Comcast Cable Communication 1800 Bishops Gate Blvd Mount

Laurel, NJ 08054, |
1, Detective J Mamaril, by whom this warrant was executed, do swear that al of the
property taken by virtue of said warrant will be retained in my custody subject to the order of

this court or any other court in which the offense in respect to which the property or things

taken, is triable.

1229 ) !

 

[

Dptective J Mamatil

State of California
County of San Joaquin

¥VSOy

are

jj = G> m2
ole 5B Pp On
RID 2 a om
S/a3 Sig Sm
3 |
“9 o = 40

Pe ® §

mm

mo OD 4

i

0532 Rodriguez
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page Row AG Lr

IN THE UNIFIED COURTS OF STOCKTON |
JUDICIAL DISTRICT, COUNTY OF SAN JOAQUIN, STATE OF CALIFORNIA

ssu- II -379

RETURN OFSEARCH WARRANT

The following personal property was taken from the premises located at 1128 Mason
Court Unit #D, which is in the City of San Francisco, County of San Francisco by virtue ofa
Search Warrant dated August 10; 2017 and executed by Judge William Johnson of the Unified
Courts of Stockton Judicial District, County of San Joaquin |
See attached property card B128701 for items seized and booked as evidence at
the Stockton Police Department evidence room located at 22 E Weber Ave Stogkton CA.
1, Detective J Mamaril, by whom this warrant was executed, do swear that the above

inventory contains a true and detailed account of-all the property taken by me under the
warrant. .

All of the property taken by virtue of said warrant will be retained in my custody subject

to the order of this court or any other court in which the offense in respect to which’ the
property or things taken, is triable

 
 
   

[etective J Mamaril } |
State of California
County of San Joaquin

Ss

a La =
e Gu %
* > be OS
\ OL ea *
Ze 2 ee
\p a) am
my “| 1
BA 2 10
apn = &
at lo. “i
“V7 @ &
2 Oo . *
Om a 2
\P a Og
* ate

0539 Rodriguez
guy -17~ 284 |

Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 “Page §2.0f 86

\
IN THE UNIFIED COURTS OF STOCKTON
JUDICIAL DISTRICT, COUNTY OF SAN JOAQUIN, STATE OF CALIFORNIA

RETURN OF SEARCH WARRANT

A Search Warrant (Order Authoring the Interception of Telephone/Data Communications
SJC-2017-02) dates July 3, 2017 and executed by Seth Hoyt of the Unified Courts of Stockton
Judicial District, County of San Joaquin was executed at Facebook inc,, 1601 Willow Road,
Menlo Park, CA 94025.

' A Search Warrant (Order Authoring the Interception of Telephone/Data Communications
SJC-2017-02) dates July 3, 2017 and executed by Seth Hoyt of the Unified Courts of Stockton
Judicial District, County of San Joaquin was executed at Instagram LLC., 16041 Willow Road,
Menlo Park, CA 94025, |

A Search Warrant (Order Authoring the Interception of Telephone/Data Communications
SJC-2017-02) dates July 10, 2017 and executed by Judge William Johnson of the Unified
Courts of Stockton Judicial District, County of San Joaquin was executed at Facebook Inc.,
1601 Willow Road, Menlo Park, CA 94025.

A Search Warrant (Order Authoring the Interception of Telephone/Data Communications.
SJC-2017-02) dates August 3, 2017 and executed by Judge William Johnson of the Unified .
Courts of Stockton Judicial District, County of San Joaquin was executed at Facebook Inc., |

1601 Willow Road, Menlo Park, CA 94025.

1, Detective J Mamaril, by whom this warrant was executed, do swear that the above
inventory contains a true and detailed account of all the property taken by me under the

warrant. All of the property taken by virtue of said warrant will be retained in my custody

0643 Rodriguez

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page?f64°eH2%6

subject to the order of this court or any other court in which the offense in respect to which

the property or things taken, is triable.

 

CS
Hetective J Mamaril

State of California
County of San Joaquin

a c
w Q —-
fon Ds
| ~ = 5
i He x
i = ao —
|S tho CO men
Oo <= at Cr
why a >
<i (Thc oH
ira GW Oo
oy 5
pe ig
} rm a"
ios wv
CAs £

0544 Rodriguez

 

 

 
 

 
C SD TS-cv-00789-—1 NI Pe Pocument 1 Filed 04/30/19 Page 166 of 266

as -LY-CV= Toe b> S—_Y AOS 7
WIRE ROOM SIGN IN LOG

DR# 17-23754

Name Date Time In | Time Out Signature
2
EE weave” 6 27/7| yo |\oZ

Pav Guennes.
| “Jason Manag
| MIR AVE Modelo Ul

BYAM Tater

Ea

0). fay “Pie fas)

~ ? OuT erase.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m= MAMARA u

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EAM Tecrpes
| Maosune Nana Glos fiz
Fox Saga
Kya TATA - |

 

 

 

 

 

 

ORbor~ MAM eRe bf/aet7

Meow Menges Ojeda

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Af Fok 6 [ofr Lo ZHU a
LS. Ma ae Haha | ope 2400 ~
S Wreonaeet U7 lege | 20
THEM hy E ZI? | PR | oo
| Rvawaca Reo. THiha [ites | 240 La

 

 

 

 

 

 

 

 

 

 

 

 

 

<7 v
Da aera afeha | ego 2400 |
z= ———S

| Ripe Ttatapeen lela | equ 2460 } Cf
MEkoxtava Moker-v Teh Qu 200 Ue

Te 7-217 O49 160 A

hal paaneg #3) foase loys ©
7

4370 Rodriguez

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
N-DB—Document 1 Filed 04/30/19 Page 167 of 266

Caseé 2°1S-tv-00739- 4371 Rodriguez
WIRE ROOM SIGN IN LOG

DR# 17-23754

 

 

 

 

 

0. Tavares Alia logo [2932 | wf
: t
MA. Mowears Holla lesesvo 2390 CA WWW
od
R Wate. t4/Irn leu 14 LAE

 

Oo55 ? " =
S. MAMATLu. 2/4/4_| eb [<<
J. Mawacce >| yi “YS | Cos ji os
RK. TAtALLOU TIS fq | odo | ty ( Ziff! A)
M. erga W/S/i4 aa CHO A

DMA i. tleliy OWT | Covg —<——=
M. Noreue Flot eat Cire, COMAV

J. Muerver, tole | Yar indians
To MAR, — Pulse lors Oc eS
(LI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QD. TAA Badia ORTH QO

S. Genre - Halse frase Oadd a ee oo
De Hane asl LV [O%eD | Gaga
(2. TAQ As Ia [cS Bckdy Coe Le

J. Mame PME he lowa | C000 fo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0. Tarager, lahe | egeo O090 ZLOL/
M- Morne PELL | oxo | dood CWO

 

 

JS. MaAmpaet_ “Flo! th ote 00% Lae eee
2. TAtAZee L_ Alec [ry OBR hit

K. ABOawat Fel 2-| 100 | oy “t
RM th lA | e920 [ooge LY |
M.mwene Mt W802 | woo PX nne

J. Manaet thelr | oF30 uwdU a
oe

Mmotend Tr neiel om | ows (0 Up)
1. Maton Usl mlotse | yuo _ ae

i : 4371 Rodriguez

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00729-TLN-DB Document 1

Filed 04/30/19 Page 168 of 266

 

 

WIRE ROOM SIGN IN LOG

DR# 17-23754

4372 Rodriguez

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, AY
M1. Mivesnro Ahaha | ogee Q900 WA"
Sy Mamet halide [OAs 0908
M. Matewo altel? | 6ga0 C006 WW
J. Maan oH oo ft ORS ooo 6 ————<
M. Moten merit | O 120 OOOO /
FW. MArnaret Ul | Ota joscO
M. Moepases tela oH | good C
2. TAtAREOL Tintin (eee | over
S oMamagce ahha | Bee oso | 4
M MOREKe Fala Goo Qd0~v
.TOCRAG OC Dela [og [020 | Zag
SMAAK qliela | wpe | e002 Ly
M_ My2.gr0 Dib ler | Og | 9200 MALY, } |
J. Maman AlElira | |e | OYE (7 Ce
(0. Morene Beha | oyoo | oaovl (AWW ee
QR. TAtAgeL Bheslre | poe guvo HY
Te Aaa Blralia| owe | geve | | ——~™
2. TA ero Hleolt? | jos oude) CAL’ —
TS. Hanae tlaliliaesea | eeve ——
|S. Gamez. 2-21-19 | ogecs | COG? ae
Z.Taragie slaty O9sSa_ | Or00 LO
A. Moteur Hale [ome | 099 /| YA
ZS Ha rae Uo. Aleeha [oGoo | opt —
Q. Tas Aniol Plezh + loxe yo? Ly fo
De Aaron o Ala (tF |a7e Yoo ¢
K .TATLS Kror Tealin pas AVIO Lt!) >
2. SAGAR. Wryln | Gro __|evsu LS

 

4372 Rodriguez

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2-t9-cv-00739-FLN-DB—Document. 1 Filed 04/30/19 Page oe a
WIRE ROOM SIGN IN LOG
DR# 17-23754
Ss. Maman OTs] dou | Gove -—_——___
A. Peat oyun tyiz [oe [7 EZ.
EP itm OMAN S12 | ove
A Tecate Tesla lng | O00 CL
0. Gomennse_ Ihs lr lo 2 Od) 0 . pa, _
SS. Mana _ orleriia] o 49d Odd) ( ie >
M. Megan cs OHI (% | ovens 0000 (MW fo
DS Mamase exleel9 |orze0 | Qddd a,
K .TAterta Mel | ogeo | 0000 | ZCH :
rvnortrd _ t12ulajoo00 | om | Hnt1220
TE mann #/2%]14-|0G00 | 9000 SS
fu Mea) Hot} lon | OS | I
RTM Hie ises | we [A 7//
. TAAMAS L_ Pt loeley OSdD | C0O9T6 LT, X
M- Mostacr Teele | ovens Yeo Vj} | WI WO
D. Anenact. +12e/ I60O | 6uad & -———— —=
ae MA *leshia OSes | Cekley (WSS
M. Myttwo Healiy O2%30 ood WT) _
Die Pbpb Aaah Ofum) SSC? Cc , — >
L. Tatengon tke! |ew loo | ZL >
P. GUTTER ES BWaefji7 | 0% gov Low i.
S. Manac. ¢ E131 [13 ORO kero a nN >
RTA LL. Hala OPI O28:0 (gfe
M- Megzag Flr. | ogee (+60 CME
P. Gurrigeeee TH M4 ogee | nyo 4
3. Mama € . Stl ilzoa OS«o 0009 i - —_ a
M. MotGmeg Bluleas pd Gow 4) MWitt-——
4

 

 

 

 

 

 

 
rt

4
-

 

v
om

Case 2:19-Cv-00739-TLN-DB~ Document t- Fiec 64/30/49 Pag

4374 Rodriguez
WIRE ROOM SIGN IN LOG

DR# 17-23754

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C. Tecapetn SIUin | otsa | pose (AL
3

2. Over tier wt. BIZVIN lode Ovses ty

A: Taterest Blelin |ojz—0 Od LLL

DS. Manage s/eteg vevO GOP tS
€- T Bethe. dhe I |1200 YVove EDL
S MAM HAZE. Flatt |ooso | oob | ee
C.T ALR 8hIn J lous ECL

g losers cc Oe s 3 J A Ligead OUD pre
© .Tacagtrx J/S/17 leRoa | over | ELL
"S MUGMARL Shin lear COC

4. Tebectta. 8/Gin | eee | og00_ ZO

|S Maman oi | ope |oors | kf
_ 2 atnga Jia [ead uf C4
SMAI Ae $/ahiq | oer CO IO
| "KT rtdacot blehir las | QO 4 \
VW. M-<¢u0. B/8NA sd | Cow AL f WA AMg-
D_. MAM ART Bha_ joy 00d

e, Got moran. — B/E Jin @lUg, | Wee

fd bypre anes. | °/q halogea | Gve0 ff

S. Mameccl Sfpelia Hess [2230 | [——S——=

P- GwiiGeree relia Hers tQoc) / ko

IN- Montnns S/elr puso | Avo (M/\Jwv jo

J. Mane Ot /t3 ORI tT]

OM. Metta Selim Choe CA,

QR. TAtaast Phe] rr O4dsid LE

4374 Rodriguez

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1 Bdekcahifeez
STATE OF CALIFORNIA - COUNTY OF SAN JOAQUIN

SEARCH WARRANT AND AFFIDAVIT
(AFFIDAVIT) |

|, Detective Ryan Taiariol, swears under oath that the facts expressed by him in the
attached and incorporated Statement of Probable Cause (EXHIBIT “C”) are true and
that based thereon he/she has probable cause to believe and does believe that the
property described below is lawfully seizable pursuant to Penal Code Section 1524, as
indicated below, and is now located at the lacations set forth below. Wherefore, affiant
requests that this Search Warrant he issued.

HOBBS SEALING REQUESTED: No NIGHT SEARCH REQUESTED: NO

LLY) |

(Signature of Affiant)
(SEARCH WARRANT)

THE PEOPLE OF THE STATE OF CALIFORNIA TO ANY PEACE OFFICER IN THE
COUNTY OF SAN JOAQUIN: proof by affidavit having been made before me by Detective
Ryan Taiariol that there is probable cause to believe that the property and/or communications
and/or data described herein may be found at the locations set forth herein and that it is lawfully
seizable pursuant to Penal Code Section 1524 as indicated by "X"(s) in that it:

¥ It tends to prove that a felony was committed

¥ It tends to prove that a particular person or persons committed a felony

0 It was Used as the means of committing a felony.

CZ It tends to prove that sexual exploitation ofa child, or possession of matter depicting sexual
conduct of a person under the age of 18 years has occurred or is occurring

CD It tends to show that sexual exploitation of a child, in violation of P.C. Section 311.3, or possession
of matter depicting sexual conduct of a person under the age of 18 years, in violation of Section
311,11, has occurred or is occurring.

(J It was stolen or embezzied

YOU ARE THEREFORE COMMANDED TO SEARCH: (Locations and/or persons)
(SEE EXHIBIT“A")
FOR THE FOLLOWING PROPERTY:
(SEE EXHIBIT “B)
YOU ARE COMMANDED, within five business da}s_ after receipt of this search warrant, to
deliver by mail or otherwise, to the above named law enforcement officer, together with the

declaration as set forth below, a true, durable and legible copy of the requested records listed in
the Exhibits “B” (See California Pen. Code, § 1524.2)

3988 Rodriguez

 

Wy,

pavrincenancnntite tans et
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 1 @ohodGGe-

Special Instructions to Provider:

Verification of Authenticity: The Custodian of Records shall complete and sign the
"Declaration of Custodian" which accompanies this search warrant. The "Declaration of
Custodian” shall be returned with a copy of the requested records. (California Pen.
Code, §§ 1546.1(d)(3), 1524.2 (b)(4).)

Additional orders (If checked)
¥ Off-Site Search Authorization: If the device(s) described above is found in the

place described in Exhibit “A”, it may be removed from the premises and

searched at a secure location. Officers may, if necessary, seek the assistance of
a civilian expert in this field to conduct the search.

Sealing order: Good cause having been demonstrated in the affidavit, this
search warrant, the affidavit in support thereof, and all attachments shall not
become a public record and shall be sealed and delivered into the custody of
the Clerk of the Court pending further order of this court. Grounds for sealing:
Clnformant protection (Evid. Code § 1041) 0 Official information (Evid. Code §
1040)

Disposition of communications and/or data: Pursuant to Penal Code §§ 1528(a),
1536, all communications and/or data seized pursuant to this search warrant shall be
retained in Affiant’s custody pending further court order.

AND TO SEIZE IT / THEM IF FOUND and bring it / them forthwith before me, or this
court, at the courthouse of this court. This Search Warrant and Affidavit and attached
and incorporated Sta Pech of Probable aus@ were sworn to as true and subscribed

before a onthis_ / day of > Go? _,at
j g A.M. ,

  
  

/

Wherefore, | find probable cause for the issuance of this Search Warrant and do issue

/ NIGHT SEARCH APPROVED: NO

    

HOBBS SE TA hk APPROVED:

th of Magistrate)
Judge of the Superior Court of California, County of SAN JOAQUIN

LIT [han t\ <16 brsn

(Magistrate’s Printed nl

3989 Rodriguez

 

 

U4

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 143, 6haRGez

EXHIBIT A
LOCATIONS TO BE SEARCHED
The business(es) known as:
The San Joaquin County Sheriff's Office
San Joaquin County booking and property room
999 W Mathews Rd, French Camp, CA 95231

San Joaquin County Probation Department
24 South Hunter #201, Stockton, CA 95202

EXHIBIT A

LOCATION(S) TO BE SEARCHED

Place(s) to be searched:

¥ The item(s), described in Exhibit B, is in the custody of law enforcement and is
located at:

The San Joaquin County Sheriffs Office
San Joaquin County booking and property room
999 W Mathews Rd, French Camp, CA 95231

San Joaquin County Probation Department
24 South Hunter #201, Stockton, CA 95202

3990 Rodriguez

 

wy,

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 1°74 Oreee

EXHIBIT B

PROPERTY TO BE SEIZED

Device(s) to be searched and seized:

¥ X The items are cellular telephones and all memory cards immediately
associated/attached with the cellular telephones such as SIM cards and memory
cards and is described as:

Item number one (1); Belonging to Steven Rodriguez:
Color: Unknown
Make: Unknown
Model: Unknown
Serial Number: Unknown

Phone number: (209) 898-4496

v X The item(s) is/are an electronic device(s) described as:

X The item(s) is/are an electronic device(s) located at the location described in
Exhibit “A” which includes all electronic devices that contain electronic information
(defined in Penal Code. Code §1546) that constitute evidence and instrumentalities
of the commission or planning of Assault with a deadly weapon [PC 245(a)(2)],
committing the crime as being a documented member [PC 186.22(a)], in association
with, at the benefit of or at the direction of [PC 186.22(b)(1)] occurring June 18"
2017, including communications referring or relating to a this investigation for the
period of June 15 2017 until July 18th 2017, involving any or all of the following:
Members and associates of the Northern Riders/ Norteno criminal street gang.

3991 Rodriguez

secenscogarercrcwontancbamtinenrtinimicn
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 14QhaQfe

¥ X The item(s) is/are an electronic device(s) located at the location described in
Exhibit “A” which includes all electronic devices that contain electronic information
(defined in Penal Code. Code §1546) that constitute evidence and instrumentalities
of the commission or planning of three counts of attempted homicide of a police
officer [PC 664/187] committing the crime as being a documented member [PC
186.22(a)], in association with, at the benefit of or at the direction of
[PC186.22(b)(1)] occurring June 26" 2017, including communications referring or
relating to a this investigation for the period of June 26" 2017 until July 18 2017,
involving any or all of the following: Members and associates of the Northern Riders/
Norteno criminal street gang.

Included in the above-described device(s) sought to be searched and seized are:

¥ All communications content, including email, text (SMS/MMS or app chats), notes, or
voicemail. This data will also include attachments, source and destination
addresses, and time and date information, and connection logs, images and any
other records that constitute evidence and instrumentalities of the commission or
planning of Assault with a deadly weapon [PC 245(a)(2)], the commission or
planning of three counts of attempted homicide of a police officer [PC 664/137]
committing the crime as being a documented member [PC 186.22(a)], in association
with, at the benefit of or at the direction of [PC186.22(b)(1)] for the dates above,
including communications referring or relating to this investigation involving
commission or planning of any or all of the following: Members and associates of the
Northern Riders/Norteno criminal street gang, together with indicia of use,
ownership, possession, or control of such communications or information found.

Y All location data for the dates above. Location data may be stored as GPS locations
or cellular tower connection data. Location data may be found in the metadata of
photos and social networking posts, wi-fi logs, and data associated with installed
applications.

Y All photographic/video/audio data and associated metadata.

3992 Rodriguez Ww

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1%@aWodigtez

Y All Internet history for the dates above, including cookies, bookmarks, web history,
search terms.

v All financial information.

Y Allindicia of ownership and control for both the data and the cellular device, such as
device identification and settings data, address book/contacts, social network
posts/updates/tags, wi-fi network tables, associated wireless devices (such as
known wi-fi networks and Bluetooth devices), associated connected devices (such
as for backup and syncing), stored passwords, user dictionaries.

Pursuant to California Penal Code § 1546.1 (d)(2), any information obtained through
the execution of this warrant that is unrelated to the objective of the warrant shall be
sealed and shall not be subject further review, use, or disclosure absent an order from
the Court. If no evidence of criminal activity is discovered relating to the seized property
and associated peripherals, the system will be returned promptly

3993 Rodriguez

 

 

my

ERM AS TTR ARENT tr
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page Vib Rh AGS:
Exhibit C
AFFIDAVIT FOR SEARCH WARRANT

County of San Joaquin
STATE of CALIFORNIA, COUNTY of San Joaquin,
ATTACHED and INCORPORATED

STATEMENT OF PROBABLE CAUSE

Affiant declares under penalty of perjury that the following facts are true and that there
is probable cause to believe, and Affiant does believe, that the designated articles,
property, and persons. are now in the described locations, including all rooms, buildings,
and structures used in connection with the premises and buildings adjoining them, the
vehicles and the persons:

Your affiant, Ryan Taiariol, is a duly sworn Peace Officer of the State of
California, as defined in Section 830.1 of the California Penal Code. | am employed by
the City of Stockton Police Department, and having been so employed since December
22, 2007. During this period, pursuant to his employment as a police officer, | attended
the P.O.S.T. basic police academy where | received no less than sixteen (16) hours of
classroom instruction in the field of criminal street gangs.

From June 2007 to June 2012, | was assigned to Field Services, Patral Division.
My duties included, but were not limited to, responding to citizen calls for service and in-
progress crime. During this time period, | investigated gang-related crimes ranging from
Penal Code section 187 (murder); Penal Code section 245 (assault with a deadly
weapon); Penal Code section 246 (shooting into an occupied dwelling); and Penal Code
section 243 (battery).

From June 2012 to September 2014, | was assigned as an officer on the
Community Response Team. His duties included, but were not limited to, responding
and addressing high-activity gang and narcotic areas within the City of Stockton. |

3994 Rodriguez

 

bry
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1x@sebaigGe

maintained a highly-visible presence within the targeted areas contacting gang
members and narcotic users. During this time period, ! assisted the Gang Violence
Suppression Unit with ongoing investigations within the City of Stockton. In November
of 2013, | attended a Basic Gang schooi. The class consisted of a forty (40) hour
course of instruction hosted by the Institute of Criminal Investigation in Fresno,
California. The course included training and instruction in criminal street gangs and
their subcultures. In August 2014, | attended an eight (8) hour course hosted by the
Stockton Police Department covering current gang trends and investigations.

in September 2014, | attended an eight (8) hour course hosted by Serrato &
Associates, Inc. The course was regarding Criminal Street Gangs and Nuestra Familia.

On November 03, 2014, | attended and successfully completed an eight (8)
hour Electronic Surveillance (Wiretap) course, hosted by the Drug Enforcement Agency
(DEA) in San Francisco, California. The course covered the lawful interception of wire,
electronic digital pager, and electronic cellular telephone communication as authorized
in Chapter 1.4 commencing with Section 629.50 of the Penal Code.

From January 2015 until September 2015, | worked as a co-case agent in a law
enforcement wiretap investigation focusing on the Norteno Criminal street gangs, South
Side Stocktone and Triple Six Gangsters, in the City of Stockton. The investigation
resulted in the arrests of 74 Norteno Criminal Street gang members and or associates
for narcotics and firearms violations, assault with a deadly weapon, homicide as well as
conspiracy charges.

In September 2016, | attended a sixteen (16) hour course hosted by the
Monterey County Sherriff. The course covered current gang trends, investigations, and
the use of Informants and Under Cover officers.

In December 2016, | attended a forty (40) hour Advanced Gangs course hosted
by the Institute of Criminal Investigation. |

In addition to the foregoing coursework, | speak to other law enforcement
investigators on a regular basis to update and refine his knowledge regarding the above
subject areas, especially with respect to emerging criminal street gang trends and

3995 Rodriguez

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1 29@Readyaez

activities. | also speak to self-admitted criminal street gang members on a regular basis
to update and refine his knowledge regarding the above and with respect to criminal
street gangs. | also speak to community-based groups, local businesses, and
educational institutions on criminal street gangs and narcotics education and

awareness.

During my employment as a Stockton police officer, | have participated in
approximately one thousand (1000) investigations related to gang members, have
arrested/ participated in the arrest of approximately five hundred (500) gang members
and has interviewed approximately five hundred (500) subjects on their gang affiliation.

| have also participated in approximately one hundred and fifty (150)
investigations related to the use, possession, possession for sale, sales, and
transportation of controlled substances.

| have arrested approximately sixty (60) people for narcotic violations including
the possession and possession for sale of dangerous drugs. | have interviewed
approximately one-hundred and twenty-five (125) subjects that are either users of and/
or sellers of narcotics and/ or dangerous drugs.

| have participated in approximately fifty (60) controlled buys of narcotics and/ or
dangerous drugs. | have participated in the preparation and/ or execution of
approximately fourty (40) search warrants. | have also participated in seven (7)
criminal street gang Title III investigations.

| have attended schools, lectures, and seminars in the field of gang investigations
and gang-related crimes. | am familiar with criminal street gang methods of operation
including drive-by shootings; murders; the distribution, storage, and transportation of
firearms and narcotics; the collection of money that represents the proceeds of firearm
and/ or narcotics trafficking; and money laundering. | have worked with a number of
federal, state, and local agencies in active criminal street gang and narcotic
investigations.

| have testified as a criminal street gang expert in the area of Northern Hispanics
(Nortenos) in San Joaquin County thirteen (13) times in San Joaquin County. | have

3996 Rodriguez

 

sd)

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 19Q7heAfz

also testified as a criminal street gang expert in the area of African American gangs
eight (8) times, seven (7) of those were in San Joaquin County and one (1) time was in
Butte County.

| am certified by the California State Attorney General’s Office in the practical,
technical and Jegal aspects of court-ordered wiretaps (Penal Code section 629.50, et
seq.). | have also participated in investigations in support of applications for electronic

surveillance (wiretap).

The opinions expressed in this affidavit regarding the “Nortenos” and/or Northern

Riders as a criminal street/prison gang and the activities being committed in violation of

Penal Code section 186.22 are those of your affiant, Detective Ryan Taiariol.

| have been working with Senior Special Agent Christopher Paris with the Office
of Correctional Safety, in regard to the connections between Stockton Norteno criminal
street gang members, Northern Riders, and the Nuestra Familia prison gang.

FACTS:

On 6/26/17 at 11:08 p.m., Officer Kyle Tacker and Officer Ryan Clyborne, with
the Stockton Police Department, were patrolling the area of Poplar and Harrison Streets
in the City of Stockton, County of San Joaquin. The officers were in full uniform and in a

marked patrol vehicle.

The officers observed a red Pontiac Grand Am make a northbound turn anto
Harrison from Poplar, and the vehicle failed to make a stop at the marked stop sign.
The officers got behind the vehicle and activated their overhead emergency lights, with
a solid forward facing red light. The driver of the vehicle sped off, and drove east on
Acacia Street. At approximately Acacia and Lincoln, the front passenger positioned
himself on the window sill of the passenger’s door. The passenger was a Hispanic male
in mid-twenties to thirties, wearing a black shirt, and a dark colored flat bill hat. The front
passenger pulled out a firearm, cocked it back, and began firing at officers Clyborne and
Tacker's vehicle. The suspect fired approximately three rounds at the officers’ vehicle,

3997 Rodriguez

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 18?P&iteviegz

striking the patrol vehicle on the windshield and the front passenger door, near the door
jam. The officers continued to pursue the vehicle, but the vehicle drove at a high rate of
speed away from the officers. The officers then lost the vehicle in the area of

Acacia/California.

Sergeant M. Couvillion, who was also driving a marked patrol vehicle and
listening to the police radio traffic, located the red Pontiac Grand Am in the area of El
Dorado and Miner. Sergeant Couvillion was able to obtain a license plate of 6(DSF269,
registered to Steven Rodriguez or Stacy Cano of 2662 Playa Del Sol Ave, Stockton, CA.
The same passenger suspect, who Sergeant Couvillion identified as a Hispanic male,
then began firing at Sergeant Couvillion’s patrol vehicle, firing at him approximately 4-5
times. Sergeant Couvillion continued to pursue the vehicle west on Highway 4.
Sergeant Couvillion estimated the suspect vehicle to be traveling over 100 miles per
hour. Sergeant Couvillion lost sight of the suspect vehicle at the Highway 4 interchange
with North and Southbound Interstate 5. The red Grand Am was not located.

Officers Clyborne went back to the location where they were shot at by the
suspects and located was (1) FC Luger 9mm and (2) Aguila 9MM shell casings at the
intersection of Acacia and Van Buren and Center/Miner. The Officers also located a
dark colored flat bill hat at the corner of Monroe and Acacia, matching the description of
the hat that the shooting passenger was wearing when he fired at the officers.

Officers reviewed the City of Stockton camera's that are strategically placed
throughout the city and located the red Pontiac Grand Am bearing California license
plate #6DSF269. The vehicle is seen with a patrol vehicle behind it as the vehicle
speeds away toward highway 4.

| spoke with Sergeant Couvillion with regards to the pursuit. Sergeant Couvillion
told me that he lost sight of the suspect vehicle at the North and South bound
interchange of Interstate 5. Sergeant Couvillion did not see the vehicle as he
approached the Interchange, so he took the southbound on ramp for Interstate 5. At
that time, he saw a vehicle driving erratically onto Interstate 5 and believed this was the
shooters’ vehicle. Other officers attempted a stop on the vehicle, which pulled over.
The male occupant of the vehicle told officers that a red Pontiac Grand Am collided into

3998 Rodriguez

 

“

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 18goikodiGGez

his vehicle at a high rate of speed and sped away. The driver was driving erratically
trying to catch up to the red Grand Am when he was stopped by officers. The victim of
the hit-and-run last saw the red Grand Am exit Interstate 5 at Martin Luther King Blvd
and travel west on Martin Luther King. (SPD DR# 17-23754)

As a result of the incident, the Stockton Police Department sent out information
regarding the shooting incident to the police agencies within San Joaquin County.

Officers with the Tracy Police Department contacted the Stockton Police
Department to provide information on a June 18, 2017 shooting incident in the City of
Tracy, County of San Joaquin. The Tracy shooting took place at the Sunset Liquors

where the suspect vehicle was also a red Pontiac Grand Am.

On 6/18/17 at approximately 7:51 p.m., officers with the Tracy Police Department
were dispatched to 2355 Parker Avenue, Tracy, CA (Sunset Liquors) on report of shots
being fired in the area. Officers were advised by dispatch that the people involved in the
shooting got into a red colored vehicle and the other group of people got into a gray
colored van. Dispatch advised the Tracy officers that the red colored vehicle had left the
location after the shooting occurred.

Tracy officers arrived at the location and were contacted by a witness identified
as Kamaljit Khurana. Khurana told the officers that the suspect had fired at three males
that were standing directly in front of the entry/exit door to the business. Officers
contacted a second witness, who was identified as Daniel Chavez. Chavez told officers
he was across the street in front of his residence when the shooting occurred. Chavez
stated he heard the screeching of the tires from a car quickly stopping and then heard
two gunshots. Chavez ran to see what was happening and observed a red, late 90's to
early 2000's sedan driving away quickly. Chavez stated the males that had been shot
at, got into a gray minivan and left the location. Chavez stated there were four subjects
in the red car that was responsible for the shooting, and the driver of the vehicle was not
the shooter.

Officers then contacted Raj Pal, who was working at the store when the incident
occurred. Officers used Khurana to transiate for Pal since Pal did not speak English

3999 Rodriguez

Wa

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 18@Utes@erz

very well. Pal advised officers that three Hispanic males came into the business and
purchased two twelve packs of Modelo beer. Pal advised that one of the males comes
to the store frequently and has a pony tail. Pal stated the males walked out of the store,
and one of the males ran back in before the shooting.

Officers reviewed the surveillance camera in the store and officers were able to
identify the victims as Jorge Mendez, David Coria, and Carlos Coria. Officers observe
Jorge, David, and Carlos exit the store and then a red colored Pontiac, possibly a Grand
Am, afrived in front of the business. The front passenger of the red colored vehicle
pointed and fired a handgun at the intended victims. Officers attempted to locate the
victims and the victim vehicle, but they were not able to locate either.

Officers contacted an additional witness who was identified as Sandra Chavez.
Ghavez advised officers that she was sitting in her car, near her residence, when she
observed a Hispanic male in his 20’s, wearing light colored shorts and high white socks,
exit Sunset Liquors carrying a case of beer. The male walked to a silver colored SUV
and a red vehicle arrived next to the SUV. The passenger in the red vehicle fired a gun
at the subject holding the beer and left the location. Chavez was not able to get a
description of the two subjects in the back seat of the red vehicle, but Chavez described
the driver as having tattoos on his neck and face, and the passenger only had tattoos
on his neck. Chavez described the red vehicle as having red faded paint and normal

gray colored wheels.

Officers located two 9mm FC Luger casings in front of the business. (TRACY PD
Crime Report # 17-4544).

As Stockton PD investigators began to follow-up on the Stockton shooting,
photographs of the registered owners, Target Subject #2 Steven Rodriguez and Target
Subject #1 Stacy Cano were obtained. A records check on Steven Rodriguez showed
he has a felony bench warrant for a Post Release Community Supervision violation
(PRCS). Steven Rodriguez is also a previously documented SSS or Southside
Stocktone Norteno criminal street gang member. Currently, Steven Rodriguez is
documented as a Northern Rider with the California Department of Corrections and

4000 Rodriguez

“)

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1&@o0kc@ffaez

Rehabilitation. Steven Rodriguez has tattoos on his neck area along, with a SSS tattoo,
and huelga bird tattoo on his chest.

Investigators received surveillance video from the Tracy PD Sunset Liquors
incident. After reviewing the surveillance video from the Tracy incident, it appears that
the registered owner of the Red Pontiac, Steven Rodriguez, closely resembles the
driver of the shooting vehicle seen in the surveillance cameras in the Sunset Liquors
shooting. The passenger shooter of the Tracy shooting appeared to be wearing a mask
covering his face.

| received information from Tracy PD with regards to their agencies contacts with
Steven Rodriguez. On October 19, 2016, Steven Rodriguez was contacted by Tracy
PD Officer P. Giusto at the Microtel Inn, located at 861 Clover Road Tracy, California,
County of San Joaquin. Steven was contacted by Officer Giusto over a civil matter over
car keys. Steven provided his home address as 2662 Playa Del Sol Avenue in .
Stockton,

We also gathered information on the other registered owner of the red Pontiac,
Stacy Cano. In looking at social media website, Facebook, it appears Stacy Cano and
Steven Rodriguez are in a dating relationship. Stacy Cano currently has two felony no
bail bench warrants out of Amador County. Stacy Cano has prior contacts with the
Stockton Police Department, but her most recent California Department of motor
vehicles address listed is 861 Clover Road, (Microtel Inn) in the City of Tracy.

On June 27, 2017, in the late morning hours, Tracy Police Department Officer P.
Giusto responded to the Microtel Inn located at 861 W. Clover Road in the City of Tracy,
County of San Joaquin, regarding an Auto Theft investigation.

Upon arrival, officer Giusto met with Stacy Cano, who is employed as a
housekeeper at the Inn and also resides on the Inn premises. Stacy was wearing a
blue polo shirt which had markings of “Microtel” on the front and a name tag with the
name of “Stacy.” Officer Giusto also identified Stacy as short, stocky, and having
tattoos on both arms.

4001 Rodriguez

al

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 1@&athoa@Gez

Stacy told Officer Giusto that on the evening of June 26" at approximately 10:30
PM she parked, locked, and secured her red Pontiac Grand Am license # 6DSF269 in
the Inn parking lot. Stacy said she parked the vehicle on the south side of the Inn at the
very east portion of the parking lot. Stacy said she is one of the registered owners of
the vehicle along with her boyfriend Steven Rodriguez. On June 27" at approximately
9:30 AM, Stacy woke up and walked to her vehicle. Stacy noticed it was not in the
parking lot and called the Tracy Police Department. Stacy told officer Giusto that there
was only one key to the vehicle and she had it. Stacy had no idea who may have taken

the vehicle.

Officer Giusto asked Stacy if her boyfriend Steven Rodriguez may have taken the
vehicle, Stacy was sure that Steven had not taken the vehicle because he has been in
Castro Valley for the past week, staying at a friend’s residence. Stacy told Officer
Giusto her cellphone number was (209) 808-4484 and her boyfriend Steven
Rodriguez’s cellphone is Target Telephone #3 (209) 898-2987. Officer Giusto took the
stolen vehicle report and Stacy signed the report. (Tracy PD Report # 17-4733)

Officer Giusto told me that Stacy appeared to be very nervous as she was
speaking with him. Officer Giusto notified Stockton Police officer R. Harrison and
advised her that Stacy had two felony bench warrants for her arrest (Amador County
Warrant #’s 08CR14907 and 10CR1683201), Officer Giusto was asked to not arrest
Stacy pending further investigation. Officer Giusto then cleared the scene. At
approximately 12:30 PM, ! spoke with officer Giusto via the telephone and asked him if
he would be willing to call Stacy back at the cellphone number she provided (209) 808-
4484 and try to confirm her identity, through voice recognition. At approximately 12:50
PM, Officer Giusto called me and told me at 12:45 PM, he called Stacy's cellphone
number and a female answered. Officer Giusto confirmed the female's voice as Stacy
Cano. Officer Giusto had conversation with Stacy asking her additional questions to the
auto theft investigation and then ended the conversation.

At approximately 1:06 PM, Stockton Police Department Officer R. Harrison was
conducting surveillance at the Microtel Inn at 861 W. Clover Road in the City of Tracy,
County of San Joaquin, when she saw Stacy Cano walk out of the Inn from the front

4002 Rodriguez

° |

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 1@@xtodQGez

doors. Stacy was observed walking to the back parking fot looking around the lot at
vehicles. Stacy then walked to the front of the Inn parking lot and onto Clover Road
looking up and down the street. Stacy then walked back in to the Inn.

| met with Gang Detective C. Slate and provided him with the two cellphone
numbers that Stacy provided to Tracy Police Officer Giusto. | asked Detective Slate to
follow up at a Metro PCS Kiosk at 905 W. March Lane in the City of Stockton, County of
San Joaquin, and input the numbers provided. The kiosks are open to the public and
outside of the business building. Detective Slate arrived at the Metro PCS business and
entered number (209) 808-4484. The subscriber information of this number was listed
as belonging to Stacy Cano. Detective Slate then entered the number (209) 898-2987.
The subscriber listed on this cellphone number is Debra Pizano.

Follow-up was conducted on the name Debra Pizano and at this time,
investigators are not able to determine a connection between Debra Pizano and Stacy

Cano or Steven Rodriguez.

Based on my training and experience with regards to co-conspirators involved in
criminal incidents, involving a vehicle used in that criminal incident, it is common to
falsely report the vehicle used by the conspirators/co-conspirators as having been
stolen (prior to the criminal incident) in an attempt to confuse and/or place law
enforcement on a cold trail.

Investigators believe Steven Rodriguez to be the driver in the Tracy shooting
incident and also has believe him to have knowledge and/or to be involved and know
the whereabouts of his red Pontiac Grand Am, which was used in the Stockton PD
shooting incident on 06/26/17.

Not knowing who the shooter is in both the Tracy PD and Stockton PD incident,
as a gang investigator | Know it is common for gang members to be with and/or commit
crimes with other trusted members of his/her group. | also know it is common to hide a
vehicle used in a shooting incident.

On 06/28/2017, Detective P. Gutierrez presented the Honorable Judge Johnson

with a wiretap affidavit requesting to monitor Target Subject #1 Stacy Cano’s ;

4003 Rodriguez wy

epecermrmemntuanbtermcensewiensinemaints
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 1&6«thaiGfaz

communications on Target Line #1 209-808-4484, Judge Johnson reviewed and

granted the wiretap order.

Agents from the Department of Justice responded to the SEB to assist with the
initiation of the wiretap order. At approximately 1915 hours, the first intercept was
received on Target Line #1 209-808-4484. At approximately 1926 hours, the first voice
call was received at 1926 hours. Between the hours of 1926 06/28/2017 and 0815
06/29/2017, there were 62 intercepts between Target Telephone Line #1 (209) 808-
4484 and Target Telephone Line #2 (209) 898-4496. During the intercepts the following
text message conversation occurred between the two above listed Target Lines:

On 06/28/2017 at 10:27:13 hours Target Subject #1 Stacy Cano received an
incoming text message on Target Telephone Line #1 (209) 808-4484 from an
unidentified person at (209) 898-4496. The text message read, “Yea okay”.

End of call.

On 06/28/2017 at 10:27:21 hours Target Subject #1 Stacy Cano received an
incoming text message on Target Telephone Line #1 (209) 808-4484 from an
unidentified person at (209) 898-4496. The text message read, “Well wuts up wit car”

End of call.

On 06/28/2017 at 10:27:34 hours Target Subject #1 Stacy Cano sent an outgoing
text message on Target Telephone Line #1 (209) 808-4484 to an unidentified person at
(209) 898-4496. The text message read, “I reaily do hope u cum home i miss u”

End of call.

On 06/28/2017 at 10:28:07 hours Target Subject #1 Stacy Cano received an
incoming text message on Target Telephone Line #1 (209) 808-4484 from an
unidentified person at (209) 898-4496. The text message read, “Idk /'ll talk to u when u
get here”

4004 Rodriguez’)

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 18? @Reiepgez

End of call.

On 06/28/2017 at 10:31:06 hours Target Subject #1 Stacy Cano sent an outgoing
text message on Target Telephone Line #1 (209) 808-4484 to an unidentified person at
(209) 898-4496. The text message read, “My bad for saying i miss u"

End of call.

On 06/28/2017 at 10:32:45 hours Target Subject #1 Stacy Cano sent an outgoing
text message on Target Telephone Line #1 (209) 808-4484 to an unidentified person at
(209) 898-4496. The text message read, “Im goin to sleep trust me i wnt say i love u
any more or that i miss u”

End of call.

On 06/28/2017 at 10:36:03 hours Target Subject #1 Stacy Cano received an
incoming text message on Target Telephone Line #1 (209) 808-4484 from an
unidentified person at (209) 898-4496. The text message read, “Well den dont b with
me either get ur other one”

End of call.

On 06/28/2017 at 10:36:25 hours Target Subject #1 Stacy Cano received an
incoming text message on Target Telephone Line #1 (209) 808-4484 from an
unidentified person at (209) 898-4496. The text message read, “Wuts up with car”

End of call.

On 06/28/2017 at 10:36:30 hours Target Subject #1 Stacy Cano sent an outgoing
text message on Target Telephone Line #1 (209) 808-4484 to an unidentified person at
(209) 898-4496. The text message read, “Wat r i talking about now”

End of call.

On 06/28/2017 at 10:37:08 hours Target Subject #1 Stacy Cano received an
incoming text message on Target Telephone Line #1 (209) 808-4484 from an
unidentified person at (209) 898-4496. The text message read, “U cant tell me u love
me den dont b with me”

4005 Rodriguez UN

 

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 1&b@kodfGez

End of call.

On 06/28/2017 at 10:37:32 hours Target Subject #1 Stacy Cano sent an outgoing
text message on Target Telephone Line #1 (209) 808-4484 to an unidentified person at
(209) 898-4496. The text message read, “U dnt tell me”

End of call.

The content of the text messages seemed to be that of a couple arguing. Due to
information available on social media it is the belief of your affiant that Stacy Cano and
Steven Rodriguez are in an intimate relationship. Furthermore, Steven Rodriguez is
one of the registered owners of the suspect vehicle involved in the attempt homicide of
Stockton Police officers. The text message conversation includes talk of a vehicle and
the unidentified person inquiring about a vehicle. Stacy Cano reported the vehicle
stolen on 06/27/2017. Through your affiant’s training and experience, | know it is
common for a significant other, typically a female, to report a vehicle stolen after it has
been involved in a crime. This allows for a possible explanation for the vehicle’s
involvement while distancing the registered owner from the crime, By using the
significant other, it also prevents contact between the registered owner and law
enforcement.

On 06/29/2017 at 1528 hours the San Joaquin County Sheriff's Office contacted
Stockton Police Telecommunications Center. They advised that they received a phone
call reporting a possible stolen vehicle being dumped. Upon running the license plate,
6DSF269, they discovered it was the red Pontiac used in the attempted homicide of
Stockton Police officers. | requested that Stockton Police Officers respond. | received a
phone call from Officer Michael Serna who advised he was on scene with the vehicle. |
requested he tow the vehicle and have it stored at an inside facility to be processed for

possible evidence.

On 06/30/2017 Detective Miroslava Moreno authored a search warrant with the
intent of searching and processing the red Pontiac. The warrant was reviewed and
granted by the Honorable Judge Vlavianos.

4006 Rodriguez t y

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 196bPikcdRGez

Surveillance officers were able to locate Steven Rodriguez. Surveillance

followed Steven Rodriguez to a residence near Harris Street and Lowell Avenue.

Officer Epperson established surveillance on the vehicle Steven Rodriguez was
utilizing and at 1636 hours watched as Steven Rodriguez exited 2835 South Harris
Street and entered the passenger side of the grey Ford Mustang.

This residence of 2835 South Harris Street is within one block of Lowel and
Harris, the location the Stockton Police Department recovered the red Pontiac used in
both the Tracy shooting and the shooting at Stockton Police Officers.

Stacy Ann Cano is currently the girlfriend of Steven Rodriguez, a documented
Northern Rider prison gang member with the California Department of Corrections and
Rehabilitation. Stacy Cano was recently arrested for two felony no bail bench warrants
from Amador County, State of California for narcotics violations, and as of this writing, is
in custody at the San Joaquin County Jail.

This current investigation was initiated by the Stockton Police Department on
June 27, 2017 as a result of a June 26, 2017 police pursuit which escalated with the
suspects firing a handgun at pursuing officers.

On 7/1/17 at 06:25:42 hours Steven Rodriguez sent a text message on to a
subject utilizing the telephone number (831) 731-0350. The unidentified subject has
tentatively been identified as Sinohe Hercules 10/10/81 (currently serving a
mansiaughter sentence). Below is a transcription of the conversation:

Th#02 - Steven Rodrigue Shots fired at Stockton police officers. No injuries reported httpyAwennewsbreakapp.com/

O7/O1 (2097 OOBSEIB n/O7VSSwikis=a4

TT#02.- Steven Rodrigue Yea get all dat n try fo get at jojo

TAO ION O82 G2

Tr#o2 - Steven Rodrigue Stockton Officers Shot at By Passenger Of Fleeing Car htto/Ann.newsbreakapp.com/
QIAN 2017 O82RO2 nfOWi7nYrnvis=ad

(831) 731-0350 , A bro u still got that hundred

OF 2077 123F3S

4007 Rodriguez

 

 

o

snarunnmmimentssenainnunisrionmnsannemenramre
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 1%beGtoatflez

The links depicted the following attached articles:

 

Shots fired at Stockton police officers. No
injuries reported

AEE Seen)

Sscramerte Bee - 2017627
ff Facebook v Beis OME an icc!

Shots were fired at three Stockton Police officers late Monday in two separate
incidents, police report. The officers were not injured. According to Stockton Police,
about 11 p.m. two officers attempted a stop on a vehicle for a traffic violation at
Acacia Street near Lincoln Street. A vehicle occupant immediately...

4008 Rodriguez! ‘ \

 

ssrtrcsicaemsisvnntmaiesi an
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 19¥°Peee

Stockton Officers Shot At By Passenger Of
Fleeing Car
CEES set 8,886 followers | fT LCL

cosisestcom ~ 2327.5.27

STOCKTON (CBS13) - Police are looking for the suspect who opened fire at officers
during a chase in Stockton late Monday night. The scene was near Acacia and
Monroe Streets. Stockton police say an officer tried to pull over a car for a traffic
violation in the area just after 11 p.m....

 

it is the GVSU’s belief that this is Steven Rodriguez’s attempt to inform an
associate of the incident and to brag.

On July 10, 2017 the Honorable Judge Johnson read and authorized a social
media wiretap on the Facebook page belonging to Martin Harlan.

This affidavit contains facts that establish Steven Rodriguez is an active member
of the Nortenos and/or Northern Riders criminal street/prison gang and is in
communication with Martin Harlan and is assisting him and other Nortenos and/or
Northern Rider gang members who are actively invoived in felonious activity, which is
committed for the benefit of, at the direction of, of in association with Nortenos and/or
Northern Riders criminal street/Prison gangs members and is intended to promote,
further, or assist Nortenos and/or Northern Riders gang members in criminal activity.

It is my opinion based on this investigation that Steven Rodriguez is assisting
Martin Harlan and other suspects involved in the attempted murder of Stockton Police
Officers Kyle Tacker, Ryan Clyborne, and Sergeant Mark Couvillion.

It is the opinion of your affiant that the assault with a deadly weapon and the
attempt homicide of three Stockton Police officers was committed by at least one
member of the Northern Riders/Norteno criminal street gang. It is your affiant’s opinion

4009 Rodriguez

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 198 Ufos@er

that the assault with a deadly weapon incident was committed in association with known
Northern Riders/Norteno members and to benefit the Northern Riders/Norteno criminal

street gang by taking violent action against what was possibly a threat or rival gang.

It is your affiant’s opinion that the attempted homicide of three Stockton Police officers
was committed in association with known Northern Riders/Norteno members and to
benefit the Northern Riders/Norteno criminal street gang by taking violent action against
what was possibly a threat or rival gang. This action also would enhance their status
within rival gangs and within the Northern Riders/Norteno criminal street gang.

A preliminary Integrated Ballistics Identification Systems report indicated that the
shell casings from the assault with a deadly weapon in Tracy matched the shell casings
from the attempt homicide of three Stockton Police officers.

| know it is common for criminal street gang members to take photographs with
their cell phones. These photographs are commonly of themselves, of their fellow
members, and of crimes they have committed.

Reason(s) suspect and items to be seized are thought to be at location at time of

service.

Members are increasingly using computers and cell phones to maintain digital files and
photos, which document their criminal activities as well as using the internet to
communicate and plan these criminal activities. | know that gang members photograph
themselves displaying hand signs, carrying firearms, and associating with fellow
members.

Based on your affiants training and experience your affiant believes that the cell phone
involved in this investigation may contain incriminating photographs, videos, text
messages and/or other evidence that may determine ownership of the handguns and
ammunition. | further believe that this phone may contain evidence of gang
membership. Your affiant believes that the cell phone will contain Global Positioning

SSeeger 7

4010 Rodriguez mW)

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 194 disse

System information, either in the form of GPS data or by way of data saved during a
photograph. Often, cell phones save the location a picture was taken.

Your affiant requests that a search warrant be issued to recover any data to include but
not limited to digital photographs and digital videos.

Your affiant requests the warrant be issued to recover incoming, outgoing, received,
missed and/or dialed calls from June 15, 2017 through July 18, 2017.

Your affiant requests the warrant be issued to recover any Global Positioning System
information retained on the phone. This information can be accessible through a Global
Positioning System format on the phone and also through photographs and data
downloaded during the shooting. The shooting occurred on June 26, 2017 at
approximately 2308 hours. Your affiant requests the warrant be issued to recover GPS
information from June 26, 2017 until July 18, 2017. Your affiant believes that this
information will information regarding the attempt homicide of three Stockton Police

officers.

lf this phone is locked with a personal lock code, which we are unable to circumvent, |
further request that other law enforcement agencies and /or civilian personnel/entity with
the necessary technical knowledge and equipment, be allowed to assist the
investigators from the Stockton Police Department with technical expertise and
equipment with the retrieval of evidence contained on the device. If assistance is need
from the above mentioned, your affiant requests the service date on this search warrant
be extended beyond the standard ten days as you affiant has been told by other
detectives that the cell phones may need to be taken to law enforcement/ civilian
personnel/entity with special expertise and equipment who are located elsewhere in the

4011 Rodriguez un)

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 19S'ftosgerz

United States. The time needed to transport and download the cell phone may very
well extend beyond the ten day period.

The foregoing is true to my knowledge except as to those matters stated upon
information and belief and as to those matters | believe them to be true.

| request that a Search Warrant be issued based upon the aforementioned facts, for the
seizure of said property, or any part thereof, between the hours of 7:00 A.M. and 10:00
P.M., good cause being shown thereof, and the same be brought before this Magistrate
or retained subject to the order of the court, or of any court in which the offense(s) in
respect to which the property of things taken, triable, pursuant to Section 1536 of the
Penal Code. |

Items attached and incorporated by Reference: YES A NO CI}

| certify (declare) under penalty of perjury that the foregoing is true and correct.

Executed at Stockton, California

L , 18th day of July, 2017, at
A.M. /
(Signature of Affiant)

Reviewed by : LY aa Den , 18th day of July, 2017, at la. o)

A.M. / P.M.
(Signature of i

Wi Ihamds hnsn—

(Printed Name of Magistrate)

 

4012 Rodriguez Wy

 

 
 

 
Los Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 18shs@boat@faz
Documented Report 17-19866 onze

San Joaquin County Sheriff CONTROLLER DOCUMENT
IPLIC; ATION ORF DANCE
7000 MICHAEL caNLIs BLVD CONTROLLED aaa
French Camp, CA. 95231 ai
Rieleased fa: erent 1DR
(209) 468~4400 By CEC Date_ 8

 

(209) 468-4496
Meee information

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agony Report No
San Joaguin County Sherife 17-19866 07/18/2017 23: 33 | 171990564
Siatia Rpiincident typ
ARREST, PHYSICALLY IN CUSTODY FIRHARMS ~ ILLEGAL - CONCEALED
Location City ZIP Geode Rep Dist
N FILBERT ST/E WATERLOO RD STOCKTON 95205 526
Area Beal From Date From Time | Memberd/Dept Iba Assignment
4 04 07/18/2017 | 23:33 | 157593/GCOMES ,NICK PATROL
Entered by ‘Assignment RMS Transfer Prop Trane Slat
164105 | SUPPORT SVCS/RECORDS/ CRDEMAL/’ TYPIST ‘Successful | Successful
Report Tita Approving Officer Approval Date Approval Tima '
Decumented Report 2189 - {07/19/2017 11:24:38
| Firearms Tracking Form “Booking/Added Ghg Form Citation Evidence Submitted “Blalement Taken
Yes Yes . Yes Yes Yea
Area Checked -
Yas.

 

 

Person Sine

}
. MN Sex 50a
| 774194 aie 02/26/1969

‘eat Make Mode Style ‘olor
2007 |rowr |onm [4D | RED

BVD : OTHER .22 PISTOL, REVOLVER. 22 .
{nvelvement :

EVD i : Consumable Goods AMMO BRANDC .22 CALIBER ROUND
Involvement | Oeacription
| HVD | Article: Other (none of the above) OTHER TAN LEATHER POUCH
| involvement | Deecrplion . :
EVD Article: Consumable Goods AMMO BRANDC .22 CAL .22 CALIBER ROUND
invalvement [ Descnplion .

ZVD | Article: Consumable Goods AMMO. BRANDC .22 CAL .22 CALIBER ROUND
Involvernent | Dascription ° ™ -

EVD | Articla: Consumable Goods AMMO BRANDC .22 CAL .22 CALIBER ROUND
Involvement | Description
EVD | Article: Consumable Goods AMNO BRANDC

Summary Narrative
This report is regarding a traffic stop that was completed on 07/18/17 at 2333 hours near the
intersection of North Filbert Street and East.Waterloo Road on a red Pontiac Grand AM that

was stopped for having a cracked windshield. Upon initiating the traffic stop, the driver and
sole occupant of the vehicle quickly exited the vehicie and were given verbal commands for

officer safety ordered ‘back to our vehicles. During the pat down search for weapons, a loaded
.22 caliber revolver was located ‘on the driver, later identified as (A) Steven RODRIGUEZ's
right front pants pocket. (A) RODRIGUEZ was detained and a record check revealed that he
had a felony probation violation warrant out for his arrest.

(A) RODRIGUEZ was placed under arrest for the charges of PC26400(a)(1): carrying a
concealed firearm as a driver of a vehicle, PC25850(a): loaded firearm in public,

 

 

 

 

 

 

 

 

        
  

.22 CAL .22 CALBIER ROUND

 

 

 
 
 

 

Repon Officer Printed At '
[157593 /GoMms NICK 05/10/2018 09:47 Page 1 of 6

 

 

 

5848 Rodriguez

 

 

_mesasres nade maaenenin

 

- SS
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 5848 miai66

_ Documented Report 17-19866 cre

San Joaquin County Sheriff .
Summary Narrative

PC29900(a)(1): felon in possession of a firearm with a prior conviction, PC30305(a)(1):
convicted felon in possession of ammunition, and PC29800(a)(1).

(A) RODRIGUEZ was also booked for his felony probation violation warrant for PC3455.

(A) RODRIGUEZ was also cited on citation $224993 for the charges of VC26710: cracked
windshield, VC12500(a): expired driver's license, and VC16028(a): no proof of insurance.

All charges were explained to (A) RODRIGUEZ.

Sheriff's Office Technical Services Division responded to the scene and they photographed the
evidence located. The firearm, ammunition, and tan leather pouch was booked into the
Sheriffs Office Evidence Room under item numbers NG-1 through NG-7.

Forward a copy of this report to the San Joaquin County District Attorney's Office for the above
listed charges against (A) RODRIGUEZ.

  

  
 

epan Officer Printed
157593/Gomms , NICK | 05/10/2018 09:47 | page 2 of & |

 

5849 Rodriguez

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 149) abdaGéee

Documented Report 17-19866 = oRta
San Joaquin County Sheriff

   

Invi Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13424608

Owner Applied No #Pleces

NG-1 ‘ 1
Deveripiion Typ

.22 CAL REVOLVER F
Cal ° Aricle Maka Model Typaical

Other (none of the abova) Gunée/Firearms | OTHER} .22 PISTOL, REVOLVER

| Galibar Finish Entered Date “Entered Time | RMS Transfer onirol

22 CALIBER | BLACK | 07/19/2017 | 10:39 | Succassful | 2189 0719171125

Prop# ] Involvement - ivi Bala {n Cuslody? | Séaurity | Owner Applied No @ Places
2 | EVIDENCE | 07/19/2017 Yas No | NG-3 1

Oxscriplion Typ | Cat

,22 CALIBER ROUND 2B} Consumable Goods
Anlicia Brand “Enistad Date Eniered Time | RMS Transfer Contrat
Ammunition | BRANDC | 07/19/2017 | 10:41 | Successful {| 2189 9719171125
Prop | involvernent Invi Dele {n Custody? [ Security | Owner Applied No

 

 

 

 

 

3 | EVIDENCE | 07/18/2017 Yes No | NG-2

jescription Typ
TAN LEATHER POUCH ' A
Cat Article Entered Date Entared Tima | RMS Transfer
OQthar (none of the above) Othar | 07/19/2017 | 10:41 | Successful
Contor
2185 0719171125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prop#| Invoivement | invi Dale In Custody? | Security | Owner Applied No Pieces
A | EVIDENCE | 07/18/2017 Yes No | Ne~4 1
Description / Typ] cat
,22 CALIBER, ROUND A| Consumable Gooda
Atlicle Brand Model Enlered Date Enfered Time | RMS Transtar Control
Ammunition | BRANDC.| .22 CAL 07/19/2017 | 10:41 | Successful | 2189 0719171125
Prop & | Involvement invi Date in Custedy? | Security | Owner Applied No
5 | EVIDENCE | 07/18/2017 Yas | No | NG-5
estrintion Typ [ Cat
,22 CALIBER ROUND Aj} Consumable Goods
‘Antcle Brand Model Enterad Dale Entered Time | RMS Transfer Contre}
Ammunition | BRANDC } .22 CAL 07/19/2017 10:42 | Successful {| 2189 0719171125
Prap #[ Involvement "Invi Date In Gustody? | Sacusty | Owner Applies No
6 | EVIDENCE | 07/18/2017 Yes No | NG-6
Description Typ | Cel
.22 CALIBER ROUND A| Consumable Goods
Arttele Brand “Medel Entered Dale Enlered Time | AMS transfer
Ammunition | BRANDC | .22 CAL 07/19/2017 10:42 | Successful | 2189 0719171125
Prop #} involvemant invi Date In Custody? | Security | Owner Applied No
7 | EVIDENCE | 07/18/2017 Yes | No | NG-7
Description “Tye T Gat
.22 CALBIER ROUND A| Consumable Goods
Article Entered Dale Enfefed Time | RMS Traneter T Contrel

        
   

 

 

Ammunition. | BRANDC 07/19/2017 |.10:42 | Successful | 2189 0719171125

    
 

 

 

DATE AND TIME RECORDED: 07/19/17 AT 0330 HOURS
DATE AND TIME TO: 07/19/17 AT 0100 HOURS

INITIAL RESPONSE:

On 07/18/17 at 2333 hours, 1, Deputy GOMES, was jn the parking lot of Waterloo Liquors
which is on the corner of North Filbert Street with the cross of East Waterloo Road. My patrol
vehicle was positioned to exit the parking lot on the west side of Waterloo Liquors waiting for
traffic to clear that was traveling northbound on Filbert Avenue. While vehicles were traveling
northbound pass me, | noticed a red, four door, what appeared to be a Pontiac Grand AM with
a cracked windshield traveling northbound on Filbert Street approaching Waterloo Road.

 

Report Officer  Prinkerdt At
| 'T57503/Gomes NICK 05/10/2038 09:47 | page 4 of 6 |

§851 Rodriguez

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 208 rdwajoe

Documented Report | 17-19866 caplet

San Joaquin County Sheriff
Narrative
INVESTIGATION:

| exited the parking lot pulling behind the vehicle, and | noticed that the license and the vehicle
description matched a related suspect vehicle that was put out on a Be On the Lookout on
06/27/17 for this vehicle that fired upon Stockton Police Officers during a traffic stop.

     

   
 

| immediately requested another patrol vehicle for officer safety reasons. The vehicle
continued northbound Filbert through the Waterloo Road intersection, and while attempted to
air this radio traffic the vehicle pulled to the right hand shoulder of the roadway approximately
100 yards north of the intersection and came to a sudden. stop.

| activated my overhead lights, and the driver of the vehicle quickly exited the driver seat of the
vehicle in a very fast motion. | then quickly exited my patrol vehicle providing a loud verbal
canine announcement "Sheriff canine, show me your hands," The driver of the vehicle who
was wearing bagging clothing followed the verbal commands and raised his hands. | then
stood-by for another unit to arrive on scene for officer safety reasons.

The driver of the vehicle was then verbally commanded to keep his hands in the air and back
towards our location safely. The driver was then.detained by Deputy KEENER when the driver
of the vehicle advised her he had a firearm in his pocket. Refer to Deputy KEENER's
supplemental report for further information.

Stockton Police Department Sergeant responded to the location and confirmed that this was
the same vehicle that was involved in their incident on 06/26/17.

A record was completed upon which the driver was later identified as, (A) Steven
RODRIGUEZ, who had a felony probation violation warrant for his arrest for the charge of
PC3455.

The firearm that was recovered from (A) RODRIGUEZ was a Chiappa .22 caliber full size
revalver, with the serial number 13124608. The firearm that was located had a total five live
.22 caliber rounds loaded. The revolver was also tucked into a tan leather pouch inside of his
pocket. All of these items were collected as evidence.

Sheriffs Office Technical Services Division responded and photographed all items of
evidence, the vehicle, and (A) RODRIGUEZ.

(A) RODRIGUEZ was cited on citation S224993 for the charges of VC26710: cracked
windshield, VC12500(a): expired driver's license, and VC16028(a): no proof of Insurance. The
citation was fully explained and a copy was provided to him.

(A) RODRIGUEZ's vehicle was secured and left legally parked at the location.

(A) RODRIGUEZ was then transported to the San Joaquin County Jail where he was booked
for the fresh charges of PC25400(a)(1): carrying a concealed firearm as a driver of a vehicle,
PC25850(a): loaded firearm in public, PC29800(a)(1): felon in possession of a firearm with a
prior conviction, PC30305(a)(1): convicted felon in possession of ammunition, and
PC29800(a)(1).

Forward a copy of this report to the San Joaquin County District Attorney's Office for the above
listed charges against (A) RODRIGUEZ.

 

eport Officer rinted At

| 157593/GOMES , NICK 05/10/2018 09:47 Page 5 of 6

5852 Rodriguez

 

 

 

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 2Qh.abagee

Documented Report
_San Joaquin County Sheriff

   

CONCLUSION:
No further action was taken,

End of report.

17-19866

Suppiament No
ORIG

 

Repon Officar Paniad Al
157593/GOMES , NICK 05/10/2018 09:47

 

 

Page 6 of 6

 

 

5853 Rodriguez

 

 

semarafioasenpbrsttnn taproyicontn
Case 2:19-cv-00739-TLN-DB Document 1. Filed 04/30/19 Page 2bhe0 Rbanguee

‘Documented Report 17-19866 seat

San Joaquin County Sheriff
Arrestee/Citation 1: RODRIGUEZ. STEVEN REFUGIO JR

    
    

 
  
 

   
 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

invelvement Type Name MINI
Arrestee/Citation individual _ RODRIGUEZ ,STEVEN REFUGIO JR 771191
Rzce DOB Age duventia? | Height Weight] Hair Color] Eye Coior
HISPANIC/MEXICAN/LATIN MALE 02/26/1969 48 No 5110" | 160# | BROWN | BROWN
Gen Appearance | Hair Description
| CASUAL \ BALD
Facial Features Speach Demesnor
L BBARD AND MUSTACHH/MEDIUM COMPLEXION NORMAL | COOPERATIVE
2377800
Type Address City “Siete
Home | 2662 PLAZA DEL SOL AV STOCKTON CALIFORNIA
ZIP Code Dats
95206 07/18/2017
Type ID No OLS
OPERATOR LICENSE/DMV ID NUMBER A1471077 CALIFORNIA
Type ID No
LAR NUMBER | 0182826
Type (3 No
| SOCIAL SHCURITY NUMBER 560-19~6384
[Phone Type | Phone No Data
HOME | (209) 896-4496 07/18/2017
Relatlonshig Nave
MOTHER | AGULAR, CATHERINE
Address City State
1933 MARSH 8ST STOCKTON CALIFORNIA
2'P Code Phane Type { Phona No .
95205 HOME | (209) 463-7004
Miscellaneous
RIGHT HANDED
Involvement Arrest Type Areal Date Arvaat Tins Booking No Book Date : Book Time Status
ARRESTED | ARRESTED | 07/18/2017 23:40:00 | 1712606 | 07/19/2017 02:13:00 | BOOKED
Diapa Arrest Location Gily
FELONY-ADULTS ONLY .| N PILBERT S'’/E WATERLOO RD STOCKTON
Rap Dist Citation No Place of Birth Gily of Birtin Beat
526 §224893 CALIFORNIA | PRENCH CAMP a4
ange Level! Charge Literal
VC26710 X | DEFECTIVE WINDSHIELD
Charga Lavel | Charge Lheral
PC29800 (A) (1) F | FELON/ADDICT/ POSSESS
| Charge Level) Charge Literal
PCZ9900 (A) (1) F | POSSESS/ETC. FIREARM
Charge “Level | Charge Lileral
PC30305(A) (1) MISD M | PROHIBITED PERSON OW
Charge Level | Charge Giteral
VC12500A M | DRIVE W/O LICENSE
Charge Level} Charge Literal
PBC285400 Al FEL . F CARRY CONCHALED WEAP
Oherga Level) Charge Lieral
PC25850(A) FEL F | CARRY LOADED FIREARM
Change Level | Chargo Literal
VC16028A4 X | FAIL.TO PROVIDE EVID
> i + o' eS co
Invoivernamt Tyee Lilbense No State ic Vesr Yeor Model
SUSPECT | AUTO | GCDSF269 CALIFORNIA | 2017 AUTO 2007 Pontiac Grand AM
| Byie Color
SEDAN, 4 DOOR | RED
I Link Involvement [Tnvi Ne Name Race [ Sex | OOB
DRY| ARR a RODRIGUEZ , STEVEN REFUGIO OR H | mM {| 02/26/1969
Report Oificer Priaked Al
157593/GOMES , NICK 05/10/2018 09:47 Page 3 of 6

 

 

 

 

5850 Rodriguez

 

 

rae transcrnretermnnintte otintnminntn
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 24% ebdigie

Documented Report 17-19866  o001
San Joaquin County Sheriff
; d 7000 MICHAEL CANLIS BLVD 07/18/2017
French Camp, CA. 95231 sein
Membera/Dapt ID#
KEENER , AMBER

(209) 468-4400

(209) 468-4496
Administrative Information

 

 
 
 
 

   
 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agency : +} Revorl No Reported Time | CAD Call No

San Joaquin County Sheriff 17-19866 23:33 | 171990564

Slatue lincident tye

.ARREST, PHYSICALLY IN CUSTODY FIREARMS - ILLEGAL - CONCEALED

Location tly Zip Code Rep bist

N FILBERT ST/EB WATERLOO RD STOCKTON 95205 526

Area "Bast From Dale From time | MémbervDept bt Assignment

4 04 07/18/2017 | 23:33 | 165807/KEENER, AMBER | BRIROL
ferries ATRE sagnment Entered by Assignment Transtar

HOOVER, ERIC | PATROL | 158958 | SUPPORT SVCS/RECORDS/CRIMINAL/TYPIST Successful

Prop Trans Stat Report Tite Approving Officer Approval Date

Successful | Documented Report 2189 07/19/2017

Approval Tene :

13:08:02

Area Checked

Tes

 

 

  
 
   

Summary Narrative }
This supplemental report is in regards to a concealed firearm.

| assisted Deputy GOMES in a traffic stop, and helped detain (S) Steven RODRIGUEZ.

While detaining (S) RODRIGUEZ, | asked (S) RODRIGUEZ if he had any weapons on his
person, and he advised that he had a firearm in his right front pocket.

| removed the firearm from his pocket, and placed (S) RODRIGUEZ jn the back seat of my
patrol unit.

Please reference Deputy GOMES' original report of further information.
SUSPECT 1:RODRIGUEZ,STEVEN }

  
 

 
  
  
 

 

        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Involvement Invi No ‘ype Name A

SUSPECT | 1 Individual | RODRIGUEZ , STEVEN . - 771191

Race Sex “DOB Age | Juvenile? | Height” Waght | HarCoor | Eye Calor
HISPANIC /MEXTCAN/LATIN MALE | 02/26/1969 | 48 | No | 5'10" | 160# | BROWN | BROWN
PRN

2877834

Type Address Ciy Slate

Heme | 2662 PLAYA DEL SOL AV STOCKTON CALIFORNIA
ZIP Code Dale

95206 07/16/2017

Type 1D Na OLS

OPERATOR LICENSE/DMV JD NUMBER A1471077 CALIFORNIA

Type ID Re

SOCIAL SECURITY NUMBER | XXX-XX-XXXX

 

     

 

    

DATE AND TIME RECORDED: 07/19/17 AT 0232 HOURS.

INITIAL RESPONSE:
On 07/18/17 at approximately 2333 hours, myself and Deputy HOOVER were dispatched to
the area of North Filbert Street and East Waterloo Road to help another deputy with a traffic

epon Officer nied Al
165807/KEENER , AMBER 05/10/2018 09: 47

 

 

 

 

Paga 1 of 2

 

5854 Rodriguez

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 2@saHoatotez

Documented Report 47-19866 Supienen

San Joaquin County Sheriff _
Narrative
stop.

Upon arrival, | assisted Deputy GOMES in detaining (S) Steven RODRIGUEZ. When | was
placing (S) RODRIGUEZ into handcuffs, | asked (S) RODRIGUEZ if he had any weapons on
his person, and he said, "Yes | have a firearm in my front right pocket." At this time, | removed
the firearm from his right pants pocket, and completed a pat down search for any other
weapons on his person, and then placed (S) RODRIGUEZ in the back of my patrol unit.

Please reference Deputy GOMES' original report for further information regarding this case.

CONCLUSION:
This supplemental arrest report Is to be considered closed.

  

    

End of report.

 

 

 

 

Repent onicer Printed Al
165807 /KEENER , ANBER 05/10/2018 09:47 Page 2 of 2

 

 

5855 Rodriguez

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 2685eqtodtiguez

Documented Report 17-19866 S002"
San ? Joaquin County Sheriff
7000 MICHAEL CANLIS BLVD 07/18/2017
French Camp, CA. 95231 sein
MembsreDept IDR

REESE , DANIEL
(209) 468-4400

(209) 468-4496.

Administrative ian
Agency

 

 
  
  
 

    
  
  

   
 

Report No Supplement No | Reported Dale
San Joaquin County Sheriff 17-19866 07/18/2017
Status Rplineldent Typ
ARREST, PHYSICALLY IN CUSTODY | Premars - TLLEGAL - CONCEALED
l Location Oy “ZIP Cade fap Get
N FILBERT. ST/E WATERLOO RD STOCKTON 95205 526
‘Ares Beat From Date From Time | MembertDepllbe
4 04 07/18/2017 | 23:33 | 166743/RERSE ,DANIEL
Asalgnment "Entered by
SUPPORT SERVICES / TECHNICAL SERVICES 7733

 

 

 

 

 

 

 

 

 

 

 

 

Assignment RMS Tranaler Prop Trans Sal
SUPPORT SVCS/RECORDS/CRIMINAL/TYPIST Successful Successful

Tenor Te “Wppraving Oficar eer 3
Documented Report ; . 1: 28: os

SUSPECT 14: SEA

 

 

  
 
 

 

 

Race tax Sos Age | Juvenile? | Height Weight | Haw Galor Color
HIS PANIC/MEXTCAN/LATIN MALE | 02/26/1969 | 48 Wo {| 5'10" | 19604 } BROWN | BROWN

2879643 a

 

 

 

 

 

 

 

 

 

 

 

 

DATE AND TIME RECORDED: 07/19/17 @ 0458 hours.
LOCATION: North Filbert Street/ East Waterloo Road in Stockton
DATE AND TIME FROM: 07/18/17 @ 2350 hours.

DATE AND TIME TO; 07/19/17 @ 0058 hours.

On 07/19/17, | was dispatched fo the location of North Filbert Street and East Waterloo Road
in Stockton, where | met with Deputy GOMES.

Per Deputy GOMES's request ! took the following photographs:
, Overall photos of firearm.

. Overall photos of serial number on firearm.

. Close-up photos of firearm.

. Overall photos of bullets taken from cylinder.

. Overall photos of bullet. -

. Overall photos of (S).

. Overall photos of (S)'s vehicle.

~anwronhr wand =

. Overall photos of rear back seat.

 

 

 

faport Officer Printed AL
| 166743/REESE , DANIEL 05/10/2018 09:47 Page 1 of 2

5856 Rodriguez

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 26i37@bdifiez

Documented Report | 17-19866 002

San Joaquin County Sheriff

Narrative
9. Close-up photos of hat found in back seat.

_ 10. Overall photos of interior passenger side of vehicle.
11. Overall photos of contents of trunk...

42. Overall photos of front windshield.

13. Overall photos of damage to front windshield.

14. Close-up photos of damage to front windshield.

My photographs were taken using a digital camera. Photographs were downloaded to disk and
stored in the Technical Services Division of the San Joaquin County Sheriffs Office located at
7000 South Michael Canlis Boulevard, French Camp.

No further action taken.
End of supplemental report.

  

    
 

 

 

eport Ofticer

fe
| 166743/REESE , DANIEL 05/10/2018 09:47 Page 2 of 2 |
5857 Rodriguez

 

 

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 2G#5)iRcaiyGez

Documented Report 17-19866 oc03
San Joaquin County Sheriff |
7000 MICHAEL CANLIS BLVD 07/18/2017
Rovincident Typ
French Camp, CA. 95231 5618
Member#/Dept (De

METTLER , STEPHEN
(209) 468-4400

(209) 468-4496 |
VTi Information

 

 
        
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agency Report No

San Joaquin County Sheriff 17-19866

Status RpUincident Typ ,

REPORT TAKEN | FIREARMS ~- ILLEGAL ~ CONCEALED

Tecalion City “ZIP Code Rep Dist

N FILBERT ST/E WATERLOO RD STOCKTON 95205 526
“Ataa Heat From Date From Tima =| Membert/Dept IDF Assignment

4 04 | 07/18/2017 | 23:33 | 0062/MRTTLER, STEPHEN | parRox
| Entered by neler Prop Trana Stak Report tite Approving Onicer

1781 Successful | Successful | Documanted Report 21863
. Approval Date ‘Approval Tine

08/22/2017 09:05:56

 

     

Summary AE. arian)

 

 

 

escripton : : “Typ

two fired cases and projectiles from NG-1 A

Cat Anise Entered Date Entered Time | RMS Traneler
Other (none of the above) Other | 08/21/2017 | 16:43 | Successful
Control

 

 

 

 

 

 

2189 0822170906

 

 

DATE AND TIME RECORDED: 08/18/17 @ 1133 hours.

On 08/18/17, 1, Deputy METTLER received one firearm for the purpose of IBIS testing in
regards to this case.

This weapon is a Chiappa model 1873 .22 revolver with serial number 13L24608 and is listed
as item NG-1.

Prior to any IBIS test firing the weapon was checked for:function and for safety and was found
to have defective firing mechanism. For unknown reasons the trigger would not engage in its
sear contact with the hammer on the interior of the weapon. However by pulling the hammer to
the rear the cylinder would still spin and it would lock in its respective locking notches making
it able to fire in a slam fire mode only by cocking the hammer.

After the weapon being found suitable for IBIS evaluation it was taken to the range and loaded
with two rounds of Remington 36 grain plated hollow point .22 LR ammunition and was test

fired.

Upon completion of the test fire the two fired rounds consisting of two fired cases and .
projectiles were collected from the range, packaged, labeled as SM-1 and submitted for further
IBIS evaluation.

Also upon completion of the test fire the firearm labeled as NG-1 was packaged in its original
packaging and booked back into the evidence room.

Repon Ofteer Prinied At
| 0062 /METTLER, STEPHEN 05/10/2018 09:47 Page 1 of 2

 

 

 

 

 

5858 Rodriguez

 

 

|

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 2Q8 08.400.

Documented Report — 17-19866 Sao"

San Joaquin County Sheriff_
Narrative

      

End of supplement.

 

Repan Officer ; Printed At
(0062/MENTLER, STEPHEN : 05/10/2018 09:47 Page 2 of 2

 

 

 

 

§859 Rodriguez

 

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 2488 aéucgaé

Documented Report | 17-19866 = o00a
San "Joaquin County Sheriff
7000 MICHAEL CANLIS BLVD 07/18/2027
French Camp, CA. 95231 selB
Membera/Dept lo#
GOMES , NICK

(209) 468-4400

(209) 468-4496
PTR Information

 

  
 

 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agency Reporl No Supplement Ne | Reported Date Reported Time | CAD Call No.
San Joaquin County Sheriff 17-19866 ‘0004 07/18/2017 23:33 | 171990564
( Slatua RpUincidentYyp
ARREST, PHYSICALLY IN CUSTODY FIREARMS - TLLEGAL - CONCEALED
[Location City ~ le " ep Diet
|N PILBERE 8T/E WATERLOO RD STOCKTON 95205 _ 526
Area | ‘Beal From Date From Tima | Member/Dept IDF Assignment
4 04 =| 07/18/2017 | 23:33 | 157593/GOMES ,NICK PATROL
Entered by RMS Transter Prop trans Stal Repon Tithe Approving Officer
149097 Successful | successful Documented Report 2189
Approval Ozte Approval Time
09/11/2017 | 08:51:20 |

 

 

  
 

   

Summary Narrative

This supplemental report is regarding evidence that was obtained from the Sheriffs Office,
evidence room today, 09/06/17, and brought to the San Joaquin County Courts for a Grand
Jury frial.

i, Deputy GOMES removed the .22 caliber hand gun, a tan leather pouch, and five .22 caliber
live rounds from the Evidence Room taking it to the San Joaquin County Courthouse where it
was turned over to District Attorney, Kaitlyn CASEY who took custody of the evidence. |
released custody of this evidence. to District Attorney CASEY at her request with no further.
SUSPECT if RODRIGUEZ, Sada JR

SUSPECT 1 . | Individual RODRIGURZ, STEVEN JR 773392
_| DOB y S

HISPANIC/MBRICAN/LATIN 02/26/1969
2893148

ELEC _ a _
DATE AND TIME RECORDED: 09/06/17 AT 1630 HOURS.

   

 

 

 

 

 

 

 

 

 

 

 

 

INITIAL CONTACT:

Today, 09/06/17, at TT45 hours, I, Deputy GOMES Tesponded-to the San Joaquin-County
Sheriffs Office, Evidence Room and retrieved evidence regarding the original case of

#17-19866.

INVESTIGATION:

|} retrieved one .22 caliber pistol, one tan leather pouch and five .22 caliber live rounds that had
‘been booked into evidence on the original date of 07/18/17. | removed all of the evidence
items at the request of District Attorney Kaitlyn CASEY, to attend to a Grand Jury trial located
in the San Joaquin County Superior Court.

| took custody of this evidence, taking it to the San Joaquin County Superior Court where at
approximately 1530 hours, all evidence was turned over to District Attorney CASEY and
removing it from my custody.

Report Officer Printed At
157593/GOMES , NICK 05/10/2018 09:47 Page 1 of 2

 

 

 

 

 

§860 Rodriguez

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 24sé1@bdAGiéz

Documented Report 17-19866 = S002

San Joaquin County Sheriff _
Narrative

CONCLUSION: a
No further actions at this time.

End of supplemental report.

     

    

 

 

Repart Officer " “Printad At |
157593/GOMES ,NICK 05/10/2018 09:47 Page .2 of 2

 

 

 

 

5861 Rodriguez

ounce srr oniecarmeati

 
 

~Case

DATE

 

SHERIFF'S OFFICE

OQ) wuene ORIGINAL NARRATIVE CONT.
TD oa cseesneecereteereetasenersean . SUPPLEMENTAL

SCANN

4439: TLN-DSANIQAQUERGOUNTIled 04/30/19 pe iat
> ee chez

ANID PAGE

 

 

 

“CRAME REPORT NUMBER .
OF

 

 

 

Prin. Code

 

 

APPROVED

 

\SSIGNMENT:

Victim Narn Last, Fst, ML.

 

 

 

 

 

 

AEGON TR. srpereereo
BBO cnccerrn ine El
ATP cpeveneenorernen
DON renner
FH cssnecasnareavrent ol
EOD .. wesc

 

Suspect #1 Name Last, First, MJ,

 

 

 

SHERIFF'S OFFICE, SAN JOAQUIN COUNTY, CALIFORNIA

EYMSDEMEANOA NOTICE TO APPEAR

ermurrio o NON-TRAFFIC S 2 4 9 93 J
OAs hs/S33% Bowls mew re “ucts fe 924

Neon a Middle
ET EMEN ROR TE 11 6-0 aR INN OH Ce att

 

 

iia playa Ded So) ave.

  

 

 
   

 

 

 

C7 CV. (uc. 152705)
2) Hi. (v.c. 353)

WOR SS

Yr ot Veh
Financial Responsibility
5
ALAA
Registefed Owner or Lense (Firat Middle Last)
Adidroaae : 7]

 

 

 

(Same as Oriver

BkGame as Sriver
Clty: Stote: Zip:

 

 

 

Gligitte tor Diamizsal (V.G, 40610)
Yes Na Violations} Section Cade

& oO
O &
wo

&@ Booking Required — tulsdemeaner or
Desoription infraction (cireie)

REZID VO-crk wialdsngu
Ia530 A) ve. ExP eft (4) |
boDP Ja) Ve. Mo Ceol ats 4_O

sae Pee -

Sale Spd, Continuation N
Location. of Vi

Ser [fomet :
ak AW ATER LOO _SpixcW |w 1
| __ WEATHER

[wear TRAFFIC] RADAR | accloeNT
eee 8 RAIN Vony.-WET

HY ¥ MEO gf | ES /NQ) Yes NO
aN ee Geciared on information and belle,
deotars, or pei odie eAié that the it Ue and comert.
3 we MES Fer
or i
\ as sy acre Da
mn

OUT ADMITTING | QUE PROMISE'TO APPEAR AT THE TIME AND PLACE STR BELOW.
SighatureaX-" ¢ Tn

Gayvtinin 21 Days Derei

GOTOCKTON COURTS

CI MANTECA COURTS
Ooo! counts

O MANTECA GOURTS
OLOD! COURTS
DO JUVENILE JUSTICE (Voy will be contacted)

 

 

Ven. Spd. Lmt.
25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

Times

Oepr: 6: a

222 G. Weber Ave., Statkton, CA 95200 SR-ROOM 109
Crirningt: (200) 468-2937 Thaftic: (877) 672-O478

318 & Canter St, Manteca, CA 95396 (200) 229-4318
217 W. Gim St, Dept L2, todi, CA 98240 (209) 331-2121

CJ] ACCELERATED CITATION
OTe Be Notified 575 W, Mathews Ad.; French Camp, CA 98231 (209) 468-4000

| promies lo appear with the above Reted minor peTson at date, time and location spacitied
by Juvenie Probation authorides,

x ;
Signature of Parent or Guardian

 

 

Phone

 

Total Time \"re

 

 

Garrest

[ Otite

Judicial Council af Gallfornia Form
Rev. 08-20-05 {V.C. 40500(b), 40573(b), 40522. 140600; PC. as.

iC CO Nerative Dictated

SEE REVERSE
TR:430

OC Nawativg amgenes Pt

Fale we

 

epee nanan ae

1D # of Auther

 

“

Oef, Ret.
Daeg 1 or3 1959.6 PG

 

 

Related Reports}

Transcribed

Entered

 

I hia

 

 

Report Officer Recommends
QO1 Close Qog Parr 003 DET FU

Supervisor Reviewing

 

Reviewing Dete & Time

 

 

 

Sheriff 67 (5100) CD49

 

GBF Solutions (209) 848-2046 CTO-BORD AO
5862 Rodriguez

 

ceremony isnt
 
01/02/2019 21:29

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 213 of 266

SAN JOAQUIN CO. SHERIFE'S OFFICE

PROPERTY GROUP

 

 

Image Not Available

  

   

  

 

PROPERTY GROUP:

moreercnon

 

 

TT

 

PROPERTY GROUP NOTE:
T/S ; CMS

 

OTY | ARTICLE

COAT
BELT
GLASSES
HAT
KEYS
KNIFE
SHIRT
RING
PURSE

MONEY

PANTS/DRESS
MISC

WATCH
WALLET
SOCKS

SS CARD
UNDERWEAR

DESCRIPTION

Z06 | COAT NOT APPLICABLE
Z06 1 BELT BLK

Z06 1 GLASSES NOT APPLICABLE
Z06 1 HAT 1 BLK

Z06 1 KEYS 3 METAL

Z06 | KNIFE NOT APPLICABLE
Z06 1 SHIRT BLK

ZO0G6 1 RINGS NOT APPLICABLE
Z06 1 PURSE NOT APPLICABLE
Z06 1 MONEY AMOUNT §.00 - ORIGINAL
AMOUNT AT BOOKING

Z06 | PANTS/DRESS BLU

Z06 1 OPR LICENSE YES

Z06 1 WATCH NOT APPLICABLE
Z06 1 WALLET | BROWN

Z06 | SHOES/SOCKS BLK/WHITE
Z06 | SS CARD YES

206 | UNDERWEAR GREEN

 

 

 

 

 
 

 

 

 

 

 

 

 

 
bas

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 238ato@reéez

members/leaders. Your Affiant believes the interception of the Target Social Media Accounts
will allow law enforcement to identifying the possible gang leaders and hierarchy, identifying
crimes members of the gang have committed and or are going to commit.

Due to its popularity and ease of use, social media has become a basic communication
platform for our society. In recent investigations, your Affiant has seen how it is now common
practice for criminal street gang members to usé social media platforms to communicate and
conspire with other gang members in an attempt to avoid detection by law enforcement. As
described herein, the Target Subject has utilized various social media platforms to communicate
and associate with other Northern Rider gang members, as well as brag about his association as a
Northern Rider gang member. Your Affiant has also seen the social media platforms used as a
tool to recruit new members. These social media platforms such as: Facebook, Instagram,
Snapchat, Twitter, and WhatsApp, allow the users (Target Subjects) to communicate in open
forum-type postings and through direct/private messaging, thereby avoiding most cellular and
wire interceptions.

The opinions expressed in this affidavit regarding the “Nortenos” and/or Northern Riders

ga

as a criminal street/prison gang and the activities being committed in violation of Penal Code
section 186.22 are those of your Affiant, Detective Jason Mamaril.

Your Affiant has been working with Senior Special Agent Christophet Paris with the
Office of Correctional Safety, in regard to the connections between Stockton Norteno criminal
street gang members, Northern Riders, and the Nuestra Familia prison gang.

EXPERTISE OF SENIOR SPECIAL AGENT CHRISTOPHER PARIS

Agent Paris is a peace officer employed by California Department of Corrections and

Rehabilitation, Special Service Unit (hereinafter CDCR/ SSU) and has been so employed since

May 30, 1998. Prior to his assignment with the Special Service Unit, Agent Paris was assigned as

Affidavit-Target Facebook Account 4

4958 Rodriguez an)

 

_ecrermeneenteathssctrtcs7 oammenmnepnnim itn
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 24doHodiptez

a Correctional Officer and Correctional Sergeant at Sierra Conservation Center for approximately
eight (8) years. In January 2006, Agent Paris was transferred to the Department’s Emergency
Operations Unit and subsequently to the Fugitive Apprehension Team. Agent Paris is presently
assigned as a Senior Special Agent assigned to the Special Service Unit with CDCR; he
supervises special agénts and participates in complex investigations. He has been so assigned
since January 2017. Previously, beginning in August 2013, he was assigned as an agent with the
San Joaquin County Multi-Agency Gang Task Force.

In Agent Paris’ present position as a special agent, his duties include the review of initial
as well as active/ inactive follow-up investigations of “gang validations" of documented prison
gang members, conducting informational reports on gang members and gang activities, and
assisting the California prisons and various law enforcement agencies in gang related crimes and
investigations. This often entails interviews with the victims, witnesses and the perpetrators of
gang conduct. In this capacity, and in his previous experiences in numerous correctional staff
positions, as an Emergency Operations Unit (EOU) Supervisor, and as a Fugitive Apprehension
Team (F.A.T.) agent, Agent Paris has had contact with victims, witnesses and perpetrators of
crimes determined to be "gang related" via the motivation for their commission or by the very
manner in which they were carried out. In this way, Agent Paris is able to update and refine his
knowledge regarding the manner in which gang members and affiliates conduct themselves,
identify themselves and carry out criminal activity for the benefit of, at the direction of, or in
association with their gang,

Agent Paris has received formal training in the area of investigations of such “gang-
related” crimes both at the Peace Officer Standards and Training Basic Police Academy, the
Correctional Academy and also on an on-going basis. In 2006, Agent Paris attended the Office of

Correctional Safety Academy, which included training in gang behavior and trends. Since 2006

Affidavit-Target Facebook Account 4

 

|
;
4959 Rodriguez “ny |

aa
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 24s60qhodiptez

to present, Agent Paris has attended the California Gang Task Force monthly trainings as well as
their annual update courses. In 2015, Agent Paris attended the Institute of Criminal Investigators
Gang Investigations Foundation Specialty Course and the Advanced Gang Course. Agent Paris
has received training in regard to gangs from numerous institutional gang investigators and street
gang detectives throughout the state of California. Agent Paris has provided formal gang training
to both correctional peace officers and law enforcement officers in respect to white, African-
American, Asian, and Hispanic gangs.

Agent Paris also maintains his information on gangs and gang issues by attending
meetings with the California Gang Task Force, the San Joaquin County Multi-Agency Gang Task
Force and various other gang task forces and organizations.

In addition to the foregoing, Agent Paris speaks to other law enforcement investigators on
a regular basis to update and refine his knowledge regarding the above and with respect to
emerging trends and rivalries between criminal street gangs/ prison gangs, and their members and
affiliates. Agent Paris also speaks to self-admitted and/ or documented gang members on a
regular basis to update and refine his knowledge regarding the above and with respect to
emerging trends and rivalries between criminal street gangs/ prison gangs, their members and
affiliates. Agent Paris has had had daily contacts with both incarcerated and out-of-custody gang
memibers and associates, as well as interviewed high ranking members/ former members of both
documented criminal street gangs and documented prison gangs.

Because this affidavit is being submitted for the limited purpose of securing authorization
for the interception of wire communications, your Affiant has not included each and every fact
known to me concerning this investigation. Your Affiant has set forth only the facts that your

affiant believes are necessary and applicable to establish the appropriate foundation for an order

Affidavit-Target Facebook Account 4

4960 Rodriguez t u )

 

 
 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 219 pf 266

riguéz

64

affaint is requesting a thirty (30) day extension to continue monitoring commucations on Harlan’s
Facebook profile.
X. TOLL ANALYSIS
Related Wiretap Orders

Agents from the Department of Justice responded to the SEB to assist with the initiation of
the initial wiretap order. At approximately 1915 hours, the first intercept was received on Target
Line #1 209-808-4484. At approximately 1926 hours, the first voice call was received at 1926
hours. Between the hours of 1926 06/28/2017 and 0815 06/29/2617, there were 62 intercepts
between Target Telephone Line #1 (209) 808-4484 and Target Telephone Line #2 (209) 898-
4496,

XI. NECESSITY AND EXHAUSTION

Based on the immediate threat to public safety, and the safety of law enforcement officers,
it is imperative to apprehend the suspects without any further delay. Due to their increase of
violent behavior, in a short span of time, their likelihood of continuing their violent behavior is
probable. Other investigative techniques have succeeded in establishing probable cause for
authorization to intercept wire and electronic communications as requested herein, but they have
failed to achieve the goals of the investigation in an expedited manner. Consequently, it is my
belief that the interception of wire and electronic communication is the only available technique
that has a reasonable likelihood of achieving the goals of this investigation and minimizing the
threat to the public and law enforcement personnel.
Use of Confidential Informants and Undercover Police Officers

I know that members and/ or associates of criminal street gangs, such as the Nortenos and/

or Northern Riders, use acts of violence to intimidate potential witnesses against them in criminal

64
Affidavit-Target Facebook Account 3 Extension y
4917 Rodriguez vy

cptmamartanapeeminmyerscinsse nineteen ners
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 32Q QhAe

ez
65
proceedings and they are extremely sensitive to the presence of law enforcement. It is my opinion
that members of violent criminal street gangs, such as the Notteno and/or Northern Riders, will
utilize other members of the gang and/or associates to carry out this intimidation while they are
incarcerated and unable to do so themselves. Once these witnesses believe these threats can be
carried out, they may go into hiding to avoid going to court or refuse to testify or change their
testimony. The Norteno and/or Northem Riders have a long history of violent retaliation against
persons they believe are cooperating or have cooperated with law enforcement.

Currently, in this investigation, informants have provided information regarding the
members of the target gang, but are not able to fully penetrate the target gang. If such an
informant is identified, consideration will be given to introducing the informant to the gang. With
respect to the use of an undercover officer to accomplish the goals of this investigation, not only
am I unaware of any officer with the ability to effectively infiltrate the gang, but due to the chosen
lifestyle of gang members, such an undertaking would be extremely dangerous.

Additionally, a high level of awareriess exists among the subjects of this investigation
about law enforcement infiltration and surveillance. Based on my training and experience, |
members of the gang are very familiar with one another and in most cases are related in some
way. The subjects of this investigation may be alarmed by an informant or undercover officer
simply approaching one of them and inquiring about their criminal activity, It is my opinion that

it is neither practical nor safe to try introducing an undercover officer in this case.

Surveillance
Physical surveillance along with other conventional methods of investigation rarely
provides enough information to link specific meetings with specific criminal acts. I believe that

even around-the-clock surveillance will not achieve the goals of this investigation without the

A ffidavit-Target Facebook Accounts 3 Extension 65

4918 Rodriguez

La

resrannmnaserneen wines tetmneearantenraAnscaunasann teeter tnt
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 22d phuAGG

Believing that Steven Rodriguez and Stacy Cano are in a dating relationship, investigators believe
Stacy will be in communication with Steven, which will allow investigators to further the
investigations into the two shooting incidents in Tracy and Stockton.

Not knowing who the shooter is in both the Tracy PD and Stockton PD incident, as a gang
investigator I know it is common for gang members to be with and/or commit crimes with other
trusted members of his/her group. I also know it is common to hide a vehicle used in a shooting
incident.

I request that part of the affidavit in support of the Order for Electronic Surveillance be
sealed in order to implement the privilege under Evidence Code sections 1040 through 1042 and
protect the identity of any confidential informants and/ or official information, pursuant to the
Supreme Court decision in People v. Janet Marie Hobbs (1994) 7 Cal. 4th 948, and which is listed
as Exhibit "A", attached hereto and incorporated by reference.

X. TOLL ANALYSIS

Please refer to ‘Necessity and Exhaustion’.

XI. NECESSITY AND EXHAUSTION

Based on the immediate threat to public safety, and the safety of law enforcement officers,
it is imperative to apprehend the suspects without any further delay. Due to their increase of

violent behavior, in a short span of time, their likelihood of continuing their violent behavior is
probable. Other investigative techniques have succeeded in establishing probable cause for
authorization to intercept wire and electronic communications as requested herein, but they have
failed to achieve the goals of the investigation in an expedited manner. Consequently, it is my

belief that the interception of wire and electronic communication is the only available technique

Affidavit-Target Telephone #1 36

i
|
i
i
|
§107 Rodriguez WY |
_

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page $ fob lune

that has a reasonable likelihood of achieving the goals of this investigation and minimizing the
threat to the public and law enforcement personnel.
Use of Confidential Informants and Undercover Police Officers

I know that members and/ or associates of criminal street gangs, such as the Nortenos and/
or Northern Riders, use acts of violence to intimidate potential witnesses against them in criniinal
proceedings and they are extremely sensitive to the presence of law enforcement. It is my opinion
that members of violent criminal street gangs, such as the Norteno and/or Northern Riders, will
utilize other members of the gang and/or associates to carry out this intimidation while they are
incarcerated and unable to do so themselves. Once these witnesses believe these threats can be
carried out, they may go into hiding to avoid going to court or refuse to testify or change their
testimony. The Norteno and/or Northern Riders have a long history of violent retaliation against
persons they believe are cooperating or have cooperated with law enforcement.

Currently, in this investigation, informants have provided information regarding the
members of the target gang, but are not able to fully penetrate the target gang. If such an
informant is identified, consideration will be given to introducing the informant to the gang. With
respect to the use of an undercover officer to accomplish the goals of this investigation, not only
am I unaware of any officer with the ability to effectively infiltrate the gang, but due to the chosen
lifestyle of gang members, such an undertaking would be extremely dangerous.

Additionally, a high level of awareness exists among the subjects of this investigation
about law enforcement infiltration and surveillance. Based on my training and experience,
members of the gang are very familiar with one another and in most cases are related in some

way. The subjects of this investigation may be alarmed by an informant or undercover officer

Affidavit-Target Telephone #1 37

5108 Rodriguez ny

‘eee RTS Ra ROSE SSP mY tein
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 223,Q,8GR2

Between the hours of 1926 06/28/2017 and 0815 06/29/2017, there were 62 intercepts between
Target Telephone Line #1 (209) 808-4484 and Target Telephone Line #2 (209) 898-4496.
XI. NECESSITY AND EXHAUSTION

Based on the immediate threat to public safety, and the safety of law enforcement officers,
it is imperative to apprehend the suspects without any further delay. Due to their increase of
violent behavior, in a short span of time, their likelihood of continuing their violent behavior is
probable. Other investigative techniques have succeeded in establishing probable cause for
authorization to intercept wire and electronic communications as requested herein, but they have
failed to achieve the goals of the investigation in an expedited manner. Consequently, it is my

belief that the interception of wire and electronic communication is the only available technique
that has a reasonable likelihood of achieving the goals of this investigation and minimizing the
threat to the public and law enforcement personnel.

Use of Confidential Informants and Undercover Police Officers

I know that members and/ or associates of criminal street gangs, such as the Nortenos and/
or Northern Riders, use acts of violence to intimidate potential witnesses against them in criminal
proceedings and they are extremely sensitive to the presence of law enforcement. It is my opinion
that members of violent criminal street gangs, such as the Norteno and/or Northern Riders, will
utilize other members of the gang and/or associates to carry out this intimidation while they are
incarcerated and. unable to do so themselves. Once these witnesses believe these threats can be
carried out, they may go into hiding to avoid going to court or refuse to testify or change their
testimony. The Norteno and/or Northern Riders have a long history of violent retaliation against

persons they believe are cooperating or have cooperated with law enforcement.

Affidavit-Target Telephone #3 43

5252 Rodriguez

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 224 nuR&

Currently, in this investigation, informants have provided information regarding the
members of the target gang, but are not able to fully penetrate the target gang. If such an
informant is identified, consideration will be given to introducing the informant to the gang. With
respect to the use of an undercover officer to accomplish the goals of this investigation, not only
am I unaware of any officer with the ability to effectively infiltrate the gang, but due to the chosen
lifestyle of gang members, such an undertaking would be extremely dangerous.

Additionally, a high level of awareness exists among the subjects of this investigation
about law enforcement infiltration and surveillance. Based on my training and experience,
members of the gang are very familiar with one another and in most cases are related in some
way. The subjects of this investigation may be alarmed by an informant or undercover officer
simply approaching one of them and inquiring about their criminal activity. It is my opinion that

it is neither practical nor safe to try introducing an undercover officer in this case,

Surveillance

Physical surveillance along with other conventional methods of investigation rarely
provides enough information to link specific meetings with specific criminal acts. I believe that
even around-the-clock surveillance will not achieve the goals of this investigation without the
assistance of wire interceptions. I know that criminal street gang members are very surveillance-
conscious. Due to this wariness, there is a high likelihood that around-the-clock surveillance
would be compromised, therefore setting back the investigation. The risks of detection are
particularly high in residential areas because of the light vehicle traffic during the day. There are
often people out on the street that might notice police surveillance and warn the subjects of this
investigation. During hours of darkness, physical surveillance is difficult. As a result of reduced

visibility, surveillance vehicles must sometimes be positioned closer to the target subjects in order

Affidavit-Target Telephone #3 44

5253 Rodriquez

ope
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 225 of 266
5343 Rodriguez

Galicinao between the dates of June 30, 2017, to July 14, 2017. During this time period

Rodriguez had (781) contacts with Galicinao.

XI. NECESSITY AND EXHAUSTION

 

Based on the immediate threat to public safety, and the safety of law enforcement officers,
it is imperative to apprehend the suspects without any further delay. Due to their increase of
violent behavior, in a short span of time, their likelihood of continuing their violent behavior is
probable, Other investigative techniques have succeeded in establishing probable cause for
authorization to intercept wite and electronic communications as requested herein, but they have
failed to achieve the goals of the investigation in an expedited manner. Consequently, itis my
belief that the interception of wire and electronic communication is the only available technique
that has a reasonable likelihood of achieving the goals of this investigation and minimizing the
threat to the public and Jaw enforcement personnel.

Use of Confidential Informants and Undercover Police Officers

Your Affiant knows that members and/ or associates of criminal street gangs, such as the
Nortenos and/ or Northern Riders, use acts of violence to intimidate potential witnesses against
them in criminal proceedings and they are extremely sensitive to the presence of law enforcement.
It is my opinion that members of violent criminal street gangs, such as the Norteno and/or
Northern Riders, will utilize other members of the gang and/or associates to carry out this
intimidation while they are incarcerated and unable to do so themselves: Once these witnesses
believe these threats can be carried out, they may go into hiding to avoid going to court or refuse

to testify or change their testimony. The Norteno and/or Northern Riders have a long history of

Affidavit-Target Telephone #4 68

5343 Rodriguez boy

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 226 of 266
5344 Rodriguez

violent retaliation against persons they believe are cooperating or have cooperated with law

enforcement.

Noten attendee eaten sit =.

Currently, in this investigation, informants have provided information regarding the
members of the target gang, but are not able to fully penetrate the target gang. If such an
informant is identified, consideration will be given to introducing the informant to the gang. With
respect to the use of an undercover officer to accomplish the goals of this. investigation, not is
your affiant unaware of any officer with the ability to effectively infiltrate the gang, but due to the
chosen lifestyle of gang members, such an undertaking would be extremely dangerous.

Additionally, a high level of awareness exists among the subjects of this investigation
about law enforcement infiltration and surveillance. Based on my training and experience,
members of the gang are very familiar with one another-and in most cases are related in some
way. The subjects of this investigation may be alarmed by an informant or undercover officer

simply approaching one of them and inquiring about their criminal activity. It is your Affiant’s

opinion that it is neither practical nor safe to try introducing an undercover officer in this case.

Surveillance

Physical surveillance along with other conventional methods of investigation rarely
provides enough information to link specific meetings with specific criminal acts. Your Affiant
believes that even around-the-clock surveillance will not achieve the goals of this investigation
without the assistance of wire interceptions. Your Affiant knows that criminal street gang
members are very surveillance-conscious. Due to this wariness, there is a high likelihood that
around-the-clock surveillance would be compromised, therefore setting back the investigation.
The risks of detection are particularly high in residential areas because of the light vehicle traffic

during the day. There are often people out on the street that might notice police surveillance and

Affidavit-Target Telephone #4 69

5344 Rodriguez Ly)
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 2P7°®Ruee=

XI. NECESSITY AND EXHAUSTION

Based on the immediate threat to public safety, and the safety of law enforcement officers,
it is imperative to apprehend the suspects without any further delay. Due to their increase of
violent behavior, in a short span of time, their likelihood of continuing their violent behavior is
probable. Other investigative techniques have succeeded in establishing probable cause for
authorization to intercept wire and electronic communications as requested herein, but they have
failed to achieve the goals of the investigation in an expedited manner. Consequently, it is my
belief that the interception of wire and electronic communication is the only available technique
that has a reasonable likelihood of achieving the goals of this investigation and minimizing the
threat to the public and law enforcement personnel.
Use of Confidential Informants and Undercover Police Officers

Your Affiant knows that members and/ or associates of criminal street gangs, such as the
Nortenos and/ or Northern Riders, use acts of violence to intimidate potential witnesses against
them in criminal proceedings and they are extremely sensitive to the presence of law enforcement.
It is my opinion that members of violent criminal street gangs, such as the Norteno and/or
Northern Riders, will utilize other members of the gang and/or associates to carry out this
intimidation while they are incarcerated and unable to do so themselves. Once these witnesses
believe these threats can be carried out, they may go into hiding to avoid going to court or refuse
to testify or change their testimony. The Norteno and/or Northern Riders have a long history of
violent retaliation against persons they believe are cooperating or have cooperated with law
enforcement.

Currently, in this investigation, informants have provided information regarding the

members of the target gang, but are not able to fully penetrate the target gang. If such an

Affidavit-Target Telephone (s) #8 78

5669 Rodriguez ry

 

 

a
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 22@cHoa@Gez

informant is identified, consideration will be given to introducing the informant to the gang. With
respect to the use of an undercover officer to accomplish the goals of this investigation, not is
your Affiant unaware of any officer with the ability to effectively infiltrate the gang, but due to
the chosen lifestyle of gang members, such an undertaking would be extremely dangerous.
Additionally, a high level of awareness exists among the subjects of this investigation
about law enforcement infiltration and surveillance. Based on my training and experience,
members of the gang are very familiar with one another and in most cases are related in some
way. The subjects of this investigation may be alarmed by an informant or undercover officer
simply approaching one of them and inquiring about their criminal activity. It is your Affiant’s

opinion that it is neither practical nor safe to try introducing an undercover officer in this case.

Surveillance

Physical sutveitlance along with other conventional methods of investigation rarely
provides enough information to link specific meetings with specific criminal acts. Your Affiant
believes that even around-the-clock surveillance will not achieve the goals of this investigation
without the assistance of wire interceptions. Your Affiant knows that criminal street gang
members are very surveillance-conscious. Due to this wariness, there is a high likelihood that
around-the-clock surveillance would be compromised, therefore setting back the investigation.
The risks of detection are particularly high in residential areas because of the light vehicle traffic
during the day. There are often people out on the street that might notice police surveillance and
warn the subjects of this investigation. During hours of darkness, physical surveillance is
difficult. As a result of reduced visibility, surveillance vehicles must sometimes be positioned
closer to the target subjects in order to observe their actions adequately. Surveillance vehicles are

also more apt to stand out while following the subjects’ vehicles in areas surrounding their

Affidavit-Target Telephone (s) #8 719

5670 Rodriguez

 

 
Nore)

are

 
Case 2:1

i
i

0460 Rodriguez
9-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 230 of 266

Upon their release from prison, prominent La Nuestra Familia and Northern Structure .

drop-outs from

cities such as San Jose, Antioch, and Salinas are relocating to the Bay Area

where they pose as active La Nuestra Familia and Northern Structure gang members.

These dr

opouts pretend to be legitimate La Nuestra Familia and Northern Structure

members'who have been sent by La Nuestra Familia leadership to run Norteno gang activities in

i
Northern (California. Because La Nuestra Familia rules state that Nortenos in good standing

within the gang

identified Nortel

are forbidden to associate with dropouts and are‘required to assault any
no dropout, all Nortenos who unknowingly cooperate and interact with these

en labeled as “no good” and, in turn, are branded as Norteno dropouts. Such

 

imposters are thi

tactics are aimed at disruptirig and dismantling Norteno gang members who might fall under the

influence!of La Nuestra Familia and Northern Structure.

I

| .
In the city of Stockton Northern Riders function. without issue with active Norteno Street
‘ s f eT eee a ee

 

 

gang mernbers.

The city of Stockton does not have the Northern Riders validated as a criminal

 

Petes gE SRT GRE ra

 

 

street gang. The Norther Riders are a documented Security Threat Group through CDCR.

Identifiers and Tattoos

Some indicators of Northern Riders affiliation are: a tattoo, or drawing of a Huelga bird

with the eye of the bird in the form ofa star, “14’R”, “Norteno Rider”, “Rider”, a broken 5 point

i
star, and a playboy bunny (upside down).

PATTERN OF CRIMINAL ACTIVITY

. The following statement of facts and circumstances establishes the “pattern of criminal

activity” as engaged in by the Nortenos and/ or the Northern Riders criminal street gangs. The

selected activities are representative incidents or convictions establishing the required criteria

 

40

0460 Rodriquez

 

“)

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 2388 cfoaaéez

then labeled as “no good” and, in turn, are branded as Norteno dropouts. Such tactics are aimed
at disrupting and dismantling Norteno gang members who might fall under the influence of La
Nuestra Familia and Northern Structure.

In the city of Stockton Northern Riders function without issue with active Norteno street
gang members. The city of Stockton does not have the Northern Riders validated as a criminal
street gang. The Northern Riders are a documented Security Threat Group through CDCR.
Identifiers and tattoos:

Some indicators of Northern Riders affiliation are: a tattoo, or drawing of a Huelga bird
with the eye of the bird in the form of a star, “14’°R”, “Norteno Rider”, “Rider”, a broken 5 point /
star, and a playboy bunny (upside down). |

VIL. PATTERN OF CRIMINAL ACTIVITY

The following statement of facts and circumstances establishes the “pattern of criminal
activity” as engaged in by the Nortenos and/ or the Northern Riders criminal street gangs. The
selected activities are representative incidents or convictions establishing the required criteria
under Penal Code section 186.22(e) and are not intended to be a complete list of the criminal
activities of the Nortenos and/or the Northern Riders.

INCIDENT 1- Weapons arrest SPD #09-22515

On 09/05/09, Norteno gang member Steven Rodriguez was arrested by Stockton Police Officers
for possession of a sawed off shotgun, live ammunition, and transportation of illegal narcotics.
Rodriguez was convicted on 11/15/11 of PC 12021 (A)(1), HS 11379, and HS 11370.1 on

12/19/11.

INCIDENT 2- Weapons Arrest SPD #11-36350

Affidavit-Target Telephone #3 22

5231 Rodriguez

 

 

 
 

 
te.

ay

Case PEN DOTS TNE Document 1 Filed 04/30/19 Pagrae® Rang le2 66

HIBIT “

Your Affiant is currently working with a Citizen Informant, herein referred to as the CT.

- ~ Onduly“43;:2017 the CI contacted your Affiant and provided the following information regarding

this investigation.

The CI told. your Affiant the CI is familiar with subjects involved in this investigation,
Target Subject #1, Stacy Cano, Target Subject #2, Steven Rodriguez, and Target Subject #3,

Martha Galicinao. The CI told your. Affiant that the c has known Rodriguez since e 2009. The CI

ae Meas ua A lols MURA EL AT toned Sead eae Srameaynnneenes

told your Affiant that Rodriguez is a Northern Rider and is a drop-out Nuestra Famila member.

 

The Cl also told your Affiant the CI knows Rodriguez is in a relationship with both Cano and

Galicinao. It is the CI’s opinion that both Rodriguez and Cano are exploiting Galicinao for

‘ooney. Your Affiant asked.the Cl how Rodriguez met Galicinao, and the CI told your Affiant

that Galicinao’s son was a cellmate of Rodriguez at some time during the period while Rodriguez
was in custody and when Rodriguez got out of prison in June of 2016. Rodriguez | “hooked ed up”
with, his ce] cellmate’ 5 's mother, Galicinao. The CI continued to tell your Affiant that both Cano and
Galicinao are currently “fighting” over Rodriguez. The CI has been told by Galicinao that at one
time Rodriguez was staying at a motel in Tracy where Cano worked.

It should be noted, during this investi gation. it was determined that Cano was employed
by Micotel located at 861 W Clover Rd, Tracy, CA. Surveillance was conducted on the location

and confirmed both Cano and Rodriguez would stay there. At one point in the investigation,

Galicinao was observed dropping Rodriguez off at the location.

Affidavit-Target Line 4 1

5368 Rodriguez L

“nessa r-eeare TE ANHTINNNNNINMnertn
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Pag@séatahues6

EXHIBIT “C”

The CI told your Affiant that Cano was subsequently fired from the Motel and moved to
the eastside of Stockton with Rodriguez. This information for the CI is corroborated based on

intercepts and physical surveillance.

Your Affiant asked the CI how the CI knows Galicinao and the CI advised the CI knows
Rodriguez’s family and found out about Galicinao through Rodriguez’s family and Facebook.
The Cl advised about eight (8) months ago, the CI reached out to Galicinao in an attempt to warn
Galicinao about what kind of person Rodriguez was. Since then, Galicinao has confided in the CI
regarding matters conceming Rodriguez. The CL advised one example occurred when Rodriguez
burglarized Galicinao’s trailer, and the CI advised Galicinao had reported this to Rodriguez’s.
parole agent. It should be noted that you Affiant is aware that Rodriguez is currently on PRCS
and yout Affant wes advised by the Probation Department that Galicina had come into the

Suv Tab erwenmntansen Rel ints

Probation office to advise a Probation Officer that Rodriguez had burglarized Galicinao’s trailer,

 

and that Rodriguez was also in possession of firearms.

The CI advised on July 13, 2017, the Cl was talking with Galicinao, and Galicinao told
the CI that Rodriguez was involved in the incident regarding police officers geting shot at,
referring to the June 26, 2017 incident. The CI asked Galicinao how she knew this, and Galicinao
advised that Rodriguez has video of the incident. The CI advised Galicinao said Rodriguez thinks
the incident was “funny” and is bragging about getting away with shooting at police officers, and
that Rodriguez has stated that his vehicle was faster than the police vehicle, and that’s why
| Rodriguez got away. Galicinao told the CI that Rodriguez stated the police will not be able to get

Rodriguez. The C] told your Affiant that Galicinao told the CI, Rodriguez had shown the video

Affidavit-Target Line 4 2

5369 Rodriquez

 

a
Case 2:19-cv-00739-TLN-DE PonynEAbs Filed 04/30/18 Page®absafu266

of the incident to Galicinao. The CI told your Affiant that Rodriguez was with Victor Corral and

 

a subject by the moniker of “Sapo” , who is from Modesto. During this investigation, detectives

have identified “Sapo” as Martin Harlan (DOB 05/06/91). Harlan is a Northern Rider. Galicinao

| a fn Siecle i 3 cc mittee it:

told the CI that Rodriguez stated the police pulled them over in Rodriguez’s vehicle, and they

(Rodriguez, Corral, and “Sapo”) had drugs and guns in the vehicle, so Corral started shooting at _

1, alge +

the police. Your Affiant is familiar with Corral and knows Corral to be a Northemer Rider. The

 

CI told your Affiant that the CI also knows Corral. The CI advised Corral and Rodriguez, know
cach other because Conral’s brother, Philip Corral (DOB 04/13/82), was a cellmate with
Rodriguez when Rodti guez was in prison. Your Affiant contacted SSU Special Agent Paris and
learned Philip Corral is currently incarcerated at Lancaster State Prison and is serving life with
parole for a second degree robbery conviction. The CI told your A ffiant that Rodriguez is a
«jailhouse lawyer” and is currently assisting Philip will filing court paperwork. The CI told your
Affiant the CI knows Phillip Corral’s mother, Yvonne Elias, and that the CI knew Rodriguez was
assisting Philip Corral.

The Cl told your Affiant that after the Stockton shooting incident, Rodriguez and/or Cano

reported their vehicle was stolen.

Your Affiant asked the CT if the Cl had a telephone number for Galicinao, and the CI
advised Galicinao’s number is (209) 390-2279. The CI advised your Affiant that the CI wishes
Galicinao would talk to your Affiant about Rodriguez, but the CI told your Affiant Galicinao is
scared of Rodriguez and is still in love with him, and the CI believes Galicinao would not speak

to your Affiant for those reasons,

od

Affidavit-Target Line 4

5370 Rodriguez Y {

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Pages2idedngueb56
EXHIBIT “C

Based on the above statement from the CI, your Affiant believes the information to be
"truthful. The CI provided information regarding this information that was only known to
detectives and subjects involved in the incident, Your Affiant also knows that Cl fies nothing to
gain by providing this information to your Affiant. The CI has not been promised any
compensation for the information the CI has provided to your Affiant.
Signed in Stockton, Ca. this’* dayof Joly 2017.

Affiant

Signed before me in Stockton, Ca. this ({ day of ky , 2017.

 

Honorable Judge William Johnson

Affidavit-Target Line 4 4

5371 Rodriguez ky

 

 
 
10
1]
12
13
14
15
16
17
18
19

20

22
23

24

26

27

 

 

Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 226 rageé
INVESTIGATIVE CONNECTION TO THE NORTHERN RIDERS

Information gathered during this investigation has identified the potential involvement of
documented “Northern Riders” member Steven Rodriguez in connection with the criminal activity

associated with the South Side Stocktone Norteno criminal street gangs.

een

 

Northern Rider Operatives: Steven Rodriguez and Martin Harlan
2. Steven Rodriguez, a documented Northern Rider prison gang member with the California
Department of Corrections and Rehabilitation, is currently the boyfriend of Stacy Ann Cano.
Steven Rodriguez currently has one felony warrant from San Joaquin County for a probation
violation, It is unknown at this time where Steven Rodriguez is residing. Steven Rodriguez
has a California Identification Number of A1471077. Steven Rodriguez’s criminal history
consists of a October 30, 1989 arrest, where Rodriguez was arrested for possession of a
concealed and loaded firearm by Stockton Police officers and was convicted on 11/01/89 of
PC 12031 (CASE 89-40764). On July 9, 1990, Rodriguez was arrested by the Stockton
Police Department for robbery and auto theft and was convicted on August 8, 1990 of
robbery. Rodriguez received a six year prison sentence (CASE 90-29967). On August 12,
1995, Rodriguez was arrested for assault with a firearm by Stockton Police officers and was
convicted on 10/31/95 of PC 246.3 (CASE 95-41430). On January 2, 1999, Rodriguez was
arrested by the Sacramento County Sheriff's Department for auto theft and was convicted
on 01/14/99 of VC 10851 (A) (CASE 99F00042). On December 12, 2001, Rodriguez was
arrested for possession of stolen property and stolen vehicle and was convicted of possession
of stolen property on June 13, 2002. Rodriguez received an eight year prison sentence
(CASE SF084916A). On September 5, 2009, Rodriguez was arrested by Stockton Police
officers for possession of a sawed off shotgun, ammunition and transportation of illegal

narcotics. Rodriguez was convicted on 11/15/11 of PC 12021 (A)(1), HS 11379, and HS

11370.1 on 12/19/11 (CASE SF112865A). Rodriguez received a ten year prison sentence.

4293 Rodriguez )
-26-

 

 
 

 
tase 2:1S TATE 23f TOADIF ORMIAye COUNTY cof Sad Jeacqulip BH 266
| SEARCH WARRANT and AFFIDAVIT
a (AFFIDAVIT)

Detective Ryan Taiariol swears under oath that the facts expressed. by him/her in the attached and incorporated
Statement of Probable Cause (Exhibit 2) and (Attachments A-D) are true and that based thereon he has probable
cause to believe and does believe that the articles, property, and persons described. below are lawfully seizabie
pursuant to Penal Cade Section 1624 et séq., as indicated below, and are now located at the locations set forth below.
Wherefore, Affiant requests that this Search Warranit be issued.

A hi HOBBS SEALING REQUESTED; [] YES [XINO
_Ku LL | , NIGHT SEARCH REQUESTED: YES [JNO

! (Signature of Afflant) —

(SEARCH WARRANT)

THE PEOPLE OF THE STATE OF GALIFORNIA TO ANY SHERIFF, POLICEMAN OR PEACE OFFICER IN THE
COUNTY OF SAN JOAQUIN: proof by affidavit, under penalty of perjury, having been made before frie by Detective
Ryan. Taiariol that there is probable catise to believe that the property or person described herein may bé found at the
location(s) set forth herein and that it is lawfully seizable pursuant to Penal Code Section 1524 et seq., as indicated
below by “IX]"(s), in that:

[] itwas stolen or embezzled;
XX] it was uséd as the:means of committing a felony;

it is possessed by a person with the intent to use it.as means of cornmifting a public offense or is possessed by another to
whorn he | or she may have delivered it for the purpose of concealing it or preveriting its discovery;
it-tends to.show that a felony has been committed or that a particular person has committed a felony;
‘it tends ta show that sexual exploitation ofa child, in violation of Penal Code Section 311.3, of possession of matter depicting
sexual conduct of a person under the age of 18 years, in violation of Section 311.11, has: accurred or is occurring;
there is a warrant to.arrest the person:
3 provider of electronic. communication service or remote computing service Has records of evidence, as specified in Penal
Code Section 1824.3, showing that properly was stolen or embezzied constituting a misdemeanar, or that property or things
. are ‘in possession of any person with intent to usé them as a means of committing a misderneanor public offense, or in the

possessin of another to whom he or she may have delivered them for the purpose of coricealing them or preventing their
discovery,

Ciba Ciba Be

You are ‘Therefore COMMANDED to SEARCH:
|

    

  

Search Warrant SPD REPORT17-23754

po Page 1 of 3

: - 0509 Rodriguez Lae

 

penetra
oo
: :
: ¢

 

THE PREMISES at 3883 Ryde Avenue Stockton, San Joaquin, California. 3883 Ryde Avenue is a tri-plex
along with 3885 and 3887 Ryde Avenue. The numbers 3883, 3885, and 3887 are displayed on the south side of
the entrance of the tri-plex with white numbers. The triplex is comprised of brick around the outside
approximately three (3) feet tall and brown wooden siding up to the roof line. The gutters and trim are brown and
the. roof is made of brown composite shingles. 3883 Ryde is the first unit located on the right hand side if facirig
(north side). A black mailbox is located to the right of the door, if facing, with the numbers 3883 displayed with a
white sticker and black numbers. There. is a black metal security screen door covering the interior door and
opens outward from right to left.
|.

   

THE VEHICLE described as blue/ grey-colored 2003 Ford Mustang convertible, bearing disabled California
License plate, DP553TB, registered to Martha Galindo, 3883 Ryde Avenue, Stockton, 95204.

For the FOLLOWING PROPERTY or PERSON(s}:

"SEE EXHIBIT “2” for EVIDENCE ITEMS TO SEARCH FOR*****

PERSONS:

   

Galicinao, Martha: DOB 07/15/1959; Fillipirio female; 5°04” tall; and 200: pounds

 

“Search Warrant SPD REPORT17-23754

Page 2 of 3
0510 Rodriguez wy)

 

 
AND TO SEIZE d THEMOF. BOUND. and\bitng it Dthetirfaethwith before s/D0zhip moet ED ONTNSBSe of this
court, This Search Warrant and Affidavit and ait and inco He Statement of Pro i

 

  

to as tue and) subscribed before me on this day 0 of

 

 
  

HOBBS SEALING APPROVED: [] YES [JNO
NIGHT SEARCH APPROVED: Ee YES [INO

 

Judge of the Superior Court of Ca fornia, County of San Joaquin,

bi haw Dc la nso

(Magistrate's Printed (>

Search Warrant SPD REPORTI7-23754
Page 3 of 3 a
0511 Rodriguez “HN

 

 

 
Case 2:1 STATE 36f! CADIFFORNIAPCOUNTIOORSaA Joanpulily OPE
SEARC H WARRANT and AFFIDAVIT
(AFFIDAVIT)

Detective Ryan Taiariol swears under oath that thé facts expressed by him/her in the attached and incorporated
Statement of Probable Cause (Exhibit 2) and (Attachments A-D) are true and that based thereon he has probable
cause to believe and does believe that the afticlés, property, and persons described belaw are lawtully seizable
pursuant to Penal Cade Section 1524 et seq., as indicated below, and are now located at the locations set forth below.
Wherefore, Affiant requests that this Search Warrant.be-.issued.

o KY | HOBBS SEALING REQUESTED: [] YES [XjNO

w/a Lf” _ NIGHT SEARCH REQUESTED: YES (JNO
an (Signature of Affiant) ,

THE PEOPLE OF THE STATE OF CALIFORNIA TO ANY SHERIFF, POLIGEMAN OR PEACE OFFICER IN THE

COUNTY OF SAN JOAQUIN: proof by affidavit, under penalty of perjury, having been made before me by Detective

Ryan Taiariol ‘that there is probable cause to believe that the property or person described herein may be found at the

location(s) set/forth herein and that it is lawfully seizable pursuant to Penal Code Section 1524 et.seq., as indicated
below by “O”(s), in that:

L] itwas stolen or embezzled;

><] it was used-as the means of commiting a felony;

it is possessed by @ person with the intent to use it as means of committing a public offense or is possessed by another to
whom he} or-she-may have delivered it for the purpose of concealing it or preventing its discovery;

it-tends to. show that a felony has been committed or that a particular person, has committed a felony;

It tends to show that sexual exploitation ofa child, in violation of Penal Code: Section 311.3, of possession of matter depicting
sexual conduct of a person under the age of 18 yeas, in violation of Section 314.11, has occurred or is occurring;

there is a' warrant io. arrest the person;

& provider of electronic communication service or remote computing service has records of evidence, as specified in Penal
Code Section 1524.3, showing that properly was stolen or embezzled constituting a misdemeanor, or that property or things
are jn possession of any person with intent fo use them as a means of committing a misdemeanor public offense, or in the
possession of another to wham he or she may have delivered thes for the purpose of concealing theni or preventing their
discovery;

You are Therefore COMMANDED to SEARCH:
|

wy

Xx

oO [lbs

 

THE PREMISES at 270 Adrienne Avenue, Stockton, San Joaquin County, California. 270 Adrienne.
Avenue, further described as a single-story dwelling. The résidence of 270 Adrienne Avenue is comprised of tan
stucco with white trim and brow/ gréy composite. shingles. The interior front door is covered by a white security

_ screen door which opens outward fram right to left. The numbers 270 are displayed in gold letters on a black

background affixed to the mailbox in front of the residence. The residence is surrounded by a chain link fence

Search Warrant SPD REPORT 17-23754

Page 1 of 3
0512 Rodriguez } 7

 

 
 

approximately 3-4 feet tall. To the left (if facing) the residence is a driveway access gate that 0
right. In front ote tron “GdeP R Ppededtian atl tHat bens Froth NEA 4U0lah heRerroa
unknown if only outward or inward opening).

po

For the FOLLOWING PROPERTY or PERSON(s):

«SEE EXHIBIT “2” for EVIDENCE ITEMS TO SEARCH FOR***

PERSONS:

Rodriguez Steven, AKA “Smilone”; DOB 06/26/1969; Hispanic male, 5'11” tall, and 170 pounds.

 

i

ns from left to

Et facing,

 

Search Warrant SPD REPORT17-23754

0513 Rodriguez : ww

Page 2 of 3

 
AND TO SEE AEIT HEME CROUND finn ring ith diemmforthwaith peiore Oxe,307/ thts Purl SEARS BHA, @ of this

    

' gaurt. This Search Warrant and Affidavit and attachgd and incor; orated Stat ment of Prob @ Cause werd sworn
to as true and subseribed before me on this fa day of _(hAnw Ze , at | Che f Ci PM,
Wherefore, 1 find probable eause for the issuance of this Search: Warrai and do. issue it.

   

  

7 HOBBS SEALING APPROVED: [] YES [XJNO
AAO __, NIGHT SEARCH APPROVED: 2, YES [INO

Q)

(Signdture’ of strate

Judge of the Super Caurt of California, County of San Joaquin,

Li IhamdS ¢ jo Pinson

(Magistrate's Printed —

Search Warrant SPD REPORT17-23754
Page 3 of 3 5
0514 Rodriguez 4“

 

 
base 2: STATE of- (CAIJFORNIA;QOUNTY of SarnJoaguifie res
SEARCH WARRANT and AFFIDAVIT
(AFFIDAVIT)

Detective Ryan Taiariol swears under oath that. the facts expressed by him/her in the attached and incorporated
Statement of Probable Cause (Exhibit 2) and (Attachmerits A-D) are true and that based thereon he has probable
cause to believe and does believe that the afticles, property, and persons described. below are laiwfully seizable
pursuant to Petral Code Section 1524 et seq., as indicated below, arid are now located at the locations set forth below.
Wherefore, Affiant requests that this Search Warrant. be issued.

, hi | HOBBS SEALING REQUESTED: [] YES [KINO
LLL <a . , NIGHT SEARCH REQUESTED: Yes [JNO
: (Signature of Affianty — |

(SEARCH WARRANT)

THE PEOPLE [OF THE STATE OF CALIFORNIA TO ANY SHERIFF, POLIGEMAN OR PEACE OFFICER IN THE
- GOUNTY OF SAN JOAQUIN: proof by affidavit, under penalty of perjury, having been made before: me by Detective
Ryan Talariol that there is probable cause to believe that the property or person described herein may be found at the
location(s) set forth herein and that it is lawfully seizable pursuant to Penal Code Section 1524 et seq., as indicated
below by “Rel"(s), in that:

Cc) itwas stolen or embezzled;

itwas used as the means of committing a felony;

it is possessed by a person with the intent fo use it as means of committing a public offense or is possessed by another to
whorn he or she may have delivered it for thé purpose of conceallirig it or preventing its discovery; .

it tends tojshow that a felony has been committed or that a particular person has committed a felony;

it tends tal show that sexual exploitation of a child, in violation of Penal Code Section 311.3, or possession of matter depicting
sexual conduct of a person under the age of 18 years, in vielation of Section 311.11, has: occurred or is .ocourring;

there is a warrant to-arrest the person;-

a provider of electronic communication service or remote cofiputing: service has records of evidence, as specified in Penal -
Code Section 1524.3, showing that property.was stolen or embezzled constituting a misdemeanor, or that property or things
are jin possession of arly person with intent {6 use them as a means of committing a misdemeanor public offense, or in the
possession of. another ta whom he or- she may have delivered them for the purpose of condealitig them or preventing their
discovery:

You are Therefore COMMANDED to SEARCH:

Pal.

I

ba

OB Oe

THE PREMISES at 2124 Stewart Street, Stockton, San Joaquin County, California. This location is a single
story, single family residence. The front walls are brawn stucco with red trim. There is a wrought iron fenee on
both sides of the property but no fence across the front. The front door afso-has a black wrought iron security
screen that opiens outward from left to right. The numbers 2121 are in white numbers affixed to a placard on the
wail to the left side of the front door. The roof is composed of gray composite shingles. The windows are not —
fortified.

 

Search Warrant SPD REPORT17-23754

Page 1 of 3

0515 Rodriguez ! ir,

 

 

 
 

For the FOLLOWING PROPERTY or PERSON(s):

w*S*SEE EXHIBIT “2” for EVIDENCE ITEMS TO SEARCH FOR*****

PERSONS:

Rodriguez Steven, AKA “Smilone”, DOB 06/26/1969; Hispanic male, 5’11” tall, and 170 pounds.
|

Cano, Stacy; DOB 06/27/1 967; Hispanic female: 5°01” feet tall; and 170 pounds

~ ee

Search Warrant - SPD REPORT17-23754

Page 2 of 3
0516 Rodriguez ! 4

 
     
   

AND TO SEIZE fF? THEM 1 FOUND ahi rindi AeRan FORHith DERRA AMG Thy coll AE ERE ELH ATOR

court. This Search Warrant and Affidavit and att hed and inco porated Statement of Probz le, Cause ware sworn

fo as true ahd subseribed before me on this si day of — at_§ / SGT AY
Wherefore, | find probable cause for the issuance of this Search Warra land do issue it.

   

  

Judge of the Superior Court of Ca ifornia, County of San Joaquin,

bt aml ¢ }o bison

(Magistrate's Printed C—

, NIGHT SEARCH APPROVED: pa, YES [INO

Search Warrant SPD REPORT17-23754
Page 3 of 3

0517-Rodriguez hy

 

HOBBS SEALING APPROVED:'[] YES [INO

_peneree tren ete bisects seaman
canna a RN

 

 
 

, as

THE PEOPLE OF THE STATE
OF CALIFORNIA, GRAND JURY

Plaintiff EXHIBIT.
vs.

Steven Refugio Rodriguez Jr., et al.
Defendants Date: September 5-7, 2017
D.A. No.:.4152294

Grand Jury Secretary

0343 Rodriguez

 
IDOGHE PEOPLE DHEHRSWATH19 P
OF CALIFORNIA,

Plaintiff
Vs.

Steven Refugio Rodriguez Jr., et al.
Defendants Date: September 5-7, 2017
* D.A. No.: 4152294

Grand Jury Secretary

 

 
 
Case 2:19-cv-00739-TLN-DB “4 Filed 04/30/19 Page 253 of 266

CITY OF STOCKTON

 

POLICE DEPARTMENT
22 East Weber Avenues Stockton, CA 95202-2876

www.stocktongov.com
(209) 937-8697

March 23, 2018

Steven Rodriguez
999 W. Mathews Road
French Camp, CA 95231

PERSONNEL COMPLAINT

This letter is to inform you that your complaint (IA 18-14) was investigated, documented,
and subsequently reviewed by the Stockton Police Department Professional Standards
Section. Your complaint has been classified as a Category “B” complaint.

Category “B” (Procedure Complaints) — All complaints where the supervisor/
manager determines the employee(s) acted reasonably and within Department
policy and procedure, given the specific circumstances and facts of the incident,
and that despite the allegation of misconduct, there is no factual basis to support
the allegation.

Specific information regarding our investigation as it relates to a personnel matter is
confidential as required by law (Penal Code Section 832.7). As Such, we are not able to

divulge any further information to you regarding your complaint. A copy of your
complaint form is enclosed.

ERIC JONES
CHIEF OF POLICE

Al 02—

LIEUTENANT JOSHUA DOBERNECK
PROFESSIONAL STANDARDS SECTION

EJ: JD:vs

Enclosure

 

 

 
IVED .
INTERNAL AFFAIGASE 2:19-cv-00739-TLN-DB Document 1 Filed 04/30/19 Page 254 of 266

. STOCKTON POLICE DEPARTMENT
FEB 06 2018 CITIZEN COMPLAINT FORM

If returning this form in person, we request you contact the on-duty Watch Commander. Your complaint will then. either be
forwarded to the employee’s supervisor for inquiry or to the Professional Standards Section. If your concern stems from an
arrest or citation issued, it may not be investigated until the legal matter has been resolved. Questions conceming the
complaint process may be directed to the Professional Standards Section, (209) 937-8697.

 

LAST Name, First, Middie ; Home Phone . Work Phone
Pop rerG@u€Z STEVEN REFUECO ALA A LAT

 

 

Cell Phone 4-74. 3S-s-"

Address . City/Zip
SPP LI pIITVEL SE FP FAC CR gf Fla” PSS
Kag. 808 S797

flodk- R66A PLATO BAL Sol RU STK Co ¥SU20E

 

 

 

 

 

 

 

 

 

 

 

Date/Time Incident Occurred Location of Occurrence Report/Citation Number
6/26f 20/7 £4208 Fre Ciey Of STackran 17-2 Os
Palice Officer/Employee Name(s) apt 1, ae
Ryedt TRL ALSO crasow pcArddel “1729
Witness Name (LAST, First, Middle) Address City/Zip Phone Number (Home/Work/Cell)
eqarrbar platrant FR. | WY bd nqarTHEg C2 CREE LE, | N LPI tl eran
Witness Name (LAST, First, Middle) Address<2 00S RE City/Zip Phone Number (Home/Work/Cell)
8 - ot +
AYUDRE RL PIEPAAN OES Sena ex OF GERBG/ Wroin FAS

 

 

 

 

Give a brief narrative of the events that fed to this complaint. You may add additional sheets as necessary. .
POO Nal SHEETS” 2 DECLAROTISAS Prt BOFLYRT OF ReDRI6NEZ S Corel late

TWESE oo? QVSS OeF0RA5 LED RIO FREI GATES Lom PERWITS Teor peo SELF
EIDE ah Qt? PSE SIA PIO LE WERE wf. RIDESE G04/6 -IL PIRES f-feapt ZO,
NEEATWE NONE THE (ESD TH EL VE VitlarEe CA. F.C. B67 B.f ert FF25.
FTA Mal EVEN Pals 4FVEO CIR Sofa! FURTAESL ZE tual wa rICrIvE Brows
Ig BEL. EPLaS WoT Ela. al CASE EK BSF ZPERSA? SULEE/ ER COSRT
OF Cw. Gousrry OF Sree D8NGulN THESE Hal s/F/ED AFF) DaVIFS
ERE FOR PHevES-~ GPS TPAKEZS porrg, VARI OQ3 FESIDEL/CES TH AT
LEAD FO PO tO COUN ZK OTHWIENT-” §=PFOPIFE Vi POD RI6GSEZ ena re «ra.
CRROsSP/2ZIV3 SuP&trR Cayhe Secs Mohd SdUwrY, CMCR BatumewT _,,

 

tttt/ Pallets. SCO. Gta SOULMART OF SR 00. TO}. Tate et 444. 010T VAC Dear ED Ie)

Are you aileging racial or identity profiling (yes/no):

If you are, please indicate the specific type(s) of profiling alleged (Race, color, ethnicity, national origin, age, religion, gender identity or
expression, sexual orientation, mental or physical disability):

 

 

In cases where it has been clearly shown a complaint was false and filed maliciously against an officer, that officer is entitled to file a civil
action for defamation of character, in accordance with Section 47.5 of the Civil Code.

} have read and understand the above statement, which | have made of my own free will, and the facts contained therein are true and correct
to the best of my knowledge.

Complainant's Signature a Date % f 2A SLOIE

Signature of Parent/Guardian (if complainant is under 18 years of age)

 

 

 

 

 

 

Complaint Received by . Date

 

 

 

Mail to: Stockton Police Department, Professional Standards Section, 22 East Weber Avenue, Stockton, CA 95202

 

 

 
 

RECEIVED _
INTERNAL APPAIRS 9:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 255 of 266
FEB 06 2018 STOCKTON POLICE DEPARTMENT
CITIZEN COMPLAINT FORM

If returning this form in person, we request you contact the on-duty Watch Commander. Your complaint will then either be
forwarded to the employee’s supervisor for inquiry or to the Professional Standards Section. if your concern stems from an
arrest or citation issued, it may not be investigated until the legal matter has been resolved. Questions concerning the
complaint process may be directed to the Professional Standards Section, (209) 937-8697.

 

 

 

 

 

 

 

 

 

 

 

 

 

LAST Name, First, Middle a Home Phone Work Phone
BeoRiBvEZ svivess KEFOE/ wt fa MS Leg
Address 99g 6) .A-DOTHELIS 7e0> FOP EMC A CmATEYIZip CLI Sse Cell Phone aves ss =
blob! F66R PLITO DE Sol AVE STEW C4. GPS206 LaF%-8B06-SIGY
Date/Time Incident Occurred Location of Occurrence Report/Citation Number
6/26 ol? Cery OF BTOcKranwt L223 7EV
Police Officer/Employee Name(s)
, . .
Kile, Tmescer™ L736 {CaBERr COV AIRNE” 2812,
Witness Name (LAST, First, Middle) Address CitylZip eee Phone Number (Home/Work/Cell)
sq pzint plata Fr. SSF G2). nAtRWTHEtIs Ra TSE VAI ‘
Witness Name (LAST, First, Middie) Address City/Zip Phone Number (Home/Work/Celf)
—<—S —j_ Se

 

 

 

 

Give a brief narrative of the events that led to this complaint. You may add additional sheets as necessary. -o (SEB EOLT aFfces
SOL) BR BOA pMo0EL (LEO F'a0S PIN CS IM 22 SLIPPER ATE B70 S/ 6/38. ZF STOP
WN MAPRRIBZAK CRE SEAiN& POPLAR, BF Doek.s SeF BXAST OSS ats (TALE AUWSSY ~
COBRSG lara. § SUPRMY Crirze PEP PIED Buss WERE MELVER AerivRre> onf
TWAS AUSECED HIEH SPEED othe SE, Patt! OF CAS S7rOTEO THIET WIERE DOPRIVIALE
Bare’ DF Cts NUTHYREO ZF CFE RPEPA RT PRERGROAPIIS DESCFIBE
BMCH EFC. Weir O& Noe GEER Laulo BESCRIBPL TRIER Of FFF BSE CES
But ACKER FESTIFIED DR) Ef Hap Faro wEvI>, Gels? B.pQct CASE O46
INMOITHIENF nlo CARR? 279°Y3 PASTE VM. RoBi /GUbE, racrenr CED pas GND
TORS ABROST CRIME DKEPrTCH SOC HE COWPEA 10-1 BT GOUSE 1OlL8é? OF FRAPS
TRAPP IL (EME SOND SHarES FIRES TF OS. 13// PMID O WHR FFIC E)adlO OF SF6FPFED,
THES OFCAS FClEO FARI: C0eTEO Ctip® PELZSRIS Rive Kg Seam Sfn112 TF6R I.

 

 

Are you alleging racial or identity profiling (yes/no):

if you are, please indicate the specific type(s) of profiling alleged (Race, color, ethnicity, national origin, age, religion, gender identity or
expression, sexual orientation, mental! or physical disability): .

 

 

In cases where it has been clearly shown a complaint was false and filed maliciously against an officer, that officer is entitled to file a civil
action for defamation of character, in accordance with Section 47.5 of the Civil Code. '

| have read.and understand the above statement, which | have made of my own free will, and the facts contained therein are true and correct
to the best of my knowledge. og.
Complainant's Signature X Low ZS Date 4/8 / oe OSA
Nee
Signature of Parent/Guardian (if complainant is under 18 years of age)

 

 

 

Complaint Received by Date

 

 

 

Mail to: Stockton Police Department, Professional Standards Section, 22 East Weber Avenue, Stockton, CA 95202

 

sentence
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 256 of 266

STOCKTON POLICE DEPARTMENT
CITIZEN COMPLAINT FORM

If returning this form in person, we request you contact the on-duty Watch Commander. Your complaint will then either be
forwarded to the employee’s supervisor for inquiry or to the Professional! Standards Section. If your concern stems from an
arrest or citation issued, it may not be investigated until the legal matter has been resolved. Questions concerning the
complaint process may be directed to the Professional Standards Section, (209) 937-8697.

 

 

 

 

 

 

LAST Name, First, Middle Home Phone Work Phone
— .
Rowe Suez STEVEN KEFOEIO — ~S .
Add SS 999 Bi agar HEt)S Ree HREM Card? NLP 245. PIAS CellPhone a7 23516 =
LE6RZ Phas DEL Sel Ave StrKN CA, FORC6 SOF - 808 SFLY
Date/Time Incident Occurred Location of Occurrence Report/Citation Number
6-26-L0/? CTY OF ST0cKTaxn/ SPER OSS

 

 

 

 

Police Officer/Employee Name(s)

SGT. pyran £9. CAOV? tlio! / Y6/

 

 

 

Witness Name (LAST, First, Middle) Address CityZip ~77z~-qy | Phone Number (Home/Work/Cell)
Crago .
On eri ant tba pee bl PIF b). 27 0THEXS (20 c9. P5231| SO pw Fal
Witness Name (LAST, First, Middie) Address : City/Zip Phone Number (Home/Work/Cell)
SS ~<a]

 

 

 

 

Give a brief narrative of the events that led to this complaint. You may add additional sheets as necessary. SOT Couplss/ eu

FRUSOFEO Qo CRI pTE REPS Ra HE RER@D @ LPCtENSE Phare 0o4/f 6-RO6/S7
A7- 1/08 Pane BLOCK ALA 2 DI SPIOFE/ THPE MY JO-fO'TILISD CLEey
FPECARDS SG KEwolw6 aF MOS fC oezese Prert® BE&teov. tf Of o7FR.
SHorF amas -f7S PERF PO FrOBRUCN TED Do CUrgkoST. ALSO s4+f

Kiotarig./ OF O08), Pose £18. Sr. PUSS PE SPOR TT EO pA OFa+/O

GURY -E REND 7) @D°EORS OF LIS BOD FEE Pornrrinae Sri PIR
Pr @Fcas Oracr Be Can NO RFS Grea pl eh wo aL dh
CO RF Gre MO PPLINC Pana? .

 

Are you alleging racial or identity profiling (yes/no):

if you are, please indicate the specific type(s) of profiling alleged (Race, color, ethnicity, national origin, age, religion, gender identity or
expression, sexual orientation, menta! or physical! disability):

 

 

In cases where it has been clearly shown a complaint was false and filed maliciously against an officer, that officer is entitled to file a civil
action for defamation of character, in accordance with Section 47.5 of the Civil Code.

| have read and understand the above statement, which | have made of my own free will, and the facts contained therein are true and correct
to the best of my knowledge.

Complainant's signatureX Date the OL-22/ 8

Signature of Parent/Guardian (if complainant is under 18 years of age)

 

 

 

 

Complaint Received by Date

 

 

Mail to: Stockton Police Department, Professional Standards Section, 22 East Weber Avenue, Stockton, CA 95202

 
 

o-19-cv-007SrenEhARahte Dav Mec 04/30/19 Page 257 of 266
\

 
ppp eT,

OO 1 bb GRAS OS OF:
Case 2: 19- -cv-007 LN- Se Document 1 Filed 04/30/19, , Page 258 of 266
Af, Cp GO pf Ete fapeieiny @

 

 

 

 

A LS TARLAN. AE BVANGE CL  “DEc7 AeES 2

 

ce , . g .
td. Lathe. lbs —“ we Agaectiantyy oe f YES

 

 

F Coe : \ Phe ven. Ta & off He g ee

- @
ae!

 

   

 

pee Gena ada ecl” cods

 

| Mheshern Zoden he Bos. (&.. KP L., ) Cob Putin

a

 

Bee A wt (titAsetrentad G fe. Ale wy @ han. Sohbnd

 

 

 

eek eteditityy pa ALG Hee hE Bo Pb tn BOE pw
FOF iS fEe0 BX: COMI» &. fo S eat cee Li bd yp

 

 

 

| a ppl” & | ego igs 5 Pes ey “Poy
: (hascs dcteni ty . tee__\Sea\ Taeg es ad Cuca GF

 

 

L. te. WAT, cn ther. petieles ef OBR jirery

 

 

Kon aft ane dhat ring e L aS te fee oF Ll Cwieseet-
LXE Sood é Hath Aff eae f ae otto

 

s =

 

 

. _ of ,
Vase Rare” Ce

 

 

akte4A f. PER ANOE 2.

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 259 of 266
STOCKTON POLICE DEPARTMENT

CITIZEN COMPLAINT FORM

if returning this form in person, we request you contact the on-duty Watch Commander. Your complaint will then either be
forwarded to the employee’s supervisor for inquiry or to the Professional Standards Section. If your concern stems from an
arrest or citation issued, it may not be investigated until the legal matter has been resolved. Questions concerning the
complaint process may be directed to the Professional Standards Section, (209) 937-8697.

 

LAST Name, First, Middle ; Home Phone Work Phone
Pop ltGvlee STEVEN LEE OUGTA ALA wt LAI

 

 

Celi Phone +74. 35-Q64

Address City/Zip
PTD LI. AATHELYS FASE CA CR pg? FS FPsev3/
a7. on Cee 209. BOB S9IY

Pleas bi~ R662 PLAY QA BPEL S0Ol RUA STKAS Ca FYSLZOE

 

 

 

 

 

 

 

 

 

 

Date/Time Incident Occurred Location of Occurrence Report/Citation Number

6L26/220/7 £7208 Fer CITY OF BECK at LP~oS If

Police Officer/Employee Name(s) a ee ~

RAO wt FR L A2sd IPAS B4/ ptArdatesL 1729
Witness Name (LAST, First, Middle) Address City/Zip Phone Number (Home/Work/Cell)
D0 Rb Pleaetrart Fr. F972 maT CO LEESY NSPD tet Crd PET e
Witness Name (LAST, First, Middle) Address 2 02 s= er City/Zip Phone Number (Home/Work/Cell)

‘ —, GRewr és >

AUREL HERMAN OLS Salaeyt cx. PESG/ rif tne FRE

 

 

 

 

Give a brief narrative of the events that led to this complaint. You may add additional sheets as necessary. .
POO ouUal SHEERS" BU DECLARES 1S SOPL ERT CF RODRIGUEZ ® CorgPlsd (47 |

TWESE an? GVSS FCs LED Rito FER! EATEO wo PReRWTE TeST AA SESE
HARLEM parte AFERAMRSOEZ wrERE nl, RIDER, Gor/6 +7kVIEERS Frarr 2D,
NEBbRTVE NONE THE ((ES® THEI VE YliotarEe C4. F.C. B17 B.f Reo FlA29.
TFTASPRal EWE FarsdFrEe O17 fA! FORTHE. Ze birt wo racers vE BSraonvé
Ei BELL LOaG Warr bnto al Ca SE FE SFILZBPASFI? SUM EK couRT
OF Bg, Couwry OF Smear DanGul Nn THESE Hal s/F/IED AFF) OYA FS

Lo ERE FOr PHavES- GPS PACKERS pra, LAGI Oy3 PRES IDDEAS CLS Tb AT
LED FO pO OO COUNT DKDICTNIESTT-— = PFaPIE Vi POR RI6SEZ €.0 Sf 4rd.
CR Ras PJZ2VVY3 SUP&IR Cautr BR MoAdu*s/ CaUus7rY, CPER Palu7enwTS ons
ttt Fal/eed. S67. Greta” SoVvlaryT OF SS 20. Fork. Tere c7& 9497 1 0T VR6/ pare CLES car

 

Are you alleging racial or identity profiling (yes/no):

If you are, please indicate the specific type(s) of profiling alleged (Race, color, ethnicity, national origin, age, religion, gender identity or
expression, sexual orientation, mental or physical disability):

 

 

in cases where it has been clearly shown a complaint was false and filed maliciously against an officer, that officer is entitled to file a civil
action for defamation of character, in accordance with Section 47.5 of the Civil Code.

i have read and understand the above statement, which | have made of my own free will, and the facts contained therein are true and correct -
to the best of my knowledge.

a _—

Complainant's Signature e“ 2 Date Y- =< [Bon a

Signature of Parent/Guardian (if complainant is under 18 years of age)

 

vexs)

 

 

 

Complaint Received by Date

 

 

 

Mail to: Stockton Police Department, Professional Standards Section, 22 East Weber Avenue, Stockton, CA 95202

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 260 of 266
STOCKTON POLICE DEPARTMENT

CITIZEN COMPLAINT FORM

tf returning this form in person, we request you contact the on-duty Watch Commander. Your complaint will then either be
forwarded to the employee’s supervisor for inquiry or to the Professional Standards Section. If your concern stems from an
arrest or citation issued, it may not be investigated until the fegal matter has been resolved. Questions concerning the
complaint process may be directed to the Professional Standards Section, (209) 937-8697.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAST Name, First, Middle a Home Phone Work Phone
ReORISVEZ | STEVE: KEP OE! w/R A/D
Address 99q 62.4-700THTELIS FER FRPP EACH Cem7eityizip CxO FsS2 37 Cell Phone 2725508
Monk! F66R PLISP DE Sel AVE BTEW Of. PSR206 HOoF-830b-SIIY
Date/Time Incident Occurred Location of Occurrence ReportCitation Number
6/26 2o/? Ci'ny OF BT0CKrant L223 TES
Police Officer/Employee Name(s)
wt C¢ ae
KMSE TAKE” LIBE [eo heer SYAcRVE” AREIZ_
Witness Name (LAST, First, Middle) Address CityiZipAee Ges Phone Number (Home/Work/Cell)
popnziu ~fratelral FP.. SSS £4). AtrorTHEt2 RE Gezsy VA .
Witness Name (LAST, First, Middle) Address City/Zip Phone Number (Home/Work/Cell)
——>- —S>_ ——S

 

 

 

 

Give a brief narrative of the events that led to this complaint. You may add additional sheets as necessary. s*/4AGEOLY AF CS
SO KR EAPA proOkl (EEO F0+/ TICS FRI 2? SEP FEAT B73 S 16S. I STOP
Mi MPPRG BEM CRbEBEIMG P8PUAR BT Doks WaT ERAS OSs ag TaasFWssy ~
CORSGCatQAS TSUCPPEI MY Crie PEP CSD Bises WEPE WEVER AcrivRTEe onf
TWINS PIECED H'BH SPEED Cffrs SE, JPOTIT OF CRS SITQTEO THIEL OERE Dralws ls
Lorre! DFCS NISTHAREOE 2 Crue PEP ART PREAERPAPIIS CESCLILE
PACH bFCK Rl Thd Om Ao BFOR CoUusD DESCRIBE DRS rERA of IOI BSED CES
But FACKER FESTIFIED Dj Ef. Ham Baro fram, GelsTeR Dd. id Cask of
IN WOT HERT 19 Che-Rat?- 2973 PAE. RsDOr: 'QUEZ, TACKEN C620 al GleastO

FURS ABST CONN ME OlEPrOT OM Slr ¢*E CAWlO Cul AS STO? Op F8 OSE. role OF f2aP,:
TRREF IL (OME SOIR SHE FIRED ~AT OS. 13// Prd O FL RLF KJ0VIO OF BF8FFPED =o

THESE OF CAS FIED FABER C3ATEO Cri HE PEFERIS RN 7) Siam SID FORA —~

 

Are you alleging raciat or identity profiling (yes/no):

If you are, please indicate the specific type(s) of profiling alleged (Race, color, ethnicity, national origin, age, religion, gender identity or
expression, sexual orientation, mental or physical disability):

 

 

In cases where it has been clearly shown a complaint was false and filed maliciously against an officer, that officer is entitled to file a civil
action for defamation of character, in accordance with Section 47.5 of the Civil Code.

{ have read and understand the above statement, which | have made of my own free will, and the facts contained therein are true and correct
to the best of my knowledge.
Complainant's Signature X LK FZ Date 4 /E/ Lor

Signature of Parent/Guardian sniifcon complainant is under 18 years of age)

 

 

 

Complaint Received by Date

 

 

 

 

Maii to: Stockton Police Department, Professional Standards Section, 22 East Weber Avenue, Stockton, CA 95202
|
|
|

 
2:19-cv-00739-TLN-DB Document 1. Filed 04/30/19 Page 262 of 266

its fF 6X
ES

fry

i

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 263 of 266

~—— www.PrintablePaper.net -

 

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 264 of 266

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 265 of 266

— ww. PrintablePaper. net

 

 

 

 

 

 
Case 2:19-cv-00739-TLN-DB Document1 Filed 04/30/19 Page 266 of 266

 

cP

 

nen coar omc tp ve Aare

 

 

Weresaa a Gres Yel mec Ynet
CAV CANE Mond Gy i Crs pete

 

 

ral Me oa flor Pann oH

Ch VON LUA. Ane OAKS rw iesavad
WO TINE ona ch Cenc Per ie

| oy, wt a ai
Moke Pris ALE LA ‘e Py

 

 

 

 

 

NOGm per \ehH Zo *

 

 

 

 

 

STi CARA
CO dclhoa nt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— www.PrintablePaper.net

 

 

 

 

 

 

toeensetese.nia ttt

 
